Exhibit 10.2

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

Dated as of August 19, 2014

among

BUFFALO GULF COAST TERMINALS LLC,

as the Parent,

HFOTCO LLC,

as the Borrower,

THE LENDERS PARTY HERETO FROM TIME TO TIME,

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent,

and

BANK OF AMERICA, N.A.,

as Collateral Agent

 

 

Joint Lead Arrangers and Joint Bookrunners:

MORGAN STANLEY SENIOR FUNDING, INC.

DEUTSCHE BANK SECURITIES INC.

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

 

 

$550,000,000 Senior Secured Tranche B Term Loan Facility

$75,000,000 Senior Secured Revolving Credit Facility

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I.

 

DEFINITIONS

 

Section 1.01

   Defined Terms      1  

Section 1.02

   Terms Generally      48  

Section 1.03

   Classification of Loans and Borrowings      50  

ARTICLE II.

 

THE CREDITS

 

Section 2.01

   Commitments      50  

Section 2.02

   Loans and Borrowings Generally      50  

Section 2.03

   Requests for Borrowings      51  

Section 2.04

   Swingline Loans      51  

Section 2.05

   Letters of Credit      53  

Section 2.06

   Funding of Borrowings      59  

Section 2.07

   Interest Elections.      59  

Section 2.08

   Termination and Reduction of Commitments      61  

Section 2.09

   Repayment of Loans Generally; Evidence of Debt      61  

Section 2.10

   Repayment of Loans; Application of Prepayments      62  

Section 2.11

   Prepayment of Loans      63  

Section 2.12

   Fees      66  

Section 2.13

   Interest      67  

Section 2.14

   Alternate Rate of Interest      68  

Section 2.15

   Increased Costs      68  

Section 2.16

   Break Funding Payments      70  

Section 2.17

   Taxes      70  

Section 2.18

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs      74  

Section 2.19

   Mitigation Obligations; Replacement of Lenders      76  

Section 2.20

   Illegality      78  

Section 2.21

   Defaulting Lenders      78  

Section 2.22

   Incremental Facilities      81  

Section 2.23

   Loan Modification Offers      83  

Section 2.24

   Refinancing Facilities      84  

ARTICLE III.

 

REPRESENTATIONS AND WARRANTIES

 

Section 3.01

   Organization; Power and Authority      86  

Section 3.02

   Ownership of Equity Interests; Subsidiaries      87  

Section 3.03

   Authorization; No Conflict      87  

Section 3.04

   Enforceability      87  

Section 3.05

   Governmental Approvals      88  

 

i



--------------------------------------------------------------------------------

Section 3.06

  

Financial Statements

     88  

Section 3.07

  

No Material Adverse Effect

     88  

Section 3.08

  

Title to Properties; Possession Under Leases

     88  

Section 3.09

  

Litigation; Compliance with Laws

     89  

Section 3.10

  

Federal Reserve Regulations

     90  

Section 3.11

  

Investment Company Act

     91  

Section 3.12

  

Taxes

     91  

Section 3.13

  

Disclosure and Projections

     91  

Section 3.14

  

Employee Matters

     92  

Section 3.15

  

Environmental Matters; Hazardous Materials

     93  

Section 3.16

  

Solvency

     94  

Section 3.17

  

Licenses; Permits

     94  

Section 3.18

  

No Default

     94  

Section 3.19

  

Collateral Matters

     94  

Section 3.20

  

Insurance

     95  

Section 3.21

  

Pari Passu Obligations

     95  

Section 3.22

  

Use of Proceeds

     95  

ARTICLE IV.

 

CONDITIONS TO FUNDING

 

Section 4.01

  

Closing Date

     96  

Section 4.02

  

Each Credit Event

     99  

ARTICLE V.

 

AFFIRMATIVE COVENANTS

 

Section 5.01

  

Use of Proceeds and Letters of Credit

     99  

Section 5.02

  

Maintenance of Properties

     100  

Section 5.03

  

Notices

     100  

Section 5.04

  

Financial Statements and Other Information

     102  

Section 5.05

  

Maintenance of Existence

     103  

Section 5.06

  

Maintenance of Records; Access to Properties and Inspections

     103  

Section 5.07

  

Compliance with Laws; Permits

     104  

Section 5.08

  

Financial Covenant Calculations

     104  

Section 5.09

  

Operation and Maintenance of Terminal Storage Facility; Leases of Real Property

     105  

Section 5.10

  

Additional Subsidiaries

     106  

Section 5.11

  

Information Regarding Collateral; Deposit and Securities Accounts

     106  

Section 5.12

  

Further Assurances

     107  

Section 5.13

  

Maintenance of Insurance

     107  

Section 5.14

  

Taxes, Assessments and Utility Charges

     108  

Section 5.15

  

Interest Rate Protection

     108  

Section 5.16

  

Maintenance of Ratings

     109  

Section 5.17

  

Designation of Subsidiaries

     109  

Section 5.18

  

Certain Post-Closing Collateral Obligations

     110  

 

ii



--------------------------------------------------------------------------------

ARTICLE VI.

 

NEGATIVE COVENANTS

 

Section 6.01

   Liens      110  

Section 6.02

   Indebtedness      110  

Section 6.03

   Restricted Payments; Certain Payments of Indebtedness      110  

Section 6.04

   Sale of Assets      112  

Section 6.05

   Business Activities      113  

Section 6.06

   No Liquidation, Merger or Consolidation      114  

Section 6.07

   Investments      114  

Section 6.08

   Transactions with Affiliates      116  

Section 6.09

   Amendments to Material Agreements      116  

Section 6.10

   Fiscal Year      117  

Section 6.11

   Hazardous Materials      117  

Section 6.12

   Hedge Agreements      117  

Section 6.13

   Restrictive Agreements      117  

Section 6.14

   Total Adjusted Net Leverage Ratio      119  

Section 6.15

   Sanctions Regulations      119  

ARTICLE VII.

 

EVENTS OF DEFAULT

 

Section 7.01

   Events of Default      119  

Section 7.02

   Remedies      122  

Section 7.03

   Remedies Waterfall      123  

Section 7.04

   Specified Equity Contributions      123  

ARTICLE VIII.

 

THE ADMINISTRATIVE AGENT

 

Section 8.01

   Appointment      124  

Section 8.02

   Nature of Duties      126  

Section 8.03

   Resignation by or Removal of the Administrative Agent      126  

Section 8.04

   Administrative Agent in its Individual Capacity      127  

Section 8.05

   Indemnification      127  

Section 8.06

   Lack of Reliance on Administrative Agent      127  

Section 8.07

   Intercreditor Agreements      128  

Section 8.08

   Administrative Agent      128  

ARTICLE IX.

 

MISCELLANEOUS

 

Section 9.01

   Notices      129  

Section 9.02

   Survival of Agreement      129  

Section 9.03

   Binding Effect      130  

Section 9.04

   Successors and Assigns      130  

Section 9.05

   Expenses; Indemnity      135  

 

iii



--------------------------------------------------------------------------------

Section 9.06

  

Right of Set-off

     137  

Section 9.07

  

APPLICABLE LAW

     138  

Section 9.08

  

Waivers; Amendment

     138  

Section 9.09

  

Interest Rate Limitation

     142  

Section 9.10

  

Entire Agreement

     142  

Section 9.11

  

Waiver of Jury Trial

     142  

Section 9.12

  

Severability

     142  

Section 9.13

  

Counterparts

     143  

Section 9.14

  

Headings

     143  

Section 9.15

  

Jurisdiction; Consent to Service of Process

     143  

Section 9.16

  

Communications

     144  

Section 9.17

  

Release of Liens

     145  

Section 9.18

  

Confidentiality

     146  

Section 9.19

  

U.S.A. Patriot Act

     147  

Section 9.20

  

No Fiduciary Duty

     147  

 

iv



--------------------------------------------------------------------------------

Exhibits and Schedules

Exhibit A

  

Form of Administrative Questionnaire

Exhibit B

  

Form of Assignment and Assumption

Exhibit C

  

Form of Borrowing Request

Exhibit D

  

Form of Interest Election Request

Exhibit E

  

Form of Note

Exhibit F

  

Form of Compliance Certificate

Exhibit G-1

  

Form of U.S. Tax Compliance Certificate

Exhibit G-2

  

Form of U.S. Tax Compliance Certificate

Exhibit G-3

  

Form of U.S. Tax Compliance Certificate

Exhibit G-4

  

Form of U.S. Tax Compliance Certificate

Exhibit H-1

  

Form of Closing Date Certificate

Exhibit H-2

  

Form of Solvency Certificate

Exhibit I

  

Form of Insurance Broker’s Certificate

Exhibit J

  

Form of Prepayment Notice

Exhibit K

  

Form of Second Lien Intercreditor Agreement

Schedule 1.01

  

Storage Contracts

Schedule 2.01

  

Commitments

Schedule 3.02

  

Corporate Structure

Schedule 3.05

  

Governmental Consents

Schedule 3.08(b)

  

Owned Real Property

Schedule 3.08(c)

  

Leased Real Property

Schedule 3.14

  

ERISA Matters

Schedule 6.01

  

Liens

Schedule 6.02

  

Indebtedness

Schedule 6.07

  

Investments

Schedule 6.13

  

Restrictive Agreements

Schedule 9.01

  

Notice Addresses

 

v



--------------------------------------------------------------------------------

This CREDIT AGREEMENT, dated as of August 19, 2014 (this “Agreement”), is by and
among BUFFALO GULF COAST TERMINALS LLC, a Delaware limited liability company
(the “Parent”), HFOTCO LLC, a Texas limited liability company (the “Borrower”),
THE LENDERS FROM TIME TO TIME PARTY HERETO, MORGAN STANLEY SENIOR FUNDING, INC.
(“Morgan Stanley”), as administrative agent for the Lenders (in such capacity,
together with its successors and permitted assigns in such capacity, the
“Administrative Agent”), and BANK OF AMERICA, N.A., as collateral agent for the
Secured Parties (in such capacity, together with its successors and permitted
assigns in such capacity, the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, capitalized terms used but not defined in the preamble above and in
these recitals have the meaning assigned thereto in Article I;

WHEREAS, the Parent is the direct owner of 100% of the Equity Interests in the
Borrower;

WHEREAS, the Borrower is the direct 100% owner of an oil terminal storage
facility located on the Houston Ship Channel near Houston, Texas, with an
aggregate capacity as of the Closing Date of approximately 16.1 million barrels
of residual and crude oil storage capacity (the “Terminal Storage Facility”);

WHEREAS, the Borrower has requested the extension of (a) a senior secured term
loan facility to the Borrower in an aggregate principal amount of $550,000,000,
the proceeds of which shall be applied (i) to refinance all Indebtedness under
the Existing Notes Facility, (ii) to refinance a portion of the extensions of
credit under the Existing Revolving Credit Agreement,

(iii) to refinance all Indebtedness under the Existing Parent Term Credit
Agreement, (iv) to pay fees and expenses in connection with the Transactions and
(v) for general corporate purposes of the Borrower and its Subsidiaries, and
(b) a senior secured revolving credit facility to the Borrower in an aggregate
amount of $75,000,000, the proceeds of which shall be used to provide for the
ongoing working capital requirements and general corporate purposes of the
Borrower and its Subsidiaries;

NOW, THEREFORE, the Lenders and the Issuing Banks are willing to extend the
credit described above to the Borrower on the terms and subject to the
conditions set forth herein.

Accordingly, the parties hereto agree as follows:

A G R E E M E N T:

ARTICLE I.

DEFINITIONS

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“ABR” shall mean, when used in reference to any Loan or Borrowing, whether such
Loan or Loans, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.



--------------------------------------------------------------------------------

“Accepting Lenders” shall have the meaning assigned to such term in
Section 2.23(a).

“Acquisition” shall mean the purchase or other acquisition (in one transaction
or a series of transactions, including pursuant to any merger or consolidation)
of all or substantially all the issued and outstanding Equity Interests in, or
all or substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of),
any Person.

“Adjusted EBITDA” shall mean, for any period, EBITDA for such period, plus
(i) the Crude Topping Unit EBITDA Adjustment, less (ii) the Interest Expense for
such period in respect of the Bonds.

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1%) equal to the product of (a) the LIBO Rate in effect for
such Interest Period and (b) Statutory Reserves applicable to such Eurodollar
Borrowing, if any. Notwithstanding the foregoing, in the case of Tranche B Term
Loans, the Adjusted LIBO Rate shall at no time be less than 1.00%.

“Administrative Agent” shall have the meaning assigned to such term in the
preamble.

“ Administrative Agent Fee Letter” shall mean the Administrative Agent Fee
Letter, dated as of the Closing Date, among Morgan Stanley, the Parent and the
Borrower.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A.

“Affected Class” shall have the meaning assigned to such term in
Section 2.23(a).

“ Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

“Affiliated Lender” shall mean any Person that is an Affiliate of the Parent or
any Subsidiary, but that is not (a) the Parent, the Borrower or any other
Subsidiary, (b) an Affiliate of the Parent that is Controlled by the Parent or
(c) a natural person.

“Affiliated Lender Limitation” shall mean the requirement that the aggregate
amount of the Term Commitments or Term Loans held or beneficially owned by all
the Affiliated Lenders shall not at any time exceed 20.0% of the aggregate
amount of the Term Commitments or Term Loans of all the Lenders at such time.

“Agent Fees” shall have the meaning assigned to such term in Section 2.12(c).

“Agent Parties” shall have the meaning assigned to such term in
Section 9.16(b)(ii).

 

2



--------------------------------------------------------------------------------

“Agents” shall mean the Administrative Agent and the Collateral Agent.

“ Aggregate Cap” shall mean, with respect to any period of four consecutive
Fiscal Quarters of the Parent, an amount equal to 20% of the EBITDA for such
period, calculated prior to giving effect to any Specified EBITDA Adjustment for
such period. For the avoidance of doubt, the Aggregate Cap acts to limit the
inclusion of all Specified EBITDA Adjustments in any period of four consecutive
Fiscal Quarters of the Parent, in the aggregate.

“Aggregate Revolving Commitment” shall mean the sum of the Revolving Commitments
of all the Revolving Lenders.

“Aggregate Revolving Exposure” shall mean the sum of the Revolving Exposures of
all the Revolving Lenders.

“Agreement” shall have the meaning assigned to such term in the preamble.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Base Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate in effect on such day (assuming a one-month Interest Period) plus 1.00%. If
for any reason the Administrative Agent shall have determined in good faith that
it is unable to ascertain the Federal Funds Effective Rate, including the
failure of the Federal Reserve Bank of New York to publish rates or the
inability of the Administrative Agent to obtain quotations in accordance with
the terms thereof, the Alternate Base Rate shall be determined without regard to
clause (b) of the preceding sentence until the circumstances giving rise to such
inability no longer exist. Any change in the Alternate Base Rate due to a change
in the Base Rate or the Federal Funds Effective Rate shall be effective on the
effective date of such change in the Base Rate or the Federal Funds Effective
Rate, respectively. Notwithstanding the foregoing, in the case of Tranche B Term
Loans, the Alternate Base Rate shall at no time be less than 2.00% per annum.

“Anti-Money Laundering Laws” shall have the meaning assigned to such term in
Section 3.09(b).

“Applicable Margin” shall mean (a) in the case of Tranche B Term Loans, (i) with
respect to ABR Loans, a rate per annum equal to 2.25%, and (ii) with respect to
Eurodollar Loans, a rate per annum equal to 3.25%, (b) in the case of any
Incremental Term Loans of any Series, the rate per annum specified in the
Incremental Facility Agreement establishing the Incremental Term Commitments of
such Series, and (c) in the case of Revolving Loans (i) with respect to ABR
Loans, a rate per annum equal to 2.25%, and (ii) with respect to Eurodollar
Loans, a rate per annum equal to 3.25%.

“Applicable Percentage” shall mean, at any time, with respect to any Revolving
Lender, the percentage of the Aggregate Revolving Commitment represented by such
Lender’s Revolving Commitment at such time; provided that if any Defaulting
Lender exists at such time, then, for purposes of Section 2.21, the Applicable
Percentages shall be calculated disregarding such Defaulting Lender’s Revolving
Commitment. If the Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Revolving Commitments
most recently in effect, giving effect to any assignments.

 

3



--------------------------------------------------------------------------------

“Approved Fund” shall mean, with respect to any Lender, any Person (other than a
natural person) that is engaged in making, purchasing, holding or investing in
bank loans and similar extensions of credit in the ordinary course and that is
administered or managed by such Lender, an Affiliate of such Lender or an entity
or an Affiliate of an entity that administers or manages such Lender.

“Arrangers” shall mean Morgan Stanley, Deutsche Bank Securities, Inc. and
Merrill Lynch, Pierce, Fenner & Smith Incorporated, in their capacities as joint
lead arrangers and joint bookrunners.

“ Asset Sale” shall mean any Disposition of property or series of related
Dispositions of property made in reliance on clause (n) of Section 6.04.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an assignee, and accepted by the Administrative Agent,
substantially in the form of Exhibit B.

“Auction” shall have the meaning assigned to such term in Section 9.04(f)(i).

“Auction Manager” shall mean (a) the Administrative Agent or (b) any other
financial institution agreed to by the Borrower and the Administrative Agent
(whether or not an Affiliate of the Administrative Agent) to act as an arranger
in connection with any repurchases of Term Loans pursuant to Section 9.04(f).

“Authorized Representative” shall mean, with respect to any Indebtedness, the
administrative agent, collateral agent, trustee and/or any similar
representative (in each case, as determined by the Collateral Agent and the
Administrative Agent) acting on behalf of the holders of such Indebtedness.

“Available Amount” shall mean, at any time, an amount equal to (a) the sum of
(i) $75,000,000 and (ii) an amount equal to (A) the Available Equity Amount,
minus (B) the aggregate amount of Investments made pursuant to Section 6.07(m)
subsequent to the Closing Date as of such time, minus (b) the aggregate amount
of all Available Amount Expenditures subsequent to the Closing Date as of such
time.

“Available Amount Expenditures” shall mean (a) Restricted Payments made pursuant
to Section 6.03(a)(iii), (b) payments of or in respect of Indebtedness pursuant
to Section 6.03(b)(v) and (c) Investments made pursuant to Section 6.07(n).

“Available Equity Amount” shall mean, at any time, the aggregate amount received
by the Parent and contributed to the Borrower subsequent to the Closing Date
constituting either (a) cash equity contributions (in the form of common equity)
made to the Parent by any Person other than the Borrower or any other Restricted
Subsidiary or (b) the Net Issuance Proceeds from any sale or issuance of common
Equity Interests in the Parent (in the case of each of clauses (a) and (b),
other than Specified Equity Contributions).

 

4



--------------------------------------------------------------------------------

“Bankruptcy Event” shall mean, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, however, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.

“Base Case Projections” shall mean the projections of the Parent’s and the
Borrower’s operating results (over a period ending no sooner than December 31,
2018) delivered to the Administrative Agent on the Closing Date pursuant to
Section 4.01(k).

“Base Rate ” shall mean the rate of interest per annum publicly announced from
time to time by the Person acting as the Administrative Agent as its “prime
rate” in effect at its principal office in New York City. The Base Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Administrative Agent or any Lender may
make commercial loans or other loans at rates of interest at, above or below the
Base Rate. Any change in the Base Rate shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Bond Documents” shall mean the Bond Indentures, the Bond Loan Agreements, the
Bond Facility Agreement and all other instruments, agreements and other
documents evidencing or governing the Bonds or providing for any Guarantee or
other right in respect thereof.

“Bond Facility Administrative Agent ” shall mean Bank of America, N.A., as
administrative agent under the Bond Facility Agreement, together with its
successors and permitted assigns in such capacity.

“Bond Facility Agreement” shall mean the Continuing Covenant Agreement, dated as
of the Closing Date, among the Parent, the Borrower, the holders of the Bonds
from time to time, the Bond Facility Administrative Agent and the Collateral
Agent.

“Bond Indentures” shall mean, collectively, (a) the Bond Indenture, dated as of
November 10, 2010, between the Bond Issuer and the Bond Trustee relating to the
Bonds Series 2010, (b) the Bond Indenture, dated as of December 1, 2011, between
the Bond Issuer and the Bond Trustee relating to the Bonds Series 2011 and
(c) the Bond Indenture, dated as of October 1, 2012, between the Bond Issuer and
the Bond Trustee relating to the Bonds Series 2012.

“Bond Issuer” shall mean the Harris County Industrial Development Corporation, a
non-profit corporation organized with the approval of Harris County, Texas, and
existing pursuant to the Development Corporation Act, Chapter 501, Texas Local
Government Code.

 

5



--------------------------------------------------------------------------------

“Bond Loan Agreements” shall mean, collectively, (a) the Loan Agreement, dated
as of November 10, 2010, between the Bond Issuer and the Borrower relating to
the $75,000,000 loan made by the Bond Issuer to the Borrower of the proceeds of
$75,000,000 related to Bonds Series 2010, (b) the Loan Agreement, dated as of
December 1, 2011, between the Bond Issuer and the Borrower relating to the
$50,000,000 loan made by the Bond Issuer to the Borrower of the proceeds of $
50,000,000 related to the Bonds Series 2011, and (c) the Loan Agreement, dated
as of October 1, 2012, between the Bond Issuer and the Borrower relating to the
$100,000,000 loan made by the Bond Issuer to the Borrower of the proceeds of
$100,000,000 related to the Bonds Series 2012.

“ Bond Purchasers” shall mean the Persons that shall purchase the Bonds on the
Closing Date, as provided in the Bond Facility Agreement.

“Bonds” shall mean, collectively, the Bonds Series 2010, the Bonds Series 2011
and the Bonds Series 2012.

“Bonds Series 2010” shall mean the Bond Issuer’s Marine Terminal Revenue Bonds
(HFOTCO LLC Project) Series 2010, issued by the Bond Issuer on November 1, 2010,
and the Indebtedness represented thereby.

“Bonds Series 2011” shall mean the Bond Issuer’s Marine Terminal Revenue Bonds
(HFOTCO LLC Project) Series 2011, issued by the Bond Issuer on December 1, 2011,
and the Indebtedness represented thereby.

“Bonds Series 2012” shall mean the Bond Issuer’s Marine Terminal Revenue Bonds
(HFOTCO LLC Project) Series 2012, issued by the Bond Issuer on October 1, 2012,
and the Indebtedness represented thereby.

“Bond Trustee” shall mean The Bank of New York Mellon Trust Company, National
Association, as trustee under the Bond Indentures, together with its successors
and assigns in such capacity.

“Borrower” shall have the meaning assigned to such term in the preamble.

“Borrowing” shall mean (a) a group of Loans of a single Class and Type and made
on a single date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Request” shall mean a request by the Borrower for a Borrowing in
accordance with the terms of Section 2.03 or 2.04, as applicable, and
substantially in the form of Exhibit C.

“Business Day ” shall mean any day that is not a Saturday, Sunday or other day
on which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in deposits in the applicable currency in the London interbank market.

 

6



--------------------------------------------------------------------------------

“ Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for purposes hereof,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP. For the avoidance of
doubt, obligations of any Group Member under any lease of Real Property from the
Port of Houston shall not be treated as Capital Lease Obligations (regardless of
any change after the Closing Date in the treatment of leases under GAAP).

“CFC” shall mean (a) each Person that is a “controlled foreign corporation” for
purposes of the Code, (b) each Subsidiary of any Person described in clause
(a) and (c) each Person substantially all of the assets of which consist of
Equity Interests in and, if applicable, Indebtedness of one or more Persons
described in clause (a).

“Change in Law” shall mean (a) the adoption of any law, rule, treaty or
regulation after the Closing Date, (b) any change in law, rule, treaty or
regulation or in the interpretation or application thereof by any Governmental
Authority after the Closing Date or (c) compliance by any Lender (or by any
lending office of such Lender or by such Lender’s holding company, if any) with
any written request, guideline or directive (whether or not having the force of
law but if not having the force of law, then being one with which the relevant
party would customarily comply) of any Governmental Authority made or issued
after the Closing Date which compliance, if not having the force of law, shall
have been undertaken by such Lender across its lending business, without
discriminating in its application to any Loan; provided that, notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Change of Control” shall mean (a) any sale, assignment, transfer or other
Disposition as a result of which (i) the Sponsor ceases to, directly or
indirectly, beneficially own more than 50% on a fully diluted basis of the
voting Equity Interests in the Parent or (ii) the Parent ceases to directly and
beneficially own 100% on a fully diluted basis of the economic and voting
interests in the Equity Interests in the Borrower or (c) the occurrence of a
“Change in Control” as defined in the Bond Documents or any “change in control”
(or similar event, however denominated) with respect to the Parent or the
Borrower under and as defined in any indenture or other agreement or instrument
evidencing, governing the rights of the holders of or otherwise relating to any
Material Indebtedness of the Parent, the Borrower or any other Subsidiary.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Tranche B Term Loans,
Incremental Term Loans of any Series, Revolving Loans or Swingline Loans,
(b) any Commitment, refers to

 

7



--------------------------------------------------------------------------------

whether such Commitment is a Tranche B Term Commitment, Incremental Term
Commitment of any Series or a Revolving Commitment and (c) any Lender, refers to
whether such Lender has a Loan or Commitment of a particular Class. Additional
Classes of Loans, Borrowings, Commitment and Lenders may be established pursuant
to Section 2.22, 2.23 or 2.24.

“Closing Date” shall mean the date on which each of the conditions set forth in
Section 4.01 shall have been satisfied or waived in accordance with the terms
hereof, which date is August 19, 2014.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all property which is subject or is intended to become
subject to the security interests or Liens granted pursuant to any of the
Security Documents. For the avoidance of doubt, the Excluded Property shall not
constitute Collateral.

“Collateral Agent” shall have the meaning assigned to such term in the preamble.

“Collateral and Guarantee Requirement” shall mean, at any time, the requirement
that:

(a) the Collateral Agent shall have received from the Parent, the Borrower and
each other Designated Subsidiary either (i) counterparts of the Guaranty
Agreement and the Security Agreement duly executed and delivered on behalf of
such Person or (ii) in the case of any Person that becomes a Designated
Subsidiary after the Closing Date, supplements to the Guaranty Agreement and the
Security Agreement, in the forms specified therein, duly executed and delivered
on behalf of such Person, together with documents and opinions of the type
referred to in Sections 4.01(a) and 4.01(d) with respect to such Designated
Subsidiary;

(b) all Equity Interests in any Restricted Subsidiary owned by or on behalf of
any Loan Party shall have been pledged pursuant to the Security Agreement and,
in the case of Equity Interests in any Foreign Subsidiary that is a Restricted
Subsidiary and a Material Subsidiary, a Foreign Pledge Agreement (provided that
the Loan Parties shall not be required to pledge (i) more than 65% of the
outstanding voting Equity Interests in any CFC owned directly by a Loan Party or
(ii) any Equity Interests in a CFC that are not owned directly by any Loan
Party), and the Collateral Agent shall, to the extent required by the Security
Agreement, have received certificates or other instruments representing all such
Equity Interests, together with undated stock powers or other instruments of
transfer with respect thereto endorsed in blank;

(c) (i) all Indebtedness of the Parent, the Borrower and each other Subsidiary
and (ii) all Indebtedness of any other Person in a principal amount of
$1,000,000 or more that, in each case, is owing to any Loan Party shall be
evidenced by a promissory note and shall have been pledged pursuant to the
Security Agreement, and the Collateral Agent shall have received all such
promissory notes, together with undated instruments of transfer with respect
thereto endorsed in blank;

 

8



--------------------------------------------------------------------------------

(d) all documents and instruments, including Uniform Commercial Code financing
statements, required by applicable law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create the Liens
intended to be created by the Security Documents and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents,
shall have been filed, registered or recorded or delivered to the Collateral
Agent for filing, registration or recording;

(e) the Collateral Agent shall have received (i) counterparts of a Mortgage with
respect to each Mortgaged Property duly executed and delivered by the record
owner or lessee of such Mortgaged Property, (ii) a policy or policies of title
insurance in an amount as shall be reasonably specified by the Collateral Agent
issued by a nationally recognized title insurance company insuring the Lien of
each such Mortgage as a valid and enforceable first Lien on the Mortgaged
Property described therein, free of any other Liens except as permitted under
Section 6.01, together with such endorsements, coinsurance and reinsurance as
the Collateral Agent may reasonably request, consistent with applicable
Governmental Rules, (iii) if any owned (but not leased) Mortgaged Property is
located in an area determined by the Federal Emergency Management Agency to have
special flood hazards, evidence of such flood insurance as may be required under
applicable law, including Regulation H of the Board (“Regulation H”), and
(iv) such surveys, abstracts, appraisals, legal opinions, consents, estoppels,
subordination, non-disturbance and attornment agreements and other documents as
the Collateral Agent may reasonably request with respect to any such Mortgage or
Mortgaged Property (it being understood that (A) any survey described in clause
(iv) above may take the form of an orthophotographic aerial map or a similar map
of the related Mortgaged Property (provided that such map is in a form
sufficient to permit a nationally recognized title insurance company to issue a
policy or policies of title insurance with respect to the Lien on such Mortgaged
Property in compliance with the requirements of clause (ii) above), (B) to the
extent that any consent, estoppel, subordination, non-disturbance and attornment
agreement or other document reasonably requested by the Collateral Agent
pursuant to clause (iv) above requires the consent or approval of any Person
that is not an Affiliate of the Parent or any Subsidiary and that is not
contractually obligated to execute, deliver or otherwise provide the same, then
the requirement of such clause (iv) to obtain such consent, estoppel,
subordination, non-disturbance and attornment agreement or other document shall
be deemed to have been satisfied so long as the Loan Parties shall have used
commercially reasonable efforts to obtain the same from such Person);

(f) the Collateral Agent shall have received a counterpart, duly executed and
delivered by the applicable Loan Party and the applicable depositary bank or
securities intermediary, as the case may be, of a Control Agreement with respect
to (i) each deposit account maintained by any Loan Party with any depositary
bank (other than any Excluded Deposit Account) and (ii) each securities account
maintained by any Loan Party with any securities intermediary (other than any
Excluded Securities Account); and

(g) each Loan Party shall have obtained all landlord, warehouseman, agent,
bailee and processor acknowledgments required to be obtained by it pursuant to
the Security Agreement and all other consents and approvals required to be
obtained by it in connection with the execution and delivery of all Security
Documents to which it is a party, the performance of its obligations thereunder
and the granting by it of the Liens thereunder.

 

9



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the foregoing definition shall not require the
creation or perfection of pledges of or security interests in, or the obtaining
of title insurance, legal opinions or other deliverables with respect to, any
Excluded Property. In addition, the foregoing definition shall not require the
creation or perfection of pledges of or security interests in, or the obtaining
of title insurance, legal opinions or other deliverables with respect to
particular assets of the Loan Parties, or the provision of Guarantees by any
Subsidiary, if, and for so long as the Collateral Agent and the Administrative
Agent, in consultation with the Parent and the Borrower, determine that the cost
of creating or perfecting such pledges or security interests in such assets, or
obtaining such title insurance, legal opinions or other deliverables in respect
of such assets, or providing such Guarantees (taking into account any adverse
tax consequences to the Borrower and its Affiliates (including the imposition of
withholding or other material taxes)), shall be excessive in view of the
benefits to be obtained by the Lenders therefrom. The Collateral Agent and the
Administrative Agent may, without the consent of any Lender, grant extensions of
time for the creation and perfection of security interests in or the obtaining
of title insurance, legal opinions or other deliverables with respect to
particular assets or the provision of any Guarantee by any Subsidiary (including
extensions beyond the Closing Date or in connection with assets acquired, or
Subsidiaries formed or acquired, after the Closing Date) where the Collateral
Agent and the Administrative Agent determine that such action cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required to be accomplished by this Agreement or the Security
Documents.

“Commitment” shall mean a Tranche B Term Commitment, an Incremental Term
Commitment of any Series, a Revolving Commitment or any combination thereof (as
the context requires).

“Communications” shall have the meaning assigned to such term in
Section 9.16(a)(i).

“Compliance Certificate” shall mean a certificate of the Parent and the Borrower
executed and delivered by a Responsible Officer of the Parent and the Borrower,
substantially in the form of Exhibit F.

“Connection Income Taxes ” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Control Agreement” shall mean, with respect to any deposit account or
securities account maintained by any Loan Party, a control agreement in
customary form and substance and otherwise reasonably satisfactory to the
Collateral Agent, duly executed and delivered by such Loan Party and the
depositary bank or the securities intermediary, as the case may be, with which
such account is maintained.

 

10



--------------------------------------------------------------------------------

“Crude Topping Unit” shall mean the 25,000 barrels a day crude topping unit
being constructed by a customer of the Borrower on land leased from the
Borrower, and the related infrastructure being constructed by the Borrower.

“Crude Topping Unit Completion Date” shall mean the date on which the Crude
Topping Unit is placed in service (as determined in good faith by the Parent and
the Borrower).

“Crude Topping Unit EBITDA Adjustment” shall mean, for any period of four
consecutive Fiscal Quarters of the Parent, $12,800,000; provided that, for each
period of four consecutive Fiscal Quarters of the Parent ending on or after the
last day of the first full Fiscal Quarter following the Crude Topping Unit
Completion Date, the Crude Topping Unit EBITDA Adjustment shall be equal to
(a) the Crude Topping Unit EBITDA Adjustment for the immediately preceding
period of four consecutive Fiscal Quarters of the Parent, less (b) $3,200,000;
provided, further, that the Crude Topping Unit EBITDA Adjustment shall at no
time be less than $0. Solely by way of example, (i) for the period of four
consecutive Fiscal Quarters of the Parent ending on the last day of the first
full Fiscal Quarter following the Crude Topping Unit Completion Date, the Crude
Topping Unit EBITDA Adjustment shall be $9,600,000, and (ii) for the period of
four consecutive Fiscal Quarters of the Parent ending on the last day of the
second full Fiscal Quarter following the Crude Topping Unit Completion Date, the
Crude Topping Unit EBITDA Adjustment shall be $6,400,000.

“Currency Hedge Agreement” shall mean any foreign exchange contract, currency
swap agreement, futures contract, option contract, synthetic cap or other
similar agreement or arrangement.

“Debtor Relief Law” shall have the meaning assigned to such term in the Security
Agreement.

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean any Revolving Lender that (a) has failed, within
two Business Days of the date required to be funded or paid, (i) to fund any
portion of its Revolving Loans, (ii) to fund any portion of its participations
in Letters of Credit or Swingline Loans or (iii) to pay to any Lender Party any
other amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Revolving Lender notifies the Administrative Agent in writing
that such failure is the result of such Revolving Lender’s good faith
determination that a condition precedent to funding (specifically identified in
such writing, including, if applicable, by reference to a specific Default or
Event of Default) has not been satisfied, (b) has notified the Parent, the
Borrower or any Lender Party in writing, or has made a public statement, to the
effect that it does not intend or expect to comply with one or more of its
funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good-faith
determination that a condition precedent (specifically identified in such
writing, including, if applicable, by reference to a specific Default or Event
of Default) to funding a Loan cannot be satisfied) or generally under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by a Lender Party made in good faith to provide a
certification in writing from an authorized officer of such Revolving

 

11



--------------------------------------------------------------------------------

Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Revolving Loans and participations in then
outstanding Letters of Credit and Swingline Loans, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon such
Lender Party’s receipt of such certification in form and substance satisfactory
to it and the Administrative Agent, or (d) has, or has a direct or indirect
parent company that has, become the subject of a Bankruptcy Event. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any of clauses (a) through (d) above, and the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to such Defaulting Lender
ceasing to be a Defaulting Lender pursuant to the terms hereof) as of the date
established therefor by the Administrative Agent in a written notice of such
determination, which shall be delivered by the Administrative Agent to the
Borrower, each other Lender and each Issuing Bank promptly following such
determination.

“Designated Subsidiary” shall mean (a) the Borrower and (b) each other
wholly-owned Restricted Subsidiary other than, in the case of this clause (b),
(i) any Restricted Subsidiary that is a CFC and (ii) any Restricted Subsidiary
that is not a Material Subsidiary. The term “Designated Subsidiary” shall also
include any Restricted Subsidiary designated as such pursuant to
Section 5.10(b).

“Discharge Date” shall mean the date on which (a) this Agreement shall have
terminated (other than those provisions which shall survive such termination
under Section 9.02), (b) the Commitments shall have expired or been terminated,
(c) the principal of and interest on each Loan and all fees and all other
expenses or amounts payable under any Loan Document (other than unasserted
contingent payment obligations that by their nature survive termination of the
Loan Documents) shall have been paid in full in cash, (d) all Letters of Credit
shall have expired, been terminated or been cash collateralized to the
satisfaction of the applicable Issuing Bank and (e) all LC Disbursements shall
have been reimbursed.

“Disposition” shall mean, with respect to any property, any sale, lease, sale
and leaseback, conveyance, transfer or other disposition thereof; and the terms
“Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Lender” shall mean (a) any Person specified by the Borrower in
writing to Morgan Stanley on July 17, 2014 as a “Disqualified Lender” (and its
Affiliates reasonably identifiable by name) and (b) any Person that is a
competitor or customer of the Parent or the Subsidiaries and that was specified
by the Borrower in writing to Morgan Stanley on July 17, 2014 as a “Disqualified
Lender” (and its Affiliates reasonably identifiable by name) (in the case of
this clause (b), excluding any such Affiliate that is a bona fide diversified
debt fund (unless such Person was otherwise specified as a “Disqualified Lender”
pursuant to clause (a))). Upon reasonable notice to the Administrative Agent,
the Borrower may supplement in writing the list of Disqualified Lenders to
include any Person that becomes a competitor or customer of the Parent and the
Subsidiaries after the Closing Date, which supplement shall become effective two
days after delivery to the Administrative Agent, but which shall not apply
retroactively to disqualify any Lender that has previously acquired any rights
and obligations under this Agreement.

 

12



--------------------------------------------------------------------------------

“Divestiture” shall mean the Disposition (in one transaction or a series of
transactions) of

(a) all or substantially all the issued and outstanding Equity Interests in any
Person that are owned by the Parent, the Borrower or any other Restricted
Subsidiary or (b) all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of) any Person.

“Dock 5 ” shall mean the approximately 31.05 acres of land (consisting of 9.1
upland acres and 21.95 submerged acres) located in Harris County, Texas leased
to Borrower pursuant to the Dock 5 Lease for the construction, maintenance,
repair, replacement and operation of a single T-Head dock and related
improvements, and certain pipelines and all related appurtenances thereto.

“Dock 5 Lease” shall mean the leasehold interest in the Dock 5 held by the
Borrower pursuant to that certain Lease Agreement dated September 30, 2013
between the Port of Houston and the Borrower.

“Dollars” or “$” shall mean lawful money of the United States.

“Domestic Subsidiary” shall mean any Subsidiary incorporated or organized under
the laws of the United States of America, any State thereof or the District of
Columbia.

“EBITDA” shall mean, for any period, Net Income for such period, plus:

(a) without duplication and to the extent deducted in the determination of Net
Income for such period:

(i) all federal, state and other income taxes (including state franchise taxes
based upon income) of the Parent and the Restricted Subsidiaries paid or accrued
according to GAAP during such period,

(ii) Interest Expense for such period,

(iii) depreciation and amortization of the Parent and the Restricted
Subsidiaries for such period determined in accordance with GAAP,

(iv) any non-cash charges for such period (excluding write-downs of current
assets),

(v) any unusual, extraordinary or non-recurring expenses or losses for such
period,

(vi) any fees, costs and expenses incurred during such period in connection with
the Transactions,

 

13



--------------------------------------------------------------------------------

(vii) any fees, costs and expenses incurred during such period in connection
with the structuring, negotiation, documentation and consummation of Permitted
Acquisitions, permitted issuances of Equity Interests, permitted Investments,
permitted Restricted Payments and permitted incurrences of Indebtedness, in each
case, whether or not consummated,

(viii) any fees, costs, or expenses incurred during such period in connection
with the redemption or retirement of any Indebtedness (including prepayment
premiums and make whole amounts, but excluding the payment of accrued interest
and fees thereon),

(ix) charges, losses and expenses for such period to the extent (A) paid for or
reimbursed by any Person (other than an Affiliate of the Parent or any
Subsidiary) during such period or (B) reasonably expected to be paid for or
reimbursed by any such Person during the period of four consecutive Fiscal
Quarters of the Parent immediately following such period, and

(x) subject to the Aggregate Cap, restructuring charges incurred during such
period, minus

(b) without duplication,

(i) all cash payments made during such period on account of non-cash charges
added back in computing EBITDA pursuant to clause (a)(iv) for a previous period,
and

(ii) to the extent included in the determination of Net Income for such period,
any unusual, extraordinary or non-recurring gains and all non-cash items of
income (including non-cash gains) for such period.

If any charges, losses or expenses are added back in computing EBITDA pursuant
to clause (a)(ix)(B) for any period and such charges, losses or expenses are not
paid for or reimbursed by any Person (other than an Affiliate of the Parent or
any Subsidiary) during the period of four consecutive Fiscal Quarters of the
Parent immediately following such period, then such charges, losses or expenses
shall be subtracted in computing EBITDA for the Fiscal Quarter of the Parent
immediately following such period of four consecutive Fiscal Quarters of the
Parent. For purposes of calculating EBITDA for any period to determine the Total
Adjusted Net Leverage Ratio, if during such period the Parent, the Borrower or
any other Restricted Subsidiary shall have consummated a Specified Transaction,
EBITDA for such period shall be calculated after giving pro forma effect thereto
in accordance with Section 1.02(j).

“Eligible Assignee” shall mean (a) any Person that is a Lender, an Affiliate of
a Lender or an Approved Fund, and (b) any other Person other than (i) any
Disqualified Lender, (ii) any natural Person, and (iii) the Parent or any
Affiliate thereof (other than an Affiliated Lender and other than the Borrower
as contemplated in Section 9.04(f)).

“Engagement Letter” shall mean the Engagement Letter, dated as of July 17, 2014,
among the Arrangers, the Parent and the Borrower.

 

14



--------------------------------------------------------------------------------

“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata or sediment and natural resources such as flora and fauna.

“Environmental Claim” shall mean any and all suits, demands, demand letters,
claims, Liens, notices of non-compliance or violation, notices of liability or
potential liability, investigations, adversarial proceedings, consent orders,
consent decrees or consent agreements arising out of or pursuant to any
Environmental Law, the presence or Release of, or human exposure to, any
Hazardous Material or natural resource damages.

“Environmental Law” shall mean, collectively, all applicable federal, state,
local or foreign laws, including common law, ordinances, regulations, rules,
legal codes, orders, judgments or other Governmental Rules that relate to
(a) the prevention, abatement or elimination of pollution, or the protection or
preservation of the Environment, wildlife or natural resources, (b) the use,
generation, handling, treatment, storage, Release, transportation or regulation
of, or exposure to, Hazardous Materials and (c) the protection of employee
health and workplace safety, including the Comprehensive Environmental Response
Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq., the Endangered
Species Act, 16 U.S.C. §§ 1531 et seq., the Solid Waste Disposal Act, as amended
by the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et seq., the
Clean Air Act, 42 U.S.C. §§ 7401 et seq., the Clean Water Act, 33 U.S.C. §§ 1251
et seq., the Toxic Substances Control Act, 15 U.S.C. §§ 2601 et seq., the
Emergency Planning and Community Right to Know Act, 42 U.S.C. §§ 11001 et seq.,
and the Oil Pollution Act of 1990, 33 U.S.C. §§ 2701 et seq., each as amended,
and their applicable foreign, state or local counterparts or equivalents.

“Equity Interests” in or of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interests in (however designated) equity of such Person, including any Preferred
Stock, any limited or general partnership interest and any limited liability
company interest.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time in effect.

“ERISA Affiliate” shall mean any corporation, trade or business (whether or not
incorporated) that, together with any of the Group Members, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 or 303 of ERISA and Section 412 or 430 of the Code, is treated as
a single employer under Section 414(b), (c), (m) or (o) of the Code.

“Eurodollar” shall, when used in reference to any Loan or Borrowing, refer to
whether such Loan, or any Loan comprising such Borrowing, is bearing interest at
a rate determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“ Excluded Deposit Account” shall have the meaning assigned to such term in the
Security Agreement.

 

15



--------------------------------------------------------------------------------

“Excluded Property” shall mean (a) the Excluded Real Property and (b) the
“Excluded Property” under and as defined in the Security Agreement.

“Excluded Real Property” shall mean the Dock 5 Lease, the Moore Road Property
and any easement, right-of-way or similar such interest or estate in Real
Property with respect to the Pipelines.

“ Excluded Securities Account” shall have the meaning assigned to such term in
the Security Agreement.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.19(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.17, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquires the interest in the
Loan or Commitment or to such Lender immediately before it changed its lending
office,

(c) Taxes attributable to such Recipient’s failure to comply with
Section 2.17(e) and (d) any U.S. federal withholding Taxes imposed under FATCA.

“ Existing Bonds Letters of Credit” shall mean the direct-pay letters of credit
issued by Bank of America, N.A. prior to the Closing Date under the Existing
Revolving Credit Agreement as credit and liquidity support for the Bonds.

“ Existing Indebtedness” shall mean all principal, premium, if any, interest,
fees and other amounts due or outstanding under the Existing Parent Term Credit
Agreement, the Existing Revolving Credit Agreement and the Existing Notes
Facility.

“ Existing Notes Facility” shall mean the Note Purchase and Private Shelf
Agreement, dated as of January 8, 2007, among the Borrower, the purchasers
listed on Schedule A thereto, Prudential Investment Management, Inc., and each
other Prudential Affiliate (as defined therein) party thereto, as amended by
Letter Amendment No. 1 to Note Purchase and Private Shelf Agreement, dated as of
June 30, 2007, Letter Amendment No. 2 to Note Purchase and Private Shelf
Agreement, dated as of January 10, 2008, and Letter Amendment No. 3 to Note
Purchase and Private Shelf Agreement, dated as of January 8, 2009.

“ Existing Parent Term Credit Agreement” shall mean the Credit Agreement, dated
as of October 31, 2011, among the Parent, the lenders party hereto, Barclays
Bank PLC, as administrative agent, and Union Bank, N.A., as collateral agent, as
amended by the Waiver and Amendment, dated as of November 23, 2011, the Second
Amendment to Credit Agreement, dated as of February 23, 2012, and the Third
Amendment to Credit Agreement and Lien Reaffirmation Agreement, dated as of
November 1, 2012.

 

16



--------------------------------------------------------------------------------

“Existing Revolving Credit Agreement” shall mean the Amended and Restated Credit
Agreement, dated as of November 12, 2010, as amended by Amendment No. 1 and
Joinder to Amended and Restated Credit Agreement, dated as of July 26, 2011,
Amendment No. 2 to Amended and Restated Credit Agreement and Waiver, dated as of
October 19, 2011, Amendment No. 3 and Joinder to Amended and Restated Credit
Agreement, dated as of January 31, 2012, and Amendment No. 4 to Amended and
Restated Credit Agreement, dated as of September 21, 2012, among the Borrower,
the lenders party thereto, Bank of America, N.A., as administrative agent, and
Compass Bank, as syndication agent.

“Facility” shall mean the Tranche B Term Facility, an Incremental Facility or
the Revolving Facility, as the context requires.

“Fair Market Value” shall mean, at any time with respect to any property of any
kind or character, the sale value of such property that would be realized in an
arm’s length sale at such time between an informed and willing buyer and an
informed and willing seller, under no compulsion to buy or sell, respectively.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code, any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to such intergovernmental agreement.

“ Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upward, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average (rounded upward, if
necessary, to the next 1/100 of 1%) of the quotations for the day of such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Financial Covenant Event of Default” shall have the meaning assigned to such
term in Section 7.01(d).

“Financial Officer” of any Person shall mean a Responsible Officer of such
Person who is a senior financial officer of such Person.

“Fiscal Quarter” shall mean any fiscal quarter of a Fiscal Year.

“Fiscal Year” shall mean a fiscal year of a Group Member; references to a Fiscal
Year with a number corresponding to any calendar year (e.g., “Fiscal Year 2014”)
refer to the Fiscal Year ending on or about December 31 of such calendar year.

 

17



--------------------------------------------------------------------------------

“Foreign Pledge Agreement” shall mean a pledge or charge agreement granting a
Lien on Equity Interests in a Foreign Subsidiary to secure the Secured
Obligations, governed by the law of the jurisdiction of organization of such
Foreign Subsidiary and in form and substance reasonably satisfactory to the
Collateral Agent.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposure with respect to Letters of Credit issued by such
Issuing Bank other than LC Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Lenders or cash
collateralized in accordance with the terms hereof.

“Funds Flow Memorandum” shall mean the memorandum, dated the Closing Date,
delivered by the Borrower to the Administrative Agent with respect to the
disbursement of funds on the Closing Date.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory, judicial or
legislative body.

“Governmental Rule” shall mean, with respect to any Person, any law, rule,
regulation, ordinance, order, code, treaty, judgment, decree, directive,
guideline, policy or similar form of decision of any Governmental Authority
binding on such Person.

“Group Members” shall mean the Parent, the Borrower and each of the other
Restricted Subsidiaries.

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding on such date of Indebtedness or other obligation guaranteed
thereby (or, in the case of (i) any Guarantee the terms of which limit the
monetary exposure of the guarantor or (ii) any Guarantee of an obligation that
does not have a principal amount, the maximum monetary exposure as of such date
of the guarantor under such Guarantee (as determined, in the case of clause (i),
pursuant to such terms or, in the case of clause (ii), reasonably and in good
faith by the chief financial officer of the Parent)).

 

18



--------------------------------------------------------------------------------

“Guaranteed Obligations” shall have the meaning assigned to such term in the
Guaranty Agreement.

“Guaranteed Party” shall have the meaning assigned to such term in the Guaranty
Agreement.

“Guaranty Agreement” shall mean the Guaranty Agreement, dated as of the Closing
Date, among the Parent, the Subsidiary Loan Parties (other than the Borrower)
and the Administrative Agent.

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including explosive or
radioactive substances or petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls or radon gas, of any
nature, in each case subject to regulation or which can give rise to liability
under any Environmental Law.

“Hedge Agreements” shall mean any Interest Rate Hedge Agreement, Currency Hedge
Agreement or any other agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions.

“HFOTCO Company Agreement” shall mean the limited liability company agreement of
the Borrower (entitled “Company Agreement”), effective as of January 8, 2008.

“Incremental Commitment” shall mean an Incremental Revolving Commitment or an
Incremental Term Commitment.

“Incremental Facility” shall mean, with respect to Incremental Term Commitments
of any Series and the Incremental Term Loans made thereunder, such Incremental
Term Commitments and Incremental Term Loans.

“Incremental Facility Agreement” shall mean an Incremental Facility Agreement,
in form and substance reasonably satisfactory to the Administrative Agent, among
the Parent, the Borrower, the Administrative Agent and one or more Incremental
Lenders, establishing Incremental Term Commitments of any Series or Incremental
Revolving Commitments and effecting such other amendments hereto and to the
other Loan Documents as are contemplated by Section 2.22.

“Incremental Lender” shall mean an Incremental Revolving Lender or an
Incremental Term Lender.

 

19



--------------------------------------------------------------------------------

“Incremental Revolving Commitment” shall mean, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Facility Agreement and Section 2.22, to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Revolving
Exposure under such Incremental Facility Agreement.

“Incremental Revolving Lender” shall mean a Lender with an Incremental Revolving
Commitment.

“Incremental Term Commitment” shall mean, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant an Incremental Facility
Agreement and Section 2.22, to make Incremental Term Loans of any Series
hereunder, expressed as an amount representing the maximum principal amount of
the Incremental Term Loans of such Series to be made by such Lender.

“Incremental Term Lender” shall mean a Lender with an Incremental Term
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan” shall mean a Loan made by an Incremental Term Lender to
the Borrower pursuant to Section 2.22.

“Incremental Term Maturity Date” shall mean, with respect to Incremental Term
Loans of any Series, the scheduled date on which such Incremental Term Loans
shall become due and payable in full hereunder, as specified in the applicable
Incremental Facility Agreement.

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money (including loans) and all
redemption obligations of such Person in respect of mandatorily redeemable
Preferred Stock, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
or assets purchased by such Person, (d) all obligations of such Person issued or
assumed as the deferred purchase price of property or services (other than
accrued liabilities and trade liabilities incurred in the ordinary course of
business and maturing within 90 days after the incurrence thereof), (e) all
Guarantees by such Person of Indebtedness of others, (f) all Capital Lease
Obligations of such Person, (g) the principal component of all obligations,
contingent or otherwise, of such Person (i) as an account party in respect of
letters of credit and (ii) in respect of bankers’ acceptances, (h) the maximum
aggregate amount (giving effect to any netting agreements) that such Person
would be required to pay under Hedge Agreements if such Hedge Agreements were
terminated at the time of determination and (i) all obligations of others
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed. The Indebtedness of any Person shall include the Indebtedness of
any partnership in which such Person is a general partner, other than to the
extent that the instrument or agreement evidencing such Indebtedness expressly
limits the liability of such Person in respect thereof.

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

20



--------------------------------------------------------------------------------

“Intercreditor Agreement” shall mean the Intercreditor Agreement, dated as of
the Closing Date, among the Loan Parties, the Collateral Agent, the
Administrative Agent, the Bond Facility Administrative Agent and each Authorized
Representative with respect to any Permitted First Lien Refinancing Debt.

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07, which shall be in the form
of Exhibit D.

“ Interest Expense” shall mean, for any period, the sum (without duplication) of
(i) all interest, prepayment charges and fees incurred (whether paid or accrued)
in respect of any Indebtedness of the Parent and the Restricted Subsidiaries
(including imputed interest in respect of Capital Lease Obligations of the
Parent and the Restricted Subsidiaries, net payments received or made under
interest rate hedge agreements of the Parent and the Restricted Subsidiaries and
all fees, commissions and discounts owed by the Parent and the Restricted
Subsidiaries with respect to letters of credit and bankers’ acceptance
financing) deducted in determining Net Income for such period, together with all
interest capitalized or deferred of the Parent and the Restricted Subsidiaries
for such period and not deducted in determining Net Income for such period,
(ii) all debt discount and expense amortized or required to be amortized in the
determination of Net Income for such period and (iii) dividends in respect of
Preferred Stock of the Parent and the Restricted Subsidiaries paid during such
period.

“Interest Hedge Lender” shall mean (a) any Secured Hedge Lender and (b) any
counterparty to any Interest Rate Hedge Agreement that, at the time such
Interest Rate Hedge Agreement is entered into, (i) has (A) a credit rating of at
least BBB+ by S&P and at least A3 by Moody’s and (B) a capital and surplus of at
least $1,000,000,000 or (ii) is otherwise reasonably satisfactory to the
Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), each Quarterly Date, (b) with respect to any Eurodollar Loan,
the last day of each Interest Period therefor and, in the case of any Interest
Period for a Eurodollar Loan of more than three months’ duration, each day prior
to the last day of such Interest Period that occurs at three month intervals
after the first day of such Interest Period and (c) with respect to any
Swingline Loan, the day that such Loan is required to be repaid.

“Interest Period” shall mean, as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the date that is one, two, three or six months thereafter, or the date
any Eurodollar Borrowing is converted to an ABR Borrowing in accordance with
Section 2.07 or repaid or prepaid in accordance with Section 2.09, 2.10 or 2.11;
provided, however, that, if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day. Interest shall accrue from and including the first day
of an Interest Period to but excluding the last day of such Interest Period.

 

21



--------------------------------------------------------------------------------

“Interest Rate Hedge Agreement” shall mean any interest rate swap, cap, collar
or other interest rate hedge agreement entered into between an Interest Hedge
Lender and the Borrower for the purpose of hedging the Facilities.

“Investment” shall mean, with respect to any Person, (a) any Equity Interests,
evidences of Indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of any other Person that are held
by such Person, (b) any deposit with, advance, loan or capital contribution to,
assumption of Indebtedness of or other extension of credit to, any other Person
that are made by such Person (excluding any such advance, loan or extension of
credit having a term not exceeding 90 days representing the purchase price of
inventory or supplies sold by such Person), or (c) Guarantees of any
Indebtedness or other obligations of any other Person that are made by such
Person.

“Issuing Bank” shall mean (a) Morgan Stanley Bank, N.A. and Deutsche Bank AG New
York Branch and (b) each Revolving Lender that shall have become an Issuing Bank
hereunder as provided in Section 2.05(j) (other than any Person that shall have
ceased to be an Issuing Bank as provided in Section 2.05(k)), each in its
capacity as an issuer of Letters of Credit hereunder. Each Issuing Bank may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of such Issuing Bank (provided that any such Affiliate shall have a
credit rating of at least A- by S&P and at least A3 by Moody’s). In such case,
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate (it being agreed that such Issuing Bank
shall, or shall cause such Affiliate to, comply with the requirements of
Section 2.05 with respect to such Letters of Credit).

“Junior Indebtedness” shall mean Indebtedness of any Group Member that is
(a) secured by Liens that are contractually subordinated to any Lien securing
the Secured Obligations, (b) unsecured or (c) Subordinated Indebtedness.

“knowledge” shall mean, with respect to any Person, the actual knowledge of a
Responsible Officer of such Person.

“LC Disbursement” shall mean a payment made by an Issuing Bank pursuant to a
Letter of Credit.

“LC Exposure” shall mean, at any time, the sum of (a) the aggregate amount of
all Letters of Credit that remains available for drawing at such time and
(b) the aggregate amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Borrower at such time. The LC Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total LC
Exposure at such time.

“Legal Requirements ” shall mean, as to any Person, any requirement under a
Permit and any Governmental Rules, in each case applicable to or binding upon
such Person or any of its properties or to which such Person or any of its
properties is subject.

 

22



--------------------------------------------------------------------------------

“Lender” shall mean the Persons listed on Schedule 2.01 and any other Person
that shall have become a party hereto as a Lender pursuant to an Assignment and
Assumption or an Incremental Facility Agreement, other than any such Person that
shall have ceased to be a party hereto as a Lender pursuant to an Assignment and
Assumption. Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender.

“Lender Parties” shall mean the Lenders, the Swingline Lender, the Issuing
Banks, the Agents and the Arrangers.

“Letter of Credit” shall mean any standby letter of credit issued pursuant to
this Agreement, other than any such letter of credit that shall have ceased to
be a “Letter of Credit” outstanding hereunder pursuant to Section 9.02.

“LIBO Rate” shall mean in relation to any Eurodollar Borrowing:

(a) the applicable Screen Rate; or

(b) (if no Screen Rate is available for the Interest Period of such Eurodollar
Borrowing) the interest rate per annum determined by the Administrative Agent to
be the average of the rates per annum at which deposits in Dollars are offered
for such Interest Period to major banks in the London interbank market in
London, England by the Administrative Agent at approximately 11:00 a.m. (London
time) on the Quotation Day for such Interest Period.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, encumbrance, charge or security interest in or on
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset, (c) any shared facilities arrangement and (d) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.

“Loan Documents” shall mean this Agreement, the Incremental Facility Agreements,
the Loan Modification Agreements, the Refinancing Facility Agreements, the
Guaranty Agreement, the Security Documents, any agreement designating an
additional Issuing Bank as contemplated by Section 2.05(j), any promissory note
issued under Section 2.09(e), and any other loan or security agreements or
letter agreement or similar document, entered into by a Lender Party or any
Secured Party, on the one hand, and the Borrower or one or more Loan Parties, on
the other hand, in connection with the transactions expressly contemplated by
this Agreement. Notwithstanding the foregoing, the Hedge Agreements, the
Engagement Letter and the agreements for Treasury Services shall not be Loan
Documents.

“Loan Modification Agreement” shall mean a Loan Modification Agreement, in form
and substance reasonably satisfactory to the Administrative Agent, among the
Parent, the Borrower, the Administrative Agent and one or more Accepting
Lenders, effecting one or more Permitted Amendments and such other amendments
hereto and to the other Loan Documents as are contemplated by Section 2.23.

“Loan Modification Offer” shall have the meaning assigned to such term in
Section 2.23(a).

 

23



--------------------------------------------------------------------------------

“Loan Parties” shall mean the Parent, the Borrower and each other Subsidiary
Loan

Party.

“Loans” shall mean the term loans made by the Lenders to the Borrower pursuant
to Section 2.01.

“ Majority in Interest”, when used in reference to Lenders of any Class, shall
mean, at any time, (a) in the case of the Revolving Lenders, Lenders having
Revolving Exposures and unused Revolving Commitments representing more than 50%
of the sum of the Aggregate Revolving Exposures and the unused Aggregate
Revolving Commitment at such time and (b) in the case of the Term Lenders of any
Class, Lenders holding outstanding Term Loans of such Class representing more
than 50% of all Term Loans of such Class outstanding at such time.

“Margin Stock” shall have the meaning assigned to such term in Regulations U and
X.

“Material Adverse Effect” shall mean a material adverse effect on (i) the
assets, liabilities, or condition (financial or otherwise), business or results
of operations of the Parent and the Subsidiaries, taken as a whole, (ii) the
enforceability or validity of any Loan Document or the enforceability, validity
or priority of the Liens created under the Security Documents, or (iii) the
rights and remedies of any Agent under the Loan Documents.

“Material Indebtedness” shall mean Indebtedness (other than the Loans, Letters
of Credit and Guarantees under the Loan Documents) of any one or more of the
Group Members in an aggregate principal amount of $10,000,000 or more.

“Material Subsidiary” shall mean the Borrower and each other Subsidiary (a) the
consolidated total assets of which equal 5.0% or more of the consolidated total
assets of the Parent and the Restricted Subsidiaries or (b) the consolidated
revenues of which equal 5.0% or more of the consolidated revenues of the Parent
and the Restricted Subsidiaries, in each case as of the end of or for the most
recent period of four consecutive Fiscal Quarters of the Parent for which
financial statements have been delivered pursuant to Section 5.04(a) or 5.04(b)
(or, prior to the first delivery of any such financial statements, as of the end
of or for the period of four consecutive Fiscal Quarters of the Parent most
recently ended prior to the date of this Agreement); provided that if at the end
of or for any such most recent period of four consecutive Fiscal Quarters the
combined consolidated total assets or combined consolidated revenues of all
Subsidiaries that under clauses (a) and (b) above would not constitute Material
Subsidiaries shall have exceeded 15.0% of the consolidated total assets of the
Parent and the Restricted Subsidiaries or 15.0% of the consolidated revenues of
the Parent and the Restricted Subsidiaries, then one or more of such excluded
Subsidiaries shall for all purposes of this Agreement be deemed to be Material
Subsidiaries in descending order based on the amounts of their consolidated
total assets or consolidated revenues, as the case may be, until such excess
shall have been eliminated.

“Maturity Date” shall mean the Tranche B Term Maturity Date, the Incremental
Term Maturity Date with respect to Incremental Term Loans of any Series or the
Revolving Maturity Date, as the context requires.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

 

24



--------------------------------------------------------------------------------

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Moore Road Property” shall mean the 12.0813 acre tract of unimproved Real
Property owned by the Borrower and located on Moore Road in Harris County,
Texas.

“Morgan Stanley” shall have the meaning assigned to such term in the preamble.

“Mortgage” shall mean a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Secured Obligations. Each Mortgage shall be in form and
substance reasonably satisfactory to the Collateral Agent.

“Mortgaged Property” shall mean (a) each parcel of Real Property owned in fee by
a Loan Party, and the improvements thereto, that (together with such
improvements) (i) is (A) contiguous to the Sites and (B) material to the
business or operations of the Parent and the Restricted Subsidiaries, taken as a
whole, or (ii) has a book or fair value (when including such improvements) of
$2,000,000 or more and (b) each leasehold interest in Real Property held by a
Loan Party to the extent that (i) the terms of the lease agreement or other
document creating or evidencing such leasehold interest do not prohibit the
granting of a Lien therein or a Loan Party has obtained the requisite consent
for the granting of a Lien therein (it being understood that the Loan Parties
shall use commercially reasonable efforts to obtain the requisite consent for
the granting of a Lien in any leasehold interest of the type referred to in
clause (ii) below) and (ii) such leasehold interest is material to the business
or operations of the Parent and the Subsidiaries, taken as a whole, and could
not readily be replaced with a comparable leasehold interest on terms not
materially less favorable to the lessee; provided that the Excluded Real
Property shall not constitute Mortgaged Property. For the avoidance of doubt
each portion of the Sites owned in fee by a Loan Party and each leasehold
interest in the Sites held by a Loan Party shall constitute Mortgaged Properties
(other than any portion of the Sites owned in fee by a Loan Party or any
leasehold interest in any portion of the Sites held by a Loan Party that, in
each case, is expressly included in the definition of “Excluded Property”).

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA subject to the provisions of Title IV of ERISA and
in respect of which any Group Member or any ERISA Affiliate is an “employer” as
defined in Section 3(5) of ERISA.

“Net Income” shall mean, for any period, cumulative net income earned by the
Parent and the Restricted Subsidiaries on a consolidated basis during such
period as determined in accordance with GAAP; provided that there shall be
excluded (a) the income of any Person (other than the Parent) that is not a
consolidated Restricted Subsidiary except to the extent of the amount of cash
dividends or similar cash distributions actually paid by such Person to the
Parent, the Borrower or, subject to clauses (b) and (c) below, any other
consolidated Restricted Subsidiary during such period, (b) the income of, and
any amounts referred to in clause (a) above paid to, any consolidated Restricted
Subsidiary (other than the Borrower or any other Subsidiary Loan Party) to the
extent that, on the date of determination, the declaration or payment of cash
dividends or similar cash distributions by such Restricted Subsidiary is not
permitted without any prior approval of any Governmental Authority that has not
been obtained or is not permitted by the operation of the terms of the
Organizational Documents of such Restricted Subsidiary, any

 

25



--------------------------------------------------------------------------------

agreement or other instrument binding upon the Parent or any Restricted
Subsidiary or any law applicable to the Parent or any Restricted Subsidiary,
unless such restrictions with respect to the payment of cash dividends and other
similar cash distributions has been legally and effectively waived, and (c) the
income or loss of, and any amounts referred to in clause (a) above paid to, any
consolidated Restricted Subsidiary that is not wholly- owned by the Parent to
the extent such income or loss or such amounts are attributable to the
noncontrolling interest in such consolidated Restricted Subsidiary.

“Net Issuance Proceeds” shall mean, an amount equal to (a) with respect to any
incurrence of any Indebtedness of the Parent, the Borrower or any other
Restricted Subsidiary, the cash payments received by the Parent or any of the
Restricted Subsidiaries from such incurrence of Indebtedness and (b) with
respect to any sale or issuance of Equity Interests in the Parent, the cash
payments received by the Parent from such sale or issuance of Equity Interests,
in each case, net of underwriting discounts and commissions and other reasonable
costs and expenses associated therewith, including reasonable legal fees and
expenses.

“ Net Recovery Proceeds” shall mean, with respect to any Recovery Event, an
amount equal to the cash payments received by the Parent or any of the
Restricted Subsidiaries from such Recovery Event, net of (i) reasonable costs
and expenses associated therewith, including fees and expenses of attorneys,
accountants, insurance adjusters, appraisers, environmental consultants,
engineers, architects and other professionals and consultants, (ii) any tax
liability arising therefrom, and (iii) amounts applied to the repayment of
Permitted Debt (other than the Secured Obligations) secured by a Lien permitted
under Section 6.01 on the property subject to such Recovery Event.

“Net Sale Proceeds ” shall mean, with respect to any Asset Sale, an amount equal
to the cash payments received by the Parent or any of the Restricted
Subsidiaries from such Asset Sale, net of (i) reasonable costs and expenses
associated therewith, including fees and expenses of investment bankers,
brokers, attorneys, accountants, engineers, environmental consultants and other
professionals and consultants, (ii) any tax liability arising therefrom,
(iii) any escrow established pursuant to the documents evidencing such Asset
Sale to secure any indemnification obligations or adjustments to the purchase
price associated with such Asset Sale (provided that, upon release of such
escrow, the amount released shall constitute Net Sale Proceeds) and (iv) amounts
applied to the repayment of Permitted Debt (other than the Secured Obligations)
secured by a Lien permitted under Section 6.01 on the property Disposed of.

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

“Non-Defaulting Lender” shall mean, at any time, any Revolving Lender that is
not a Defaulting Lender at such time.

“Non-U.S. Lender” shall have the meaning assigned to such term in
Section 2.17(e).

 

26



--------------------------------------------------------------------------------

“Obligations” shall mean all obligations (monetary or otherwise, whether
absolute or contingent, matured or unmatured) of any of the Loan Parties arising
under or in connection with a Loan Document, including the principal of and
premium, if any, and interest (including interest accruing during the pendency
of any proceeding under any Debtor Relief Law, whether or not allowed in such
proceeding) on the Loans and the LC Disbursements and reimbursement obligations,
fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent, the Collateral Agent, the
Arrangers or to any Lender or Issuing Bank that are required to be paid by any
of the Loan Parties pursuant hereto) or otherwise with respect to the Loans and
the LC Disbursements.

“Organizational Documents” shall mean, with respect to any Person, as
applicable, its certificate or articles of incorporation or organization, by
laws, certificate of partnership, partnership agreement, certificate of
formation, articles of organization, limited liability company agreement and/or
operating agreement, and all shareholder agreements, voting trusts and similar
arrangements applicable to any of such Person’s partnership interests, limited
liability company interests or authorized shares of Equity Interests, in each
case as amended.

“ Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19(b)).

“Parent” shall have the meaning assigned to such term in the preamble.

“Participant” shall have the meaning assigned to such term in
Section 9.04(c)(i).

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(d).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall have the meaning assigned to such term in the
Security Agreement.

“ Perfection Certificate Supplement” shall have the meaning assigned to such
term in the Security Agreement.

“Permits” shall mean any and all franchises, licenses, leases, permits,
approvals, notifications, certifications, registrations, authorizations,
exemptions, qualifications, and other rights, privileges and approvals required
under or issued pursuant to any Governmental Rule.

 

27



--------------------------------------------------------------------------------

“Permitted Acquisition” shall mean any Acquisition by the Borrower or any other
Restricted Subsidiary; provided that:

(a) (i) in the case of any purchase or other acquisition of Equity Interests in
a Person, such Person (including each subsidiary of such Person) is organized
under the laws of the United States of America, any State thereof or the
District of Columbia and, upon the consummation of such acquisition, will be a
wholly-owned Restricted Subsidiary that is a Domestic Subsidiary (including as a
result of a merger or consolidation between any Restricted Subsidiary and such
Person) or (ii) in the case of any purchase or other acquisition of other
assets, such assets will be owned by the Borrower or a Subsidiary Loan Party;

(b) such Acquisition was not preceded by, or consummated pursuant to, an
unsolicited tender offer or proxy contest initiated by or on behalf of the
Parent, the Borrower or any other Subsidiary;

(c) all transactions related thereto are consummated in accordance with
applicable law;

(d) the business of such Person, or such assets, as the case may be, constitute
a business permitted under Section 6.05(b);

(e) with respect to each Acquisition, the Parent, the Borrower and the
Restricted Subsidiaries shall take all actions required in order to cause the
Collateral and Guarantee Requirement to be satisfied within the time period
specified in Section 5.10(a) with respect to each newly created or acquired
Subsidiary or assets;

(f) not less than five (5) Business Days prior to the consummation of any
Acquisition for which the aggregate consideration paid shall exceed $10,000,000,
the Administrative Agent shall have received (i) a description of the material
terms of such Acquisition, and (ii) if requested, such financial statements,
financial information, material documentation and other material information
regarding such Acquisition as the Administrative Agent may reasonably require,
in each case, to the extent such documentation and information are available to
any Group Member and may be disclosed by any Group Member in a manner that would
not violate any confidentiality agreement of such Group Member or applicable
Legal Requirements;

(g) the aggregate consideration paid therefor (including, in each case,
Indebtedness assumed in connection therewith, all obligations in respect of
deferred purchase price (including obligations under any purchase price
adjustment but excluding earnout payments) and all other consideration payable
in connection therewith (including payment obligations in respect of
noncompetition agreements or other arrangements representing acquisition
consideration)) shall not exceed 25% of the consolidated total assets of the
Parent and the Restricted Subsidiaries immediately prior to giving effect
thereto; and

 

28



--------------------------------------------------------------------------------

(h) at the time of and immediately after giving effect to any such Acquisition,
(i) no Specified Default or Event of Default shall have occurred and be
continuing, (ii) the Total Adjusted Net Leverage Ratio shall not exceed the
Total Adjusted Net Leverage Ratio set forth in Section 6.14 with respect to the
Fiscal Quarter of the Parent most recently ended as of the time of such
Acquisition on a pro forma basis, and (iii) the Parent and the Borrower shall
have delivered to the Administrative Agent a certificate of a Financial Officer
of each of the Parent and the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, certifying that all the requirements
set forth in this definition have been satisfied with respect to such purchase
or other acquisition, together with reasonably detailed calculations
demonstrating satisfaction of the requirements set forth in clauses (g) and
(h)(ii) above.

“Permitted Amendment” shall mean an amendment to this Agreement and the other
Loan Documents, effected in connection with a Loan Modification Offer pursuant
to Section 2.23, providing for a modification of the Maturity Date applicable to
the Loans and/or Commitments of the Accepting Lenders and, in connection
therewith, (a) a modification of the Applicable Margin with respect to the Loans
and/or Commitments of the Accepting Lenders and/or (b) a modification of the
fees payable to, or the inclusion of new fees to be payable to, the Accepting
Lenders.

“Permitted Credit Agreement Refinancing Debt” shall mean any Indebtedness of the
Borrower, and Guarantees thereof by the Parent and/or any Subsidiary Loan Party;
provided that (i) such Indebtedness is in the form of notes, (ii) the stated
final maturity of such Indebtedness shall not be earlier than the date that is
180 days after the latest Maturity Date in effect at the time such Indebtedness
is incurred, and such stated final maturity shall not be subject to any
conditions that could result in such stated final maturity occurring on a date
that precedes the date that is 180 days after the latest Maturity Date in effect
at the time such Indebtedness is incurred, (iii) such Indebtedness shall not be
required to be repaid, prepaid, redeemed, repurchased or defeased, whether on
one or more fixed dates, upon the occurrence of one or more events or at the
option of any holder thereof (other than customary offers to repurchase upon a
change of control, asset sale or event of loss and customary acceleration rights
after an event of default) prior to the date 180 days after the latest Maturity
Date in effect at the time such Indebtedness is incurred; (iv) such Indebtedness
shall not constitute an obligation (including pursuant to a Guarantee) of any
Person other than the Loan Parties; and (v) (A) substantially concurrently with
the incurrence of such Indebtedness, the Borrower shall repay or prepay then
outstanding Term Borrowings of any Class in an aggregate principal amount equal
to the aggregate amount of such Indebtedness (less the aggregate amount of
accrued and unpaid interest with respect to such outstanding Term Borrowings and
any reasonable fees, premium and expenses relating to such refinancing) and
(B) any such prepayment of Term Borrowings of any Class shall be applied to
reduce the subsequent scheduled repayments of Term Borrowings of such Class to
be made pursuant to Section 2.10(a) in the inverse order of maturity and, in the
case of a prepayment of Eurodollar Term Borrowings, shall be subject to
Section 2.16.

“Permitted Debt” shall mean:

(a) Indebtedness incurred under the Loan Documents;

(b) Either:

 

29



--------------------------------------------------------------------------------

(i) Indebtedness of the Borrower under the Bond Facility Agreement and the Bond
Loan Agreements; provided that (A) such Indebtedness shall not be secured by any
Lien on any asset of the Parent or any Subsidiary other than the Collateral and
(B) the aggregate principal amount of such Indebtedness at any time shall not
exceed the lesser of (1) $225,000,000 and (2) the aggregate outstanding
principal amount of the Bonds at such time; or

(ii) if the Indebtedness of the Borrower under the Bond Facility Agreement has
been paid in full, and all Guarantees and Liens guaranteeing or securing such
Indebtedness and guaranteeing or securing the Indebtedness of the Borrower under
the Bond Loan Agreements have been discharged and released, (A) Indebtedness of
the Borrower under any reimbursement agreement in respect of letters of credit
issued thereunder to support payments of principal of and interest on the Bonds
and (B) Indebtedness of the Borrower under the Bond Loan Agreements; provided
that (1)(x) the Indebtedness described under clause (A) shall not be secured by
any Lien on any asset of the Parent or any Subsidiary other than the Collateral
and (y) the Indebtedness described under clause (B) shall not be secured by any
Lien on any asset of the Parent or any Subsidiary other than Liens permitted
pursuant to clause (h)(xi) of the definition of “Permitted Liens” and (2) the
aggregate principal amount of each such Indebtedness at any time shall not
exceed the lesser of (x) $225,000,000 and (y) the aggregate outstanding
principal amount of the Bonds at such time, in each case, plus six months of
accrued interest on the Bonds outstanding at such time;

(c) Indebtedness existing on the date hereof and set forth on Schedule 6.02 and
Refinancing Indebtedness in respect thereof;

(d) (i)(A) Permitted First Lien Refinancing Debt and (B) Permitted Second Lien
Refinancing Debt, provided that at the time such Indebtedness is incurred, no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, and (ii) Refinancing Indebtedness in respect thereof;

(e) Indebtedness of any Restricted Subsidiary to the Parent, the Borrower or any
other Restricted Subsidiary; provided that (A) such Indebtedness shall not have
been transferred to any Person other than the Parent, the Borrower or any other
Restricted Subsidiary, (B) any such Indebtedness owing by any Loan Party shall
be unsecured and subordinated in right of payment to the Obligations on terms
customary for intercompany subordinated Indebtedness, as reasonably determined
by the Administrative Agent, (C) any such Indebtedness owing to any Loan Party
shall be evidenced by a promissory note that shall have been pledged pursuant to
the Security Agreement and (D) any such Indebtedness owing by any Restricted
Subsidiary that is not a Loan Party to any Loan Party shall be incurred in
compliance with Section 6.07;

(f) Guarantees incurred in compliance with Section 6.07(e);

(g) Indebtedness incurred under Hedge Agreements not otherwise prohibited by
Section 6.12;

 

30



--------------------------------------------------------------------------------

(h) Indebtedness of the Borrower or any other Restricted Subsidiary (A) incurred
to finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations, provided that such Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement and the principal amount of such Indebtedness
does not exceed the cost of acquiring, constructing or improving such fixed or
capital assets or (B) assumed in connection with the acquisition of any fixed or
capital assets, and any Refinancing Indebtedness in respect of any of the
foregoing; provided that the aggregate principal amount of Indebtedness
permitted by this clause (h) shall not exceed $20,000,000 at any time
outstanding;

(i) Indebtedness of any Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into a Subsidiary
in a transaction permitted hereunder) after the date hereof, or Indebtedness of
any Person that is assumed by any Subsidiary in connection with an acquisition
of assets by such Subsidiary in a Permitted Acquisition, provided that (A) such
Indebtedness exists at the time such Person becomes a Subsidiary (or is so
merged or consolidated) or such assets are acquired and is not created in
contemplation of or in connection with such Person becoming a Subsidiary (or
such merger or consolidation) or such assets being acquired and (B) neither the
Parent nor any Restricted Subsidiary (other than such Person or the Subsidiary
with which such Person is merged or consolidated or the Person that so assumes
such Person’s Indebtedness) shall Guarantee or otherwise become liable for the
payment of such Indebtedness, and Refinancing Indebtedness in respect of any of
the foregoing; provided that the aggregate principal amount of Indebtedness
permitted by this clause (i) shall not exceed $35,000,000 at any time
outstanding;

(j) Indebtedness incurred in the ordinary course of business and owed in respect
of any overdrafts and related liabilities arising from treasury, depository and
cash management services or in connection with any automated clearing-house
transfers of funds;

(k) Indebtedness relating to premium financing arrangements for property and
casualty insurance plans and health and welfare benefit plans (including health
and workers compensation insurance, employment practices liability insurance and
directors and officers insurance), in each case incurred in the ordinary course
of business;

(l) Indebtedness in respect of letters of credit, bankers acceptances,
completion guarantees and similar instruments issued for the account of the
Borrower or any other Restricted Subsidiary in the ordinary course of business
supporting obligations under (i) workers’ compensation, unemployment insurance
and other social security laws and (ii) bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and obligations of a
like nature and, in each case, not in connection with the borrowing of money or
obtaining of advances;

(m) Indebtedness consisting of advances or deposits received by the Borrower or
any other Restricted Subsidiary from customers in the ordinary course of
business;

 

31



--------------------------------------------------------------------------------

(n) Indebtedness of the Borrower or any other Restricted Subsidiary in the form
of purchase price adjustments (including in respect of working capital),
earnouts, deferred compensation, indemnification or other arrangements
representing acquisition consideration or deferred payments of a similar nature
incurred in connection with any Permitted Acquisition or other Investment
permitted under Section 6.07 or any Disposition permitted under Section 6.04;

(o) (i)(A) Subordinated Third Party Indebtedness in an aggregate principal
amount not exceeding $25,000,000 at any time outstanding and (B) Subordinated
Affiliate Indebtedness of the Borrower or any other Restricted Subsidiary,
provided that, in the case of this clause (i), at the time such Indebtedness is
incurred, no Default or Event of Default shall have occurred and be continuing
or would result therefrom, and (ii) Refinancing Indebtedness in respect of
Subordinated Third Party Indebtedness; and

(p) other Indebtedness of the Borrower or any Restricted Subsidiary in an
aggregate principal amount not exceeding $25,000,000 at any time outstanding.

“Permitted First Lien Refinancing Debt ” shall mean Permitted Credit Agreement
Refinancing Debt that is secured by Liens on the Collateral on a pari passu
basis (but without regard to the control of remedies and subject to Section 2.01
of the Intercreditor Agreement) with the Secured Obligations; provided that
(a) such Indebtedness is not secured by any Lien on any asset of the Parent or
any Subsidiary other than the Collateral, (b) the Liens securing such
Indebtedness are created under and evidenced by the Security Agreement and the
other Security Documents and (c) the Authorized Representative with respect to
such Indebtedness shall have become party to the Intercreditor Agreement.

“Permitted Incremental Amount” shall mean, at any time, (a)(i) in the case of
Incremental Revolving Commitments, the Permitted Incremental Revolving Amount
and (ii) in the case of Incremental Term Commitments, the Permitted Incremental
Term Amount, plus (b) the maximum amount of Total Adjusted Net Indebtedness that
could be incurred at such time without causing the Total Adjusted Net Leverage
Ratio to exceed 5.00 to 1.00 on a pro forma basis (as if any Incremental
Revolving Commitments were fully drawn).

“Permitted Incremental Revolving Amount” shall mean, at any time, $25,000,000,
less the aggregate amount of Incremental Revolving Commitments established prior
to such time based on usage of the Permitted Incremental Revolving Amount.

“Permitted Incremental Term Amount” shall mean, at any time, $100,000,000, less
the aggregate amount of Incremental Term Commitments established prior to such
time based on usage of the Permitted Incremental Term Amount.

“Permitted Investments” shall mean:

(a) obligations backed by the full faith and credit of the United States
Government (whether issued by the United States Government or an agency
thereof), and obligations guaranteed by the United States Government;

 

32



--------------------------------------------------------------------------------

(b) bonds, debentures, notes or similar debt instruments issued by a state or
municipality given an “A” rating or better by S&P or an equivalent rating by
another nationally recognized credit rating agency and maturing not more than
one year from the date acquired;

(c) certificates of deposit issued by a bank given an “A” rating or better by
S&P or an equivalent rating by another nationally recognized credit rating
agency and maturing not more than one year from the date acquired;

(d) readily marketable commercial paper rated at the time of acquisition as A-1
or better by S&P or Prime l or better by Moody’s and maturing not more than 270
days from the date of creation thereof;

(e) bankers’ acceptances which mature within 180 days; and

(f) money market mutual funds that (i) are denominated in U.S. Dollars, (ii)
have average asset maturities not in excess of 365 days, (iii) have total
invested assets in excess of $1,000,000,000 and (iv) invest exclusively in
Permitted Investments described in clauses (a) through (e) above.

“Permitted Liens” shall mean:

(a) as of the Closing Date only, the Terminated Liens;

(b) the Liens of the Secured Parties as provided in the Security Documents;

(c) Liens on the Collateral securing Indebtedness permitted pursuant to clause
(d) of the definition of “Permitted Debt”;

(d) any Lien on any asset of the Parent, the Borrower or any other Restricted
Subsidiary existing on the date hereof and set forth on Schedule 6.01; provided
that (i) such Lien shall not apply to any other asset of the Parent, the
Borrower or any other Restricted Subsidiary and (ii) such Lien shall secure only
those obligations that it secures on the date hereof and any extensions,
renewals and refinancings thereof that (A) do not increase the outstanding
principal amount thereof and (B) in the case of any such obligations
constituting Indebtedness, that are permitted under Section 6.02 as Refinancing
Indebtedness in respect thereof;

(e) Liens for taxes, assessments or other governmental levies or charges which
are not yet due or which are being contested in good faith by the Parent, the
Borrower or any other Restricted Subsidiary, as the case may be, and for which
adequate reserves have been taken in accordance with GAAP;

(f) any attachment or judgment Lien in respect of judgments that do not
constitute an Event of Default under Section 7.01(i);

 

33



--------------------------------------------------------------------------------

(g) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness and are not subject
to restrictions on access by the Parent or any Restricted Subsidiary in excess
of those required by applicable banking regulations;

(h) solely with respect to the assets of the Borrower or any other Restricted
Subsidiary:

(i) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or any other Restricted Subsidiary or existing on any asset of any
Person that becomes a Restricted Subsidiary (or of any Person not previously a
Restricted Subsidiary that is merged or consolidated with or into a Restricted
Subsidiary in a transaction permitted hereunder) after the date hereof prior to
the time such Person becomes a Restricted Subsidiary (or is so merged or
consolidated); provided that (A) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Restricted
Subsidiary (or such merger or consolidation), (B) such Lien shall not apply to
any other asset of the Parent, the Borrower or any other Restricted Subsidiary
(other than, in the case of any such merger or consolidation, the assets of any
Restricted Subsidiary that is a party thereto) and (C) such Lien shall secure
only those obligations that it secures on the date of such acquisition or the
date such Person becomes a Restricted Subsidiary (or is so merged or
consolidated), and any extensions, renewals and refinancings thereof that (1) do
not increase the outstanding principal amount thereof and (2) in the case of any
such obligations constituting Indebtedness, that are permitted under
Section 6.02 as Refinancing Indebtedness in respect thereof;

(ii) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any other Restricted Subsidiary; provided that (A) such Liens secure
only Indebtedness permitted by clause (h) of the definition of “Permitted Debt”
and obligations relating thereto not constituting Indebtedness and (B) such
Liens shall not apply to any other asset of the Parent, the Borrower or any
other Restricted Subsidiary (other than the proceeds and products thereof);
provided further that in the event purchase money obligations are owed to any
Person with respect to financing of more than one purchase of any fixed or
capital assets, such Liens may secure all such purchase money obligations and
may apply to all such fixed or capital assets financed by such Person;

(iii) statutory Liens of landlords and Liens of carriers, contractors,
warehousemen, mechanics and materialmen and other like Liens incurred in the
ordinary course of business which are not overdue for a period of 30 days or are
being contested in good faith by the Borrower or any of its Restricted
Subsidiaries and for which adequate reserves have been taken in accordance with
GAAP;

 

34



--------------------------------------------------------------------------------

(iv) Liens (other than any Lien imposed by ERISA) incurred, or deposits made, in
the ordinary course of business (A) in connection with workers’ compensation,
unemployment insurance, old age benefit and other types of social security,
(B) to secure (or to obtain letters of credit that secure) the performance of
tenders, statutory obligations, surety bonds, appeal bonds, bids, leases (other
than Capital Lease Obligations), performance bonds, purchase, construction or
sales contracts and other similar obligations or (C) otherwise to satisfy
statutory or legal obligations; provided that, in each case, such Liens (1) were
not incurred or made in connection with the incurrence or maintenance of
Indebtedness, the borrowing of money or the obtaining of advance or credit and
(2) do not, in the aggregate, materially detract from the value of the property
or assets so encumbered or materially impair the use thereof in the operation of
the business of the Borrower or its Restricted Subsidiaries;

(v) leases or subleases granted to others, easements, rights-of-way, licenses,
reservations, servitudes, permits, conditions, covenants, rights of others,
restrictions, oil, gas and other mineral interests, royalty interests and
leases, minor defects, exceptions or irregularities in title, encroachments,
protrusions and other similar encumbrances or exceptions to title which do not
interfere in any material respect with the ordinary course of business of the
Borrower and the other Restricted Subsidiaries, taken as a whole;

(vi) with respect to any leasehold Real Property of the Borrower or any other
Restricted Subsidiary, the terms and provisions of any lease or other instrument
creating or evidencing such leasehold (provided that such terms and provisions
are customary for leases and instruments of such type);

(vii) with respect to any Real Property of the Borrower or any other Restricted
Subsidiaries held in the form of an easement, right-of-way or similar such
interest or estate, the terms and provisions of any easement, right of way
grant, or other instrument creating or evidencing such easement, right-of-way or
similar such interest or estate (provided that such terms and provisions are
customary for agreements and instruments of such type);

(viii) zoning, building codes, and other land use ordinances, variances,
conditional use permits, entitlements and similar regulations, permits,
approvals and conditions applicable to any Real Property;

(ix) Liens not created by the Borrower or any other Restricted Subsidiaries that
affect the underlying fee interest of any Real Property leased by the Borrower
or any Restricted Subsidiary, including master leases or ground leases and
subordination or similar agreements;

(x) matters disclosed in any policy of title insurance insuring the Lien of any
Mortgage (whether issued as of the Closing Date or issued with respect to any
Real Property that is acquired or otherwise becomes a Mortgaged Property after
the Closing Date) delivered to and accepted by the Collateral Agent and the
Administrative Agent in accordance with the Collateral and Guarantee
Requirement, but excluding any standard or pre-printed title exceptions in any
promulgated form of such policy of title insurance pursuant to applicable
Governmental Rules, and further excluding any so-called “blanket” or similar
exceptions included in any such policy of title insurance pursuant to applicable
Governmental Rules;

 

35



--------------------------------------------------------------------------------

(xi) Liens on project funds and project accounts as described in, and to secure,
the Borrower’s obligations under any Bond Loan Agreement;

(xii) in connection with the Disposition of any Equity Interests or other assets
in a transaction permitted by Section 6.04, customary rights and restrictions
contained in merger agreements, stock or asset purchase agreements and similar
agreements in respect of such Disposition pending the completion thereof;

(xiii) Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made in connection with any letter of intent or purchase
agreement for a Permitted Acquisition or other transaction permitted hereunder;

(xiv) in the case of (A) any Restricted Subsidiary that is not a wholly-owned
Restricted Subsidiary or (B) the Equity Interests in any Person that is not a
Restricted Subsidiary, any encumbrance or restriction, including any options,
put and call arrangements, rights of first refusal and similar rights, set forth
in the Organizational Documents of such Restricted Subsidiary or such other
Person or any related joint venture, shareholders’ or similar agreement;

(xv) Liens arising by virtue of any precautionary Uniform Commercial Code
financing statement filings in respect of leases entered into in the ordinary
course of business;

(xvi) Liens on Equity Interests of any Unrestricted Subsidiary or any Equity
Interests owned by a Loan Party in any Person that is not a Subsidiary;

(xvii) Liens on cash and Permitted Investments securing obligations under Hedge
Agreements permitted under Section 6.12 in an aggregate amount not to exceed
$15,000,000 at any time outstanding; and

(xviii) other Liens securing Indebtedness or other obligations in an aggregate
principal amount not to exceed $7,500,000 at any time outstanding.

“Permitted Second Lien Refinancing Debt” shall mean Permitted Credit Agreement
Refinancing Debt that is secured by Liens on the Collateral on a second lien,
subordinated basis to the Secured Obligations; provided that (a) such
Indebtedness is not secured by any Lien on any asset of the Parent or any
Subsidiary other than the Collateral, (b) the security agreements relating to
such Indebtedness are substantially the same as the Security Documents (with
such differences as are reasonably satisfactory to the Collateral Agent and the
Administrative Agent) and (c) the Authorized Representative with respect to such
Indebtedness shall have become party to the Second Lien Intercreditor Agreement.

 

36



--------------------------------------------------------------------------------

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Pipelines” shall mean the approximately 10-mile pipeline which travels
south-westerly from the Terminal Storage Facility and connects the Terminal
Storage Facility to Magellan Speed Junction.

“Plan ” shall mean any employee pension benefit plan subject to the provisions
of Title IV of ERISA or Section 412 or 430 of the Code or Section 302 or 303 of
ERISA and in respect of which the Borrower or any ERISA Affiliate is (or if such
plan were terminated would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 9.16(b)(i).

“Port of Houston” shall mean the Port of Houston Authority of Harris County,
Texas.

“Preferred Stock” shall mean any class of capital stock of a Person that is
preferred over any other class of capital stock (or similar equity interests) of
such Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.

“Private Side Information” shall mean any information with respect to the
Parent, the Borrower, any other Subsidiary or any of the securities of any of
the foregoing that is not Public Side Information.

“Private Side Lender Representatives” shall mean, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

“Public Side Information ” shall mean information with respect to the Parent,
the Borrower, any other Subsidiary or any of the securities of any of the
foregoing that (a) is publicly available, (b) is not material with respect to
the Parent, the Borrower, any other Subsidiary or any of the securities of any
of the foregoing for purposes of United States federal and state securities laws
or (c) constitutes information of a type that would be publicly available if the
Parent or the Borrower was a public reporting company (as reasonably determined
by the Parent and the Borrower).

“Public Side Lender Representatives” shall mean, with respect to any Lender,
representatives of such Lender that do not wish to receive Private Side
Information.

“Quarterly Date” shall mean the last Business Day of each March, June, September
and December.

“Quotation Day” shall mean, in relation to any period for which an interest rate
is to be determined, two Business Days before the first day of such period.

“Real Property” of any Person shall mean all right, title and interest of such
Person in and to any and all parcels of real property owned, leased, licensed or
operated by such Person together with all improvements and appurtenant fixtures,
equipment, personal property, easements and other property and rights incidental
to the ownership, lease or operation thereof, including, with respect to the
Borrower, the Sites.

 

37



--------------------------------------------------------------------------------

“ Recipient” shall mean (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“ Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of any of the Group Members, but excluding all identifiable amounts
constituting compensation for lost earnings or revenues.

“Refinancing Commitment” shall mean a Refinancing Revolving Commitment or a
Refinancing Term Commitment.

“Refinancing Facility Agreement” shall mean a Refinancing Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Parent, the Borrower, the Administrative Agent and one or more Refinancing
Lenders, establishing Refinancing Commitments and effecting such other
amendments hereto and to the other Loan Documents as are contemplated by
Section 2.24.

“Refinancing Indebtedness” shall mean, in respect of any Indebtedness (the
“Original Indebtedness”), any Indebtedness that extends, renews or refinances
such Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness except by an
amount no greater than accrued and unpaid interest with respect to such Original
Indebtedness and any reasonable fees, premium and expenses relating to such
extension, renewal or refinancing; (b) the stated final maturity of such
Refinancing Indebtedness shall not be earlier than that of such Original
Indebtedness, and such stated final maturity shall not be subject to any
conditions that could result in such stated final maturity occurring on a date
that precedes the stated final maturity of such Original Indebtedness; (c) such
Refinancing Indebtedness shall not be required to be repaid, prepaid, redeemed,
repurchased or defeased, whether on one or more fixed dates, upon the occurrence
of one or more events or at the option of any holder thereof (except, in each
case, upon the occurrence of an event of default or a change in control or as
and to the extent such repayment, prepayment, redemption, repurchase or
defeasance would have been required pursuant to the terms of such Original
Indebtedness) prior to the earlier of (i) the maturity of such Original
Indebtedness and (ii) the date that is 180 days after the latest Maturity Date
in effect on the date of such extension, renewal or refinancing, provided that,
notwithstanding the foregoing, scheduled amortization payments (however
denominated) of such Refinancing Indebtedness shall be permitted so long as the
weighted average life to maturity of such Refinancing Indebtedness shall be
longer than the shorter of (x) the weighted average life to maturity of such
Original Indebtedness remaining as of the date of such extension, renewal or
refinancing and (y) the weighted average life to maturity of each Class of the
Term Loans remaining as of the date of such extension, renewal or refinancing;
(d) such Refinancing Indebtedness shall not constitute an obligation (including
pursuant to a Guarantee) of any Subsidiary that shall not have been (or, in the
case of after-acquired Subsidiaries, shall not have been required to become) an
obligor in respect of such Original Indebtedness, and shall not constitute an
obligation of the Parent if the Parent shall not have been

 

38



--------------------------------------------------------------------------------

an obligor in respect of such Original Indebtedness, and, in each case, shall
constitute an obligation of such Subsidiary or of the Parent only to the extent
of their obligations in respect of such Original Indebtedness; (e) if such
Original Indebtedness shall have been subordinated to the Obligations, such
Refinancing Indebtedness shall also be subordinated to the Obligations on terms
not less favorable in any material respect to the Lenders; (f) such Refinancing
Indebtedness shall not be secured by any Lien on any asset other than the assets
that secured such Original Indebtedness (or would have been required to secure
such Original Indebtedness pursuant to the terms thereof) or, in the event Liens
securing such Original Indebtedness shall have been contractually subordinated
to any Lien securing the Secured Obligations, by any Lien that shall not have
been contractually subordinated to at least the same extent and (g) in the event
that the Authorized Representative with respect to such Original Indebtedness
shall have been party to the Intercreditor Agreement or the Second Lien
Intercreditor Agreement, then the Authorized Representative with respect to such
Refinancing Indebtedness shall have become party to the Intercreditor Agreement
or the Second Lien Intercreditor Agreement, as the case may be.

“Refinancing Lenders” shall mean the Refinancing Revolving Lenders and the
Refinancing Term Lenders.

“Refinancing Loans” shall mean the Refinancing Revolving Loans and the
Refinancing Term Loans.

“Refinancing Revolving Commitments” shall have the meaning assigned to such term
in Section 2.24(a).

“Refinancing Revolving Lender” shall have the meaning assigned to such term in
Section 2.24(a).

“Refinancing Revolving Loans” shall have the meaning assigned to such term in
Section 2.24(a).

“Refinancing Term Commitments” shall have the meaning assigned to such term in
Section 2.24(a).

“Refinancing Term Lender” shall have the meaning assigned to such term in
Section 2.24(a).

“Refinancing Term Loans” shall have the meaning assigned to such term in
Section 2.24(a).

“Register” shall have the meaning assigned to such term in Section 2.09(c).

“Regulation H” shall have the meaning assigned to such term in the definition of
“Collateral and Guarantee Requirement.”

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

39



--------------------------------------------------------------------------------

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.

“Release” shall mean any placing, spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing or depositing or migrating in, onto or through the Environment.

“Reportable Event” shall mean with respect to any Plan, any reportable event, as
defined in Section 4043(c) of ERISA and the regulations thereunder, for which
notice thereof has not been waived pursuant to such regulations as in effect on
the date hereof.

“Repricing Transaction” shall have the meaning assigned to such term in
Section 2.11(c).

“Required Lenders” shall mean, at any time, Lenders having Term Loans, Revolving
Exposures and unused Commitments representing more than 50% of the sum of the
outstanding Term Loans, Aggregate Revolving Exposure and unused Commitments at
such time. For purposes of this definition, (a) the Loans and unused Commitments
of any Defaulting Lender shall be disregarded in determining the Required
Lenders at any time and (b) the Term Loans and unused Term Commitments of any
Affiliated Lender shall be disregarded in determining the Required Lenders at
any time.

“Responsible Officer” of any Person shall mean any duly appointed and authorized
chief executive, president, vice president, treasurer or secretary of such
Person and any other officer or similar official thereof responsible for the
administration of the obligations of such Person in respect of this Agreement,
in each case, whose signatures and incumbency shall have been certified to the
Administrative Agent and the Lenders pursuant to Section 4.01(a)(iii) or
pursuant to a certificate delivered to the Administrative Agent after the
Closing Date in form and substance satisfactory to the Administrative Agent.

“Restricted” shall means, when used in reference to cash or Permitted
Investments of any Person, that such cash or Permitted Investments (a) appear
(or would be required to appear) as “restricted” on a consolidated balance sheet
of such Person prepared in accordance with GAAP (unless such classification
results from any Lien referred to in the parenthetical set forth in clause
(b) below), (b) are controlled by or subject to any Lien or other preferential
arrangement in favor of any creditor (including any counterparty under a Hedge
Agreement) (other than (i) Liens created under the Security Documents and
(ii) Liens permitted pursuant to clause (c) or (g) of the definition of
“Permitted Liens”) or (c) are not otherwise generally available for use by such
Person due to contractual requirements or Legal Requirements.

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) on any Equity Interests in the Parent, the
Borrower or any other Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, defeasance, retirement, acquisition,
cancellation, repayment or termination of, or any other return of capital with
respect to, any Equity Interests in the Parent, the Borrower or any other
Restricted Subsidiary or any option, warrant or other right to acquire any such
Equity Interest in the Parent, the Borrower or any other Restricted Subsidiary.

 

40



--------------------------------------------------------------------------------

“ Restricted Subsidiaries” shall mean (a) the Borrower and (b) the other
Subsidiaries other than the Unrestricted Subsidiaries; provided that upon any
Unrestricted Subsidiary ceasing to be an Unrestricted Subsidiary, such
Subsidiary shall be a “Restricted Subsidiary”.

“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the earlier of (a) the Revolving Maturity Date,
(b) the date of termination of the Revolving Commitments and (c) for purposes of
Section 2.05(a), the date that is seven days prior to the Revolving Maturity
Date.

“Revolving Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate permitted amount of the outstanding principal
amount of such Lender’s Revolving Loans, as such commitment may be (a) reduced
from time to time pursuant to Section 2.08, (b) increased from time to time
pursuant to Section 2.22 and (c) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The initial amount
of each Lender’s Revolving Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption or Incremental Facility Agreement pursuant to which
such Lender shall have assumed its Revolving Commitment, as applicable. The
initial aggregate amount of the Lenders’ Revolving Commitments is $75,000,000.

“Revolving Exposure” shall mean, with respect to any Lender at any time, the sum
of the outstanding principal amount of such Lender’s Revolving Loans and such
Lender’s LC Exposure and Swingline Exposure at such time.

“Revolving Facility” shall mean the Revolving Commitments and the Revolving
Loans made hereunder.

“Revolving Lender” shall mean a Lender with a Revolving Commitment or Revolving
Exposure.

“Revolving Loans” shall mean a Loan made pursuant to clause (b) of Section 2.01.

“Revolving Maturity Date” shall mean the fifth anniversary of the Closing Date.

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

“Sanctions” shall have the meaning assigned to such term in Section 3.09(d)(i).

“Screen Rate” shall mean, in relation to the LIBO Rate, the rate per annum
determined by the Administrative Agent at approximately 11:00 a.m., London time,
on the Quotation Day for the relevant Interest Period by reference to the
Reuters Screen LIBOR01 for deposits in Dollars (or such other comparable page as
may, in the opinion of the Administrative Agent, replace such page for the
purpose of displaying such rates) for a period equal to such Interest Period.

 

41



--------------------------------------------------------------------------------

“Second Lien Intercreditor Agreement” shall mean an intercreditor agreement
among the Loan Parties, the Collateral Agent and each Authorized Representative
with respect to any Permitted Second Lien Refinancing Debt, in the form of
Exhibit K.

“Secured Hedge Agreement” shall mean any Hedge Agreement entered into between a
Secured Hedge Lender and any Loan Party.

“Secured Hedge Lender” shall mean any counterparty to any Hedge Agreement, if
and to the extent that (a) such party was (i) an Arranger, an Agent or an
Affiliate of any of the foregoing under this Agreement as of the Closing Date or
at the time such Hedge Agreement was entered into or (ii) a Lender or an
Affiliate of a Lender at the time such Hedge Agreement was entered into and
(b) such counterparty executes a Secured Hedge/Treasury Lender Joinder Agreement
and thereby becomes a Secured Party under this Agreement, the Security Documents
(including the Intercreditor Agreement) and the Guaranty Agreement, provided,
however that such Secured Hedge Lender need execute only one Secured
Hedge/Treasury Lender Joinder Agreement for any ISDA or other master agreement
governing one or more Hedge Agreements.

“Secured Hedge/Treasury Lender Joinder Agreement” shall have the meaning
assigned to such term in the Security Agreement.

“Secured Obligations” shall have the meaning assigned to such term in the
Security Agreement.

“Secured Parties” shall have the meaning assigned to such term in the Security
Agreement.

“Secured Treasury Lender” shall mean any provider of any Treasury Services, if
and to the extent that (a) such provider was (i) an Arranger, an Agent or an
Affiliate of any of the foregoing under this Agreement as of the Closing Date or
at the time such Treasury Services were provided or (ii) a Lender or an
Affiliate of a Lender at the time such Treasury Services were provided into and
(b) such provider executes a Secured Hedge/Treasury Lender Joinder Agreement and
thereby becomes a Secured Party under this Agreement, the Security Documents
(including the Intercreditor Agreement) and the Guaranty Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Agreement” shall mean the Pledge and Security Agreement, dated as of
the Closing Date, among the Loan Parties and the Collateral Agent.

“Security Documents” shall mean the Security Agreement, the Mortgages, the
Control Agreements, the Intercreditor Agreement and all other instruments and
documents executed and delivered pursuant to any of the foregoing or pursuant to
Section 5.10, 5.11 or 5.12.

“Series” shall have the meaning assigned to such term in Section 2.22(b).

“Sites” shall mean each parcel of land on which any portion of the Terminal
Storage Facility is located.

 

42



--------------------------------------------------------------------------------

“Specified Default” shall mean any event or condition that upon notice, lapse of
time or both would constitute an Event of Default under clause (b), (c), (g) or
(h) of Section 7.01.

“Specified EBITDA Adjustment” shall mean, for any period of four consecutive
Fiscal Quarters of the Parent, (a) the item described in clause (a)(x) of the
definition of “EBITDA” and included in the calculation of EBITDA for such period
and (b) any cost savings and synergies referred to in clause (ii) of
Section 1.02(j) included in the calculation of EBITDA for such period.

“Specified Equity Contribution” shall have the meaning assigned to such term in
Section 7.04.

“Specified Redemption Amount” shall mean, with respect to any Net Recovery
Proceeds or Net Sale Proceeds, the product of (a) the amount of such Net
Recovery Proceeds or Net Sale Proceeds, as applicable, multiplied by (b) a
fraction, (i) the numerator of which is the aggregate outstanding principal
amount of the Permitted First Lien Refinancing Debt and (ii) the denominator of
which is the sum of (A) the aggregate outstanding principal amount of the
Permitted First Lien Refinancing Debt and (B) the aggregate outstanding
principal amount of the Term Loans.

“Specified Total Adjusted Net Leverage Ratio” shall mean 5.00 to 1.00.

“Specified Transaction” shall mean (a) an Acquisition, (b) a Divestiture or
(c) the designation of any Subsidiary as an Unrestricted Subsidiary pursuant to
Section 5.17.

“Sponsor” shall mean Alinda Capital Partners Ltd.; provided that, solely for
purposes of its use in the definition of “Change of Control”, “Sponsor” shall
mean, collectively, Alinda Capital Partners Ltd., the Sponsor Funds, Alinda
Infrastructure Fund I, L.P., Alinda Infrastructure Parallel Fund I, L.P., Alinda
Infrastructure Parallel Fund I-A, L.P. and each other fund formed after the
Closing Date that is Controlled and managed by Alinda Capital Partners Ltd. or
managed by an Affiliate of Alinda Capital Partners Ltd. that is principally
engaged in the business of managing private investment funds.

“Sponsor Funds” shall mean, collectively, Alinda Infrastructure Fund II, L.P., a
Delaware limited partnership, and Alinda Infrastructure Parallel Fund II, L.P.,
a Cayman Islands exempted limited partnership.

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board). Eurodollar Loans shall be deemed to constitute eurocurrency funding
and to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. Statutory Reserves
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

43



--------------------------------------------------------------------------------

“Storage Contracts” shall mean each of the agreements listed on Schedule 1.01
and each other fuel oil storage contract or agreement for the provision by the
Borrower or any other Restricted Subsidiary of fuel oil storage capacity at the
Terminal Storage Facility, entered into by, or assigned to, the Borrower or any
other Restricted Subsidiary.

“Subordinated Affiliate Indebtedness” shall mean any Indebtedness of the
Borrower or any Restricted Subsidiary thereof that (a) is owed to any Person
that is an Affiliate of the Borrower or any Restricted Subsidiary thereof and
(b) satisfies the Subordinated Indebtedness Requirement.

“Subordinated Indebtedness” of any Person shall mean any Indebtedness of such
Person that is subordinated in right of payment to any other Indebtedness of
such Person (including, for the avoidance of doubt, Subordinated Affiliate
Indebtedness and Subordinated Third Party Indebtedness).

“Subordinated Indebtedness Requirement” shall mean, with respect to any
Indebtedness, the requirement that (a) such Indebtedness is subordinated in
right of payment to the Obligations on terms and conditions reasonably
satisfactory to the Administrative Agent, (b) such Indebtedness is unsecured,
(c) the stated final maturity of such Indebtedness is not earlier than the date
that is 180 days after the latest Maturity Date in effect at the time such
Indebtedness is incurred, and such stated final maturity is not subject to any
conditions that could result in such stated final maturity occurring on a date
that precedes the date that is 180 days after the latest Maturity Date in effect
at the time such Indebtedness is incurred, (d) such Indebtedness is not required
to be amortized, repaid, prepaid, redeemed, repurchased or defeased, whether on
one or more fixed dates, upon the occurrence of one or more events or at the
option of any holder thereof (other than customary offers to repurchase upon a
change of control, asset sale or event of loss and customary acceleration rights
after an event of default) prior to the date 180 days after the latest Maturity
Date in effect at the time such Indebtedness is incurred, (e) such Indebtedness
does not constitute an obligation (including pursuant to a Guarantee) of any
Person other than the Loan Parties and (f) such Indebtedness contains terms and
conditions (excluding pricing, premiums and optional prepayment or optional
redemption provisions) that are market terms on the date of incurrence thereof
(as determined in good faith by the board of directors (or other governing body)
of the Parent) or are not materially more restrictive than the covenants and
events of default contained in this Agreement (provided that a certificate of a
Responsible Officer of the Parent and the Borrower delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Parent and the Borrower have determined in
good faith that such terms and conditions satisfy the requirement of this clause
(f) shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Administrative Agent notifies the Parent and the Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees)).

 

44



--------------------------------------------------------------------------------

“Subordinated Third Party Indebtedness” shall mean any Indebtedness of the
Borrower or any Restricted Subsidiary thereof that (a) is owed to any Person
that is not an Affiliate of the Parent or any Subsidiary and (b) satisfies the
Subordinated Indebtedness Requirement (except for clause (d) of the definition
thereof, to the extent that such clause would prohibit the amortization or the
making of scheduled repayments of such Indebtedness).

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
equity or more than 50% of the ordinary voting power or more than 50% of the
general partnership interests are, at the time any determination is being made,
directly or indirectly, owned, Controlled or held by such Person. Unless the
context requires otherwise, references herein to a “Subsidiary” shall refer to a
Subsidiary of the Parent.

“Subsidiary Loan Party” shall mean each Subsidiary that is a party to the
Guaranty Agreement and the Security Agreement. Unless the context requires
otherwise, the term “Subsidiary Loan Party” shall include the Borrower.

“Swingline Exposure ” shall mean, at any time, the aggregate principal amount of
all Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.

“Swingline Lender” shall mean Morgan Stanley Bank, N.A., in its capacity as
lender of Swingline Loans hereunder.

“Swingline Loan” shall mean a Loan made pursuant to Section 2.04.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding), assessments,
fees or other charges imposed, levied, withheld, collected or assessed by any
Governmental Authority, including any interest, penalties, additions to tax or
fines applicable thereto.

“Term Commitment ” shall mean a Tranche B Term Commitment or an Incremental Term
Commitment of any Series.

“Term Lender” shall mean a Lender with a Term Commitment or Term Loans.

“Term Loan” shall mean a Tranche B Term Loan or an Incremental Term Loan of any
Series.

“Terminal Storage Facility” shall have the meaning assigned to such term in the
recitals.

“Terminated Liens” shall mean the Liens securing the Existing Indebtedness.

“Total Adjusted Net Indebtedness” shall mean, as of any date of determination,
an amount equal to (a) Total Indebtedness as of such date, less (b) all or a
portion (as determined by the Parent and the Borrower) (but, for any date on or
prior to December 31, 2015, not in excess of $25,000,000) of the aggregate
amount of Unrestricted cash and Permitted Investments of the Loan Parties as of
such date that is subject to a Control Agreement.

 

45



--------------------------------------------------------------------------------

“Total Adjusted Net Leverage Ratio” shall mean, as of any date of calculation,
the ratio of (a) Total Adjusted Net Indebtedness as of such date to (b) Adjusted
EBITDA for the period of four consecutive Fiscal Quarters of the Parent most
recently ended on or prior to such date. For purposes of calculating the Total
Adjusted Net Leverage Ratio pursuant to the definition of “Permitted Incremental
Amount” or Section 2.22, the amount deducted pursuant to clause (b) of the
definition of “Total Adjusted Net Indebtedness” in the calculation of Total
Adjusted Net Indebtedness shall not include any proceeds of any Indebtedness
incurred in reliance thereon and in respect of which such calculation is being
made.

“Total Indebtedness” shall mean, as of any date of determination, the total
consolidated Indebtedness of the Parent and the Restricted Subsidiaries
determined in accordance with GAAP as of such date, without giving effect to
(a) any election to value any Indebtedness at “fair value”, as described in
Section 1.02(f), (b) Indebtedness of the type referred to in clause (h) of the
definition of “Indebtedness” or (c) Indebtedness incurred in reliance on clause
(b) of the definition of “Permitted Debt”.

“Total Loss” shall mean (a) the complete destruction of all or substantially all
of the Terminal Storage Facility, (b) the destruction of all or substantially
all of the Terminal Storage Facility irretrievably beyond repair or (c) the
destruction of all or substantially all of the Terminal Storage Facility such
that the insured may claim the whole amount of any insurance policy covering the
Terminal Storage Facility upon abandoning the Terminal Storage Facility to the
insurance underwriters therefor.

“Tranche B Term Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make a Tranche B Term Loan on the Closing
Date, expressed as an amount representing the maximum principal amount of the
Tranche B Term Loan to be made by such Lender, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Tranche B Term
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Tranche B Term Commitment,
as applicable. The initial aggregate amount of the Lenders’ Tranche B Term
Commitments is $550,000,000.

“ Tranche B Term Facility” shall mean the Tranche B Term Commitments and the
Tranche B Term Loans made hereunder.

“Tranche B Term Loan” shall mean a Loan made pursuant to clause (a) of
Section 2.01.

“Tranche B Term Maturity Date” shall mean the seventh anniversary of the Closing
Date.

“ Transactions” shall mean (a) the execution, delivery and performance by each
Loan Party of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance (or deemed issuance) of
Letters of Credit, (b) the execution, delivery and performance by each Loan
Party of the Bond Documents to which it is to be a party and the sale and
purchase of the Bonds contemplated thereunder, (c) the granting of the Liens
contemplated hereby and by the Security Documents and (d) the other transactions
contemplated by this Agreement, the other Loan Documents and the Bond Documents.

 

46



--------------------------------------------------------------------------------

“Treasury Services” shall have the meaning assigned to such term in the Security
Agreement.

“Type,” when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the Alternate Base Rate.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the state of New York; provided that if, with respect to any financing statement
or by reason of any provisions of law, the perfection or the effect of
perfection or non-perfection of the security interests granted to the Collateral
Agent pursuant to the applicable Loan Document is governed by the Uniform
Commercial Code as in effect in a jurisdiction of the United States other than
New York, UCC shall mean the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions of each Loan
Document and any financing statement relating to such perfection or effect of
perfection or non-perfection.

“United States” and “U.S.” shall each mean the United States of America.

“Unrestricted” shall mean, when used in reference to cash or Permitted
Investments of any Person, that such cash or Permitted Investments is not
Restricted

“Unrestricted Subsidiary” shall mean any Subsidiary (other than the Borrower)
designated by the board of directors (or similar governing body) of the Parent
as an Unrestricted Subsidiary pursuant to Section 5.17 subsequent to the Closing
Date. The Parent may designate any Subsidiary (other than the Borrower) to be an
Unrestricted Subsidiary unless such Subsidiary or any of its Subsidiaries owns
any Equity Interests or Indebtedness of, or owns or holds any Lien on any
property of, the Parent, the Borrower or any other Restricted Subsidiary (other
than any Subsidiary of the Subsidiary to be so designated).

“U.S. Bankruptcy Code ” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.

“U.S. Tax Compliance Certificate” shall have the meaning assigned to such term
in Section 2.17(e)(ii)(B)iii.

“U.S.A. Patriot Act” shall mean the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56 (signed into law on October 26, 2001).

“Weighted Average Yield” shall mean, with respect to any Loan, the weighted
average yield to stated maturity of such Loan based on the interest rate or
rates applicable thereto and giving effect to all upfront or similar fees or
original issue discount payable to the Lenders advancing such Loan with respect
thereto and to any interest rate “floor”. Determinations of the Weighted Average
Yield of any Indebtedness for purposes of Section 2.11(c) or any Loans for
purposes of Section 2.22 shall be made by the Administrative Agent in a manner
determined by it to be consistent with accepted financial practice, and any such
determination shall be conclusive, absent manifest error.

 

47



--------------------------------------------------------------------------------

“wholly-owned”, when used in reference to a Subsidiary of any Person, shall mean
that all the Equity Interests in such Subsidiary (other than directors’
qualifying shares and other nominal amounts of Equity Interests that are
required to be held by other Persons under applicable law) are owned,
beneficially and of record, by such Person, another wholly-owned Subsidiary of
such Person or any combination thereof.

Section 1.02 Terms Generally. Except as otherwise expressly provided, the
following rules of interpretation shall apply to this Agreement and the other
Loan Documents:

(a) the definitions set forth or referred to in Section 1.01 shall apply equally
to both the singular and plural forms of the terms defined;

(b) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms;

(c) the words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;

(d) all references herein to Articles, Sections, Exhibits, Schedules, recitals
and the preamble shall be deemed references to Articles and Sections of, and
Exhibits, Schedules, recitals and the preamble to, this Agreement unless the
context shall otherwise require;

(e) the term “or” is not exclusive;

(f) except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that (i) if the Borrower notifies the Administrative
Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the Closing Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith and (ii) notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Accounting Standards
Codification 825-10-25, or any successor thereto, to value any Indebtedness of
the Parent or any Subsidiary at “fair value”, as defined therein;

(g) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties (whether real or personal), including cash, Equity Interests,
securities, revenues, accounts, leasehold interests and contract rights;

 

48



--------------------------------------------------------------------------------

(h) references to agreements or other contractual obligations shall, unless
otherwise specified, be deemed to refer to such agreements or contractual
obligations as amended, supplemented, restated or otherwise modified from time
to time (subject to any applicable restrictions in the Loan Documents);

(i) unless otherwise indicated, all references to the time of a day in a Loan
Document shall refer to New York, New York time; and

(j) all pro forma computations required to be made hereunder giving effect to
any Specified Transaction, Permitted Acquisition or other transaction (i) shall
be calculated after giving pro forma effect thereto (and, in the case of any pro
forma computations made hereunder to determine whether such Specified
Transaction, Permitted Acquisition or other transaction is permitted to be
consummated hereunder, to any other such transaction consummated since the first
day of the period covered by any component of such pro forma computation and on
or prior to the date of such computation) as if such transaction had occurred on
the first day of the period of four consecutive Fiscal Quarters ending with the
most recent Fiscal Quarter for which financial statements shall have been
delivered pursuant to Section 5.04(a) or 5.04(b) (or, prior to the delivery of
any such financial statements, ending with the last Fiscal Quarter included in
the unaudited financial statements referred to in Section 3.06(b)), and, to the
extent applicable, to the historical earnings and cash flows associated with the
assets acquired or disposed of and any related incurrence or reduction of
Indebtedness, all in accordance with Article 11 of Regulation S-X under the
Securities Act, and (ii) in the case of any Acquisition, may reflect pro forma
adjustments for cost savings and synergies (net of continuing associated
expenses) to the extent such cost savings or synergies, as the case may be, have
been realized or are reasonably expected to be realized within 365 days
following such Acquisition, provided that (A) the Parent and the Borrower shall
have delivered to the Administrative Agent a certificate of the chief financial
officer of the Parent and the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, certifying that such cost savings or
synergies meet the requirements set forth in this clause (ii), together with
reasonably detailed evidence in support thereof, (B) any adjustment to EBITDA
for any period of four consecutive Fiscal Quarters of the Parent as a result of
such cost savings or synergies shall be subject to the Aggregate Cap and (C) if
any cost savings or synergies included in any pro forma calculations based on
the expectation that such cost savings or synergies will be realized within 365
days following such acquisition shall at any time cease to be reasonably
expected to be so realized within such period, then on and after such time pro
forma calculations required to be made hereunder shall not reflect such cost
savings or synergies. If any Indebtedness bears a floating rate of interest and
is being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Hedge Agreement
applicable to such Indebtedness if such Hedge Agreement has a remaining term in
excess of 12 months).

 

49



--------------------------------------------------------------------------------

Section 1.03 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Revolving Loan” or “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Loan” or “Eurodollar Borrowing”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan” or “Eurodollar Revolving Borrowing”).

ARTICLE II.

THE CREDITS

Section 2.01 Commitments.

(a) Subject to the terms and conditions set forth herein, each Lender severally
agrees to make Tranche B Term Loans in Dollars to the Borrower, in each case on
the Closing Date, in an aggregate principal amount that will not result in
(i) such Lender’s Tranche B Term Loans exceeding such Lender’s Tranche B Term
Commitment or (ii) the aggregate principal amount of all Tranche B Term Loans
exceeding the aggregate Tranche B Term Commitments of all Lenders. Amounts
repaid or prepaid in respect of Tranche B Term Loans may not be re-borrowed.

(b) Subject to the terms and conditions set forth herein, each Lender agrees to
make Revolving Loans to the Borrower, in each case from time to time during the
Revolving Availability Period, in Dollars in an aggregate principal amount that
will not result in (i) such Lender’s Revolving Exposure exceeding such Lender’s
Revolving Commitment or (ii) the Aggregate Revolving Exposure exceeding the
Aggregate Revolving Commitment. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans.

Section 2.02 Loans and Borrowings Generally.

(a) Each Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the Lenders ratably in
accordance with their respective Commitments of the applicable Class. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Swingline Loan shall be an ABR Loan.

(c) Each Eurodollar Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $1,000,000. Each ABR Borrowing
shall be in an aggregate amount that is an integral multiple of $500,000 and not
less than $1,000,000; provided that an ABR Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the Aggregate
Revolving Commitment or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(f). Each Swingline Loan shall be in
an aggregate amount that is an integral multiple of $250,000 and not less than
$500,000; provided that a Swingline Loan may be in an aggregate amount that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(f). Borrowings of more than one Class and Type may be outstanding
at the same time; provided that there shall not at any time be more than a total
of six (6) Eurodollar Borrowings outstanding.

 

50



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Eurodollar
Borrowing if the Interest Period requested therefor would end after the Maturity
Date applicable thereto.

Section 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by delivering by hand or
telecopy to the Administrative Agent, a written Borrowing Request signed by the
Borrower (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, one Business Day before the date of the proposed Borrowing. Each
such Borrowing Request shall be irrevocable and delivery thereof shall be
confirmed promptly by telephone to the Administrative Agent. The written
(including by email) and telephonic Borrowing Request shall specify the
following information in compliance with Section 2.02:

(a) whether the requested Borrowing is to be a Tranche B Term Borrowing, an
Incremental Term Borrowing of a particular Series, a Revolving Borrowing or a
Swingline Borrowing;

(b) the aggregate amount of the requested Borrowing;

(c) the date of such Borrowing, which shall be a Business Day;

(d) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(e) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto; and

(f) the account to which the proceeds of such Borrowing are to be disbursed (if
applicable) or other applicable account information.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of the Borrowing Request in accordance with this Section 2.03, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04 Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower from
time to time during the Revolving Availability Period in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of the outstanding Swingline Loans exceeding $10,000,000 or
(ii) the Aggregate Revolving Exposure exceeding the Aggregate Revolving
Commitment; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Swingline Loans.

 

51



--------------------------------------------------------------------------------

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by delivering by hand or telecopy to the Administrative
Agent, a written Borrowing Request signed by the Borrower not later than 12:00
noon, New York City time, on the day of the proposed Swingline Loan. Each such
Borrowing Request shall be irrevocable and delivery thereof shall be confirmed
promptly by telephone to the Administrative Agent. The written (including by
email) and telephonic Borrowing Request shall specify the aggregate amount of
the requested Swingline Loan, the requested date of the requested Swingline Loan
(which shall be a Business Day) and the account to which the proceeds of the
requested Swingline Loan are to be disbursed or other applicable account
information. Promptly following the receipt of a Borrowing Request in accordance
with this Section, the Administrative Agent shall advise the Swingline Lender of
the details thereof. The Swingline Lender shall make each Swingline Loan
available to the Borrower by promptly crediting the amount of such Swingline
Loan to the account or accounts of the Borrower designated by the Borrower in
the applicable Borrowing Request by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan; provided that Swingline Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(f)
shall be remitted by the Swingline Lender to the respective Issuing Bank.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of the Swingline Loans in which Revolving Lenders will be
required to participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Revolving Lender hereby absolutely and unconditionally
agrees to pay, upon receipt of notice as provided above, to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Revolving Lender acknowledges
and agrees that, in making any Swingline Loan, the Swingline Lender shall be
entitled to rely, and shall not incur any liability for relying, upon the
representation and warranty of the Parent and the Borrower deemed made pursuant
to Section 4.02, unless, at least one Business Day prior to the time such
Swingline Loan was made, the Majority in Interest of the Revolving Lenders shall
have notified the Swingline Lender (with a copy to the Administrative Agent) in
writing that, as a result of one or more events or circumstances described in
such notice, one or more of the conditions precedent set forth in
Section 4.02(a) or 4.02(b) would not be satisfied if such Swingline Loan were
then made (it being understood and agreed that, in the event the Swingline
Lender shall have received any such notice, it shall have no obligation to make
any Swingline Loan until and unless it shall be satisfied that the events and
circumstances described in such notice shall have been cured or otherwise shall
have ceased to exist). Each Revolving Lender further acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default or any reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Revolving Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.06 with respect to
Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to

 

52



--------------------------------------------------------------------------------

the payment obligations of the Revolving Lenders pursuant to this paragraph),
and the Administrative Agent shall promptly remit to the Swingline Lender the
amounts so received by it from the Revolving Lenders. The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrower (or other Person
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear; provided
that any such payment so remitted shall be repaid to the Swingline Lender or to
the Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not
constitute a Loan and shall not relieve the Borrower of its obligation to repay
such Swingline Loan.

Section 2.05 Letters of Credit. (a) General. Subject to the terms and conditions
set forth herein, the Borrower may request the issuance of Letters of Credit for
its own account or, so long as the Borrower is a joint and several co-applicant
with respect thereto, the account of any Subsidiary, denominated in Dollars and
in a form reasonably acceptable to the Administrative Agent and the applicable
Issuing Bank, at any time and from time to time during the Revolving
Availability Period. The Borrower unconditionally and irrevocably agrees that,
in connection with any Letter of Credit issued for the account of any Subsidiary
as provided in the first sentence of this paragraph, it will be fully
responsible for the reimbursement of LC Disbursements, the payment of interest
thereon and the payment of fees due under Section 2.12(b) to the same extent as
if it were the sole account party in respect of such Letter of Credit.
Notwithstanding anything contained in any letter of credit application furnished
to any Issuing Bank in connection with the issuance of any Letter of Credit,
(i) all provisions of such letter of credit application purporting to grant
liens in favor of the Issuing Bank to secure obligations in respect of such
Letter of Credit shall be disregarded, it being agreed that such obligations
shall be secured to the extent provided in this Agreement and in the Security
Documents, and (ii) in the event of any inconsistency between the terms and
conditions of such letter of credit application and the terms and conditions of
this Agreement, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit (other than an automatic renewal
permitted pursuant to paragraph (c) of this Section), the Borrower shall hand
deliver or fax (or transmit by electronic communication, if arrangements for
doing so have been approved by the recipient) to the applicable Issuing Bank and
the Administrative Agent, reasonably in advance of (but in no event later than
the date that is 5 Business Days prior to) the requested date of issuance,
amendment, renewal or extension, a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the requested date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of

 

53



--------------------------------------------------------------------------------

Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to enable the applicable Issuing Bank to
prepare, amend, renew or extend such Letter of Credit. If requested by the
applicable Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any such
request. A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon each issuance, amendment, renewal or extension of any Letter of
Credit the Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension, (i) the LC Exposure
will not exceed $10,000,000 and (ii) the Aggregate Revolving Exposure will not
exceed the Aggregate Revolving Commitment. Each Issuing Bank agrees that it
shall not permit any issuance, amendment, renewal or extension of a Letter of
Credit to occur unless it shall have given to the Administrative Agent written
notice thereof required under paragraph (l) of this Section.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
seven days prior to the Revolving Maturity Date; provided that any Letter of
Credit may contain customary automatic renewal provisions agreed upon by the
Borrower and the applicable Issuing Bank pursuant to which the expiration date
of such Letter of Credit shall automatically be extended for a period of up to
12 months (but not to a date later than the date set forth in clause
(ii) above), subject to a right on the part of such Issuing Bank to prevent any
such renewal from occurring by giving notice to the beneficiary (with a copy to
the Borrower) at least 60 days in advance of any such renewal (or such lesser
number of days in advance of such renewal as shall be specified in the
applicable Letter of Credit and approved by the Borrower at the time such Letter
of Credit was issued).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or any Revolving Lender, the Issuing
Bank that is the issuer thereof hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Revolving Lender’s Applicable Percentage
of each LC Disbursement made by such Issuing Bank under such Letter of Credit
and not reimbursed by the Borrower on the date due as provided in paragraph
(f) of this Section, or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or Event of
Default or any reduction or termination of the Revolving Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each Revolving Lender further acknowledges and agrees
that, in issuing, amending, renewing or extending any Letter of Credit, the
applicable Issuing Bank shall be entitled to rely, and shall not incur any
liability for relying, upon the representation and warranty of the Parent and
the Borrower deemed made pursuant to Section 4.02, unless, at

 

54



--------------------------------------------------------------------------------

least one Business Day prior to the time such Letter of Credit is issued,
amended, renewed or extended (or, in the case of an automatic extension
permitted pursuant to paragraph (c) of this Section, at least one Business Day
prior to the time by which the election not to extend must be made by the
applicable Issuing Bank), a Majority in Interest of the Revolving Lenders shall
have notified the applicable Issuing Bank (with a copy to the Administrative
Agent) in writing that, as a result of one or more events or circumstances
described in such notice, one or more of the conditions precedent set forth in
Section 4.02(a) or 4.02(b) would not be satisfied if such Letter of Credit were
then issued, amended, renewed or extended (it being understood and agreed that,
in the event any Issuing Bank shall have received any such notice, it shall have
no obligation to issue, amend, renew or extend any Letter of Credit until and
unless it shall be satisfied that the events and circumstances described in such
notice shall have been cured or otherwise shall have ceased to exist).

(e) Disbursements. Each Issuing Bank shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit issued by it and shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by hand delivery,
facsimile or email) of such demand for payment and whether such Issuing Bank has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement.

(f) Reimbursements. If an Issuing Bank shall make an LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the Business Day immediately
following the day that the Borrower receives notice of such LC Disbursement;
provided that the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.04 that such payment be
financed with an ABR Revolving Borrowing or a Swingline Loan and, to the extent
so financed, the Borrower’s obligation to make such payment shall be discharged
and replaced by the resulting ABR Revolving Borrowing (which ABR Revolving
Borrowing, for the avoidance of doubt, subsequently may be converted to a
Eurodollar Revolving Borrowing in accordance with Section 2.07) or Swingline
Loan. If the Borrower fails to reimburse any LC Disbursement by the time
specified above, the Administrative Agent shall notify each Revolving Lender of
such failure, the payment then due from the Borrower in respect of the
applicable LC Disbursement and such Revolving Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Revolving Lender shall
pay to the Administrative Agent its Applicable Percentage of the amount then due
from the Borrower, in the same manner as provided in Section 2.06 with respect
to Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders pursuant to this paragraph),
and the Administrative Agent shall promptly remit to the applicable Issuing Bank
the amounts so received by it from the Revolving Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Revolving Lenders and such Issuing Bank as their interests may appear. Any
payment made by a Revolving Lender pursuant to this paragraph to reimburse an
Issuing Bank for an LC Disbursement (other than the funding of an ABR Revolving
Borrowing or a Swingline Loan as contemplated above) shall not constitute a Loan
and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

 

55



--------------------------------------------------------------------------------

(g) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section is absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision thereof or hereof, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this paragraph, constitute a legal or equitable discharge of,
or provide a right of setoff against, the Borrower’s obligations hereunder. None
of the Administrative Agent, the Lenders, the Issuing Banks or any of their
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit, any payment or
failure to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any other act, failure to act or other event or circumstance; provided that the
foregoing shall not be construed to excuse any Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or wilful misconduct on
the part of an Issuing Bank (as determined by a court of competent jurisdiction
in a final and nonappealable judgment), such Issuing Bank shall be deemed to
have exercised care in each such determination. In furtherance of the foregoing
and without limiting the generality thereof, the parties agree that, with
respect to documents presented that appear on their face to be in substantial
compliance with the terms of a Letter of Credit, an Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement in full, at
the rate per annum then applicable to ABR Revolving Loans; provided that if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(f) of this Section, Section 2.13(c) shall apply. Interest accrued pursuant to
this paragraph shall be paid to the Administrative Agent, for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any

 

56



--------------------------------------------------------------------------------

Revolving Lender pursuant to paragraph (f) of this Section to reimburse such
Issuing Bank shall be for the account of such Lender to the extent of such
payment, and shall be payable on demand or, if no demand has been made, on the
date on which the Borrower reimburses the applicable LC Disbursement in full.

(i) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent (acting at the direction of the Required Lenders or, if the
maturity of the Loans has been accelerated, a Majority in Interest of the
Revolving Lenders) or the Required Lenders (or, if the maturity of the Loans has
been accelerated, a Majority in Interest of the Revolving Lenders) demanding the
deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (g) or (h) of
Section 7.01. The Borrower also shall deposit cash collateral in accordance with
this paragraph as and to the extent required by Section 2.11(b)(i) or 2.21. Each
such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the Obligations. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Banks for LC Disbursements for
which they have not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to (i) the consent of a Majority in Interest of the
Revolving Lenders and (ii) in the case of any such application at a time when
any Revolving Lender is a Defaulting Lender (but only if, after giving effect
thereto, the remaining cash collateral shall be less than the aggregate LC
Exposure of all the Defaulting Lenders), the consent of each Issuing Bank), be
applied to satisfy other obligations of the Borrower under this Agreement. If
the Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived. If the Borrower is
required to provide an amount of cash collateral hereunder pursuant to
Section 2.11(b)(i), such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower to the extent that, after giving effect to such
return, the Aggregate Revolving Exposure would not exceed the Aggregate
Revolving Commitment and no Default or Event of Default shall have occurred and
be continuing. If the Borrower is required to provide an amount of cash
collateral hereunder pursuant to Section 2.21, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower, upon request of the
Borrower, to the extent that, after giving effect to such return, no Issuing
Bank shall have any exposure in respect of any outstanding Letter of Credit that
is not fully covered by the Revolving Commitments of the Non-Defaulting Lenders
and/or the remaining cash collateral and no Default or Event of Default shall
have occurred and be continuing.

 

57



--------------------------------------------------------------------------------

(j) Designation of Additional Issuing Banks. The Borrower may, at any time and
from time to time, with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld), designate as additional Issuing Banks one
or more Revolving Lenders that agree to serve in such capacity as provided
below. The acceptance by a Revolving Lender of an appointment as an Issuing Bank
hereunder shall be evidenced by an agreement, which shall be in form and
substance reasonably satisfactory to the Administrative Agent, executed by the
Borrower, the Administrative Agent and such designated Revolving Lender and,
from and after the effective date of such agreement, (i) such Revolving Lender
shall have all the rights and obligations of an Issuing Bank under this
Agreement and (ii) references herein to the term “Issuing Bank” shall be deemed
to include such Revolving Lender in its capacity as an issuer of Letters of
Credit hereunder.

(k) Termination of an Issuing Bank. The Borrower may terminate the appointment
of any Issuing Bank as an “Issuing Bank” hereunder by providing a written notice
thereof to such Issuing Bank, with a copy to the Administrative Agent. Any such
termination shall become effective upon the earlier of (i) such Issuing Bank
acknowledging receipt of such notice and (ii) the 10th Business Day following
the date of the delivery thereof; provided that no such termination shall become
effective until and unless the LC Exposure attributable to Letters of Credit
issued by such Issuing Bank (or its Affiliates) shall have been reduced to zero.
At the time any such termination shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the terminated Issuing Bank pursuant
to Section 2.12(b). Notwithstanding the effectiveness of any such termination,
the terminated Issuing Bank shall remain a party hereto and shall continue to
have all the rights of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such termination, but shall not issue
any additional Letters of Credit.

(l) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on any Business Day on which the Borrower fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount of such LC Disbursement and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.

 

58



--------------------------------------------------------------------------------

(m) LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

Section 2.06 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds, in Dollars, by
12:00 noon, New York City time, to the account of the Administrative Agent
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.04. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to the account or accounts of the Borrower
designated by the Borrower in the applicable Borrowing Request; provided that
ABR Revolving Borrowings made to finance the reimbursement of an LC Disbursement
as provided in Section 2.05(f) shall be remitted by the Administrative Agent to
the respective Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section 2.06 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of (x) the Federal
Funds Effective Rate and (y) a rate reasonably determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation and
(ii) in the case of a payment to be made by the Borrower, the interest rate
applicable to ABR Loans. If the Borrower and such Lender shall pay such interest
to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

Section 2.07 Interest Elections.

(a) The Loans comprising each Borrowing initially shall be of the Type specified
in the applicable Borrowing Request and, in the case of a Eurodollar Borrowing,
shall have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a Borrowing of a
different Type or to continue such Borrowing as a Borrowing of the same Type
and, in the case of a Eurodollar Borrowing, may elect the Interest Period
therefor, all as provided in this Section 2.07. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.

 

59



--------------------------------------------------------------------------------

(b) To make an election pursuant to this Section 2.07, the Borrower shall notify
the Administrative Agent of such election by delivering a written Interest
Election Request by hand, telecopy or email by the time that the Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such Interest Election Request shall be irrevocable
and shall be confirmed promptly by telephone.

(c) Each telephonic and written (including by email) Interest Election Request
shall specify the following information in compliance with Section 2.02:

(i) each Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election.

If any such Interest Election Request made by the Borrower requests a Eurodollar
Borrowing but does not specify an Interest Period, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period, (i) in the case of a Term Borrowing, the
Borrower shall be deemed to have continued such Borrowing as a Eurodollar
Borrowing having a one-month Interest Period or (ii) in the case of a Revolving
Borrowing, the Borrower shall be deemed to have converted such Borrowing to an
ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default under clause (g) or (h) of Section 7.01 has occurred and is continuing
with respect to the Parent or the Borrower, or if any other Event of Default has
occurred and is continuing and the Administrative Agent, at the written request
(including a request through electronic means) of a Majority in Interest of
Lenders of any Class, so notifies the Borrower, then, so long as such Event of
Default

 

60



--------------------------------------------------------------------------------

is continuing, (A) no outstanding Borrowing of such Class may be converted to or
continued as a Eurodollar Borrowing and (B) unless repaid, each Eurodollar
Borrowing of such Class shall automatically be converted to an ABR Borrowing at
the end of the Interest Period applicable thereto.

Section 2.08 Termination and Reduction of Commitments.

(a) Unless previously terminated, (i) the Tranche B Term Commitments shall
automatically terminate at 5:00 p.m., New York City time, on the Closing Date
and (ii) the Revolving Commitments shall automatically terminate on the
Revolving Maturity Date.

(b) The Borrower may at any time terminate, or from time to time permanently
reduce, the Commitments of any Class; provided that (i) each reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
$1,000,000 and not less than $1,000,000 and (ii) the Borrower shall not
terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans or Swingline Loans in accordance
with Section 2.11, the Aggregate Revolving Exposure would exceed the Aggregate
Revolving Commitment.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying the effective date thereof. Promptly following receipt of
any such notice, the Administrative Agent shall advise the Lenders of the
applicable Class of the contents thereof. Each notice delivered by the Borrower
pursuant to this Section shall be irrevocable; provided that a notice of
termination or reduction of the Revolving Commitments under paragraph (b) of
this Section may state that such notice is conditioned upon the occurrence of
one or more events specified therein, in which case such notice may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments of any Class shall be permanent. Each reduction of
the Commitments of any Class shall be made ratably among the Lenders in
accordance with their respective Commitments of such Class.

Section 2.09 Repayment of Loans Generally; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender, the then unpaid principal
amount of each Term Loan on such dates and in such amounts as provided in
Section 2.10, (ii) to the Administrative Agent for the account of each Lender,
the then unpaid principal amount of each Revolving Loan of such Lender on the
Revolving Maturity Date and (iii) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Revolving Maturity
Date and the first date after such Swingline Loan is made that is the 15th or
last day of a calendar month and is at least two Business Days after such
Swingline Loan is made; provided that on each date that a Revolving Borrowing is
made, the Borrower shall repay all Swingline Loans that were outstanding on the
date such Borrowing was requested.

 

61



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice records
evidencing the indebtedness of the Borrower to such Lender resulting from each
Loan made by such Lender, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent, on behalf of the Borrower, shall maintain a
register (the “Register”) in which it shall record (i) the names and addresses
of the Lenders and the Commitments of each Lender, (ii) the amount of each Loan
made hereunder, the Class and Type thereof and each Interest Period applicable
thereto, (iii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iv) any
amount received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

(d) The entries made in the records maintained pursuant to paragraph (b) or (c)
of this Section 2.09 shall be prima facie evidence of the existence and amounts
of the obligations recorded therein, and shall be conclusive absent manifest
error; provided that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement. The Borrower and the Lender Parties shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender Party at any reasonable time and from time to time upon reasonable prior
notice.

(e) Any Lender may request that Loans of any Class made by it to the Borrower be
evidenced by a promissory note substantially in the form of Exhibit E. In such
event, the Borrower shall prepare, execute and deliver to such Lender a
promissory note payable to the Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in the applicable form. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or to
such payee and its registered assigns).

Section 2.10 Repayment of Loans; Application of Prepayments.

(a) Subject to adjustment pursuant to paragraph (c) or (d) of this Section 2.10,
the Borrower shall repay outstanding Tranche B Term Loans in consecutive
quarterly installments on each Quarterly Date (commencing on December 31, 2014)
in a principal amount equal to (i) $550,000,000 multiplied by (ii) 0.25%, with
the remainder payable on the Tranche B Term Maturity Date. The Borrower shall
repay Incremental Term Loans of any Series in such amounts and on such date or
dates as shall be specified therefor in the Incremental Facility Agreement
establishing the Incremental Term Commitments of such Series (as such amounts
may be adjusted pursuant to paragraph (c) of this Section or pursuant to such
Incremental Facility Agreement).

 

62



--------------------------------------------------------------------------------

(b) To the extent not previously paid, (i) all Tranche B Term Loans shall be due
and payable on the Tranche B Term Maturity Date and (ii) all Incremental Term
Loans of any Series shall be due and payable on the Incremental Term Maturity
Date applicable thereto.

(c) Voluntary prepayments of the Term Loans made pursuant to Section 2.11(a)
shall be applied as directed by the Borrower to the remaining amortization
payments. Mandatory prepayments of the Term Loans made pursuant to
Section 2.11(b) or otherwise shall be applied pro rata to the remaining
amortization payments. Voluntary and mandatory prepayments of Term Loans may not
be re-borrowed.

(d) Prior to any voluntary repayment of any Borrowing of any Class hereunder,
the Borrower shall select the Borrowing or Borrowings of the applicable Class to
be prepaid in the notice of such prepayment delivered pursuant to clause (e) of
this Section.

(e) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) in writing of any
prepayment hereunder by delivering to the Administrative Agent a notice in the
form of Exhibit J not later than 12:00 noon, New York City time, (i) in the case
of an ABR Borrowing, one Business Day before the date of such repayment, (ii) in
the case of a Eurodollar Borrowing, three Business Days before the date of such
repayment and (iii) in the case of a Swingline Loan, on the date of such
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that (A) if a notice of
voluntary prepayment is given in connection with a conditional notice of
termination of the Revolving Commitments as contemplated by Section 2.08, then
such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.08 and (B) a notice of prepayment of Term
Borrowings pursuant to paragraph (a) of this Section may state that such notice
is conditioned upon the occurrence of one or more events specified therein, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified date of prepayment) if such
condition is not satisfied. Promptly following receipt of any such notice (other
than a notice relating solely to Swingline Loans), the Administrative Agent
shall advise the Lenders of the applicable Class of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Each prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing. Voluntary and mandatory repayments
of Borrowings shall be accompanied by accrued interest on the amount repaid and,
in the case of prepayments of Eurodollar Borrowings, any amounts payable
pursuant to Section 2.16.

Section 2.11 Prepayment of Loans.

(a) Voluntary Prepayments. The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, without premium
or penalty (but subject to clause (c) below and Section 2.16), in an aggregate
principal amount that is (i) in the case of an ABR Borrowing, an integral
multiple of $100,000 and not less than $1,000,000 or, if less, the amount
outstanding or (ii) in the case of a Eurodollar Borrowing, an integral multiple
of $500,000 and not less than $3,000,000 or, if less, the amount outstanding, in
each case subject to prior notice in accordance with Section 2.10(e).

 

63



--------------------------------------------------------------------------------

(b) Mandatory Prepayments. The Borrower shall make the following mandatory
prepayments:

(i) In the event and on each occasion that the Aggregate Revolving Exposure
exceeds the Aggregate Revolving Commitment, the Borrower shall prepay Revolving
Borrowings or Swingline Borrowings (or, if no such Borrowings are outstanding,
deposit cash collateral in an account with the Administrative Agent in
accordance with Section 2.05(i)) in an aggregate amount equal to such excess.

(ii) No later than the fifth Business Day following the date of receipt by the
Parent or any Restricted Subsidiary of any Net Recovery Proceeds exceeding
$1,000,000, the Borrower shall apply all such Net Recovery Proceeds (A) first,
to the redemption or repurchase of the outstanding Bonds and (B) second, to the
prepayment of Term Loans in accordance with Section 2.10(c) (provided that the
Borrower may apply a portion of the Net Recovery Proceeds to be applied in
accordance with this clause (B) to redeem or repurchase Permitted First Lien
Refinancing Debt in an amount not to exceed the Specified Redemption Amount);
provided, that, in the case of any Recovery Event (other than any Recovery Event
in respect of a Total Loss), if the Borrower shall, prior to the date of the
required prepayment, deliver to the Administrative Agent a certificate of a
Financial Officer of the Borrower to the effect that the Borrower intends to
cause the Net Recovery Proceeds with respect to such Recovery Event (or a
portion of such Net Recovery Proceeds specified in such certificate) to be
applied within 365 days after receipt of such Net Recovery Proceeds to acquire
real property, equipment or other tangible long-term assets to be used in the
business of the Borrower or the other Restricted Subsidiaries or to demolish,
repair or restore the real property or equipment damaged as a result of a
casualty, then no prepayment shall be required pursuant to this paragraph in
respect of such Net Recovery Proceeds (or the portion of such Net Recovery
Proceeds specified in such certificate, if applicable) except to the extent of
any such Net Recovery Proceeds that have not been so applied by the end of such
365 day period (or within a period of 545 days after receipt of such Net
Recovery Proceeds if by the end of such initial 365 day period the Borrower or
one or more other Restricted Subsidiaries shall have entered into an agreement
with a third party to acquire such real property, equipment or other tangible
long-term assets with such Net Recovery Proceeds), at which time a prepayment
shall be required in an amount equal to such Net Recovery Proceeds that have not
been so applied.

(iii) No later than the fifth Business Day following the date of receipt by the
Parent or any Restricted Subsidiary of any Net Sale Proceeds exceeding
$1,000,000, the Borrower shall apply all such Net Sale Proceeds (A) first, to
the redemption or repurchase of the outstanding Bonds and (B) second, to the
prepayment of the Term Loans in accordance with Section 2.10(c) (provided that
the Borrower may apply a portion of the Net Sale Proceeds to be applied in
accordance with this clause (B) to redeem or repurchase Permitted First Lien
Refinancing Debt in an amount not to exceed the Specified Redemption Amount);
provided that, in the case of any Asset Sale,

 

64



--------------------------------------------------------------------------------

if the Borrower shall, prior to the date of the required prepayment, deliver to
the Administrative Agent a certificate of a Financial Officer of the Borrower to
the effect that the Borrower intends to cause the Net Sale Proceeds with respect
to such Asset Sale (or a portion of such Net Sale Proceeds specified in such
certificate) to be applied within 365 days after receipt of such Net Sale
Proceeds to acquire real property, equipment or other tangible long-term assets
to be used in the business of the Borrower or the other Restricted Subsidiaries,
or to consummate any Permitted Acquisition permitted hereunder, then no
prepayment shall be required pursuant to this paragraph in respect of such Net
Sale Proceeds (or the portion of such Net Sale Proceeds specified in such
certificate, if applicable) except to the extent of any such Net Sale Proceeds
that have not been so applied by the end of such 365 day period (or within a
period of 545 days after receipt of such Net Sale Proceeds if by the end of such
initial 365 day period the Borrower or one or more other Restricted Subsidiaries
shall have entered into an agreement with a third party to acquire such real
property, equipment or other tangible long-term assets, or to consummate such
Permitted Acquisition, with such Net Sale Proceeds), at which time a prepayment
shall be required in an amount equal to such Net Sale Proceeds that have not
been so applied.

(iv) No later than the first Business Day following the date of receipt by the
Parent or any Restricted Subsidiary of any Net Issuance Proceeds from the
incurrence of any Indebtedness of the Parent, the Borrower or any other
Restricted Subsidiary (other than with respect to any Indebtedness permitted to
be incurred by Section 6.02), the Borrower shall apply such Net Issuance
Proceeds to the redemption, repurchase or prepayment, as applicable, on a pro
rata basis, of (A) the outstanding Bonds and (B) Term Loans in accordance with
Section 2.10(c).

(c) Call Protection. In the event that all or any portion of the Tranche B Term
Loans are (i) prepaid through any voluntary prepayments, (ii) prepaid pursuant
to Section 2.11(b)(iv) or (iii) repriced (including pursuant to any amendment,
waiver or consent with respect to this Agreement) (in each case, in connection
with (A) any amendment, waiver or consent with respect to this Agreement
directed at, or the result of which would be, the lowering of the effective
interest cost or the Weighted Average Yield of the Tranche B Term Loans (or
portion thereof) or (B) the incurrence of any Indebtedness having an effective
interest cost or Weighted Average Yield that is less than the effective interest
cost or Weighted Average Yield of the Tranche B Term Loans (or portion thereof)
so prepaid or repriced (a “Repricing Transaction”)) occurring on or prior to the
date that is one year after the Closing Date, such prepayment or repricing will
be made at 101.0% of the principal amount so prepaid or repriced. If all or any
portion of the Tranche B Term Loans held by any Lender are effectively prepaid,
refinanced or replaced pursuant to Section 2.19 as a result of, or in connection
with, such Lender not agreeing or otherwise consenting to any amendment, waiver,
or consent referred to in clause (iii) above (or otherwise in connection with a
Repricing Transaction) occurring on or prior to the date that is one year after
the Closing Date, such effective prepayment, refinancing or replacement of the
Tranche B Term Loans of such Lender will be made at 101.0% of the principal
amount of such Tranche B Term Loans so prepaid, refinanced or replaced.

 

65



--------------------------------------------------------------------------------

Section 2.12 Fees.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a commitment fee, which shall accrue at 0.50% per annum on
the daily unused amount of the Revolving Commitment of such Lender during the
Revolving Availability Period. Accrued commitment fees shall be payable in
arrears on the third Business Day following each Quarterly Date and on the date
on which the Revolving Commitments terminate, commencing on the first such date
to occur after the date hereof. All commitment fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). For purposes of
computing commitment fees, a Revolving Commitment of a Lender shall be deemed to
be used to the extent of the outstanding Revolving Loans and LC Exposure of such
Lender (and the Swingline Exposure of such Lender shall be disregarded for such
purpose). Each payment of commitment fees shall be made for account of the
Revolving Lenders pro rata according to the amounts of their respective
Revolving Commitments.

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the Applicable Margin used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Closing Date to but excluding the later of the date on which such
Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to each Issuing Bank a fronting fee,
which shall accrue at the rate or rates per annum separately agreed upon between
the Borrower and such Issuing Bank on the average daily amount of the LC
Exposure attributable to Letters of Credit issued by such Issuing Bank
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Closing Date to but excluding the later
of the date of termination of the Revolving Commitments and the date on which
there ceases to be any such LC Exposure, as well as such Issuing Bank’s standard
fees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit or processing of drawings thereunder. Participation fees and fronting
fees accrued through and including each Quarterly Date shall be payable on the
third Business Day following such Quarterly Date, commencing on the first
Quarterly Date to occur after the Closing Date; provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate and
any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. Any other fees payable to an Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). Each payment of participation fees
shall be made for account of the Revolving Lenders pro rata according to the
amounts of their respective Revolving Commitments.

(c) The Borrower agrees to pay to (i) the Administrative Agent, for its own
account, its fees payable in the amounts and at the times set forth in the
Administrative Agent Fee Letter and (ii) the Collateral Agent, for its own
account, its fees payable in the amounts and at the times separately agreed upon
among the Parent, the Borrower and the Collateral Agent (such fees, the “Agent
Fees”).

 

66



--------------------------------------------------------------------------------

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to (i) in the case of Agent Fees, to the Administrative Agent
or the Collateral Agent, as applicable, and (ii) the Administrative Agent (or to
an Issuing Bank, in the case of fees payable to it) for distribution, in the
case of commitment fees and participation fees, to the Revolving Lenders
entitled thereto. Fees paid shall not be refundable under any circumstances.

Section 2.13 Interest.

(a) The Borrower shall pay interest on the unpaid principal amount of each ABR
Loan (including each Swingline Loan) made to the Borrower at a rate per annum
equal to the Alternate Base Rate plus the Applicable Margin.

(b) The Borrower shall pay interest on the unpaid principal amount of each
Eurodollar Loan made to the Borrower at a rate per annum equal to the Adjusted
LIBO Rate for the Interest Period in effect for such Eurodollar Loan plus the
Applicable Margin.

(c) Notwithstanding the foregoing, upon the occurrence and during the
continuance of any Event of Default, all overdue principal, overdue interest,
overdue fees and other overdue amounts (including unreimbursed LC Disbursements)
shall thereafter bear interest (including post-petition interest in any
proceeding under the U.S. Bankruptcy Code or other applicable bankruptcy laws)
payable on demand at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2.00% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section 2.13 or (ii) in the case of
any other amount, 2.00% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section 2.13; provided that, in the case of overdue
Eurodollar Loans of any Class, upon the expiration of the Interest Period in
effect at the time any such increase in interest rate is effective, if the
Administrative Agent, at the written request (including a request through
electronic means) of a Majority in Interest of Lenders of such Class, shall have
so notified the Borrower, then such Eurodollar Loans shall thereupon become ABR
Loans and shall thereafter bear interest payable upon demand at a rate which is
2.00% per annum in excess of the interest rate otherwise payable hereunder for
ABR Loans. Payment or acceptance of the increased rates of interest provided for
in this clause (c) is not a permitted alternative to timely payment and shall
not constitute a waiver of any Event of Default or otherwise prejudice or limit
any rights or remedies of the Administrative Agent or any Lender.

(d) Accrued interest on each Loan shall be payable by the Borrower in arrears
(i) on each Interest Payment Date for such Loan and (ii) on the Maturity Date
applicable thereto, provided that (A) interest accrued pursuant to paragraph
(c) of this Section 2.13 shall be payable on demand, (B) in the event of any
repayment or prepayment of any Loan, accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (C) in the event of any conversion of any Eurodollar Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

67



--------------------------------------------------------------------------------

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Base Rate shall be computed on the
basis of a year

of 365 days (or 366 days in a leap year), and in each case shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

(f) Each payment of interest on Loans of any Class by the Borrower shall be made
for account of the relevant Lenders pro rata in accordance with the amounts of
interest on Loans of such Class then due and payable to the respective Lenders.

Section 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing of any Class:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by a Majority in Interest of Lenders of
the applicable Class of Loans that the Adjusted LIBO Rate for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Loans included in such Borrowing for such Interest Period,
then the Administrative Agent shall give written notice thereof to the Borrower
and the Lenders of such Class as promptly as practicable thereafter and, until
the Administrative Agent notifies the Borrower and such Lenders in writing that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing of such Class to,
or the continuation of any Borrowing of such Class as, a Eurodollar Borrowing
shall be ineffective and such Borrowing shall be converted to an ABR Borrowing
on the last day of the Interest Period applicable thereto, and (ii) if the
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing or shall be made as a Borrowing bearing interest at such
rate as the Required Lenders shall agree adequately reflects the costs to the
applicable Lenders of making the Loans comprising such Borrowing.

Section 2.15 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate) or any
Issuing Bank;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

68



--------------------------------------------------------------------------------

(iii) impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining, continuing or converting to any Eurodollar Loan
(or of maintaining its obligation to make any such Loan), to increase the cost
to such Lender or Issuing Bank of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or issue
any Letter of Credit) or to reduce the amount of any sum received or receivable
by such Lender or Issuing Bank hereunder (whether of principal, interest or
otherwise), in each case by an amount reasonably determined by such Lender to be
material, then the Borrower will pay to such Lender or Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

(b) If any Lender or Issuing Bank determines in good faith and in its reasonable
discretion that any Change in Law regarding capital or liquidity requirements,
funding costs or otherwise has or would have the effect of reducing the rate of
return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by such Issuing Bank, to a level below that which
such Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or Issuing Bank’s policies and the policies of such Lender’s or Issuing
Bank’s holding company with respect to capital adequacy), in each case by an
amount reasonably determined by such Lender or Issuing Bank to be material, then
from time to time the Borrower shall pay to such Lender or Issuing Bank such
additional amount or amounts as will compensate such Lender or Issuing Bank or
such Lender’s or Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or Issuing Bank setting forth in reasonable detail
the amount or amounts necessary to compensate such Lender or Issuing Bank or its
holding company, as applicable, as specified in paragraph (a) or (b) of this
Section 2.15 shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 10 Business Days
after receipt thereof.

(d) Promptly after any Lender or Issuing Bank has determined that it will make a
request for increased compensation pursuant to this Section 2.15, such Lender or
Issuing Bank, as the case may be, shall notify the Borrower thereof. Failure or
delay on the part of any Lender or Issuing Bank to demand compensation pursuant
to this Section 2.15 shall not constitute a waiver of such Lender’s or Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or Issuing Bank pursuant to this Section 2.15
for any increased costs or reductions incurred more than 180 days prior to the
date that such Lender or Issuing Bank, as the case may be, notifies the Borrower
of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s or Issuing Bank’s intention to claim compensation therefor; and
provided, further, that if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

69



--------------------------------------------------------------------------------

Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice is permitted to be revocable
under Section 2.10(e) and is revoked in accordance herewith) or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19 (other than the assignment of the Eurodollar Loan of a Defaulting
Lender pursuant to Section 2.19(b)(iv)), then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event; provided that such Lender notifies the Borrower of such loss, cost or
expense within 180 days of the incurrence thereof. Such loss, cost or expense to
any Lender shall be deemed to be the amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue a Eurodollar Loan, for
the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in Dollars of a comparable amount and
period from other banks in the Eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section 2.16, together with a calculation of such amount or
amounts (the form of which is reasonably acceptable to the Administrative
Agent), shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

Section 2.17 Taxes.

(a) Except as otherwise required by Governmental Rule, any and all payments by
or on account of any Obligation shall be made free and clear of and without
deduction or withholding for or on account of any Taxes; provided that, if by
Governmental Rule any Taxes are required to be deducted or withheld from any
such payments, then (i) the applicable Loan Party shall make such deductions or
withholdings, (ii) the applicable Loan Party shall timely pay or cause to be
paid the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable Governmental Rule and (iii) to the extent that
such Taxes consist of Indemnified Taxes, the sum payable by or on behalf of the
Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings of
Indemnified Taxes applicable to additional sums payable under this
Section 2.17(a)) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

 

70



--------------------------------------------------------------------------------

(b) In addition, the Borrower shall timely pay or cause to be paid any Other
Taxes to the relevant Governmental Authority in accordance with applicable
Governmental Rule.

(c) The Borrower shall indemnify or cause to be indemnified each Lender Party,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes payable or paid by such Lender Party (other than any penalties
and interest resulting from gross negligence or willful misconduct, as
determined by a final non-appealable judgment of the highest court of competent
jurisdiction, of such Lender Party and without duplication of any amounts
indemnified under Section 2.17(a)) including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.17(c)) and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability and setting forth in reasonable detail the calculation for such
payment or liability delivered to the Borrower by a Lender Party, or by the
Administrative Agent on its own behalf or on behalf of a Lender Party, shall be
conclusive absent manifest error of such Lender Party or the Administrative
Agent; provided that the Borrower shall not be required to compensate a Lender
Party pursuant to this Section 2.17 for any Indemnified Taxes unless such Lender
Party requests compensation from the Borrower not later than 365 days after the
earlier of (i) the date on which the relevant Governmental Authority makes
written demand upon such Lender Party for payment of such Indemnified Taxes, and
(ii) the date on which such Lender Party has made payment of such Indemnified
Taxes.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by or on behalf of the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing,

 

71



--------------------------------------------------------------------------------

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;

(B) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

i. in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

ii. executed originals of IRS Form W-8ECI;

iii. in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E; or

iv. to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Non-U.S. Lender is a partnership and one or more direct or indirect partners of
such Non-U.S. Lender are claiming the portfolio interest exemption, such
Non-U.S. Lender may provide a U.S. Tax Compliance Certificate substantially in
the form of Exhibit G-4 on behalf of each such direct and indirect partner;

 

72



--------------------------------------------------------------------------------

(C) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Recipient under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(f) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (f).

 

73



--------------------------------------------------------------------------------

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.17 (including by the payment of additional amounts
pursuant to this Section 2.17), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 2.17 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(h) For purposes of this Section 2.17, the term “Lender” includes any Issuing
Bank and the term “Governmental Rule” includes FATCA.

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 2:00 p.m., New York City time, on the date when due, in
immediately available funds, without condition or deduction for any defense,
recoupment, set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent to
the applicable account designated to the Borrower by the Administrative Agent,
except that payments required to be made directly to any Issuing Bank or the
Swingline Lender shall be so made and payments pursuant to Sections 2.15, 2.16,
2.17 and 9.05 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof, and any such payments not so distributed by the Administrative
Agent within one Business Day of receipt thereof shall bear interest at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
reasonably determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, which shall be payable by the
Administrative Agent. If any payment hereunder shall be due on a day that is not
a Business Day, the date for

 

74



--------------------------------------------------------------------------------

payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder of (A) principal or interest in
respect of any Loan or (B) any other amount due hereunder or under any other
Loan Document shall be made in Dollars. Any payment required to be made by the
Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
call premium, unreimbursed LC Disbursements, interest and fees then due from the
Borrower hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due from the Borrower hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal, call
premium and unreimbursed LC Disbursements then due from the Borrower hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal, call premium and unreimbursed LC Disbursements then due to such
parties.

(c) Except to the extent otherwise provided herein: (i) each Borrowing of a
particular Class shall be made from the relevant Lenders, each payment of
commitment fee under Section 2.12 shall be made for account of the relevant
Lenders, and each termination or reduction of the amount of the Commitments of a
particular Class under Section 2.08 shall be applied to the respective
Commitments of such Class of the relevant Lenders, pro rata according to the
amounts of their respective Commitments of such Class; (ii) each Borrowing of
any Class shall be allocated pro rata among the relevant Lenders according to
the amounts of their respective Commitments of such Class (in the case of the
making of Loans) or their respective Loans of such Class that are to be included
in such Borrowing (in the case of conversions and continuations of Loans); (iii)
each payment or prepayment of principal of Revolving Loans, Tranche B Term Loans
and Incremental Term Loans of any Series by the Borrower shall be made for the
account of the relevant Lenders pro rata in accordance with the respective
unpaid principal amounts of the Loans of such Class held by them; and (iv) each
payment of interest on Revolving Loans, Tranche B Term Loans and Incremental
Term Loans of any Series by the Borrower shall be made for the account of the
relevant Lenders pro rata in accordance with the amounts of interest on such
Loans then due and payable to the respective Lenders.

(d) If any Lender shall, by exercising any right of set-off or counterclaim,
through the application of any proceeds of Collateral or otherwise, obtain
payment in respect of any principal of or interest on any of its Loans or
participations in LC Disbursements or Swingline Loans resulting in such Lender
receiving payment of a proportion of the aggregate amount of its Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (i) notify the Administrative
Agent of such fact, and

(ii) purchase (for cash at face value) participations in the Loans and
participations in LC Disbursements and Swingline Loans of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably

 

75



--------------------------------------------------------------------------------

in accordance with the aggregate amount of principal of and accrued interest on
their Loans and participations in LC Disbursements and Swingline Loans; provided
that (A) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (B) the provisions of this paragraph (d) shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of, or sale of a participation in, any of its
Loans or participations in LC Disbursements or Swingline Loans to any assignee
or participant, other than to the Borrower (as to which the provisions of this
paragraph (d) shall apply (other than in the case of any payment made by the
Borrower for the purchase of Term Loans pursuant to Section 9.04(f)). The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower in the amount of such
participation.

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or Issuing Banks hereunder that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or Issuing Banks, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of
(i) the Federal Funds Effective Rate and (ii) a rate reasonably determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d), 2.05(e), 2.06(b) or 2.18(e), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

Section 2.19 Mitigation Obligations; Replacement of Lenders.

(a) If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or (iii) any Lender exercises its rights under Section 2.20, then such Lender
shall use reasonable efforts to designate a different lending office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or Affiliates, if, in the reasonable
judgment of such Lender, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 2.15 or 2.17 or eliminate such
Lender’s need to exercise rights under Section 2.20, as

 

76



--------------------------------------------------------------------------------

applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any such Lender in connection with the process of
making any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
(iii) any Lender exercises its rights under Section 2.20, or (iv) any Lender is
a Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 9.04), all of its
interests, rights and obligations under this Agreement and the other Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (A) the
Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 9.04, (B) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and, if applicable,
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (C) in the case of any such assignment resulting from a claim
for compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments and (D) such assignment does not conflict with applicable law. A Lender
shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
Nothing in this Section 2.19 shall be deemed to prejudice any rights that the
Borrower may have against any Lender that is a Defaulting Lender.

(c) If (i) any Lender has failed to consent to a proposed amendment, waiver,
discharge or termination which pursuant to the terms of Section 9.08 requires
the consent of all of the Lenders affected and with respect to which the
Required Lenders shall have granted their consent or (ii) any Lender has failed
to consent to one or more Permitted Amendments set forth in any Loan
Modification Offer (each such Lender, a “Non-Consenting Lender”), then the
Borrower shall have the right (unless such Non-Consenting Lender grants such
consent) to replace such Non-Consenting Lender by requiring such Non-Consenting
Lender to assign its Loans and Commitments to one or more assignees; provided
that (a) any such Non-Consenting Lender must be replaced with a Lender that
grants the applicable consent, (b) all Obligations of the Borrower owing to such
Non-Consenting Lender being replaced shall be paid in full to such
Non-Consenting Lender concurrently with such assignment and (c) the replacement
Lender shall purchase the foregoing by paying to such Non-Consenting Lender a
price equal to the principal amount thereof plus accrued and unpaid interest
thereon. In connection with any such assignment, the Borrower, the
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 9.04.

 

77



--------------------------------------------------------------------------------

(d) Each Lender agrees that, if the Borrower shall have replaced such Lender in
accordance with this Section 2.19, then such Lender shall execute and deliver to
the Administrative Agent an Assignment and Assumption to evidence the assignment
of all of its interests, rights and obligations under this Agreement and deliver
to the Administrative Agent any promissory note(s) evidencing the Loans assigned
pursuant to such Assignment and Assumption; provided that the failure of any
Lender replaced pursuant to this Section 2.19 to execute an Assignment and
Assumption or deliver such promissory notes shall not render the related
assignment invalid and such assignment shall be recorded in the Register and
such promissory notes shall be deemed cancelled. Each Lender hereby irrevocably
appoints the Administrative Agent (such appointment being coupled with an
interest) as such Lender’s attorney-in-fact, with full authority in the place
and stead of such Lender and in the name of such Lender, from time to time in
the Administrative Agent’s discretion, with prior written notice to such Lender,
to take any action and to execute any such Assignment and Assumption or other
instrument that the Administrative Agent may deem reasonably necessary to carry
out the provisions of this clause (d).

Section 2.20 Illegality. If any Lender reasonably determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for any Lender or its applicable lending
office to make or maintain any Eurodollar Loans, then, on notice thereof by such
Lender to the Borrower through the Administrative Agent, any obligations of such
Lender to make or continue Eurodollar Loans or to convert ABR Borrowings to
Eurodollar Borrowings, as the case may be, shall be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), convert all such Eurodollar Borrowings of such Lender to ABR Borrowings,
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Borrowings to such day, or immediately, if
such Lender may not lawfully continue to maintain such Loans. Upon any such
conversion, the Borrower shall pay accrued interest on the amount so converted.

Section 2.21 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Revolving Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Revolving Lender is a
Defaulting Lender:

(a) commitment fees shall cease to accrue on the unused amount of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

(b) the Revolving Commitment and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.08); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.08, require the consent
of such Defaulting Lender in accordance with the terms hereof;

(c) if any Swingline Exposure or LC Exposure exists at the time such Revolving
Lender becomes a Defaulting Lender then:

 

78



--------------------------------------------------------------------------------

(i) the Swingline Exposure and LC Exposure of such Defaulting Lender shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent that the sum of all Non-Defaulting
Lenders’ Revolving Exposures plus such Defaulting Lender’s Swingline Exposure
and LC Exposure does not exceed the sum of all Non-Defaulting Lenders’ Revolving
Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within two Business Days following
notice by the Administrative Agent (A) first, prepay the portion of such
Defaulting Lender’s Swingline Exposure that has not been reallocated and
(B) second, cash collateralize for the benefit of the Issuing Banks the portion
of such Defaulting Lender’s LC Exposure that has not been reallocated pursuant
to clause (i) above in accordance with the procedures set forth in
Section 2.05(i) for so long as such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay participation fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such portion of such Defaulting Lender’s LC
Exposure for so long as such Defaulting Lender’s LC Exposure is cash
collateralized;

(iv) if any portion of the LC Exposure of such Defaulting Lender is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.12(a) and 2.12(b) shall be adjusted to give effect to such
reallocation; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Revolver Lender hereunder, all participation fees payable under Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure shall be payable to the
Issuing Banks (and allocated among them ratably based on each Issuing Bank’s
Fronting Exposure with respect to such Defaulting Lender) until and to the
extent that such LC Exposure is reallocated and/or cash collateralized; and

(d) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.06 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank or the Swingline Lender hereunder; third, to cash collateralize
the Issuing Banks’ Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.05(i); fourth, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Revolving Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and

 

79



--------------------------------------------------------------------------------

released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Revolving Loans under this Agreement
and (y) cash collateralize the Issuing Banks’ future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.05(i); sixth, to the
payment of any amounts owing to the Lenders, the Issuing Banks or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Banks or the Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Revolving Loans or
LC Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Revolving Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Revolving Loans of, and LC Disbursements owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any
Revolving Loans of, or LC Disbursements owed to, such Defaulting Lender until
such time as all Revolving Loans and funded and unfunded participations in LC
Disbursements and Swingline Loans are held by the Revolving Lenders pro rata in
accordance with their Applicable Percentages without giving effect to
Section 2.21(c). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section 2.21(d) shall be
deemed paid to and redirected by such Defaulting Lender, and each Revolving
Lender irrevocably consents hereto.

(e) so long as such Revolving Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and no Issuing Bank
shall be required to issue, amend, renew or extend any Letter of Credit, unless
in each case it is satisfied that the related exposure and the Defaulting
Lender’s then outstanding Swingline Exposure or LC Exposure, as applicable, will
be fully covered by the Revolving Commitments of the Non-Defaulting Lenders
and/or cash collateral provided by the Borrower in accordance with
Section 2.21(c), and participating interests in any such funded Swingline Loan
or in any such issued, amended, renewed or extended Letter of Credit will be
allocated among the Non-Defaulting Lenders in a manner consistent with
Section 2.21(c)(i) (and such Defaulting Lender shall not participate therein).

In the event that (x) a Bankruptcy Event with respect to a Revolving Lender
shall have occurred following the date hereof and for so long as such Bankruptcy
Event shall continue or (y) the Swingline Lender or any Issuing Bank has a good
faith belief that any Revolving Lender has defaulted in fulfilling its
obligations under one or more other agreements in which such Lender commits to
extend credit, the Swingline Lender shall not be required to fund any Swingline
Loan, and no Issuing Bank shall be required to issue, amend, renew or extend any
Letter of Credit, unless the Swingline Lender or such Issuing Bank, as the case
may be, shall have entered into arrangements with the Parent and the Borrower or
the applicable Revolving Lender satisfactory to the Swingline Lender or such
Issuing Bank, as the case may be, to defease any risk to it in respect of such
Lender hereunder.

 

80



--------------------------------------------------------------------------------

In the event that the Administrative Agent, the Parent, the Borrower, the
Swingline Lender and each Issuing Bank each agree that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Revolving Lenders
shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on such date such Lender shall purchase at par such of the
Revolving Loans of the other Revolving Lenders (other than Swingline Loans) as
the Administrative Agent shall determine may be necessary in order for such
Revolving Lender to hold such Loans in accordance with its Applicable
Percentage.

Section 2.22 Incremental Facilities. (a) The Borrower may on one or more
occasions, by written notice to the Administrative Agent, request (i) during the
Revolving Availability Period, the establishment of Incremental Revolving
Commitments and/or (ii) the establishment of Incremental Term Commitments,
provided that the aggregate amount of all the Incremental Commitments
established at any time shall not exceed the Permitted Incremental Amount at
such time. Each such notice shall specify (A) the date on which the Borrower
proposes that the Incremental Revolving Commitments or the Incremental Term
Commitments, as applicable, shall be effective, which shall be a date not less
than 10 Business Days (or such shorter period as may be agreed to by the
Administrative Agent) after the date on which such notice is delivered to the
Administrative Agent and (B) the amount of the Incremental Revolving Commitments
or Incremental Term Commitments, as applicable, being requested (it being agreed
that (x) any Lender approached to provide any Incremental Revolving Commitment
or Incremental Term Commitment may elect or decline, in its sole discretion, to
provide such Incremental Revolving Commitment or Incremental Term Commitment
(and any such Lender that fails to respond to such approach shall be deemed to
have declined to provide such Incremental Revolving Commitment or Incremental
Term Commitment, as the case may be) and (y) any Person that the Borrower
proposes to become an Incremental Lender, if such Person is not then a Lender,
an Affiliate of a Lender or an Approved Fund must be an Eligible Assignee and
must be reasonably acceptable to the Administrative Agent and, in the case of
any proposed Incremental Revolving Lender, each Issuing Bank and the Swingline
Lender).The terms and conditions of any Incremental Revolving Commitment and
Loans and other extensions of credit to be made thereunder shall be identical to
those of the Revolving Commitments and Loans and other extensions of credit made
thereunder, and shall be treated as a single Class with such Revolving
Commitments and Loans. The terms and conditions of any Incremental Term
Commitments and the Incremental Term Loans to be made thereunder shall be,
except as otherwise set forth herein or in the applicable Incremental Facility
Agreement, identical to those of the Tranche B Term Commitments and the Tranche
B Term Loans; provided that (i) if the Weighted Average Yield applicable to any
Incremental Term Loans exceeds by more than 0.50% per annum the applicable
Weighted Average Yield payable pursuant to the terms of this Agreement, as
amended through the date of such calculation, with respect to Tranche B Term
Loans, then the Applicable Margin then in effect for Tranche B Term Loans shall
automatically be increased to a level such that the Weighted Average Yield with
respect to the Tranche B Term Loans is 0.50% per annum below the Weighted
Average Yield with respect to such Incremental Term Loans, (ii) the weighted
average life to maturity of any Incremental Term Loans shall be no shorter than
the remaining weighted average life to maturity of the Tranche B Term Loans and
(iii) no

 

81



--------------------------------------------------------------------------------

Incremental Term Loan Maturity Date shall be earlier than the Tranche B Term
Maturity Date. Any Incremental Term Commitments established pursuant to an
Incremental Facility Agreement that have identical terms and conditions, and any
Incremental Term Loans made thereunder, shall be designated as a separate series
(each a “Series”) of Incremental Term Commitments and Incremental Term Loans for
all purposes of this Agreement.

(c) The Incremental Commitments shall be effected pursuant to one or more
Incremental Facility Agreements executed and delivered by the Parent, the
Borrower, each Incremental Lender providing such Incremental Commitments and the
Administrative Agent; provided that no Incremental Commitments shall become
effective unless (i) no Default or Event of Default shall have occurred and be
continuing on the date of effectiveness thereof, both immediately prior to and
immediately after giving effect to such Incremental Commitments and the making
of Loans and issuance of Letters of Credit thereunder to be made on such date,
(ii) on the date of effectiveness thereof, the representations and warranties
set forth in Article III hereof and in the other Loan Documents shall be true
and correct (A) in the case of the representations and warranties qualified as
to materiality, in all respects, and (B) otherwise, in all material respects, in
each case on and as of such date, except in the case of any such representation
and warranty that expressly relates to a prior date, in which case such
representation and warranty shall be so true and correct on and as of such prior
date, (iii) after giving effect to such Incremental Commitments and the making
of Loans and other extensions of credit thereunder to be made on the date of
effectiveness thereof, the Total Adjusted Net Leverage Ratio shall not exceed
the Total Adjusted Net Leverage Ratio set forth in Section 6.14 with respect to
the Fiscal Quarter of the Parent most recently ended as of the date of
effectiveness of such Incremental Commitments on a pro forma basis (as if any
Incremental Revolving Commitments were fully drawn), (iv) the Borrower shall
make any payments required to be made pursuant to Section 2.16 in connection
with such Incremental Commitments and the related transactions under this
Section and (v) the Parent and the Borrower shall have delivered to the
Administrative Agent such legal opinions, board resolutions, secretary’s
certificates, officer’s certificates and other documents as shall reasonably be
requested by the Administrative Agent in connection with any such transaction.
Each Incremental Facility Agreement may, without the consent of any Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to give
effect to the provisions of this Section.

(d) Upon the effectiveness of an Incremental Commitment of any Incremental
Lender, (i) such Incremental Lender shall be deemed to be a “Lender” (and a
Lender in respect of Commitments and Loans of the applicable Class) hereunder,
and henceforth shall be entitled to all the rights of, and benefits accruing to,
Lenders (or Lenders in respect of Commitments and Loans of the applicable Class)
hereunder and shall be bound by all agreements, acknowledgements and other
obligations of Lenders (or Lenders in respect of Commitments and Loans of the
applicable Class) hereunder and under the other Loan Documents, and (ii) in the
case of any Incremental Revolving Commitment, (A) such Incremental Revolving
Commitment shall constitute (or, in the event such Incremental Lender already
has a Revolving Commitment, shall increase) the Revolving Commitment of such
Incremental Lender and (B) the Aggregate Revolving Commitment shall be increased
by the amount of such Incremental Revolving Commitment, in each case, subject to
further increase or reduction from time to time as set forth in the definition
of the term “Revolving Commitment”. For the avoidance of doubt, upon the
effectiveness of any Incremental Revolving Commitment, the Revolving Exposure of
the Incremental Revolving Lender holding such Commitment, and the Applicable
Percentage of all the Revolving Lenders, shall automatically be adjusted to give
effect thereto.

 

82



--------------------------------------------------------------------------------

(e) On the date of effectiveness of any Incremental Revolving Commitments, each
Revolving Lender shall assign to each Incremental Revolving Lender holding such
Incremental Revolving Commitment, and each such Incremental Revolving Lender
shall purchase from each Revolving Lender, at the principal amount thereof
(together with accrued interest), such interests in the Revolving Loans and
participations in Letters of Credit and Swingline Loans outstanding on such date
as shall be necessary in order that, after giving effect to all such assignments
and purchases, all Borrowings of such Revolving Loans and participations in
Letters of Credit and Swingline Loans will be held by all the Revolving Lenders
(including such Incremental Revolving Lenders) ratably in accordance with their
Applicable Percentages after giving effect to the effectiveness of such
Incremental Revolving Commitment.

(f) Subject to the terms and conditions set forth herein and in the applicable
Incremental Facility Agreement, each Lender holding an Incremental Term
Commitment of any Series shall make a loan to the Borrower in an amount equal to
such Incremental Term Commitment on the date specified in such Incremental
Facility Agreement.

(g) The Administrative Agent shall notify the Lenders promptly upon receipt by
the Administrative Agent of any notice from the Borrower referred to in
Section 2.22(a) and of the effectiveness of any Incremental Commitments, in each
case advising the Lenders of the details thereof and, in the case of
effectiveness of any Incremental Revolving Commitments, of the Applicable
Percentages of the Revolving Lenders after giving effect thereto and of the
assignments required to be made pursuant to Section 2.22(e).

Section 2.23 Loan Modification Offers. (a) The Borrower may on one or more
occasions, by written notice to the Administrative Agent, make one or more
offers (each, a “Loan Modification Offer”) to all the Lenders of one or more
Classes (each Class subject to such a Loan Modification Offer, an “Affected
Class”) to make one or more Permitted Amendments pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Borrower. Such notice shall set forth (i) the terms and conditions of the
requested Permitted Amendment and (ii) the date on which such Permitted
Amendment is requested to become effective (which shall not be less than 10
Business Days nor more than 30 Business Days after the date of such notice,
unless otherwise agreed to by the Administrative Agent). Permitted Amendments
shall become effective only with respect to the Loans and Commitments of the
Lenders of the Affected Class that accept the applicable Loan Modification Offer
(such Lenders, the “Accepting Lenders”) and, in the case of any Accepting
Lender, only with respect to such Lender’s Loans and Commitments of such
Affected Class as to which such Lender’s acceptance has been made. A Permitted
Amendment shall be effected pursuant to a Loan Modification Agreement executed
and delivered by the Parent, the Borrower, each applicable Accepting Lender and
the Administrative Agent; provided that no Permitted Amendment shall become
effective unless the Parent and the Borrower shall have delivered to the
Administrative Agent such legal opinions, board resolutions, secretary’s
certificates, officer’s certificates and other documents as shall reasonably be
requested by the Administrative Agent in connection therewith. The
Administrative Agent shall promptly notify each Lender as to the

 

83



--------------------------------------------------------------------------------

effectiveness of each Loan Modification Agreement. Each Loan Modification
Agreement may, without the consent of any Lender other than the applicable
Accepting Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to give effect to the provisions of this Section,
including any amendments necessary to treat the applicable Loans and/or
Commitments of the Accepting Lenders as a new “Class” of loans and/or
commitments hereunder; provided that, in the case of any Loan Modification Offer
relating to Revolving Commitments or Revolving Loans, except as otherwise agreed
to by each Issuing Bank and the Swingline Lender, (i) the allocation of the
participation exposure with respect to any then-existing or subsequently issued
or made Letter of Credit or Swingline Loan as between the commitments of such
new “Class” and the remaining Revolving Commitments shall be made on a ratable
basis as between the commitments of such new “Class” and the remaining Revolving
Commitments and (ii) the Revolving Availability Period and the Revolving
Maturity Date, as such terms are used in reference to Letters of Credit or
Swingline Loans, may not be extended without the prior written consent of each
Issuing Bank and the Swingline Lender, as applicable.

Section 2.24 Refinancing Facilities. (a) The Borrower may, on one or more
occasions, by written notice to the Administrative Agent, request the
establishment hereunder of (i) one or more additional Classes of revolving
commitments (the “Refinancing Revolving Commitments”) pursuant to which each
Person providing such a commitment (a “Refinancing Revolving Lender”) will make
revolving loans to the Borrower (“Refinancing Revolving Loans”) and, if
applicable under such Class, acquire participations in the Letters of Credit and
Swingline Loans or (ii) one or more additional Classes of term loan commitments
(the “Refinancing Term Commitments”) pursuant to which each Person providing
such a commitment (a “Refinancing Term Lender”) will make term loans to the
Borrower (the “Refinancing Term Loans”). Each such notice shall specify (A) the
date on which the Borrower proposes that the Refinancing Revolving Commitments
or the Refinancing Term Commitments, as applicable, shall be effective, which
shall be a date not less than 10 Business Days (or such shorter period as may be
agreed to by the Administrative Agent) after the date on which such notice is
delivered to the Administrative Agent and (B) the amount of the Refinancing
Revolving Commitments or Refinancing Term Commitments, as applicable, being
requested (it being agreed that (x) any Lender approached to provide any
Refinancing Revolving Commitment or Refinancing Term Commitment may elect or
decline, in its sole discretion, to provide such Refinancing Revolving
Commitment or Refinancing Term Commitment (and any such Lender that fails to
respond to such approach shall be deemed to have declined to provide such
Refinancing Revolving Commitment or Refinancing Term Commitment, as the case may
be), (y) any Person that the Borrower proposes to become a Refinancing Revolving
Lender or a Refinancing Term Lender, if such Person is not then a Lender, an
Affiliate of a Lender or an Approved Fund must be an Eligible Assignee and must
be reasonably acceptable to the Administrative Agent and (z) any Person that the
Borrower proposes to become a Refinancing Revolving Lender under a Class of
Revolving Commitments that acquires participations in Letters of Credit and/or
Swingline Loans, if such Person is not then a Revolving Lender, an Affiliate of
a Revolving Lender or an Approved Fund with respect to a Revolving Lender must
be reasonably acceptable to, as applicable, each Issuing Bank and/or the
Swingline Lender.

 

84



--------------------------------------------------------------------------------

(b) The Refinancing Commitments shall be effected pursuant to one or more
Refinancing Facility Agreements executed and delivered by the Parent, the
Borrower, each Refinancing Lender providing such Refinancing Commitments, the
Administrative Agent and, in the case of Refinancing Revolving Commitments under
a Class that acquires participations in Letters of Credit or Swingline Loans, as
applicable, each Issuing Bank and/or the Swingline Lender; provided that no
Refinancing Commitments shall become effective unless (i) on the date of
effectiveness thereof, no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (ii) on the date of effectiveness thereof,
the representations and warranties set forth in Article III hereof and in the
other Loan Documents shall be true and correct (A) in the case of the
representations and warranties qualified or modified as to materiality in the
text thereof, in all respects and (B) otherwise, in all material respects, in
each case on and as of such date, except in the case of any such representation
and warranty that expressly relates to an earlier date, in which case such
representation and warranty shall be so true and correct on and as of such
earlier date, (iii) the Parent and the Borrower shall have delivered to the
Administrative Agent such legal opinions, board resolutions, secretary’s
certificates, officer’s certificates and other documents as shall reasonably be
requested by the Administrative Agent in connection therewith, (iv) in the case
of any Refinancing Revolving Commitments, substantially concurrently with the
effectiveness thereof, Revolving Commitments then in effect shall be terminated
in an aggregate amount not less than the aggregate amount of such Refinancing
Revolving Commitments and the Borrower shall make any prepayment or deposit
required to be made under Section 2.11(b)(i) as a result thereof and shall pay
all interest on the amounts prepaid and all fees accrued on the Revolving
Commitments terminated (it being understood, however, that any Letters of Credit
may continue to be outstanding under the Refinancing Revolving Commitments or
under the pre-existing Revolving Commitments, in each case on terms agreed by
each applicable Issuing Bank and specified in the applicable Refinancing
Facility Agreement) and (v) in the case of any Refinancing Term Commitments,
(A) substantially concurrently with the effectiveness thereof, the Borrower
shall obtain Refinancing Term Loans thereunder and shall repay or prepay then
outstanding Term Borrowings of any Class in an aggregate principal amount equal
to the aggregate amount of such Refinancing Term Commitments (less the aggregate
amount of accrued and unpaid interest with respect to such outstanding Term
Borrowings and any reasonable fees, premium and expenses relating to such
refinancing) and (B) any such prepayment of Term Borrowings of any Class shall
be applied to reduce the subsequent scheduled repayments of Term Borrowings of
such Class to be made pursuant to Section 2.10(a) in inverse order of maturity
and, in the case of a prepayment of Eurodollar Term Borrowings, shall be subject
to Section 2.16.

(c) The Refinancing Facility Agreement shall set forth, with respect to the
Refinancing Commitments established thereby and the Refinancing Loans and other
extensions of credit to be made thereunder, to the extent applicable, the
following terms thereof: (i) the designation of such Refinancing Commitments and
Refinancing Loans as a new “Class” for all purposes hereof, (ii) the stated
termination and maturity dates applicable to the Refinancing Commitments or
Refinancing Loans of such Class, provided that such stated termination and
maturity dates shall not be earlier than the latest Revolving Maturity Date (in
the case of Refinancing Revolving Commitments and Refinancing Revolving Loans)
or the latest Maturity Date applicable to Term Loans (in the case of Refinancing
Term Commitments and Refinancing Term Loans), (iii) in the case of any
Refinancing Term Loans, any amortization applicable thereto and the effect
thereon of any prepayment of such Refinancing Term Loans, provided that the
weighted average life to maturity of any Refinancing Term Loans shall be no
shorter than the remaining weighted average life to maturity of the Class of
Term Loans then having the longest

 

85



--------------------------------------------------------------------------------

weighted average life, (iv) the interest rate or rates applicable to the
Refinancing Loans of such Class, (v) the fees applicable to the Refinancing
Commitments or Refinancing Loans of such Class, (vi) in the case of any
Refinancing Term Loans, any closing fees or original issue discount applicable
thereto, (vii) the initial Interest Period or Interest Periods applicable to the
Refinancing Loans of such Class, (viii) any voluntary or mandatory commitment
reduction or prepayment requirements applicable to the Refinancing Commitments
or Refinancing Loans of such Class (which prepayment requirements, in the case
of any Refinancing Term Loans, may provide that such Refinancing Term Loans may
participate in any mandatory prepayment on a pro rata basis with other Term
Loans, but may not provide for prepayment requirements that are more favorable
to the Lenders holding such Refinancing Term Loans than to the Lenders holding
any other Term Loans) and any restrictions on the voluntary or mandatory
reductions or prepayments of Refinancing Commitments or Refinancing Loans of
such Class, (ix) in the case of any Refinancing Revolving Commitments, whether
such Commitments include an obligation to acquire participations in Letters of
Credit and Swingline Loans and (x) any financial covenant with which the Parent
and the Borrower shall be required to comply (provided that any such financial
covenant for the benefit of any Class of Refinancing Term Loans shall also be
for the benefit of all other Classes of Loans and any such financial covenant
for the benefit of any Class of Refinancing Revolving Loans shall also be for
the benefit of all other Classes of Revolving Loans). Except as contemplated by
the preceding sentence, the terms of the Refinancing Revolving Commitments and
Refinancing Revolving Loans and other extensions of credit thereunder shall be
substantially the same as the Revolving Commitments and Revolving Loans and
other extensions of credit thereunder, and the terms of the Refinancing Term
Commitments and Refinancing Term Loans shall be substantially the same as the
terms of the Tranche B Term Commitments and the Tranche B Term Loans. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Refinancing Facility Agreement. Each Refinancing Facility Agreement may,
without the consent of any Lender other than the applicable Refinancing Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to give
effect to the provisions of this Section, including any amendments necessary to
treat the applicable Refinancing Commitments and Refinancing Loans as a new
“Class” of loans and/or commitments hereunder.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

Each of the Parent and the Borrower represents and warrants to each Lender Party
that:

Section 3.01 Organization; Power and Authority. Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has all requisite organizational power and
authority to own its property and assets and to carry on its business as now
conducted, (c) is qualified to do business and is in good standing in each
jurisdiction where such qualification is required, except, in the case of the
Borrower and the other Restricted Subsidiaries, where the failure to so qualify
or be in good standing could not reasonably be expected to have a Material
Adverse Effect, and (d) has the organizational power and authority to enter into
the Transactions to be entered into by such Group Member.

 

86



--------------------------------------------------------------------------------

Section 3.02 Ownership of Equity Interests; Subsidiaries.

(a) The Equity Interests in the Parent and each Restricted Subsidiary have been
duly authorized and validly issued and are fully paid and non-assessable. 100%
of the Equity Interests in the Borrower are owned, beneficially and of record,
directly by the Parent, free and clear of any Lien other than the Terminated
Liens (which shall be released on or prior to the Closing Date), the Liens
contemplated by the Security Documents and non-consensual Liens permitted under
Section 6.01 arising by operation of law. There is no existing option, warrant,
call, right, commitment or other agreement to which any Group Member is a party
requiring, and there is no Equity Interest in the Parent or any Restricted
Subsidiary outstanding which upon conversion or exchange would require, the
issuance of any additional Equity Interests in the Parent or any Restricted
Subsidiary or other securities convertible into, exchangeable for or evidencing
the right to subscribe for or purchase an Equity Interest in the Parent or any
Restricted Subsidiary. As of the Closing Date, the corporate and organizational
structure of the direct owners of the Group Members is set forth on Schedule
3.02. The Borrower has delivered to the Administrative Agent and the Lenders a
true and complete copy of the HFOTCO Company Agreement (including each
amendment, modification or supplement thereto) as in effect on the Closing Date.
As of the Closing Date, the Parent is not a party to, or otherwise subject to,
any legal, regulatory, contractual or other restriction (other than the Loan
Documents, the HFOTCO Company Agreement and the limited liability company
agreement of the Parent) that limits or restricts in any manner the right of the
Parent to exercise the incidents of ownership of the Equity Interests in the
Borrower owned by the Parent, including the right to vote, transfer or encumber
such Equity Interests and the rights to exercise any rights or remedies under
the HFOTCO Company Agreement relating to such Equity Interests.

(b) As of the Closing Date, (i) the Parent does not have any Subsidiaries (other
than the Borrower) and (ii) the Borrower does not have any Subsidiaries.

Section 3.03 Authorization; No Conflict. The Transactions to be entered into by
each Loan Party (a) have been duly authorized by all limited liability company,
corporate or other organizational action, as applicable, required to be taken or
obtained by such Loan Party and (b) will not (i) violate in any material respect
(A) any provision of any Legal Requirement, (B) any provision of the HFOTCO
Company Agreement or the limited liability agreement or other constitutive
documents of such Loan Party, as applicable, or (C) any provision of any
indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease,
Organizational Document or any other agreement or instrument to which such Loan
Party is a party or by which it or any of its property is or may be bound,
(ii) be in conflict in any material respect with, result in a material breach of
or constitute (alone or with notice or lapse of time or both) a default under,
or give rise to a right of or result in any cancellation or acceleration of any
right or obligation (including any payment) or to a loss of a material benefit
under, any such indenture, lease, agreement or other instrument, or (iii) result
in the creation or imposition of any Lien upon or with respect to any property
or assets now owned or hereafter acquired by such Loan Party, other than Liens
permitted under Section 6.01.

Section 3.04 Enforceability. This Agreement and each other Loan Document to
which any Loan Party is a party have been duly executed and delivered by such
Loan Party and constitutes a legal, valid and binding obligation of such Loan
Party, enforceable against the such Loan Party in accordance with its terms,
subject to (a) the effects of bankruptcy, insolvency, moratorium, reorganization
or other similar laws affecting creditors’ rights generally and (b) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

87



--------------------------------------------------------------------------------

Section 3.05 Governmental Approvals. No action, consent or approval of,
registration, filing or declaration with, Permit from, notice to, or any other
action by, any Governmental Authority is or will be required in connection with
(a) the due execution, delivery and performance by any Loan Party of the Loan
Documents to which it is a party, (b) the consummation of the Transactions or
(c) the grant by any Loan Party of the Liens granted or purported to be granted
under the Security Documents to which it is a party or the validity, perfection
and enforceability thereof or for the exercise by the Collateral Agent of its
rights and remedies thereunder, except (i) such as are set forth on Schedule
3.05, (ii) filings necessary to perfect Liens created under the Loan Documents,
(iii) such as have been made or obtained and are in full force and effect,
(iv) such as may be required under applicable securities laws in connection with
any disposition of the Equity Interests included in the Collateral, (v) such as
are not required to consummate the Transactions occurring on the Closing Date
but are required to be obtained or made after the Closing Date to enable any
Loan Party to comply with requirements of any applicable Legal Requirement
including those required to maintain the existence and good standing of such
Loan Party and (vi) such as those the failure to obtain which could not
reasonably be expected to have a Material Adverse Effect.

Section 3.06 Financial Statements. The Borrower has furnished to the
Administrative Agent and the Lenders (a) the audited consolidated balance sheet
and related statements of income, stockholders’ equity and cash flows of the
Parent and the Subsidiaries for the 2011, 2012 and 2013 Fiscal Years and (b) the
unaudited consolidated balance sheet and related statements of income,
stockholders’ equity and cash flows of the Parent and the Subsidiaries for the
Fiscal Quarter ended March 31, 2014. Such financial statements fairly present in
all material respects the financial position of the Parent and the Subsidiaries
as of the respective dates thereof and the results of its operations and cash
flows for the respective periods then ended and have been prepared in accordance
with GAAP consistently applied throughout the periods involved except as set
forth in the notes thereto (subject, in the case of any interim financial
statements, to normal year- end adjustments). As of the Closing Date, neither
the Parent nor any Subsidiary has any material liabilities that are required to
be disclosed in such financial statements of the Parent and the Subsidiaries for
the Fiscal Quarter ended March 31, 2014, in accordance with GAAP, that are not
reflected in such unaudited balance sheet (subject, in the case of any interim
financial statements, to normal year-end adjustments).

Section 3.07 No Material Adverse Effect. Since December 31, 2013, there has been
no change, event or loss affecting any Group Member that has resulted in or
would reasonably be expected to result in, individually or in the aggregate, any
Material Adverse Effect.

Section 3.08 Title to Properties; Possession Under Leases.

(a) Each Loan Party has good and indefeasible fee simple or valid leasehold
title to all of the material properties and owned or leased by it, as the case
may be (including all material owned or leased Real Property), in each case free
and clear of Liens other than Liens permitted under Section 6.01. All material
leases (including all material leases of Real Property) of each Loan Party as
tenant are valid and subsisting and are in full force and effect in all material
respects.

 

88



--------------------------------------------------------------------------------

(b) As of the Closing Date, Schedule 3.08(b) sets forth a complete and accurate
list of all Real Property owned in fee simple by the Parent, the Borrower or any
other Restricted Subsidiary, showing the street address, county or other
relevant jurisdiction, state and record owner thereof.

(c) As of the Closing Date, Schedule 3.08(c) sets forth a complete and accurate
list of all leases of Real Property under which the Parent, the Borrower or any
other Restricted Subsidiary is the lessee, showing the street address, county or
other relevant jurisdiction, state, lessor, lessee, and expiration date thereof.

(d) As of the Closing Date, none of the Parent, the Borrower or any other
Restricted Subsidiary (i) has received written notice, or has knowledge, of any
pending or contemplated condemnation proceeding affecting any Mortgaged Property
or any sale or disposition thereof in lieu of condemnation or (ii) is or could
be obligated under any right of first refusal, option or other contractual right
to sell, transfer or otherwise dispose of any Mortgaged Property or any interest
therein.

Section 3.09 Litigation; Compliance with Laws.

(a) There are no actions, suits, investigations or proceedings at law or in
equity or by or on behalf of any Governmental Authority or in arbitration now
pending against, or, to the knowledge of the Parent or the Borrower, threatened
in writing against or affecting, any of the Group Members or any business,
property or rights of any of the Group Members which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

(b) The operations of the Parent, the Borrower and the other Subsidiaries are
and have been conducted at all times in material compliance with all applicable
financial recordkeeping and reporting requirements, including those of the Bank
Secrecy Act, as amended by the U.S.A. Patriot Act, and the applicable anti-money
laundering statutes of jurisdictions where the Parent, the Borrower and each
other Subsidiary conduct business, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Anti-Money Laundering
Laws”), and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Parent, the Borrower
or any other Subsidiary with respect to the Anti-Money Laundering Laws is
pending or, to the best knowledge of the Parent or the Borrower, threatened. The
Loan Parties shall, promptly following a request by the Administrative Agent or
any Lender, provide all such other documentation and information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable Anti-Money Laundering Laws.

 

89



--------------------------------------------------------------------------------

(c) None of the Parent, the Borrower or any other Subsidiary, or any director or
officer, or, to the knowledge of the Parent or the Borrower, any employee, agent
or representative of Parent, the Borrower or any other Subsidiary, has taken or
will take any action by or on behalf of the Parent, the Borrower or any other
Subsidiary in furtherance of an offer, payment, promise to pay, or authorization
or approval of the payment or giving of money, property, gifts of anything else
of value, directly or indirectly, to any “government official” (including any
officer or employee of a government or government-owned or controlled entity or
of a public international organization, or any person acting in an official
capacity for or on behalf of any of the foregoing, or any political party or
party official or candidate for political office) to influence official action
or secure an improper advantage for the Parent, the Borrower or any other
Subsidiary; and each of the Parent, the Borrower and the other Subsidiaries have
conducted their businesses in compliance with applicable anti-corruption laws
and have instituted and maintain and will continue to maintain policies and
procedures designed to promote and achieve compliance with such laws and with
the representation and warranty contained herein.

(d) None of the Parent, the Borrower or any other Subsidiary or any director or
officer thereof, or, to the knowledge of the Parent or the Borrower, any
employee, agent, affiliate or representative of the Parent, the Borrower or any
other Subsidiary, is a Person that is, or is owned or controlled by any Person
that is:

(i) the subject or target of any sanctions administered or enforced by the
United States Government (including the U.S. Department of Treasury’s Office of
Foreign Assets Control) (collectively, “Sanctions”); or

(ii) located, organized or resident in a country or territory that is the
subject of Sanctions (including, without limitation, Cuba, Iran, North Korea,
Sudan and Syria).

(e) As of the Closing Date, there are no material judgments against any Group
Member or any property of such Group Member.

(f) None of the Group Members nor any of the Group Members’ properties or assets
are in violation of any currently applicable Legal Requirements (including any
zoning, building, or Environmental Law, ordinance, code or approval or any
building permit), or is in default with respect to any judgment, writ,
injunction or decree of any Governmental Authority, where such violation or
default could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.

Section 3.10 Federal Reserve Regulations.

(a) No Group Member is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

 

90



--------------------------------------------------------------------------------

Section 3.11 Investment Company Act. No Group Member is an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940, as amended.

Section 3.12 Taxes.

(a) The Parent is properly classified (i) as a partnership or (ii) as a
disregarded entity for federal income Tax purposes under Treasury Regulations
Sections 301.7701-2 and -3 and any comparable provision of applicable state or
local Tax law that permits such treatment, and no election under Treasury
Regulations Section 301.7701-3(c) has been made with respect to the Borrower to
be classified as an association taxable as a corporation for federal income tax
purposes.

(b) The Borrower is properly classified (i) as a partnership or (ii) as a
disregarded entity for federal income Tax purposes under Treasury Regulations
Sections 301.7701-2 and -3 and any comparable provision of applicable state or
local Tax law that permits such treatment.

(c) Each Group Member has filed or caused to be filed all U.S. federal income
tax returns and all material state, local and other Tax returns that are
required to have been filed by it in any jurisdiction and has paid all Taxes due
and payable with respect to such Tax returns, and all other Taxes levied upon
its properties, assets, income or franchises, to the extent such Taxes have
become due and payable and before they have become delinquent except for any
Taxes (i) the amount, applicability or validity of which is currently being
contested in good faith by appropriate proceedings in accordance with
Section 5.14 and with respect to which the relevant Group Member has established
adequate reserves in accordance with GAAP or (ii) the failure of which to pay
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

Section 3.13 Disclosure and Projections.

(a) All written information (other than the Base Case Projections and estimates,
projections and information of a general economic or industry nature) concerning
the Group Members and their respective businesses, including the Terminal
Storage Facility, or otherwise prepared by, or as directed by, any Group Member
or any representative of any Group Member, and made available to any Lender
Party in connection with the Transactions, when taken as a whole and after
giving effect to supplements made thereto by the applicable Group Member, is
complete and correct in all material respects as of the Closing Date and does
not, when taken as a whole, contain any untrue statement of a material fact as
of the Closing Date or omit to state any material fact necessary in order to
make the statements contained therein not materially misleading in light of the
circumstances under which such statements were made.

(b) The Base Case Projections and estimates, projections and information of a
general economic or industry nature prepared by or on behalf of, or as directed
by, the Group Members or any Affiliate or representative thereof that have been
made available to any Lender Party on or prior to the Closing Date have been
prepared in good faith based upon assumptions stated therein which the Borrower
believes as of the Closing Date to be reasonable (it being

 

91



--------------------------------------------------------------------------------

understood that estimates, projections and information of a general economic or
industry nature by their nature are inherently uncertain and no assurances are
being given that the results reflected in such estimates, projections or
information of a general economic or industry nature will be achieved).

Section 3.14 Employee Matters.

(a) No Group Member is engaged in any unfair labor practice that could
reasonably be expected to have a Material Adverse Effect. There is (i) no unfair
labor practice complaint pending against any Group Member, or to the Parent’s or
the Borrower’s knowledge, threatened against any Group Member before the
National Labor Relations Board and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement that is so pending
against any Group Member or to the Parent’s or the Borrower’s knowledge,
threatened against any Group Member or (ii) no strike or work stoppage in
existence or threatened involving any of the Group Members or the Terminal
Storage Facility, except those (with respect to any matter specified in clause
(i) or (ii) above, either individually or in the aggregate) that could not
reasonably be expected to have a Material Adverse Effect.

(b) The Parent does not sponsor, maintain or contribute to, or have any
liability (except as a member of a controlled group) with respect to, any Plan.
The Parent has no employees.

(c) The Borrower and each ERISA Affiliate has operated and administered each
Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not, either individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
Except as could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any ERISA Affiliate has incurred any material
liability pursuant to Title I or IV of ERISA (other than to make contributions
on a timely basis to satisfy the minimum funding standards of ERISA or to pay
required premiums on a timely basis to the PBGC, both of which have been timely
paid) or the penalty or excise tax provisions of the Code relating to employee
benefit plans (as defined in Section 3 of ERISA), no Plan has failed, or is
reasonably expected to, fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under Section 412 or
430 of the Code or Section 302 or 303 of ERISA, no Reportable Event has occurred
or is reasonably expected to occur, and no event, transaction or condition has
occurred or exists that could reasonably be expected, either individually or in
the aggregate, to result in the incurrence of any such material liability by any
Group Member or any ERISA Affiliate, or in the imposition of any material Lien
on any of the rights, properties or assets of any Group Member or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to such penalty
or excise tax provisions or to Section 436(f), 412 or 430 of the Code or
Section 4068 of ERISA.

(d) Except as set forth on Schedule 3.14, the present value of the aggregate
benefit liabilities under each of the Plans (other than Multiemployer Plans),
determined as of the end of such Plan’s most recently ended plan year on the
basis of the actuarial assumptions specified for funding purposes in such Plan’s
most recent actuarial valuation report, did not exceed the aggregate current
value of the assets of such Plan allocable to such benefit liabilities

 

92



--------------------------------------------------------------------------------

in an amount that could reasonably be expected, either individually or in the
aggregate, to result in a Material Adverse Effect. Except as could not
reasonably be expected to result in a Material Adverse Effect, no Plan is, or is
reasonably expected to be in “at-risk” status (as defined in Section 303(i)(4)
of ERISA or Section 430(i)(4) of the Code). The term “benefit liabilities” has
the meaning specified in Section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in Section 3 of ERISA.

(e) The Borrower and the ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to material contingent withdrawal liabilities)
under Section 4201 or 4204 of ERISA in respect of Multiemployer Plans that could
reasonably be expected, either individually or in the aggregate, to result in a
Material Adverse Effect. The Borrower and the ERISA Affiliates do not
participate in, contribute to, or are otherwise required to contribute to, any
Multiemployer Plan that is, or is reasonably expected to be in “critical” or
“endangered” status as defined in Section 432 of the Code or Section 305 of
ERISA that could reasonably be expected, either individually or in the
aggregate, to result in a Material Adverse Effect.

(f) The present value of all postretirement benefit obligations vested under
each Plan (based on the assumptions used to fund such Plan, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) did not, as of the last annual valuation date applicable thereto,
exceed the value of the assets of such Plan allocable to such vested benefits in
an amount that could reasonably be expected to result in a Material Adverse
Effect.

(g) The Transactions will not involve any non-exempt prohibited transaction
under Section 406(a)(1)(A-D) of ERISA or in connection with which a tax could be
imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code.

Section 3.15 Environmental Matters; Hazardous Materials.

(a) There is no pending or, to the Parent’s or the Borrower’s knowledge,
threatened, and, in the past two years, there has not been, any Environmental
Claim against any Group Member or otherwise with respect to the Terminal Storage
Facility or any other real properties or other assets now or formerly owned,
leased or operated by any Group Member, and no Group Member has received any
notice of any such Environmental Claim, and no proceeding has been instituted
raising any such Environmental Claim, except, in the case of the Borrower and
the other Restricted Subsidiaries, such as could not reasonably be expected to
result in a Material Adverse Effect.

(b) The Group Members have obtained all material Permits required pursuant to
any Environmental Law for the operation of the Terminal Storage Facility and all
such material Permits are in full force and effect.

(c) Neither the Parent nor the Borrower has any knowledge of any facts which
would reasonably be expected to give rise to any Environmental Claim, public or
private, including any violation of Environmental Laws, any Release of Hazardous
Materials or any damage to the Environment emanating from, occurring on or in
any way related to the Terminal Storage Facility or any other real properties or
other assets now or formerly owned, leased or operated by any Group Member,
except, in the case of the Borrower and the other Restricted Subsidiaries and
their respective real properties and assets, such as could not reasonably be
expected to result in a Material Adverse Effect.

 

93



--------------------------------------------------------------------------------

(d) No Hazardous Materials have been used, generated, manufactured, stored,
Released, transported or treated any Hazardous Materials either by any Group
Member or on, at, under or from the Terminal Storage Facility or any other real
properties or other assets now or formerly owned, leased or operated by any
Group Member, except, in the case of any of the foregoing, in the ordinary
course of business and in material compliance with Environmental Laws and, in
the case of the Borrower and the other Restricted Subsidiaries, in a manner that
could not reasonably be expected to result in a Material Adverse Effect.

Section 3.16 Solvency. Immediately after giving effect to the Transactions to
occur on the Closing Date, (a) the fair value of the aggregate assets of the
Loan Parties, at a fair valuation, will exceed the debts and liabilities,
direct, subordinated, contingent or otherwise, of the Loan Parties, (b) the
present fair value of the property of the Loan Parties will be greater than the
amount that will be required to pay the probable liability of the Loan Parties
on their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured,
(c) the Loan Parties will be able to pay their debts and other liabilities,
direct, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured (after giving effect to any guarantees
and credit support), and (d) the Loan Parties will not have unreasonably small
capital with which to conduct the business in which they are engaged as such
business is now conducted and is proposed to be conducted following the Closing
Date (after giving effect to any guarantees and credit support).

Section 3.17 Licenses; Permits. The Group Members own or have the right to use
all Permits, patents, copyrights, proprietary software, service marks,
trademarks and trade names, or licenses thereof material to the operation of
their business, without, to the Parent’s and the Borrower’s knowledge, conflict
with the rights of others.

Section 3.18 No Default. As of the Closing Date, no Group Member is in default
under any agreement or instrument to which it is a party or by which it is
bound, which default, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

Section 3.19 Collateral Matters. (a) The Security Agreement, upon execution and
delivery thereof by the parties thereto, will create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a valid and enforceable security
interest in the Collateral and (i) when the Collateral constituting certificated
securities (as defined in the UCC) is delivered to the Collateral Agent,
together with instruments of transfer duly endorsed in blank, the security
interest created under the Security Agreement will constitute a fully perfected
security interest in all right, title and interest of the pledgors thereunder in
such Collateral, prior and superior in right to any other Person, (ii) when
Control Agreements with respect to Collateral constituting deposit accounts and
securities accounts maintained by the Loan Parties are executed and delivered by
the parties thereto, the security interest created under the Security Agreement
will constitute a fully perfected security interest in all right, title and
interest of the Loan Parties in such Collateral, prior and superior in right to
any other Person, and (iii) when financing statements in appropriate form are
filed in the applicable filing offices, the security interest created under the

 

94



--------------------------------------------------------------------------------

Security Agreement will constitute a fully perfected security interest in all
right, title and interest of the Loan Parties in the remaining Collateral to the
extent perfection can be obtained by filing UCC financing statements, prior and
superior to the rights of any other Person, except for rights secured by Liens
permitted under Section 6.01.

(b) Each Mortgage, upon execution and delivery thereof by the parties thereto,
will create in favor of the Collateral Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in all the applicable
mortgagor’s right, title and interest in and to the Mortgaged Properties subject
thereto and the proceeds thereof, and when the Mortgages have been filed in the
jurisdictions specified therein, the Mortgages will constitute a fully perfected
security interest in all right, title and interest of the mortgagors in the
Mortgaged Properties and the proceeds thereof, prior and superior in right to
any other Person, but subject to Liens permitted under Section 6.01.

(c) Upon the recordation of intellectual property security agreements with the
United States Patent and Trademark Office or the United States Copyright Office,
as applicable, and the filing of the financing statements referred to in
paragraph (a) of this Section, the security interest created under the Security
Agreement will constitute a fully perfected security interest in all right,
title and interest of the Loan Parties in patents, trademarks, copyrights and
exclusive copyright licenses in which a security interest may be perfected by
filing in the United States of America, in each case prior and superior in right
to any other Person, but subject to Liens permitted under Section 6.01 (it being
understood that subsequent recordings in the United States Patent and Trademark
Office or the United States Copyright Office may be necessary to perfect a
security interest in patents, trademarks, copyrights and exclusive copyright
licenses acquired by the Loan Parties after the Closing Date).

(d) Each Security Document, other than the Intercreditor Agreement and any
Security Document referred to in the preceding paragraphs of this Section, upon
execution and delivery thereof by the parties thereto and the making of the
filings and taking of the other actions provided for therein, will be effective
under applicable law to create in favor of the Collateral Agent, for the benefit
of the Secured Parties, a valid and enforceable security interest in the
Collateral subject thereto, and will constitute a fully perfected security
interest in all right, title and interest of the Loan Parties in the Collateral
subject thereto, prior and superior to the rights of any other Person, except
for rights secured by Liens permitted under Section 6.01.

Section 3.20 Insurance. The insurance required by Section 5.13 is in full force
and effect and all premiums due and payable in respect of such insurance have
been paid.

Section 3.21 Pari Passu Obligations. The Obligations of the Loan Parties rank at
least pari passu in priority of payment with all other unsecured and secured
Indebtedness for borrowed money of the Loan Parties (subject to Section 2.01 of
the Intercreditor Agreement).

Section 3.22 Use of Proceeds. The proceeds of the Borrowings on the Closing Date
have been applied in accordance with Section 5.01.

 

95



--------------------------------------------------------------------------------

ARTICLE IV.

CONDITIONS TO FUNDING

Section 4.01 Closing Date. The obligation of each Lender to make any Loan and of
each Issuing Bank to issue any Letter of Credit on the Closing Date is subject
to the fulfillment, to such Lender’s and such Issuing Bank’s satisfaction
(acting reasonably), of each of the following conditions:

(a) Governing Documents. The Administrative Agent shall have received:

(i) a copy of the certificate of formation, including all amendments thereto, of
each of the Loan Parties, each certified as of a recent date by the Secretary of
State of the state of such Loan Party’s organization, and a certificate as to
the good standing of such Person as of a recent date from such Secretary of
State;

(ii) a certificate of a Responsible Officer of each of the Loan Parties, dated
the Closing Date and certifying (A) that attached thereto is a true and complete
copy of the limited liability company operating agreement of such Person, as in
effect on the Closing Date and at all times since a date prior to the date of
the resolutions described in clause (B) below, (B) that attached thereto is a
true and complete copy of resolutions duly adopted by the appropriate governing
entity or body of such Person, authorizing the Transactions, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) that the certificate of formation or other formation documents
of such Person have not been amended since the date of the last amendment
thereto shown on the certificate of good standing (or its equivalent in the
applicable jurisdiction) furnished pursuant to clause (i) above, (D) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith on behalf of such Person and
(E) as to the absence of any pending proceeding for the dissolution or
liquidation of such Person or, to the knowledge of such Responsible Officer,
threatening the existence of such Person;

(iii) a certificate of another officer as to the incumbency and specimen
signature of the Responsible Officer executing the certificate pursuant to
clause (i) above; and

(iv) such other documents with respect to any Group Member, as the
Administrative Agent or the Collateral Agent may reasonably request.

(b) Closing Certificates. The Administrative Agent shall have received (i) a
certificate substantially in the form of Exhibit H-1, dated the Closing Date and
duly executed and delivered by a Responsible Officer of the Parent and the
Borrower, confirming compliance with the conditions precedent set forth in
clauses (a) and (b) of Section 4.02, and (ii) a solvency certificate
substantially in the form of Exhibit H-2, dated the Closing Date and duly
executed and delivered by a Responsible Officer of the Parent and the Borrower.

(c) Loan Documents. The Administrative Agent and the Collateral Agent shall have
received duly authorized and executed originals of this Agreement and each other
Loan Document then required to be in effect, and, if requested by any Lender
pursuant to Section 2.09(e), each such Lender shall have received a duly
authorized and executed original of a promissory note or notes conforming to the
requirements of such Section.

 

96



--------------------------------------------------------------------------------

(d) Legal Opinions. The Administrative Agent shall have received, on behalf of
itself and the other Lender Parties and with copies to the Collateral Agent,
favorable written opinions from Vinson & Elkins LLP, counsel for the Loan
Parties, (i) in form and substance reasonably satisfactory to the Agents,
(ii) dated the Closing Date, (iii) addressed to the Lender Parties and
(iv) covering such matters relating to the Loan Documents as the Agents shall
reasonably request and which are customary for transactions of the type
contemplated by the Loan Documents, and the Borrower hereby requests such
counsel to deliver such opinions.

(e) Organizational Actions. All limited liability company and other proceedings
in connection with the Transactions, and all documents and instruments incident
to the Transactions, shall be satisfactory to the Administrative Agent and its
counsel, and the Administrative Agent and its counsel shall have received all
such counterpart originals or certified or other copies of such documents as the
Administrative Agent or such counsel may reasonably request. The Loan Parties
shall have obtained all consents and approvals of Governmental Authorities, if
any, and other Persons necessary to be obtained by the Closing Date in
connection with the transactions contemplated by this Agreement and the other
Loan Documents and each of the foregoing shall be in full force and effect, and
the Administrative Agent shall have received evidence of such consents and
approvals (if any).

(f) Collateral and Guarantee Requirement; Perfection Certificate. The Collateral
and Guarantee Requirement shall have been satisfied. The Collateral Agent shall
have received a completed Perfection Certificate, dated the Closing Date and
signed by an executive officer or a Financial Officer of each of the Parent and
the Borrower, together with all attachments contemplated thereby, including the
results of UCC filing, tax lien, judgment and bankruptcy searches made with
respect to the Loan Parties and evidence reasonably satisfactory to the
Collateral Agent and the Administrative Agent that the Liens indicated by the
results of such searches are permitted under Section 6.01 or have been, or
substantially contemporaneously with the initial funding of Loans on the Closing
Date will be, released.

(g) Bond Documents. Prior to or substantially contemporaneously with the initial
funding of Loans on the Closing Date, (a) the Bond Purchasers shall have
purchased the Bonds in accordance with the provisions of the Bond Documents,
(b) the Bond Indentures shall have been amended and restated, the Bond Loan
Agreements shall have been amended and the other Bond Documents shall have been
executed, (c) the Administrative Agent shall have received fully executed copies
of the Bond Indentures, as so amended and restated, the Bond Loan Agreements, as
so amended, and the other Bond Documents, certified by a Financial Officer as
being complete and correct, and (d) the provisions of the Bond Indentures, as so
amended and restated, the Bond Loan Agreements, as so amended, and the other
Bond Documents shall be reasonably satisfactory to the Administrative Agent.

(h) Insurance. Insurance complying with Section 5.13 shall be in full force and
effect, and the Administrative Agent shall have received evidence that the
insurance required by Section 5.13 is in effect, together with endorsements
naming the Collateral Agent, for the benefit of the Secured Parties, as
additional insured and loss payee thereunder to the extent required under
Section 5.13.

 

97



--------------------------------------------------------------------------------

(i) Repayment of Existing Indebtedness and Release of Terminated Liens. Prior to
or substantially contemporaneously with the initial funding of Loans on the
Closing Date, (i) the Existing Indebtedness shall have been or shall be paid in
full, (ii) the commitments under the Existing Parent Term Credit Agreement,
Existing Revolving Credit Agreement and the Existing Notes Facility shall have
been or shall be terminated, (iii) all guarantees and Liens existing in
connection with the Existing Parent Term Credit Agreement, the Existing
Revolving Credit Agreement and the Existing Notes Facility shall have been or
shall be discharged and released and (iv) the Existing Bonds Letters of Credit
shall have been or shall be cancelled and all obligations of the Parent or any
Restricted Subsidiary in respect thereof shall have been or shall be paid in
full, and the Administrative Agent shall have received reasonably satisfactory
evidence thereof.

(j) Financial Statements. The Administrative Agent shall have received correct
and complete copies of the financial statements described in Section 3.06.

(k) Base Case Projections. The Administrative Agent shall have received the Base
Case Projections.

(l) Fees and Expenses. The Borrower shall have paid or otherwise made
arrangements reasonably satisfactory to the Administrative Agent to pay, out of
the proceeds of the Tranche B Term Facility, to the Lender Parties the fees
payable on the Closing Date referred to in Section 2.12(c). Each Lender Party
and each Arranger and, to the extent invoiced at least two Business Days prior
to the Closing Date, their counsel and consultants shall have received for their
respective accounts all fees, costs and expenses due and payable pursuant to the
Engagement Letter and the Administrative Agent Fee Letter and, to the extent
invoiced at least two Business Days prior to the Closing Date, Section 9.05.

(m) U.S.A. Patriot Act. To the extent requested by it, each Agent shall have
received at least five Business Days prior to the Closing Date all documentation
and other information required by bank regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the U.S.A. Patriot Act.

(n) Environmental Report. The Administrative Agent shall have received a Phase I
Environmental Site Assessment report with respect to the Sites and such Real
Property, in form and substance reasonably satisfactory to it.

Notwithstanding the foregoing, if the Parent and the Borrower shall have used
commercially reasonable efforts to procure and deliver, but shall nevertheless
be unable to deliver, any policy or policies of title insurance or any survey,
abstract, consent, estoppel or subordination, non-disturbance and attornment
agreement with respect to any Mortgage or Mortgaged Property that is required to
be delivered in order to satisfy the requirements of the Collateral and
Guarantee Requirement, such delivery shall not be a condition precedent to the
obligations of the Lenders and the Issuing Banks hereunder on the Closing Date,
but shall be required to be accomplished as provided in Section 5.18.

 

98



--------------------------------------------------------------------------------

The Administrative Agent shall notify the Parent, the Borrower and the Lenders
of the Closing Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions shall have been satisfied (or
waived in accordance with Section 9.08) at or prior to 5:00 p.m., New York City
time, on August 19, 2014 (and, in the event such conditions shall not have been
so satisfied or waived, the Commitments shall terminate at such time).

Section 4.02 Each Credit Event. The obligation of each Lender to make any Loan
on the occasion of any Borrowing and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit is subject to receipt of the request therefor in
accordance herewith and to the fulfillment, to such Lender’s and such Issuing
Bank’s satisfaction (acting reasonably), of each of the following conditions:

(a) Representations and Warranties. The representations and warranties set forth
in Article III hereof and in the other Loan Documents shall be true and correct
(i) in the case of the representations and warranties qualified or modified as
to materiality in the text thereof, in all respects and (ii) otherwise, in all
material respects, in each case on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except in the case of any such representation and warranty that
expressly relates to an earlier date, in which case such representation and
warranty shall be so true and correct on and as of such earlier date.

(b) No Default or Event of Default. At the time of and immediately after the
making of such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default or Event of Default shall have
occurred and be continuing.

On the date of any Borrowing or the issuance, amendment, renewal or extension of
any Letter of Credit, the Parent and the Borrower shall be deemed to have
represented and warranted that the conditions specified in paragraphs (a) and
(b) of this Section have been satisfied and that, after giving effect to such
Borrowing, or such issuance, amendment, renewal or extension of a Letter of
Credit, the Aggregate Revolving Exposure (or any component thereof) shall not
exceed the maximum amount thereof (or the maximum amount of any such component)
specified in Section 2.01(b), 2.04(a) or 2.05(b).

ARTICLE V.

AFFIRMATIVE COVENANTS

Each of the Parent and the Borrower covenants and agrees with each Lender Party
that, until the Discharge Date, each of the Parent and the Borrower shall, and
shall cause the other Restricted Subsidiaries to, abide by the following
affirmative covenants.

Section 5.01 Use of Proceeds and Letters of Credit. The Borrower shall, on the
Closing Date, apply the proceeds of the Tranche B Term Loans in accordance with
the Funds Flow Memorandum, as follows: (a) to refinance all Indebtedness under
the Existing Notes Facility, (b) to refinance all Indebtedness under the
Existing Revolving Credit Agreement, (c) to refinance all Indebtedness under the
Existing Parent Term Credit Agreement, (d) to pay fees and expenses in
connection with the Transactions and (e) for general corporate purposes of the
Borrower and its Subsidiaries. The Borrower shall, on and after the Closing
Date, use the proceeds of the Revolving Loans and Swingline Loans to provide for
the ongoing working capital requirements and general corporate purposes of the
Borrower and its Subsidiaries. Letters of Credit shall be issued to support
obligations of the Borrower and its Subsidiaries incurred in the ordinary course
of business.

 

99



--------------------------------------------------------------------------------

Section 5.02 Maintenance of Properties. Each of the Parent and the Borrower
shall, and shall cause each of the other Restricted Subsidiaries to, maintain
and keep, or cause to be maintained and kept, their respective properties,
including the Terminal Storage Facility, in good repair, working order and
condition (other than ordinary wear and tear) and to make or cause to be made
all repairs (structural and non-structural, extraordinary or ordinary (ordinary
wear and tear excepted)) necessary to keep such properties (including the
Terminal Storage Facility) in such condition, in each case, as would allow for
the ordinary conduct of business of the Borrower and the other Restricted
Subsidiaries; provided that this Section 5.02 shall not prevent the Borrower or
any other Restricted Subsidiary from (a) entering into any transaction permitted
by Section 6.04, Section 6.06, or Section 6.07 or (b) from discontinuing the
operation and the maintenance of any of its properties (i) as a result of any
casualty or condemnation affecting such properties (but only to the extent and
for the duration of such casualty or condemnation) or (ii) if such
discontinuance is desirable in the conduct of its business and the Borrower or
the applicable Restricted Subsidiary has concluded that such discontinuance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

Section 5.03 Notices. Each of the Parent and the Borrower shall deliver to the
Administrative Agent:

(a) promptly, and in any event within five days, after a Responsible Officer of
the Parent or the Borrower becomes aware of the existence of any Default or
Event of Default, a written notice specifying the nature and period of existence
thereof and what action the Parent or the Borrower is taking or proposes to take
with respect thereto;

(b) promptly, and in any event within ten Business Days, after a Responsible
Officer of the Parent or the Borrower becomes aware of any of the following, a
written notice setting forth the nature thereof and the action, if any, that the
applicable Group Member or ERISA Affiliate (or, with respect to a Multiemployer
Plan, the plan sponsor or administrator) proposes to take with respect thereto:

(i) the occurrence of a Reportable Event;

(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by any Group Member or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan;

(iii) any event, transaction or condition that could result in the incurrence of
any liability by any Group Member or any ERISA Affiliate pursuant to Title I or
IV of ERISA (other than liability to make contributions on a timely basis to
satisfy the minimum funding standards of ERISA or to pay required premiums on a

 

100



--------------------------------------------------------------------------------

timely basis to the PBGC) or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of any Group Member or any ERISA Affiliate
pursuant to Title I or IV of ERISA or such penalty or excise tax provisions, if
such liability or Lien, taken together with any other such liabilities or Liens
then existing, could reasonably be expected to have a Material Adverse Effect;
or

(iv) (A) any Plan is in “at-risk” status (as defined in Section 303(i)(4) of
ERISA or Section 430(i)(4) of the Code) or (B) any Multiemployer Plan is in
“critical” or “endangered” status (as defined in Section 432 of the Code or
Section 305 of ERISA);

(c) promptly, and in any event within 30 days of receipt thereof, copies of any
notice to the Parent or the Borrower from any federal or state Governmental
Authority relating to any order, ruling, statute or other law or regulation if
the actions or conditions referred to in such notice could reasonably be
expected to have a Material Adverse Effect;

(d) promptly, and in any event within five Business Days, after a Responsible
Officer of the Parent or the Borrower becomes aware thereof, notice of any other
event or condition which could reasonably be expected to have a Material Adverse
Effect;

(e) promptly, and in any event within five Business Days, after a Responsible
Officer of the Parent or the Borrower becomes aware thereof, notice of (i) the
commencement of, or material development in, any material litigation or
proceeding affecting any of the Group Members or any of their assets or
properties (including the Terminal Storage Facility) or any material federal,
state or local Tax affecting any of the Group Members or any of their assets or
properties (including the Terminal Storage Facility) or (ii) the incurrence or
imposition of any material claim, judgment, Lien or other encumbrance affecting
any property of any of the Group Members, including the Terminal Storage
Facility, which in the cases of the events or conditions referred to in clauses
(i) and (ii) above could reasonably be expected to have a Material Adverse
Effect;

(f) together with the financial statements required under Section 5.04(a), a
summary of the current storage contracts of the Borrower and the other
Restricted Subsidiaries by product, storage volume, maturity date and rates (to
the extent such information may be provided in a manner that would not violate
customer confidentiality requirements);

(g) promptly (i) if the Parent, the Borrower or any other Subsidiary or any
director or officer thereof, or, to the knowledge of the Parent or the Borrower,
any employee, agent, affiliate or representative of the Parent, the Borrower or
any other Subsidiary, is a Person that is, or is owned or controlled by any
Person that is (A) the subject or target of any Sanctions or (ii) located,
organized or resident in a country or territory that is the subject of Sanctions
(including, without limitation, Cuba, Iran, North Korea, Sudan and Syria), each
of the Parent and the Borrower shall notify the Administrative Agent and
(ii) upon the request of any Lender Party, each of the Parent and the Borrower
shall provide any information such Lender Party believes is reasonably necessary
to be delivered to comply with its obligations under Sanctions laws; and

 

101



--------------------------------------------------------------------------------

(h) with reasonable promptness, such other data and information relating to the
business, operations, affairs, financial condition, assets or properties of any
of the Group Members or relating to the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party as from time to time
may be reasonably requested by the Administrative Agent or any Lender (which
request shall be made through the Administrative Agent).

Section 5.04 Financial Statements and Other Information. Each of the Parent and
the Borrower shall deliver or cause to be delivered to the Administrative Agent:

(a) within 120 days after end of the Fiscal Year of the Parent, (i) a
consolidated balance sheet of the Parent and the Subsidiaries as of the end of
such Fiscal Year and (ii) consolidated statements of income, changes in members’
equity and cash flows of the Parent and the Subsidiaries for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit (other than any qualification or exception attributable solely to the
occurrence of the stated maturity of any Loan within 12 months after the date of
such opinion)), which opinion shall state that such financial statements present
fairly, in all material respects, the financial position of the companies being
reported upon and their results of operations and cash flows and have been
prepared in conformity with GAAP, and that the examination of such accountants
in connection with such financial statements has been made in accordance with
generally accepted auditing standards, and that such audit provides a reasonable
basis for such opinion in the circumstances;

(b) within 60 days after the end of each Fiscal Quarter of each Fiscal Year of
the Parent, (i) a consolidated balance sheet of the Parent and the Subsidiaries
as of the end of such Fiscal Quarter and (ii) consolidated statements of income,
changes in shareholders’ equity and cash flows of the Parent and the
Subsidiaries, for such Fiscal Quarter and (in the case of the second, third and
fourth Fiscal Quarters) for the portion of the Fiscal Year ending with such
Fiscal Quarter, setting forth in each case in comparative form the figures for
the corresponding periods in the previous Fiscal Year, all in reasonable detail,
prepared in accordance with GAAP applicable to quarterly financial statements
generally, and certified by a Responsible Officer of the Parent as fairly
presenting, in all material respects, the financial position of the companies
being reported on and their results of operations and cash flows, subject to
changes resulting from year-end adjustments;

(c) concurrently with each delivery of the financial statements described in
clauses (a) and (b) above, a report in form and method of analysis similar to a
“Management’s Discussion and Analysis” in form and substance reasonably
satisfactory to the Administrative Agent (covering such topics as the Parent and
the Subsidiaries’ financial condition and results of operations and the Parent
and the Subsidiaries’ businesses);

(d) concurrently with each delivery of the financial statements described in
clauses (a) and (b) above, if there are any Unrestricted Subsidiaries during the
period covered by such financial statements, the related consolidating financial
statements reflecting the adjustments necessary to eliminate the accounts of the
Unrestricted Subsidiaries (which may be in footnote form only) from such
consolidated financial statements;

 

102



--------------------------------------------------------------------------------

(e) concurrently with each delivery of the financial statements described in
clause (a) above, a Perfection Certificate Supplement in accordance with
Section 4.01(b) of the Security Agreement;

(f) promptly upon receipt thereof by the Borrower or any Affiliate of the
Borrower in connection with (i) any Bond Document or (ii) any indenture or other
agreement or instrument evidencing Material Indebtedness, one copy of each
notice of any default or event of default thereunder; and

(g) promptly, and in any event no later than 30 days after the beginning of each
Fiscal Year of the Parent, a consolidated budget and business plan for the
Parent and the Subsidiaries for such Fiscal Year and updated Base Case
Projections for such Fiscal Year, in each case, in form reasonably satisfactory
to the Administrative Agent.

Section 5.05 Maintenance of Existence. Except as otherwise expressly permitted
under this Agreement, each of the Parent and the Borrower shall, and shall cause
the other Restricted Subsidiaries to, (a) at all times preserve and keep in full
force and effect its corporate or limited liability company existence, as
applicable, (b) preserve and keep in full force and effect all rights and
franchises of the Group Members unless, in the good faith judgment of the
applicable Group Member, the termination of or failure to preserve and keep in
full force and effect such corporate existence, right or franchise could not,
individually or in the aggregate, have a Material Adverse Effect.

Section 5.06 Maintenance of Records; Access to Properties and Inspections. Each
of the Parent and the Borrower shall, and shall cause the other Restricted
Subsidiaries to, maintain all financial records to be able to prepare financial
statements in accordance with GAAP and permit any Persons designated by the
Administrative Agent or, upon the occurrence and during the continuation of an
Event of Default, any Lender to visit and inspect the financial records and the
other properties of the Group Members, including the Terminal Storage Facility,
in any case, at reasonable times, upon reasonable prior notice to the Parent and
the Borrower, and as often as reasonably requested (but no more than two such
visits in any Fiscal Year, other than while an Event of Default is continuing)
and to make extracts from and copies of such financial records, and permit any
Persons designated by the Administrative Agent or, upon the occurrence and
during the continuation of an Event of Default, any Lender upon reasonable prior
notice to the Parent and the Borrower to discuss the affairs, finances and
condition of the Group Members with the officers thereof and independent
accountants therefor (subject to reasonable requirements of safety and
confidentiality, including requirements imposed by law or by contract).
Notwithstanding the foregoing, no Group Member shall be required to permit the
inspection of any information (a) that constitutes trade secrets or proprietary
information with respect to any Group Member, (b) in respect of which disclosure
to the Administrative Agent, any Lender or any of their respective
representatives would violate (i) any confidentiality agreement of such Group
Member or (ii) applicable Legal Requirements or (c) that is subject to attorney
client or similar privilege or constitutes attorney work product; provided that
each Group Member shall use commercially reasonable efforts to obtain the
agreement of any Person

 

103



--------------------------------------------------------------------------------

necessary in order to disclose information that the Group Members would
otherwise not be required to permit the inspection of pursuant to clause (b)(i)
or (c) above; provided, further that if the Administrative Agent or any Lender
requests the inspection of any information described in the foregoing clauses
(a) through (c) in accordance with this Section 5.06, and any Group Member does
not provide such information to the Administrative Agent or such Lender, then
the Parent and the Borrower shall so notify the Administrative Agent.

Section 5.07 Compliance with Laws; Permits.

(a) Each of the Parent and the Borrower shall comply, and shall cause each of
the other Restricted Subsidiaries to comply, and the Borrower shall cause the
Terminal Storage Facility to be operated and maintained in compliance, with all
Legal Requirements, including Legal Requirements relating to equal employment
opportunity, employee benefit plans and employee safety and Environmental Laws,
and exercise diligent good faith efforts to make such alterations to the
Terminal Storage Facility as may be required for such compliance, except such
non-compliance as would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(b) Each of the Parent and the Borrower shall, and shall cause each of the other
Restricted Subsidiaries to, obtain, maintain in full force and effect and comply
with all Permits necessary to the ownership of their respective properties or to
the conduct of their respective businesses, including the operation of the
Terminal Storage Facility, except to the extent that a failure to do so could
not reasonably be expected to have a Material Adverse Effect.

(c) Each of the Parent and the Borrower shall, and shall cause each of the other
Restricted Subsidiaries to, comply in a timely manner with, or operate,
including the operation of the Terminal Storage Facility, pursuant to valid
waivers of the provisions of, all Environmental Laws including those relating to
the Release of Hazardous Materials, together with any other applicable legal
requirements for conducting, on a timely basis, periodic tests, monitoring and
remediation of contamination of the Environment, and diligently comply with the
regulations (except to the extent such regulations are waived by appropriate
Governmental Authorities) of the United States Environmental Protection Agency
and other applicable federal, state or local Governmental Authorities, except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect. Neither the Parent nor the Borrower shall be deemed to have
breached or violated this Section 5.07(c) if the Parent, the Borrower or the
applicable Restricted Subsidiary is challenging in good faith by appropriate
proceedings diligently pursued the application or enforcement of such
Environmental Laws for which adequate reserves have been established in
accordance with GAAP.

Section 5.08 Financial Covenant Calculations. Each set of financial statements
of the Parent required to be delivered to the Administrative Agent pursuant to
Section 5.04(a) or (b) shall be accompanied by a Compliance Certificate setting
forth, among other things:

(a) the information (including detailed calculations) required in order to
establish whether the Borrower was in compliance with the financial covenant set
forth in Section 6.14 during the Fiscal Quarter or Fiscal Year covered by the
statements then being furnished (including with respect to each such Section,
where applicable, the calculations of the maximum or minimum amount, ratio or
percentage, as the case may be, permissible under the terms of such Sections,
and the calculation of the amount, ratio or percentage then in existence);

 

104



--------------------------------------------------------------------------------

(b) a certification of the Total Adjusted Net Leverage Ratio for the four
consecutive Fiscal Quarters ending with the Fiscal Quarter or the last Fiscal
Quarter of the Fiscal Year, as the case may be, to which such financial
statements relate;

(c) certification of the Available Amount as of the last day of such Fiscal
Quarter or Fiscal Year, including details of any Available Amount Expenditures
during such Fiscal Quarter or Fiscal Year; and

(d) a statement that the applicable Responsible Officer has reviewed the
relevant terms hereof and has made, or caused to be made, under his or her
supervision, a review of the transactions and conditions of the Parent and the
Subsidiaries from the beginning of the Fiscal Quarter or Fiscal Year covered by
the statements then being furnished to the date of such Compliance Certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists, specifying the nature and
period of existence thereof and what action the Parent or the Borrower shall
have taken or proposes to take with respect thereto.

Section 5.09 Operation and Maintenance of Terminal Storage Facility; Leases of
Real Property. (a) The Borrower shall, and shall cause the other Restricted
Subsidiaries to, (i) operate and maintain the Terminal Storage Facility in a
manner consistent with all applicable Legal Requirements, all Permits necessary
to operate, manage and maintain the Terminal Storage Facility, this Agreement
and the provisions of the Storage Contracts and prevailing industry standards
for similar facilities, unless a failure to so operate and maintain the Terminal
Storage Facility could not reasonably be expected to have a Material Adverse
Effect, (ii) operate and maintain, and if the Borrower or any other Restricted
Subsidiary decides to do so, construct and expand the Terminal Storage Facility,
or cause the same to be constructed, expanded, operated and maintained, in
accordance with applicable Legal Requirements and in a manner consistent with
the Storage Contracts and with prevailing industry standards for similar
facilities, unless a failure to so construct, expand, operate and maintain the
Terminal Storage Facility could not reasonably be expected to have a Material
Adverse Effect, and (iii) obtain and maintain all Permits, patents, copyrights,
proprietary software, service marks, trademark, trade names and domain names or
rights thereto necessary to manage and operate the Terminal Storage Facility,
unless a failure to do so could not reasonably be expected to have a Material
Adverse Effect.

(b) The Borrower shall, and shall cause the other Restricted Subsidiaries to,
(i) make all payments and otherwise perform all obligations in respect of all
leases of Real Property to which the Borrower or any other Restricted Subsidiary
is a party, (ii) keep such leases in full force and effect and not allow such
leases to lapse or be terminated or any rights to renew such leases to be
forfeited or cancelled, (iii) notify the Administrative Agent and the Collateral
Agent of any default by any party with respect to such leases of which it has
knowledge and cooperate with the Administrative Agent and the Collateral Agent
in all respects to cure any such default, except, in the case of clauses (i),
(ii) and (iii), where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

105



--------------------------------------------------------------------------------

Section 5.10 Additional Subsidiaries. (a) If any Subsidiary is formed or
acquired, or any Unrestricted Subsidiary is converted into a Restricted
Subsidiary, after the Closing Date, the Parent and the Borrower will, if such
Subsidiary is a Designated Subsidiary, as promptly as practicable, and in any
event within 30 days (or with respect to the requirements set forth in clauses
(e) and (g) of the definition of “Collateral and Guarantee Requirement”, if
applicable, 60 days) (or, in each case, such longer period as the Collateral
Agent and the Administrative Agent may agree to in writing), notify the
Collateral Agent and the Administrative Agent thereof and cause the Collateral
and Guarantee Requirement to be satisfied with respect to such Subsidiary and
with respect to any Equity Interests in or Indebtedness of such Subsidiary owned
by any Loan Party.

(b) The Parent may designate a Domestic Subsidiary meeting the criteria set
forth in clause (b)(ii) of the definition of the term “Designated Subsidiary” as
a Designated Subsidiary; provided that the Parent and the Borrower shall have
caused the Collateral and Guarantee Requirement to be satisfied with respect to
such Subsidiary.

Section 5.11 Information Regarding Collateral; Deposit and Securities Accounts.
(a) Each of the Parent and the Borrower shall furnish to the Collateral Agent
and the Administrative Agent prompt written notice of any change in (i) the
legal name of any Loan Party, as set forth in its Organizational Documents,
(ii) the jurisdiction of organization or the form of organization of any Loan
Party (including as a result of any merger or consolidation), (iii) the location
of the chief executive office of any Loan Party or (iv) with respect to any Loan
Party organized under the laws of a jurisdiction that requires such information
to be set forth on the face of a UCC financing statement, the organizational
identification number, if any, or the Federal Taxpayer Identification Number of
such Loan Party. Each of the Parent and the Borrower agrees not to effect or
permit any change referred to in the preceding sentence unless all filings have
been made under the UCC or otherwise that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral.

(b) Each of the Parent and the Borrower shall furnish to the Collateral Agent
and the Administrative Agent prompt written notice of (i) the acquisition by any
Loan Party of, or any real property or leasehold interest otherwise becoming, a
Mortgaged Property after the Closing Date and (ii) the acquisition by any Loan
Party of any other material assets after the Closing Date, other than any assets
constituting Collateral under the Security Documents in which the Collateral
Agent shall have a valid, legal and perfected security interest (with the
priority contemplated by the applicable Security Document) upon the acquisition
thereof.

(c) Each of the Parent and the Borrower shall cause all cash owned by any Group
Member at any time, other than (i) cash used in the operation of Foreign
Subsidiaries, (ii) cash in an aggregate amount not greater than $1,000,000 at
any time held in payroll and other local operating accounts and (iii) cash held
by the Parent or any Subsidiary in trust for any director, officer or employee
of the Parent or any Subsidiary or any employee benefit plan maintained by the
Parent or any Subsidiary, to be held in deposit accounts maintained in the name
of one or more Loan Parties.

 

106



--------------------------------------------------------------------------------

(d) Each of the Parent and the Borrower shall, in each case as promptly as
practicable, notify the Collateral Agent and the Administrative Agent of the
existence of any deposit account or securities account maintained by a Loan
Party in respect of which a Control Agreement is required to be in effect
pursuant to clause (f) of the definition of “Collateral and Guarantee
Requirement” but is not yet in effect.

Section 5.12 Further Assurances. Each Loan Party shall execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents),
that may be required under any applicable law, or that the Collateral Agent or
the Administrative Agent may reasonably request, to cause the Collateral and
Guarantee Requirement to be and remain satisfied at all times or otherwise to
effectuate the provisions of the Loan Documents, all at the expense of the Loan
Parties. Each of the Parent and the Borrower shall provide to the Collateral
Agent and the Administrative Agent, from time to time upon request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.

Section 5.13 Maintenance of Insurance.

(a) The Parent, the Borrower and each other Restricted Subsidiary shall
maintain, with financially sound and reputable insurance companies, insurance in
such amounts (with no greater risk retention) and against such risks as are
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations. Each such policy
of liability or casualty insurance maintained by or on behalf of Loan Parties
shall (i) in the case of each liability insurance policy, name the Collateral
Agent, on behalf of the Secured Parties, as an additional insured thereunder,
(ii) in the case of each casualty insurance policy, contain a loss payable
clause or endorsement that names the Collateral Agent, on behalf of the Secured
Parties, as the loss payee thereunder and (iii) provide for at least 30 days’
(or such shorter number of days as may be agreed to by the Collateral Agent)
prior written notice to the Collateral Agent of any cancellation of such policy.
With respect to each Mortgaged Property that is located in an area determined by
the Federal Emergency Management Agency to have special flood hazards, the
applicable Loan Party has obtained, and will maintain, with financially sound
and reputable insurance companies, such flood insurance as is required under
applicable law, including Regulation H.

(b) Each of the Parent and the Borrower shall, within 30 days after each annual
policy renewal date, deliver to the Administrative Agent and the Collateral
Agent evidence (which, in the case of clause (i) below, shall be in the form of
one or more certificates of insurance) that (i) the insurance requirements of
this Section 5.13 have been implemented and are being complied with in all
material respects, and (ii) the applicable Group Member has paid all insurance
premiums then due and payable.

(c) Within 30 days following the Closing Date, each of the Parent and the
Borrower shall deliver, or cause to be delivered, to the Administrative Agent a
certificate from the Borrower’s insurance broker substantially in the form of
Exhibit I, confirming the Borrower’s compliance with the insurance requirements
set forth in this Section 5.13.

 

107



--------------------------------------------------------------------------------

Section 5.14 Taxes, Assessments and Utility Charges. The Parent shall at all
times maintain a classification of the Parent as a partnership or entity
disregarded as separate from its sole owner for federal income Tax purposes
under Treasury Regulations Sections 301.7701-2 and -3 and any comparable
provision of applicable state or local Tax law that permits such treatment and
will not make an election under Treasury Regulations Section 301.7701-3(c) to be
classified as an association taxable as a corporation for federal income Tax
purposes. The Borrower shall at all times maintain its status as a partnership
or entity disregarded as separate from its sole owner for federal income Tax
purposes under Treasury Regulations Sections 301.7701-2 and -3. Each of the
Parent and the Borrower shall, and shall cause each of the other Restricted
Subsidiaries to, (a) timely file all material Tax returns required to be filed
in any jurisdiction and to pay and discharge all material Taxes due and payable
and all other material Taxes imposed on them or any of their properties, assets,
income or franchises, to the extent the same have become due and payable and
before they have become delinquent and all claims for which sums have become due
and payable that have or could reasonably be expected to become a Lien on
properties or assets of any of the Group Members, and (b) pay, or cause to be
paid, as and when due and prior to delinquency, all material utility and other
material charges incurred in the operation, maintenance, use, occupancy and
upkeep of the Terminal Storage Facility; provided that, in each case, none of
the Group Members shall be required to pay any such Tax or charge to the extent
the amount, applicability or validity thereof is contested by such Group Member
on a timely basis in good faith and in appropriate proceedings, and such Group
Member has established adequate reserves therefor in accordance with GAAP on the
books of such Group Member.

Section 5.15 Interest Rate Protection.

(a) Interest Rate Hedge Agreements. The Borrower shall, within 60 days after the
Closing Date, enter into and thereafter maintain for a period of not less than
three years following the Closing Date interest rate protection through Interest
Rate Hedge Agreements in form and substance reasonably satisfactory to the
Administrative Agent against increases in the interest rates with respect to an
aggregate notional amount at least equivalent to 50% of the aggregate principal
amount of the Term Loans anticipated to be outstanding (after giving effect to
required amortization and expected mandatory prepayments hereunder) as of each
Quarterly Date during such period of not less than three years; provided,
however, that in no event shall the aggregate notional amount of all interest
rate swaps, caps, collars and other interest rate hedge agreements entered into
by the Group Members at any time exceed the aggregate principal amount of the
Loans, the Bonds and any other Indebtedness of the Group Members bearing a
floating rate of interest outstanding at such time.

(b) Security. Each Interest Rate Hedge Agreement provided by a Secured Hedge
Lender (including all reasonable costs, fees and expenses incurred by the
Borrower in connection with any unwinding, breach or termination of any
transactions thereunder) shall be secured by the Security Documents, pari passu
with the Loans and other Secured Obligations (subject to Section 2.01 of the
Intercreditor Agreement).

 

108



--------------------------------------------------------------------------------

Section 5.16 Maintenance of Ratings. The Borrower shall use commercially
reasonable efforts to maintain any ratings of the Tranche B Term Facility by
Moody’s and S&P, including by making available information requested by, and
otherwise cooperating with requests made by, Moody’s and S&P.

Section 5.17 Designation of Subsidiaries. The board of directors (or similar
governing body) of the Parent may at any time designate any Subsidiary as an
Unrestricted Subsidiary or any Subsidiary as a Restricted Subsidiary; provided
that (a) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing, (b) immediately after giving
effect to such designation, the Total Adjusted Net Leverage Ratio shall not
exceed the Total Adjusted Net Leverage Ratio set forth in Section 6.14 with
respect to the Fiscal Quarter of the Parent most recently ended as of the time
of such designation on a pro forma basis, (c) no Subsidiary may be designated as
an Unrestricted Subsidiary if it is a “Restricted Subsidiary” for the purpose of
the Bond Documents or any other Indebtedness, (d) no Restricted Subsidiary may
be designated as an Unrestricted Subsidiary if it was previously designated an
Unrestricted Subsidiary, (e) the Borrower may not be designated as an
Unrestricted Subsidiary, (f) no Subsidiary may be designated as an Unrestricted
Subsidiary if such Subsidiary, or any of its Subsidiaries, has incurred,
created, assumed or become liable for any Indebtedness pursuant to which any
holder thereof has recourse to any of the assets of the Parent or any Restricted
Subsidiary, and no Unrestricted Subsidiary may, at any time, incur, create,
assume or be liable for any Indebtedness pursuant to which any holder thereof
has recourse to any of the assets of the Parent or any Restricted Subsidiary,
(g) the Parent and the Borrower shall deliver to Administrative Agent at least
five Business Days prior to such designation a certificate of a Responsible
Officer of the Borrower, together with all relevant financial information
reasonably requested by Administrative Agent, demonstrating compliance with the
foregoing clauses (a) through (f) of this Section 5.17 and, if applicable,
certifying that such Subsidiary meets the requirements of an “Unrestricted
Subsidiary” and (h) at least five Business Days prior to the designation of any
Unrestricted Subsidiary as a Restricted Subsidiary, the Lenders shall have
received all documentation and other information required by bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the U.S.A. Patriot Act, with respect to such
Subsidiary. The designation of any Subsidiary as an Unrestricted Subsidiary
shall constitute an Investment by the Parent therein at the date of designation
in an amount equal to the fair market value of the Parent’s Investment therein;
provided that upon a redesignation of such Subsidiary as a Restricted
Subsidiary, the Parent shall be deemed to continue to have a permanent
Investment in an Unrestricted Subsidiary in an amount (if positive) equal to
(i) the lesser of (A) the fair market value of Investments of the Parent and the
Restricted Subsidiaries in such Unrestricted Subsidiary at the time of such
redesignation, combination or transfer (or of the assets transferred or
conveyed, as applicable) and (B) the fair market value of Investments of the
Parent and the Restricted Subsidiaries made in connection with the designation
of such Subsidiary as an Unrestricted Subsidiary minus (ii) the portion
(proportionate to the Parent’s and the Restricted Subsidiaries’ Equity Interest
in such Subsidiary) of the fair market value of the net assets of such
Subsidiary at the time of such redesignation. The designation of any Subsidiary
as a Restricted Subsidiary shall constitute the incurrence at the time of
designation of any Indebtedness or Liens of such Subsidiary existing at such
time.

 

109



--------------------------------------------------------------------------------

Section 5.18 Certain Post- Closing Collateral Obligations. (a) As promptly as
practicable, and in any event within 60 days (or such later date as the
Collateral Agent and the Administrative Agent may agree), after the Closing
Date, the Parent, the Borrower and each other Loan Party will deliver all
policies of title insurance and surveys, abstracts, consents, estoppels and
subordination, non-disturbance and attornment agreements with respect to any
Mortgage or Mortgaged Property that would have been required to be delivered on
the Closing Date but for the penultimate paragraph of Section 4.01, in each case
except to the extent otherwise agreed by the Collateral Agent and the
Administrative Agent pursuant to its authority as set forth in the definition of
“Collateral and Guarantee Requirement”. In conjunction with the delivery of such
policies of title insurance and surveys, abstracts, consents, estoppels and
subordination, non-disturbance and attornment agreements, the Parent, the
Borrower and each other Loan Party will enter into such agreement or agreements
in writing to amend or otherwise modify the Mortgages executed and delivered on
the Closing Date as may be necessary to correct any errors in the legal
descriptions of the related Mortgaged Properties.

(b) If the Loan Parties expend more than $5,000,000 in the aggregate to develop
the Dock 5, then the Loan Parties will (i) use commercially reasonable efforts
to obtain the consent of the Port of Houston to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a Lien in the Dock 5
Lease and (ii) upon obtaining such consent, cause the requirements set forth in
clause (e) of the definition of “Collateral and Guarantee Requirement” to be
satisfied with respect to the Dock 5 Lease.

ARTICLE VI.

NEGATIVE COVENANTS

Each of the Parent and the Borrower covenants and agrees with each Lender Party
that, until the Discharge Date, each of the Parent and the Borrower shall, and
shall cause the other Restricted Subsidiaries to, abide by the following
negative covenants.

Section 6.01 Liens. None of the Parent, the Borrower or any other Restricted
Subsidiary shall create, assume or suffer to exist (a) any Lien on its assets,
except Permitted Liens, or (b) any Lien on the Excluded Real Property, except
Liens permitted by clause (e), (f), (h)(iii), (h)(v), (h)(vi), (h)(vii),
(h)(viii) or (h)(ix) of the definition of “Permitted Liens”.

Section 6.02 Indebtedness. None of the Parent, the Borrower or any other
Restricted Subsidiary shall incur, create, assume or be liable for any
Indebtedness, except Permitted Debt.

Section 6.03 Restricted Payments; Certain Payments of Indebtedness. (a) None of
the Parent, the Borrower or any other Restricted Subsidiary shall make payments
which are Restricted Payments, other than:

(i) Restricted Payments made by any Restricted Subsidiary of the Borrower in
respect of its Equity Interests ratably to the holders of such Equity Interests;

(ii) dividends paid by the Parent with respect to its Equity Interests payable
solely in additional Equity Interests (other than Preferred Stock);

(iii) other Restricted Payments; provided that (A) no Specified Default or Event
of Default shall have occurred and be continuing or would result therefrom and
(B) at the time each such Restricted Payment is made, the aggregate amount of
such Restricted Payment shall not exceed the Available Amount at such time (in
each case, as certified by a Responsible Officer of the Borrower); and

 

110



--------------------------------------------------------------------------------

(iv) other Restricted Payments; provided that (A) no Specified Default or Event
of Default shall have occurred and be continuing or would result therefrom and
(B) at the time of and immediately after giving effect to any such Restricted
Payment, the Total Adjusted Net Leverage Ratio shall not exceed the Specified
Total Adjusted Net Leverage Ratio on a pro forma basis (in each case, as
certified by a Responsible Officer of the Borrower).

(b) None of the Parent, the Borrower or any other Restricted Subsidiary will
make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Junior Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, defeasance, cancelation or termination of any Junior
Indebtedness, except:

(i) regularly scheduled interest and principal payments as and when due in
respect of any Junior Indebtedness other than (A) such payments in respect of
Subordinated Affiliate Indebtedness and (B) such payments in respect of
Subordinated Indebtedness that are prohibited by the subordination provisions
thereof;

(ii) refinancings of Junior Indebtedness with the proceeds of other Indebtedness
permitted under Section 6.02;

(iii) payments of secured Junior Indebtedness that becomes due as a result of
the voluntary sale or transfer of the assets securing such Indebtedness in
transactions permitted hereunder;

(iv) payments of or in respect of Junior Indebtedness made solely with Equity
Interests in the Parent (other than Preferred Stock); and

(v) other payments of or in respect of Junior Indebtedness; provided that (A) no
Specified Default or Event of Default shall have occurred and be continuing or
would result therefrom and (B) at the time each such payment is made, the
aggregate amount of such payment shall not exceed the Available Amount at such
time (in each case, as certified by a Responsible Officer of the Borrower); and

(vi) other payments of or in respect of Junior Indebtedness; provided that
(A) no Specified Default or Event of Default shall have occurred and be
continuing or would result therefrom and (B) at the time of and immediately
after giving effect to any such payment, the Total Adjusted Net Leverage Ratio
shall not exceed the Specified Total Adjusted Net Leverage Ratio on a pro forma
basis (in each case, as certified by a Responsible Officer of the Borrower).

 

111



--------------------------------------------------------------------------------

Section 6.04 Sale of Assets. None of the Parent, the Borrower or any other
Restricted Subsidiary shall sell, lease, transfer or otherwise Dispose of any of
its assets (including Equity Interests in its Subsidiaries), except:

(a) sales by the Borrower or any other Restricted Subsidiary of inventory in the
ordinary course of business and sales by the Borrower or any other Restricted
Subsidiary as contemplated by the Storage Contracts;

(b) Dispositions of property of the Borrower or any other Restricted Subsidiary
that is obsolete, damaged, worn out, surplus or not used or useful in the
ordinary course of business of the Borrower or such Restricted Subsidiary;

(c) Dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any asset of any of Group Member;

(d) the liquidation or use of Permitted Investments;

(e) Dispositions to the Parent, the Borrower or any other Restricted Subsidiary;
provided that any such sales, transfers, leases or other dispositions involving
a Restricted Subsidiary that is not a Loan Party shall be made in compliance
with Sections 6.07 and 6.08;

(f) Liens permitted under Section 6.01 and, to the extent constituting
Dispositions of cash, Restricted Payments permitted under Section 6.03 and
Investments permitted under Section 6.07;

(g) leases or subleases of real or personal property, exchanges of real or
personal property or the granting of easements, rights-of-way, permits,
licenses, restrictions or the like, in each case, which do not interfere in any
material respect with the ordinary course of business of the Borrower and the
other Restricted Subsidiaries, provided that with respect to leases or subleases
of Real Property or exchanges of Real Property, such Real Property is unimproved
at the time of the lease, sublease or exchange;

(h) any Disposition of any Real Property (other than any Mortgaged Property)
that is not material to the business or operations of the Borrower and the other
Restricted Subsidiaries;

(i) any Disposition of the Moore Road Property; provided that, at the time of
such Disposition, the Moore Road Property does not constitute a Mortgaged
Property;

(j) the unwinding of any Hedge Agreements permitted under Section 6.12;

(k) Dispositions of accounts receivable in connection with the compromise,
settlement or collection thereof in the ordinary course of business consistent
with past practice and not as part of any accounts receivables financing
transaction;

 

112



--------------------------------------------------------------------------------

(l) Dispositions of Investments in joint ventures to the extent required by the
Organizational Documents of such joint venture or any related joint venture,
shareholders’ or similar agreement;

(m) the surrender, modification, release or waiver of contract rights (including
under leases, subleases and licenses of Real Property) or the settlement,
release, modification, waiver or surrender of contract, tort or other claims of
any kind, in each case, that do not interfere in any material respect with the
ordinary course of business of the Borrower and the other Restricted
Subsidiaries; and

(n) other Dispositions of the property of the Borrower or any other Restricted
Subsidiary so long as (i) both before and after the occurrence of such
Disposition, no Default or Event of Default shall exist or result therefrom and
(ii) the value of such assets (valued at the time of such Disposition at the
greater of net book value and Fair Market Value) does not, together with the
aggregate value of all other assets of the Borrower and the other Restricted
Subsidiaries disposed of on or after the Closing Date in reliance on this clause
(n) (each asset valued at the respective purchase price of such asset), exceed
$75,000,000.

Section 6.05 Business Activities.

(a) The Parent shall not engage in any business or activity except the holding
of the Equity Interests in the Borrower, the performance of its obligations
under, and, subject to any limitations in this Agreement or the other Loan
Documents, the exercise of its rights under this Agreement, the other Loan
Documents, the Bond Documents, the instruments, agreements and other documents
evidencing or governing Permitted First Lien Refinancing Debt or Permitted
Second Lien Refinancing Debt and the HFOTCO Company Agreement, and activities
incidental thereto. Except as permitted under this Agreement or the other Loan
Documents, the Parent shall not become a party to any contract or instrument
other than this Agreement, the other Loan Documents, the Bond Documents, the
instruments, agreements and other documents evidencing or governing Permitted
First Lien Refinancing Debt or Permitted Second Lien Refinancing Debt and the
HFOTCO Company Agreement and will not incur any liabilities, contingent or
otherwise, except under this Agreement, the other Loan Documents, the Bond
Documents, the instruments, agreements and other documents evidencing or
governing Permitted First Lien Refinancing Debt or Permitted Second Lien
Refinancing Debt and the HFOTCO Company Agreement, or incidental to the
foregoing activities.

(b) None of the Borrower or any of the other Restricted Subsidiaries shall
engage in activities other than (i) the ownership, development, expansion,
operation, maintenance and financing of the Terminal Storage Facility and
(ii) such other businesses if, as a result thereof, the general nature of the
business in which the Borrower and the other Restricted Subsidiaries, taken as a
whole, would then be engaged would be substantially changed from the general
nature of the business in which the Borrower and the other Restricted
Subsidiaries, taken as a whole, are engaged on the Closing Date. None of the
Borrower or any of the other Restricted Subsidiaries shall use the Dock 5 in any
way that would materially and adversely affect the ability of the Borrower and
the Restricted Subsidiaries to use the Terminal Storage Facility in the way in
which it is used as of the Closing Date.

 

113



--------------------------------------------------------------------------------

Section 6.06 No Liquidation, Merger or Consolidation. None of the Parent, the
Borrower or any other Restricted Subsidiary shall liquidate, wind-up or
dissolve, or sell, lease or otherwise transfer or Dispose of all or
substantially all of its property, assets or business or combine, merge into or
consolidate with any other Person, or permit any other Person to combine, merge
into or consolidate with it, except that, if at the time thereof and immediately
after giving effect thereto no Default or Event of Default shall have occurred
and be continuing, (a) any Person may merge into the Borrower in a transaction
in which the Borrower is the surviving entity, (b) any Person (other than the
Borrower) may merge or consolidate with any Restricted Subsidiary (other than
the Borrower) in a transaction in which the surviving entity is a Restricted
Subsidiary (and, if any party to such merger or consolidation is a Subsidiary
Loan Party, is a Subsidiary Loan Party), (c) any Restricted Subsidiary (other
than the Borrower) may merge into or consolidate with any Person (other than the
Parent or the Borrower) in a transaction permitted under Section 6.04 in which,
after giving effect to such transaction, the surviving entity is not a
Subsidiary and (d) any Restricted Subsidiary (other than the Borrower) may
liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders; provided that any such merger or
consolidation involving a Person that is not a wholly-owned Restricted
Subsidiary immediately prior thereto shall not be permitted unless it is also
permitted under Section 6.07.

Section 6.07 Investments. None of the Parent, the Borrower or any other
Restricted Subsidiary shall purchase or acquire (including pursuant to any
merger or consolidation with any Person that was not a wholly-owned Restricted
Subsidiary prior thereto), hold, make or otherwise suffer to exist any
Investment in any other Person, or make any Acquisition, other than:

(a) Permitted Investments;

(b) Investments existing on the Closing Date in Subsidiaries, and other
Investments existing on the Closing Date and set forth on Schedule 6.07 (but not
any additions thereto (including any capital contributions) made after the
Closing Date);

(c) investments by the Parent, the Borrower and the other Restricted
Subsidiaries in Equity Interests in their Restricted Subsidiaries (including as
capital contributions to such Restricted Subsidiaries); provided that (i) such
Restricted Subsidiaries are Restricted Subsidiaries of the Parent prior to such
investments, (ii) any such Equity Interests held by a Loan Party shall be
pledged to the extent required by the definition of the term “Collateral and
Guarantee Requirement” and (iii) the aggregate amount of such investments by the
Loan Parties in, and loans and advances by the Loan Parties to, and Guarantees
by the Loan Parties of Indebtedness and other obligations of, Restricted
Subsidiaries that are not Loan Parties (excluding all such investments, loans,
advances and Guarantees existing on the date hereof and permitted by clause
(b) above) shall not exceed $15,000,000 at any time outstanding;

(d) loans or advances made by the Parent, the Borrower or any other Restricted
Subsidiary to any Restricted Subsidiary; provided that (i) the Indebtedness
resulting therefrom is permitted by clause (e) of the definition of “Permitted
Debt” and (ii) the amount of such loans and advances made by the Loan Parties to
Restricted Subsidiaries that are not Loan Parties shall be subject to the
limitation set forth in clause (c)(iii) above;

 

114



--------------------------------------------------------------------------------

(e) Guarantees by the Parent, the Borrower or any other Restricted Subsidiary of
Indebtedness or other obligations of the Parent, the Borrower or any other
Restricted Subsidiary (including any such Guarantees arising as a result of any
such Person being a joint and several co-applicant with respect to any Letter of
Credit or any other letter of credit or letter of guaranty); provided that (i) a
Restricted Subsidiary shall not Guarantee any Material Indebtedness unless such
Restricted Subsidiary has Guaranteed the Obligations pursuant to the Guaranty
Agreement, (ii) a Restricted Subsidiary that has not Guaranteed the Obligations
pursuant to the Guaranty Agreement shall not Guarantee any Indebtedness or other
obligations of any Loan Party, (iii) the Parent shall not Guarantee any
Indebtedness or other obligation of any Restricted Subsidiary except for any
such Guarantees under the Loan Documents or of Indebtedness permitted by clause
(b) or (d) of the definition of the term “Permitted Debt”, and (iv) the
aggregate amount of Indebtedness and other obligations of Restricted
Subsidiaries that are not Loan Parties that is Guaranteed by any Loan Party
shall be subject to the limitation set forth in clause (c)(iii) above;

(f) Investments in the form of Hedge Agreements permitted under Section 6.12;

(g) Permitted Acquisitions;

(h) Any payroll, travel, entertainment, relocation and similar advances to
directors, officers and employees of any Group Member that are expected at the
time of such advances to be treated as expenses of such Group Member for
accounting purposes and that are made in the ordinary course of business;

(i) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
or in connection with the satisfaction or enforcement of claims due or owing to
any Group Member, in each case in the ordinary course of business;

(j) Investments held by any Restricted Subsidiary the Equity Interests in which
are acquired after the Closing Date in compliance with this Section 6.07 or held
by any Person merged into or consolidated with any Group Member after the
Closing Date in compliance with Section 6.06 and this Section 6.07, in each
case, so long as such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;

(k) Investments made as a result of the receipt of noncash consideration from
any Disposition of any asset in compliance with Section 6.04;

(l) Investments consisting of (i) extensions of trade credit, (ii) deposits made
in connection with the purchase of goods or services or the performance of
leases, licenses or contracts, in each case, in the ordinary course of business,
and (iii) notes receivable of, or prepaid royalties and other extensions of
credit to, customers and suppliers that are not Affiliates of any Group Member
and that are made in the ordinary course of business;

 

115



--------------------------------------------------------------------------------

(m) other Investments and other acquisitions; provided that, at the time each
such Investment or acquisition is purchased, made or otherwise acquired, the
aggregate amount of such Investment or the aggregate amount of all consideration
paid in connection with such acquisition (determined as set forth in clause
(g) of the definition of “Permitted Acquisition”) shall not exceed an amount
equal to (i) the Available Equity Amount at such time, minus (ii) the sum of
(A) the aggregate amount of Investments made pursuant to this clause
(m) subsequent to the Closing Date as of such time and (B) the aggregate amount
of all Available Amount Expenditures based on usage of the Available Equity
Amount subsequent to the Closing Date as of such time;

(n) other Investments and other acquisitions; provided that (A) no Specified
Default or Event of Default shall have occurred and be continuing or would
result therefrom and (B) at the time each such Investment or acquisition is
purchased, made or otherwise acquired, the aggregate amount of such Investment
or the aggregate amount of all consideration paid in connection with such
acquisition (determined as set forth in clause (g) of the definition of
“Permitted Acquisition”) shall not exceed the Available Amount at such time (in
each case, as certified by a Responsible Officer of the Borrower); and

(o) other Investments and other acquisitions; provided that (A) no Specified
Default or Event of Default shall have occurred and be continuing or would
result therefrom and (B) at the time of and immediately after giving effect to
any such Investment or acquisition, the Total Adjusted Net Leverage Ratio shall
not exceed the Specified Total Adjusted Net Leverage Ratio on a pro forma basis
(in each case, as certified by a Responsible Officer of the Borrower).

Section 6.08 Transactions with Affiliates. None of the Parent, the Borrower or
any other Restricted Subsidiary shall directly or indirectly enter into any
transaction or series of related transactions with or for the benefit of any of
its Affiliates, except for (a) transactions in the ordinary course of business
on fair and reasonable terms that, taken as a whole, are no less favorable to
the Parent, the Borrower or such Restricted Subsidiary than those which would be
included in an arm’s-length transaction with a non- Affiliate, (b) transactions
between or among the Loan Parties not involving any other Affiliate, (c) the
payment of fees and indemnities to directors, officers, consultants and
employees of any of the Loan Parties in the ordinary course of business,
(d) issuances of Equity Interests in any Group Member permitted under this
Agreement or any other Loan Document, (e) the making of Restricted Payments
permitted under Section 6.04, (f) Investments permitted under Section 6.07(h),
and (g) incurrences by the Borrower or any Restricted Subsidiary of Subordinated
Affiliate Indebtedness owed to the Sponsor or any Affiliate thereof (other than
the Parent or any Subsidiary).

Section 6.09 Amendments to Material Agreements. None of the Parent, the Borrower
or any other Restricted Subsidiary will amend, modify or waive any of its rights
under (a) any Bond Document to the extent such amendment, modification or waiver
is not permitted by the provisions of the Intercreditor Agreement or (b) (i) any
agreement or instrument governing or evidencing any Junior Indebtedness or
(ii) its certificate of incorporation, bylaws or other Organizational Documents,
including the HFOTCO Company Agreement, in the case of this clause (b) to the
extent such amendment, modification or waiver could reasonably be expected to be
adverse in any material respect to the Lenders.

 

116



--------------------------------------------------------------------------------

Section 6.10 Fiscal Year. None of the Parent, the Borrower or any other
Subsidiary shall change its Fiscal Year.

Section 6.11 Hazardous Materials. None of the Parent, the Borrower or any other
Restricted Subsidiary shall use, generate, manufacture, store, Release,
transport or treat any Hazardous Materials in violation of any Environmental
Laws, any other Legal Requirements or any Permits necessary to the ownership of
their respective properties or to the conduct of their respective businesses,
which violation could reasonably be expected to (a) subject the Secured Parties
to material liability or (b) result in a Material Adverse Effect.

Section 6.12 Hedge Agreements. None of the Parent, the Borrower or any other
Restricted Subsidiary shall engage in any transaction involving interest rate
hedging, currency hedging, commodity hedging, swaps, options, futures contracts,
derivative transactions, or any similar transactions, or enter into any Hedge
Agreement other than (a) Interest Rate Hedge Agreements entered into in
accordance with Section 5.15, (b) Hedge Agreements entered into in accordance
with Section 5.15 of the Bond Facility Agreement, (c) Hedge Agreements entered
into to hedge or mitigate risks to which the Parent, the Borrower or any other
Restricted Subsidiary has actual exposure (other than in respect of Equity
Interests or Indebtedness of the Parent, the Borrower or any other Restricted
Subsidiary) and (d) Hedge Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Parent, the Borrower or any
other Restricted Subsidiary.

Section 6.13 Restrictive Agreements. None of the Parent, the Borrower or any
other Restricted Subsidiary shall become subject to any contractual restrictions
upon (a) the ability of the Parent, the Borrower or any other Restricted
Subsidiary to create, incur or permit to exist any Lien upon any of its assets
to secure any Secured Obligations or (b) the ability of any Restricted
Subsidiary to pay dividends or other distributions with respect to its Equity
Interests or to make or repay loans or advances to the Parent, the Borrower or
any other Restricted Subsidiary or to Guarantee Indebtedness of the Parent, the
Borrower or any other Restricted Subsidiary; provided that:

(i) the foregoing shall not apply to:

(A) restrictions in the HFOTCO Company Agreement as in effect on the Closing
Date;

(B) restrictions in the Loan Documents;

(C) restrictions and conditions imposed by the Bond Facility Agreement as in
effect on the Closing Date, or any agreement or document governing or evidencing
Indebtedness, or Refinancing Indebtedness in respect thereof, in each case
permitted under clause (b) of the definition of the term “Permitted Debt”,
provided that the restrictions and conditions contained in any such agreement or
document, taken as a whole, are not less favorable to the Lenders than the
restrictions and conditions imposed by the Bond Facility Agreement as in effect
on the Closing Date;

 

117



--------------------------------------------------------------------------------

(D) restrictions and conditions existing on the Closing Date identified on
Schedule 6.13 (but shall apply to any extension, renewal, amendment or
modification expanding the scope of any such restriction or condition);

(E) in the case of any Restricted Subsidiary that is not a wholly-owned
Restricted Subsidiary, restrictions and conditions imposed by its Organizational
Documents or any related joint venture or similar agreement, provided that such
restrictions and conditions apply only to such Restricted Subsidiary and to any
Equity Interests in such Restricted Subsidiary; or

(F) restrictions and conditions imposed by any agreement or instrument
evidencing any Indebtedness permitted to be incurred under Section 6.02
subsequent to the Closing Date, provided that the restrictions and conditions
contained in any such agreement or instrument, taken as a whole, are not less
favorable to the Lenders than the restrictions and conditions imposed by the
Bond Facility Agreement as in effect on the Closing Date;

(ii) clause (a) of the foregoing shall not apply to:

(A) restrictions and conditions imposed by any agreement relating to secured
Indebtedness permitted by clause (h) or (i) of the definition of “Permitted
Debt” if such restrictions or conditions apply only to the assets securing such
Indebtedness;

(B) customary provisions in leases and other agreements restricting the
assignment thereof; or

(C) restrictions and conditions imposed by any agreement or instrument of or
with respect to any Restricted Subsidiary or the property or assets of any
Person at the time the Equity Interests in such Restricted Subsidiary or such
property or assets are acquired by the Parent or any Restricted Subsidiary, in
each case, so long as such agreement or instrument was not entered into, or such
restrictions and conditions were not imposed, in contemplation of or in
connection with such acquisition and were in existence on the date of such
acquisition; and

(iii) clause (b) of the foregoing shall not apply to:

(A) customary restrictions and conditions contained in agreements relating to
the sale of a Restricted Subsidiary, or a business unit, division, product line
or line of business, that are applicable solely pending such sale, provided that
such restrictions and conditions apply only to the Restricted Subsidiary, or the
business unit, division, product line or line of business, that is to be sold
and such sale is permitted hereunder; or

 

118



--------------------------------------------------------------------------------

(B) restrictions and conditions imposed by agreements relating to Indebtedness
of any Restricted Subsidiary in existence at the time such Restricted Subsidiary
became a Subsidiary and otherwise permitted by clause (i) of the definition of
“Permitted Debt” (but shall apply to any extension, renewal, amendment or
modification expanding the scope of any such restriction or condition), provided
that such restrictions and conditions apply only to such Restricted Subsidiary.

Nothing in this paragraph shall be deemed to modify the requirements set forth
in the definition of the term “Collateral and Guarantee Requirement” or the
obligations of the Loan Parties under Sections 5.10, 5.11 or 5.12 or under the
Security Documents.

Section 6.14 Total Adjusted Net Leverage Ratio. If as of the last day of any
Fiscal Quarter ending on or after September 30, 2014, the Aggregate Revolving
Exposure exceeds 25% of the Aggregate Revolving Commitment, then the Parent and
the Borrower shall not permit the Total Adjusted Net Leverage Ratio as of the
last day of such Fiscal Quarter to exceed:

(a) with respect to any such Fiscal Quarter ending on or prior to September 30,
2016, 8.50 to 1.00; and

(b) with respect to any such Fiscal Quarter ending on or after December 31,
2016, 7.50 to 1.00.

The provisions of this Section 6.14 are solely for the benefit of Revolving
Lenders.

Section 6.15 Sanctions Regulations. None of the Parent, the Borrower or any
other Subsidiary shall, directly or indirectly, use the proceeds of the Loans,
or lend, contribute or otherwise make available such proceeds to any Person
(a) to fund or facilitate any activities of or with any Person in any country or
territory that, at the time of such funding or facilitation, is the subject of
Sanctions or (b) in any other manner that will result in a violation of
Sanctions by any Person (including any Person participating in this Agreement).

ARTICLE VII.

EVENTS OF DEFAULT

Section 7.01 Events of Default. The occurrence of any of the following events
shall constitute an event of default hereunder (each, an “Event of Default”):

(a) Misrepresentations. Any representation, warranty or certification made or
deemed made by any Loan Party in any Loan Document, or any representation,
warranty or certification made by any Loan Party and contained in any
certificate or other document required to be delivery by such Loan Party in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made, deemed made or furnished by
the applicable Loan Party.

(b) Principal Payment Default. Default shall be made in the payment of any
principal of any Loan or any reimbursement obligation in respect of any LC
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or by acceleration
thereof or otherwise.

 

119



--------------------------------------------------------------------------------

(c) Interest Payment Default. Default shall be made (i) in the payment of any
interest on any Loan or in the payment of any Agent Fee or any other scheduled
fee due under any Loan Document when and as the same shall become due and
payable, and such default shall continue unremedied for a period of three
Business Days or (ii) in the payment of any other amounts (other than an amount
referred to in paragraph (b) above or the foregoing clause (i)) due under any
Loan Document (including, without limitation, any increased costs, breakage
costs, tax gross-up or indemnity payments) when and as the same shall become due
and payable, and such default shall continue unremedied for a period of five
Business Days.

(d) Immediate Covenant Default. Default shall be made in the due observance or
performance by the Parent or the Borrower of any covenant, condition or
agreement contained in Section 5.01, 5.03(a), 5.05(a) (with respect to the
Parent and the Borrower), 5.10(a), 5.11, 5.13, 5.15(a) or 5.18(a) or in Article
VI; provided, that in the case of any default made in the due observance or
performance by the Parent or the Borrower of the financial covenant set forth in
Section 6.14 (a “Financial Covenant Event of Default”), such Financial Covenant
Event of Default shall not constitute an Event of Default with respect to the
Term Loans unless and until the Administrative Agent, at the request of a
Majority in Interest of the Revolving Lenders, has taken the actions described
in clause (ii) of the proviso to Section 7.02.

(e) Covenant Defaults with Cure. A Loan Party shall default in the due
performance or observance of any other agreement contained in any Loan Document
to which such Loan Party is party, and such default shall continue unremedied
for a period of 30 days after the earlier to occur of (i) written notice thereof
having been given to the Borrower by the Administrative Agent or any Lender or
Issuing Bank or (ii) the date on which a Responsible Officer of the applicable
Loan Party first obtains actual knowledge of such default.

(f) Cross Default. Any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf, or, in the case of any Hedge Agreement, the applicable
counterparty, to cause such Material Indebtedness to become due, or to require
the prepayment, repurchase, redemption or defeasance thereof, prior to its
scheduled maturity or, in the case of any Hedge Agreement, to cause the
termination thereof; provided that this clause (f) shall not apply to (i) any
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the assets securing such Indebtedness or (ii) any Indebtedness that
becomes due as a result of a refinancing thereof permitted under Section 6.02.

(g) Involuntary Bankruptcy. An involuntary proceeding shall be commenced or an
involuntary petition shall be filed in a court of competent jurisdiction seeking
(i) relief in respect of any Group Member or of a substantial part of the
property or assets of any Group Member under the U.S. Bankruptcy Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Group Member or for a substantial part of the property or assets of any
Group Member or (iii) the winding-up or liquidation of any Group Member, and in
each case such proceeding or petition shall continue undismissed for 60 days or
an order or decree approving or ordering any of the foregoing shall be entered.

 

120



--------------------------------------------------------------------------------

(h) Voluntary Bankruptcy. Any Group Member shall (i) voluntarily commence any
proceeding or file any petition seeking relief under the U.S. Bankruptcy Code,
as now constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in paragraph (g) above, (iii)
apply for, request or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Group Member or
for a substantial part of the property or assets of any Group Member, (iv) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (v) make a general assignment for the benefit of creditors
or (vi) become unable, admit in writing its inability or fail generally to pay
its debts as they become due.

(i) Judgments. One or more judgments or orders for the payment of money in
excess of $10,000,000 in the aggregate (taking into account any insurance
proceeds payable under a policy where the insurer has accepted coverage without
reservation) shall be rendered against any of the Group Members and such
judgment or order is not, within 60 days after entry thereof, bonded, discharged
or stayed pending appeal, or is not discharged within 60 days after the
expiration of such stay.

(j) ERISA. One or more of the following events shall have occurred that, when
taken together with all other such events that have occurred, could reasonably
be expected to have a Material Adverse Effect: (i) any Plan shall fail to
satisfy the minimum funding standards of ERISA or the Code for any plan year or
part thereof or a waiver of such standards or extension of any amortization
period is sought or granted under Section 412 or 430 of the Code or Section 302
or 303 of ERISA, (ii) the termination of any Plan occurs or a notice of intent
to terminate any Plan shall have been or is reasonably expected to be filed with
the PBGC or the PBGC shall have instituted proceedings under Section 4042 of
ERISA to terminate or appoint a trustee to administer any Plan or the PBGC shall
have notified any Group Member or any ERISA Affiliate that a Plan may become a
subject of any such proceedings, (iii) there is any aggregate “amount of
unfunded benefit liabilities” (within the meaning of Section 4001(a)(18) of
ERISA) under all Plans, determined in accordance with Title IV of ERISA,
(iv) any Group Member or any ERISA Affiliate shall have incurred or is
reasonably expected to incur any liability pursuant to Title I or IV of ERISA
(other than to make contributions on a timely basis to satisfy the minimum
funding standards of ERISA or to pay required premiums on a timely basis to the
PBGC) or the penalty or excise tax provisions of the Code relating to employee
benefit plans, (v) any Group Member or any ERISA Affiliate fails to make
required contributions to or withdraws from any Multiemployer Plan or receives
notice that a Multiemployer Plan is, or is expected to be, in “critical” or
“endangered” status within the meaning of Section 432 of the Code or Section 305
of ERISA, (vi) any Group Member establishes or amends any employee welfare
benefit plan that provides post employment welfare benefits in a manner that
would increase the liability of any Group Member thereunder, (vii) any Plan is
in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code), (viii) any Reportable Event has occurred or
(ix) the imposition of a Lien pursuant to Section 430(k) of the Code or
Section 303(k) of ERISA or a violation of Section 436 of the Code with respect
to any Plan occurs.

 

121



--------------------------------------------------------------------------------

(k) Loan Documentation. (i) The Guaranty Agreement or any Security Document (or
any material provision of any other Loan Document) shall cease to be in full
force and effect or shall be declared void by a Governmental Authority, or any
party thereto (other than a Lender Party) shall claim such unenforceability or
invalidity, (ii) any Guarantee purported to be created under the Guaranty
Agreement shall cease to be, or shall be asserted by any Loan Party not to be,
in full force and effect or (iii) any security interest in the Collateral
purported to be created by any Security Document shall cease to be, or shall be
asserted in writing by any Loan Party not to be, a valid and perfected security
interest (having the priority required by this Agreement or the relevant
Security Document) in the securities, assets or properties covered thereby.

(l) Change of Control. A Change of Control shall have occurred.

Section 7.02 Remedies. Upon the occurrence and during the continuation of an
Event of Default (other than an Event of Default with respect to any Loan Party
described in paragraph (g) or (h) of Section 7.01), and at any time thereafter
during the continuation of such Event of Default, the Administrative Agent, at
the request of the Required Lenders, shall, by notice to the Borrower, take any
or all of the following actions, at the same or different times: (a) terminate
the Commitments and thereupon the Commitments shall terminate immediately, (b)
declare the Loans then outstanding to be forthwith due and payable in whole or
in part, whereupon the principal of the Loans so declared to be due and payable,
together with accrued interest thereon and any unpaid accrued fees (including
Agent Fees) and all other liabilities of the Loan Parties accrued hereunder and
under any other Loan Document, shall become forthwith due and payable,
(c) require the deposit of cash collateral in respect of LC Exposure as provided
in Section 2.05(i), in each case, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived by each of
the Loan Parties, anything contained herein or in any other Loan Document to the
contrary notwithstanding, and (d) subject to the provisions of the Intercreditor
Agreement, direct the Collateral Agent to exercise the rights and remedies under
the Security Documents (or at law or pursuant to the UCC), and in the case of
any event with respect to any Loan Party described in paragraph (g) or (h) of
Section 7.01, the Commitments shall automatically terminate, the principal of
the Loans then outstanding, together with accrued interest thereon and any
unpaid accrued fees (including Agent Fees) and all other liabilities of the Loan
Parties accrued hereunder and under any other Loan Document, shall automatically
become due and payable, and the deposit of such cash collateral in respect of LC
Exposure shall immediately and automatically become due, in each case, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by each of the Loan Parties, anything contained herein
or in any other Loan Document to the contrary notwithstanding; provided,
however, that upon the occurrence and during the continuance of a Financial
Covenant Event of Default, and at any time thereafter during the continuation of
such Financial Covenant Event of Default, the Administrative Agent, at the
request of a Majority in Interest of the Revolving Lenders, shall, by notice to
the Borrower, take any or all of the following actions, at the same or different
times: (i) terminate the Revolving Commitments and thereupon the Revolving
Commitments shall terminate immediately, (ii) declare the Revolving Loans then
outstanding to be forthwith due and payable in whole or in

 

122



--------------------------------------------------------------------------------

part, whereupon the principal of the Revolving Loans so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued fees and
all other liabilities of the Loan Parties accrued hereunder and under any other
Loan Document to the Revolving Lenders, shall become forthwith due and payable,
and (iii) require the deposit of cash collateral in respect of LC Exposure as
provided in Section 2.05(i), in each case, without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived by
each of the Loan Parties, anything contained herein or in any other Loan
Document to the contrary notwithstanding.

Section 7.03 Remedies Waterfall. Upon the occurrence and during the continuance
of an Event of Default, subject to Section 2.02 of the Intercreditor Agreement,
all Proceeds (as defined in the Intercreditor Agreement) received by any
Guaranteed Party under this Agreement or any other Loan Document shall be
applied as follows:

(a) FIRST, to the payment of all costs and expenses incurred by the
Administrative Agent in connection with this Agreement, any other Loan Document
or any of the Guaranteed Obligations, including all court costs and the fees and
expenses of its agents and legal counsel, the repayment of all advances made by
the Administrative Agent hereunder or under any other Loan Document on behalf of
any Loan Party and any other costs or expenses incurred in connection with the
exercise of any right or remedy hereunder or under any other Loan Document (in
the case of such costs and expenses, to the extent any Loan Party is obligated
under the Loan Documents to pay such costs and expenses);

(b) SECOND, to the extent of any excess of such Proceeds, to the payment in full
of the Guaranteed Obligations (the amounts so applied to be distributed among
the Guaranteed Parties pro rata in accordance with the amounts of the Guaranteed
Obligations owed to them on the date of any such distribution); and

(c) THIRD, to the payment to or upon the order of the Loan Parties or to
whosoever may be lawfully entitled to receive the same pursuant to the Second
Lien Intercreditor Agreement or otherwise, or as a court of competent
jurisdiction may direct.

Section 7.04 Specified Equity Contributions. Notwithstanding anything to the
contrary contained in Section 7.02, in the event of any Financial Covenant Event
of Default, any cash equity contribution (in the form of common equity) made to
the Parent during any Fiscal Quarter or on or prior to the day that is 10 days
after the day on which financial statements are required to be delivered for
such Fiscal Quarter will be, at the request of the Parent, included in the
calculation of EBITDA solely for the purposes of determining compliance with the
financial covenant set forth in Section 6.14 at the end of such Fiscal Quarter
and any subsequent period that includes such Fiscal Quarter (any such equity
contribution, a “Specified Equity Contribution”) and if, after giving effect to
the foregoing calculation, the Parent and the Borrower would then be in
compliance with the financial covenant set forth in Section 6.14 at the end of
such Fiscal Quarter, the Borrower shall be deemed to be in compliance with the
financial covenant set forth in Section 6.14 at the end of such Fiscal Quarter
and such Financial Covenant Event of Default shall be deemed not to have existed
or occurred; provided that (a) there shall be no more than two Specified Equity
Contributions made in any period of four consecutive Fiscal Quarters, (b) there
shall be no more than five Specified Equity Contributions

 

123



--------------------------------------------------------------------------------

at any time prior to the Revolving Maturity Date, (c) there shall be no more
than one Specified Equity Contribution in any two consecutive Fiscal Quarters,
(d) the amount of any Specified Equity Contribution and the use of proceeds
therefrom will be no greater than the amount required to cause Borrower to be in
compliance with the financial covenant set forth in Section 6.14 and (e) all
Specified Equity Contributions and the use of proceeds therefrom will be
disregarded for all other purposes under the Loan Documents (including for
purposes of calculating the Available Equity Amount and any ratios or items
calculated by reference to EBITDA). To the extent that the proceeds of any
Specified Equity Contribution are used to repay Indebtedness, such Indebtedness
shall not be deemed to have been repaid for purposes of calculating the
financial covenant set forth in Section 6.14 for any period of four consecutive
Fiscal Quarters of the Parent in which EBITDA shall have been increased as a
result of such Specified Equity Contribution.

ARTICLE VIII.

THE ADMINISTRATIVE AGENT

Section 8.01 Appointment.

(a) In order to facilitate the transactions contemplated by this Agreement,
Morgan Stanley is hereby appointed to act as the Administrative Agent. Each of
the Lenders and Issuing Banks and each assignee of any such Lender or Issuing
Bank hereby irrevocably authorizes the Administrative Agent to take such actions
on behalf of such Lender, Issuing Bank or assignee and to exercise such powers
as are specifically delegated to the Administrative Agent by the terms and
provisions hereof and of the other Loan Documents, together with such actions
and powers as are reasonably incidental thereto. Without limiting the generality
of the foregoing, the Administrative Agent is hereby expressly authorized by the
Lenders and the Issuing Banks, without hereby limiting any implied authority,
(i) to receive on behalf of the Lenders all payments of principal of and
interest on the Loans and all other amounts due to the Lenders hereunder, and
promptly to distribute to each Lender its proper share of each payment so
received (and any such payments not so distributed by the Administrative Agent
within one Business Day of receipt thereof shall bear interest at a rate equal
to the greater of (A) the Federal Funds Effective Rate and (B) a rate reasonably
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation); (ii) to give notice on behalf of each of the Lenders
and Issuing Banks of any Event of Default specified in this Agreement of which
the Administrative Agent has actual knowledge acquired in connection with the
performance of its duties as Administrative Agent hereunder; and (iii) to
distribute to each Lender and Issuing Bank copies of all notices, financial
statements and other materials delivered by the Borrower pursuant to this
Agreement as received by the Administrative Agent.

(b) Neither the Administrative Agent nor any of its Related Parties shall be
liable as such for any action taken or omitted by any of them except for the
Administrative Agent’s or its Related Party’s gross negligence or willful
misconduct, as determined by a final, non-appealable judgment of a court of
competent jurisdiction, or be responsible for any statement, warranty or
representation herein or the contents of any document delivered in connection
herewith, or be required to ascertain or to make any inquiry concerning (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder

 

124



--------------------------------------------------------------------------------

or thereunder or in connection herewith or therewith, (iii) the performance or
observance by any Loan Party of any of the terms, conditions, covenants or
agreements contained herein or therein or the occurrence of any Event of
Default, or (iv) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent. The Administrative Agent shall not be
responsible to the Lenders or Issuing Banks for the due execution, genuineness,
validity, enforceability or effectiveness of this Agreement or any other Loan
Documents or other instruments or agreements. The Administrative Agent shall not
be responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions hereof relating to
Disqualified Lenders. Without limiting the generality of the foregoing, the
Administrative Agent shall not (A) be obligated to ascertain, monitor or inquire
as to whether any Lender or Participant or prospective Lender or Participant is
a Disqualified Lender or (B) have any liability with respect to or arising out
of any assignment or participation of Loans, or disclosure of confidential
information, to any Disqualified Lender. The Administrative Agent shall in all
cases be fully protected in acting, or refraining from acting, in accordance
with written instructions signed by the Required Lenders and, except as
otherwise specifically provided herein, such instructions and any action or
inaction pursuant thereto shall be binding on all the Lenders. The
Administrative Agent shall, in the absence of knowledge to the contrary, be
entitled to rely on any instrument or document believed by it in good faith to
be genuine and correct and to have been signed or sent by the proper Person.
Neither the Administrative Agent nor any of its Related Parties shall have any
responsibility to any Loan Party or any other party hereto or to any other Loan
Document on account of the failure, delay in performance or breach by, or as a
result of information provided by, any Lender or Issuing Bank of any of its
obligations hereunder or to any Lender or Issuing Bank on account of the failure
of or delay in performance or breach by any other Lender or Issuing Bank or any
Loan Party of any of its obligations hereunder or under any other Loan Document
or in connection herewith or therewith. The Administrative Agent shall be deemed
not to have knowledge of any Event of Default unelss and until notice describing
such Event of Default is given to it in writing by the Borrower, a Lender or an
Issuing Bank. The Administrative Agent may execute any and all duties hereunder
by or through agents, attorneys, accountants, appraisers, employees or any
sub-agent, expert or advisor selected or appointed by it and shall be entitled
to rely upon the advice of legal counsel selected by it with respect to all
matters arising hereunder and shall not be liable for any action taken or
suffered in good faith by it in accordance with the advice of such counsel. The
Administrative Agent shall not be responsible for the misconduct of any such
agent or other Person selected by it in good faith. The Administrative Agent is
authorized and directed to execute the Loan Documents to which it is party and,
in acting thereunder, shall be entitled to the protections, indemnifications and
limitations from liability afforded to it hereunder and thereunder. The
Administrative Agent shall have the right at any time to seek instructions
concerning any action to be taken or not taken or right exercisable by it under
the Loan Documents.

(c) The Lenders and Issuing Banks hereby acknowledge that Bank of America, N.A.
is appointed to act as the Collateral Agent pursuant to, and in accordance with
the provisions of, Article VI of the Intercreditor Agreement.

 

125



--------------------------------------------------------------------------------

Section 8.02 Nature of Duties. The Lenders and Issuing Banks hereby acknowledge
and agree that the Administrative Agent shall not be under any duty to take any
discretionary action permitted to be taken by it pursuant to the provisions of
this Agreement unless it shall be requested in writing to do so by the Required
Lenders; provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt actions that may be in
violation of the automatic stay under the U.S. Bankruptcy Code or that may
effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of the U.S. Bankruptcy Code. The Lenders and Issuing Banks
further acknowledge and agree that so long as the Administrative Agent shall
make any determination to be made by it hereunder or under any other Loan
Document in good faith, the Administrative Agent shall have no liability in
respect of such determination to any Person. Notwithstanding any provision to
the contrary elsewhere in this Agreement, the Administrative Agent shall not, in
connection with any Loan Document, or any transaction contemplated thereunder,
have any duties or responsibilities except those expressly set forth herein, or
any fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into the Loan
Documents or otherwise exist against the Administrative Agent. Each Lender and
Issuing Bank recognizes and agrees that the Arrangers shall have no duties or
responsibilities under this Agreement or any other Loan Document, or any
fiduciary relationship with any Lender or Issuing Bank, or shall have any
functions, responsibilities, duties, obligations or liabilities for acting as
such hereunder. Each Agent may exercise such powers, rights and remedies and
perform such duties by or through its agents or employees, and may consult with
relevant legal and other consultants in the exercise of its powers, rights and
remedies and the performance of its duties hereunder and under the other Loan
Documents.

Section 8.03 Resignation by or Removal of the Administrative Agent. Subject to
the appointment and acceptance of a successor as provided below, the
Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Banks and the Borrower. The Required Lenders shall have the right to
remove the Administrative Agent for cause upon prior written notice to the
Administrative Agent. Upon any such resignation or removal, the Required Lenders
shall have the right to appoint a successor with, so long as no Event of Default
has occurred and is continuing, the consent of the Borrower (not to be
unreasonably withheld or delayed). If no successor shall have been so appointed
by the Required Lenders and approved by the Borrower and shall have accepted
such appointment within 45 days after the retiring Administrative Agent gives
notice of its resignation or the Required Lenders vote to remove the
Administrative Agent, then the retiring or removed Administrative Agent may, on
behalf of the Lenders and the Issuing Banks with, so long as no Event of Default
has occurred and is continuing, the consent of the Borrower (not to be
unreasonably withheld or delayed), appoint a successor Administrative Agent
which shall be a bank with an office in New York, New York and an office in
London, England (or a bank having an Affiliate with such an office) having a
combined capital and surplus that is not less than $1,000,000,000 or an
Affiliate of any such bank. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor bank, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring or removed Administrative Agent and the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder. The Loan Parties shall pay to the retiring or removed Administrative
Agent, no later than the date of the applicable discharge, all unpaid accrued
fees (including Agent Fees) and all expenses owed to such Administrative Agent
hereunder as of such discharge date). After an Administrative Agent’s
resignation or removal hereunder, the provisions of this Article and
Section 9.05 shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Administrative Agent.

 

126



--------------------------------------------------------------------------------

Section 8.04 Administrative Agent in its Individual Capacity. With respect to
its Commitments and Loans, as applicable, the Administrative Agent in its
individual capacity and not as Administrative Agent shall have the same rights
and powers as any other Lender and may exercise the same as though it were not
the Administrative Agent, and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Administrative Agent in its individual capacity. The Administrative Agent
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or its Affiliates as if it were not
the Administrative Agent and without any duty to account therefor to the
Lenders.

Section 8.05 Indemnification. To the extent that the Parent and the Borrower
fail to pay any amount required to be paid by them under clause (a) or (b) of
Section 9.05 to the Administrative Agent, any Related Party thereof or any
director, trustee, officer, employee, investment advisor or agent of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent or
such Related Party, director, trustee, officer, employee, investment advisor or
agent, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such, or against
any Related Party thereof or any director, trustee, officer, employee,
investment advisor or agent of any of the foregoing acting for the
Administrative Agent in connection with such capacity. For purposes of this
Section, a Lender’s “pro rata share” shall be determined based upon its share of
the sum of the total Revolving Exposures, outstanding Term Loans and unused
Commitments at the time (or most recently outstanding and in effect). The
obligations contained in this Section 8.05 shall survive the termination of this
Agreement and the earlier resignation or removal of the Administrative Agent.

Section 8.06 Lack of Reliance on Administrative Agent. (a) Each Lender and
Issuing Bank acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or Issuing Bank and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and Issuing Bank
also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or Issuing Bank and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement or any other Loan Document, any related agreement or any
document furnished hereunder or thereunder.

(b) Each Lender acknowledges that Affiliated Lenders may be Eligible Assignees
hereunder and may purchase (including pursuant to privately negotiated
transactions with one or more Lenders that are not made available for
participation to all Lenders or all Lenders of a particular Class) Term Loans
and Term Commitments hereunder from Lenders from time to time, subject to the
restrictions set forth herein, including Sections 9.04 and 9.08. Each Lender
agrees that the Administrative Agent shall not be responsible for or have any
duty

 

127



--------------------------------------------------------------------------------

to ascertain or inquire into whether any Lender is at any time an Affiliated
Lender and, unless the Administrative Agent shall have received, pursuant to the
covenants, if any, of such Lender set forth herein or in the Assignment and
Assumption Agreement pursuant to which such Lender shall have purchased and
assumed any Loan or Commitment hereunder, prior written notice from any Lender
that such Lender is an Affiliated Lender, the Administrative Agent may deal with
such Lender (including for purposes of determining the consent, approval, vote
or other similar action of the Lenders or the Lenders of any Class), and shall
not incur any liability for so doing, as if such Lender were not an Affiliated
Lender.

Section 8.07 Intercreditor Agreements. (a) Each of the Lenders hereby
acknowledges that it has received and reviewed a copy of the Intercreditor
Agreement and agrees to be bound by the terms thereof. Without limiting the
generality of the foregoing, each Lender (and each Person that becomes a Lender
hereunder pursuant to Section 9.04) hereby (i) authorizes and directs the
Administrative Agent and the Collateral Agent to enter into the Intercreditor
Agreement on behalf of such Lender and agrees that the Administrative Agent and
the Collateral Agent may take such actions on its behalf as are contemplated by
the terms of the Intercreditor Agreement, (ii) authorizes and directs the
Administrative Agent and the Collateral Agent to execute the Intercreditor
Agreement and the other Loan Documents to which they are or either of them is a
party on behalf of such Lender and agrees that the Collateral Agent may take
such actions on behalf of such Lender as are contemplated by the terms of the
Intercreditor Agreement, and (iii) acknowledges that the Collateral Agent is
acting as Collateral Agent for all of the Secured Parties and not solely the
Lender Parties.

(b) Each of the Lenders hereby acknowledges that it has received and reviewed
Exhibit K and, upon execution and delivery thereof by the parties thereto,
agrees to be bound by the terms of the Second Lien Intercreditor Agreement.
Without limiting the generality of the foregoing, each Lender (and each Person
that becomes a Lender hereunder pursuant to Section 9.04) hereby (i) authorizes
and directs the Administrative Agent and the Collateral Agent to enter into the
Second Lien Intercreditor Agreement on behalf of such Lender and agrees that the
Administrative Agent and the Collateral Agent may take such actions on its
behalf as are contemplated by the terms of the Second Lien Intercreditor
Agreement, (ii) authorizes and directs the Administrative Agent and the
Collateral Agent to execute the Second Lien Intercreditor Agreement and the
other Loan Documents to which they are or either of them is a party on behalf of
such Lender and agrees that the Collateral Agent may take such actions on behalf
of such Lender as are contemplated by the terms of the Second Lien Intercreditor
Agreement, and (iii) acknowledges that the Collateral Agent is acting as
Collateral Agent for all of the Secured Parties and not solely the Lender
Parties.

Section 8.08 Administrative Agent. Neither the Administrative Agent nor any of
its Affiliates shall be responsible for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement, any other Loan
Document or any other instrument or document referred to or provided for herein
or therein or for any failure of the Borrower or any other Loan Party to perform
its obligations hereunder or thereunder, or for the validity, enforceability,
genuineness, sufficiency or value of, or the perfection or priority of, any Lien
or security interest created or purported to be created under any Security
Documents or any other instrument or document referred to or provided for
therein.

 

128



--------------------------------------------------------------------------------

ARTICLE IX.

MISCELLANEOUS

Section 9.01 Notices.

(a) Notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, to the applicable address set forth on
Schedule 9.01.

(b) Notices and other communications to the Lenders and Issuing Banks hereunder
may be delivered or furnished by electronic communications pursuant to
procedures set forth in Section 9.16 or as otherwise approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender or Issuing Bank. Each of the Administrative Agent, the
Collateral Agent and the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; and provided, further, that approval of
such procedures may be limited to particular notices or communications.

(c) All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service, sent by
telecopy or (to the extent permitted by paragraph (b) above) electronic means or
on the date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

Section 9.02 Survival of Agreement. All covenants, agreements, representations
and warranties made by each of the Loan Parties in this Agreement and the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and shall
survive the making by the Lenders of the Loans, the issuance by the Issuing
Banks of the Letters of Credit and the execution and delivery of the Loan
Documents, regardless of any investigation made by such Persons or on their
behalf, and shall continue in full force and effect until the Discharge Date.
Notwithstanding the foregoing or anything else to the contrary set forth in this
Agreement or any other Loan Document, in the event that, in connection with the
refinancing or repayment in full of the credit facilities provided for herein,
an Issuing Bank shall have provided to the Administrative Agent a written
consent to the release of the Revolving Lenders from their obligations hereunder
with respect to any Letter of Credit issued by such Issuing Bank (whether as a
result of the obligations of the Borrower (and any other account party) in
respect of such Letter of Credit having been collateralized in full by a deposit
of cash with such Issuing Bank, or being supported by a letter of credit that
names such Issuing Bank as the beneficiary thereunder, or otherwise), then from
and after such time such Letter of Credit shall cease to be a “Letter of Credit”
outstanding hereunder for all purposes of this

 

129



--------------------------------------------------------------------------------

Agreement and the other Loan Documents, and the Revolving Lenders shall be
deemed to have no participations in such Letter of Credit, and no obligations
with respect thereto, under Section 2.05(d) or 2.05(f). Without prejudice to the
survival of any other agreements contained herein, the indemnification and
reimbursement obligations contained herein (including pursuant to Sections 2.15,
2.16, 2.17, 8.05 and 9.05) shall survive the Discharge Date and the earlier
resignation or removal of any Agent.

Section 9.03 Binding Effect. This Agreement shall become effective when it shall
have been executed and delivered by each of the Borrower and the Lender Parties
and when the Administrative Agent shall have received copies hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the Borrower, each
Lender Party and their respective permitted successors and assigns.

Section 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) no Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder or under any other Loan
Document without the prior written consent of each Lender (and any attempted
assignment or transfer by any Loan Party without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 9.04. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section 9.04), the Arrangers and, to the extent expressly contemplated hereby,
the Related Parties of any of the Lender Parties) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, each
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it), with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

(A) the Administrative Agent; provided that the consent of the Administrative
Agent shall not be required (1) for an assignment of any Term Commitment or Term
Loan to an Eligible Assignee that is a Lender, an Affiliate of a Lender or an
Approved Fund or (2) for an assignment to an Eligible Assignee that is a
Revolving Lender, an Affiliate of a Revolving Lender or an Approved Fund with
respect to a Revolving Lender;

(B) the Borrower; provided that the consent of the Borrower shall not be
required (1) for an assignment of any Term Commitment or Term Loan, (2) for an
assignment to an Eligible Assignee that is a Revolving Lender, an Affiliate of a
Revolving Lender or an Approved Fund with respect to a Revolving

 

130



--------------------------------------------------------------------------------

Lender or (3) for an assignment during any period in which an Event of Default
has occurred and is continuing; provided, further, that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five Business Days after
having received notice thereof;

(C) each Issuing Bank, in the case of an assignment of all or a portion of a
Revolving Commitment or any Lender’s obligations in respect of its LC Exposure;
provided that the consent of the Issuing Banks shall not be required for an
assignment to an Eligible Assignee that is a Revolving Lender, an Affiliate of a
Revolving Lender or an Approved Fund with respect to a Revolving Lender; and

(D) the Swingline Lender, in the case of an assignment of all or a portion of a
Revolving Commitment or any Lender’s obligations in respect of its Swingline
Exposure; provided that the consent of the Swingline Lender shall not be
required for an assignment to an Eligible Assignee that is a Revolving Lender,
an Affiliate of a Revolving Lender or an Approved Fund with respect to a
Revolving Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to an Eligible Assignee that is a
Lender, an Affiliate of a Lender or an Approved Fund, an assignment of the
entire remaining amount of the assigning Lender’s Commitment or contemporaneous
assignments to related Approved Funds that equal at least $1,000,000 in the
aggregate, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall be
equal to an aggregate amount that is an integral multiple of $1,000,000 and
shall not be less than (1) in the case of an assignment of Term Commitments or
Term Loans, $1,000,000 and (2) in the case of an assignment of Revolving
Commitments or Revolving Loans, $5,000,000, in each case unless the
Administrative Agent otherwise consents; provided that related Approved Funds
shall be aggregated for purposes of determining compliance with such minimum
assignment amounts;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption; and

(D) the assignee, if it shall not already be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

131



--------------------------------------------------------------------------------

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section 9.04, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender hereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.05). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section 9.04.

(iv) Promptly upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder) and any written consent to such assignment required by paragraph
(b)(i) of this Section 9.04, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph. In addition,
notwithstanding anything to the contrary herein, without the consent of the
Administrative Agent, no such assignment shall be made to any Lender, if after
giving effect to such assignment, the Lender bears a relationship to the
Borrower described in Section 108(e)(4) of the Code.

(v) In connection with all assignments, there shall be delivered to the Borrower
and the Administrative Agent such forms, certificates or other evidence, if any,
with respect to Tax withholding matters as the assignee under such Assignment
and Assumption Agreement is required to deliver pursuant to Section 2.17,
together with payment by such assigning Lender (or, in the case of any
assignment pursuant to Section 2.19(b) or (c), by the Borrower) to the
Administrative Agent of a registration and processing fee of $3,500.

(vi) (A) Notwithstanding the foregoing, (1) no assignment or transfer of any
Revolving Commitment or Revolving Loan may be made to any Affiliated Lender and
(2) no other assignment or transfer may be made to an Affiliated Lender unless
the Affiliated Lender Limitation shall be satisfied after giving effect thereto.

(B) In connection with an assignment to an Affiliated Lender, (1) the Affiliated
Lender shall have identified itself in writing as an Affiliated Lender to the
assigning Term Lender and the Administrative Agent prior to the execution of
such assignment and (2) the Affiliated Lender shall be deemed to have
represented and warranted to the assigning Term Lender and the Administrative
Agent that the Affiliated Lender Limitation shall be satisfied after giving
effect to such assignment.

 

132



--------------------------------------------------------------------------------

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or any Issuing Bank, sell participations to one or more Eligible Assignees
(other than any Affiliated Lender) (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans at the time owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (C) the Parent, the Borrower and the Lender
Parties shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(D) such Participant does not bear a relationship to the Borrower described in
Section 108(e)(4) of the Code; provided, further, that in the case of clause
(D), such participation shall be permitted if made with the consent of the
Administrative Agent. Any agreement or instrument (oral or written) pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and the other Loan Documents and
to approve any amendment, modification or waiver of any provision of this
Agreement and the other Loan Documents; provided that (x) such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in
Section 9.04(a)(i) or clause (ii), (iii), (iv), (v), (vi), (vii), (viii) or
(ix) of the first proviso to Section 9.08(b) that affects such Participant and
(y) no other agreement (oral or written) with respect to such Participant may
exist between such Lender and such Participant. Subject to paragraph (c)(ii) of
this Section 9.04, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section 9.04. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.06 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.18(c) as though it
were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (which shall not be unreasonably withheld). A Participant
that would be a Non-U.S. Lender if it were a Lender shall not be entitled to the
benefits of Section 2.17 to the extent such Participant fails to comply with
Section 2.17(e) as though it were a Non-U.S. Lender.

(d) Each Lender that sells a participation, acting for this purpose as a
non-fiduciary agent (solely for tax purposes) of the Borrower, shall maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans (or other rights or obligations) held by it (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments or Loans) to
any Person except to the extent that such disclosure is necessary to establish
that such Commitments or Loans are in registered form under Section 5f.103-1(c)
of the United States Treasury Regulations. The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such Loan (or other right or obligation) hereunder as the owner thereof for all
purposes of this Agreement notwithstanding any notice to the contrary.

 

133



--------------------------------------------------------------------------------

(e) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 9.04 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

(f) Notwithstanding anything to the contrary contained in this Section 9.04 or
any other provision of this Agreement, the Borrower may repurchase outstanding
Term Loans, and each Lender shall have the right at any time to sell, assign or
transfer all or a portion of its Term Loans to the Borrower, on the following
basis:

(i) The Borrower may conduct one or more modified Dutch auctions (each, an
“Auction”) to repurchase all or any portion of the Term Loans, provided that (A)
the Borrower delivers a notice of such Auction to the Auction Manager and the
Administrative Agent (for distribution to the Term Lenders) no later than 12:00
noon, New York City time, at least five Business Days in advance of a proposed
commencement date of such Auction, which notice shall specify (1) the dates on
which such Auction will commence and conclude, (2) the maximum principal amount
of Term Loans that the Borrower desires to repurchase in such Auction and
(3) the range of discounts to par at which the Borrower would be willing to
repurchase the Term Loans, (B) the maximum dollar amount of such Auction shall
be no less than an aggregate amount of $10,000,000 or an integral multiple of
$1,000,000 in excess thereof, (C) such Auction shall be open for at least two
Business Days after the date of the commencement thereof, (D) such Auction shall
be open for participation by all the Lenders on a ratable basis, (E) a Lender
that elects to participate in such Auction will be permitted to tender for
repurchase all or a portion of such Lender’s Term Loans, (F) each repurchase of
Term Loans shall be of a uniform, and not varying, percentage of all rights of
the assigning Lender hereunder with respect thereto (and shall be allocated
among the Term Loans of such Lender in a manner that would result in such
Lender’s remaining Term Loans being included in each Term Borrowing in
accordance with its applicable share thereof), (G) at the time of the
commencement and conclusion of such Auction, no Default or Event of Default
shall have occurred and be continuing, (H) the Borrower shall not use the
proceeds of Revolving Loans to make such repurchase and (I) such Auction shall
be conducted pursuant to such procedures as the Auction Manager may establish,
so long as such procedures are consistent with this Section 9.04(f) and are
reasonably acceptable to the Administrative Agent and the Borrower. In
connection with any Auction, the Auction Manager and the Administrative Agent
may request one or more certificates of a Responsible Officer of the Parent and
the Borrower as to the satisfaction of the conditions set forth in clauses
(G) and (H) above.

(ii) Repurchases by the Borrower of Term Loans pursuant to this Section 9.04(f)
shall not constitute voluntary prepayments for purposes of Section 2.10 or 2.11.
The aggregate principal amount of the Term Loans of any Class repurchased by the
Borrower pursuant to this Section 9.04(f) shall be applied to reduce the
subsequent scheduled repayments of Term Loans of such Class to be made pursuant
to Section 2.10(a) in inverse order of maturity. Upon the repurchase by the
Borrower

 

134



--------------------------------------------------------------------------------

pursuant to this Section 9.04(f) of any Term Loans, such Term Loans shall,
without further action by any Person, be deemed cancelled and no longer
outstanding (and may not be resold by the Borrower) for all purposes of this
Agreement and the other Loan Documents, including with respect to (A) the making
of, or the application of, any payments to the Lenders under this Agreement or
any other Loan Document, (B) the making of any request, demand, authorization,
direction, notice, consent or waiver under this Agreement or any other Loan
Document or (C) the determination of Required Lenders, or for any similar or
related purpose, under this Agreement or any other Loan Document. The
Administrative Agent is authorized to make appropriate entries in the Register
to reflect any cancelation of the Term Loans repurchased and cancelled pursuant
to this Section 9.04(f). Any payment made by the Borrower in connection with a
repurchase permitted by this Section 9.04(f) shall not be subject to the
provisions of Section 2.16. Failure by the Borrower to make any payment to a
Lender required to be made in consideration of a repurchase of Term Loans
permitted by this Section 9.04(f) shall not constitute a Default or an Event of
Default under Section 7.01(a). Each Lender shall, to the extent that its Term
Loans shall have been repurchased and assigned to the Borrower pursuant to this
Section 9.04(f), relinquish its rights in respect thereof. Except as otherwise
set forth in this Section 9.04(f), the provisions of this Section 9.04 shall not
apply to any repurchase of Term Loans pursuant to this Section 9.04(f).

Section 9.05 Expenses; Indemnity.

(a) The Borrower agrees to pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Agents and the Arrangers in connection with the
preparation, negotiation, execution, and closing of this Agreement and the other
Loan Documents, or by the Agents and the Arrangers in connection with the
initial syndication of the Commitments or the administration of this Agreement
and the other Loan Documents (including, in each case, reasonable expenses
incurred in connection with initial and ongoing due diligence and initial and
ongoing Collateral examination (including reasonable travel expenses) and the
reasonable fees, disbursements and the charges for no more than one counsel in
each jurisdiction where Collateral is located) or in connection with any
amendments, modifications, supplements or waivers of the provisions hereof or
thereof and any other documents or matters requested by the Borrower in
connection with this Agreement or any other Loan Documents (whether or not the
transactions contemplated by the Loan Documents shall be consummated) (which
shall be limited to the reasonable and documented fees, charges and
disbursements of Milbank, Tweed, Hadley & McCloy LLP, counsel for the
Administrative Agent and the Arrangers, and Bracewell & Giuliani LLP, counsel
for the Collateral Agent, or counsel replacing such counsel, and not more than
one counsel in each jurisdiction in which Collateral is located), (ii) all
actual costs and reasonable expenses of creating, perfecting, recording,
maintaining and preserving Liens in favor of the Collateral Agent, for the
benefit of the Secured Parties, including filing and recording fees, expenses
and taxes, stamp or documentary taxes, search fees and reasonable fees, expenses
and disbursements of Milbank, Tweed, Hadley & McCloy LLP, counsel for the
Administrative Agent and the Arrangers, and Bracewell & Giuliani LLP, counsel
for the Collateral Agent, or counsel replacing such counsel, (iii) all
reasonable and documented out of-pocket expenses incurred by any Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, (iv) all reasonable and documented
out-of-pocket expenses incurred by the Agents and the Arrangers in connection
with

 

135



--------------------------------------------------------------------------------

the enforcement or protection of their rights (including any costs of
settlement) in connection with this Agreement and the other Loan Documents, in
connection with the Loans made or Letters of Credit issued hereunder (which
shall be limited to, in connection with any such enforcement or protection, the
reasonable fees, charges and disbursements of Milbank, Tweed, Hadley & McCloy
LLP and Bracewell & Giuliani LLP, counsel for the Administrative Agent and/or
the Collateral Agent, or counsel replacing such counsel, and not more than one
counsel in each jurisdiction in which Collateral is located), and (v) from and
after the occurrence of an Event of Default, the reasonable and documented fees,
expenses, charges and disbursements of the Lender Parties, including the
reasonable and documented fees, charges and disbursements of one transaction
counsel, one conflicts counsel and one financial or restructuring advisor for
the Agents, the Arranger, the Lenders and the Issuing Banks (as a group) and
costs of settlement, in each case incurred during any workout, restructuring or
negotiations in connection with this Agreement or any other Loan Document or in
connection with the custody, use or preservation of, or the sale of, collection
from or realization upon, any of the Collateral, including the reasonable
expenses of re-taking, holding, preparing for sale or lease, selling or
otherwise disposing of or realizing on the Collateral.

(b) The Borrower agrees to indemnify each Lender Party, their respective Related
Parties and each of their respective directors, trustees, officers, employees,
investment advisors and agents (each such Person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including reasonable and documented
counsel fees, charges and disbursements, incurred by or asserted against any
Indemnitee (including any such losses, claims, damages, liabilities and related
expenses claimed or asserted by any of the Group Members) arising out of, in any
way connected with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto and thereto of their
respective obligations hereunder or thereunder or the consummation of the
Transactions, (ii) any Loan or Letter of Credit or the use of the proceeds
therefrom (including any refusal by any Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit) or
(iii) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Indemnitee is a party thereto, in all cases,
WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (A) result from
the gross negligence or willful misconduct of such Indemnitee or a material
breach in bad faith by such Indemnitee of its express obligations under this
Agreement, in each case, as determined by the final, non-appealable judgment of
a court of competent jurisdiction (treating, for this purpose only, any Lender
Party and its Related Parties as a single Indemnitee), or (B) arise out of any
proceeding that does not involve an act or omission of any Group Member or any
of any Group Member’s Affiliates and that is brought by an Indemnitee against
any other Indemnitee (other than any such proceedings which relate to claims
against any Arranger, the Administrative Agent or the Collateral Agent). Subject
to and without limiting the generality of the foregoing sentence, the Borrower
agrees to indemnify each Indemnitee against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including reasonable and documented counsel or consultant fees, charges and
disbursements, incurred by

 

136



--------------------------------------------------------------------------------

or asserted against any Indemnitee arising out of, in any way connected with, or
as a result of (1) any Environmental Claim to the extent related in any way to
any of the Group Members or the Terminal Storage Facility or (2) any actual or
alleged presence, Release or threatened Release of Hazardous Materials at,
under, on or from any Real Property, any property owned, leased or operated by
any predecessor of any of the Group Members or the Terminal Storage Facility,
or, to the extent related in any way to any of the Group Members, any property
at which any of the Group Members has sent Hazardous Materials for treatment,
storage or disposal; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses result from the gross negligence or willful
misconduct of such Indemnitee or any of its Related Parties or a material breach
in bad faith by such Indemnitee of its express obligations under this Agreement,
in each case, as determined by a final, non-appealable judgment of a court of
competent jurisdiction. The provisions of this Section 9.05 shall remain
operative and in full force and effect regardless of the expiration of the term
of this Agreement, the resignation or removal of any Agent, the consummation of
the Transactions, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of any Lender Party. All
amounts due under this Section 9.05 shall be payable promptly upon (and in any
event within 30 days after) written demand therefor accompanied by reasonable
documentation with respect to any reimbursement, indemnification or other amount
requested.

(c) Sections 9.05(a) and (b) shall not apply to Indemnified Taxes and Other
Taxes indemnified by the Borrower pursuant to Section 2.17.

(d) No Indemnitee shall be liable for, and the Borrower hereby agrees not to
assert any claim against any Indemnitee, on any theory of liability, for
consequential, incidental, indirect, punitive or special damages arising out of
or otherwise relating to the Loan Documents, any of the Transactions, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in Section 9.05(b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement of the other Loan Documents or the
transactions contemplated hereby or thereby.

Section 9.06 Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender Party and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender Party or such Affiliate to or for the credit or
the account of the Borrower, against any and all obligations of the Loan
Parties, now or hereafter existing under this Agreement or any other Loan
Document held by such Lender Party or their respective Affiliates, irrespective
of whether or not such Lender Party shall have made any demand under this
Agreement or such other Loan Document and although the obligations may be
unmatured or are owed to a branch, office or Affiliate of such Lender Party
different from the branch, office or Affiliate holding such deposit or so
obligated; provided that in the event that any Defaulting Lender shall exercise
any such right of setoff, (i) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.21 and, pending such payment, shall be
segregated by such

 

137



--------------------------------------------------------------------------------

Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Lender Parties, and (ii) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender Party under this Section 9.06 are in
addition to other rights and remedies (including other rights of set-off) that
such Lender Party or its Affiliates may have. Each Lender Party agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

Section 9.07 APPLICABLE LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF
ANY OTHER LAW.

Section 9.08 Waivers; Amendment.

(a) No failure or delay of any Lender Party in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce any such right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Lender Parties hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or any other Loan Document, or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on the Borrower or any other Loan Party in any case shall
entitle such Person to any other or further notice or demand in similar or other
circumstances.

(b) Except as provided in Sections 2.22, 2.23 and 2.24, in the Guaranty
Agreement, in the Security Documents and in the Second Lien Intercreditor
Agreement (at any time when the Second Lien Intercreditor Agreement is in
effect), neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except (x) in the case of
this Agreement, pursuant to an agreement or agreements in writing entered into
by the Parent, the Borrower, the Administrative Agent and the Required Lenders
and (y) in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Loan
Party or Loan Parties that are party thereto and consented to by the Required
Lenders (in the case of clauses (x) and (y), at the Borrower’s expense);
provided, however, that no such agreement shall:

(i) waive any condition set forth in Section 4.02 without the written consent of
a Majority in Interest of the Revolving Lenders;

 

138



--------------------------------------------------------------------------------

(ii) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or LC Disbursement, without
the prior written consent of each Lender directly affected thereby;

(iii) increase or extend any Commitment of any Lender or decrease the fees of
any Lender without the prior written consent of such Lender (it being understood
that waivers or modifications of conditions precedent, covenants, Defaults or
Events of Default or of a mandatory reduction in the aggregate Commitments shall
not constitute an increase of the Commitments of any Lender);

(iv) extend or waive any date for payment of principal of any Loan or any date
for reimbursement of any LC Disbursement or reduce the amount due on any such
date or extend any date on which payment of interest on any Loan or any fee
(including any Agent Fee) is due, without the prior written consent of each
Lender directly affected thereby;

(v) amend or modify the provisions of Section 2.18(b) or 2.18(d) in a manner
that would by its terms alter the pro rata sharing of payments required thereby,
without the prior written consent of each Lender;

(vi) amend or modify the provisions of this Section 9.08 or the definition of
the terms “Required Lenders” or “Majority in Interest” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the prior written consent of each Lender (it being understood
that, without the consent of the Required Lenders, additional extensions of
credit pursuant to this Agreement may be included in the determination of the
Required Lenders on substantially the same basis as the Loans and Commitments
are included on the Closing Date);

(vii) except as expressly permitted under Section 9.17, release the Parent or
any Subsidiary Loan Party from its Guarantee under the Guaranty Agreement, or
limit its liability in respect of such Guarantee, without the written consent of
each Lender;

(viii) except as expressly permitted under Section 9.17 or Section 3.07(a) of
the Intercreditor Agreement (other than clause (iii) thereof), release all or
substantially all of the Collateral from the Liens of the Security Documents
without the consent of each Lender; or

(ix) change the order of priority of payments set forth in Section 7.03,
Section 5.04 of the Security Agreement or Section 2.01 of the Intercreditor
Agreement, without the prior written consent of each Lender;

provided, further, that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Collateral Agent,
any Issuing Bank or the Swingline Lender hereunder without the prior written
consent of the Administrative Agent, the Collateral Agent, such Issuing Bank or
the Swingline Lender, as the case may be, acting as such at the

 

139



--------------------------------------------------------------------------------

effective date of such agreement, as applicable, (B) any amendment, waiver or
other modification of this Agreement that by its terms affects the rights or
duties under this Agreement of the Lenders of a particular Class (but not the
Lenders of any other Class), may be effected by an agreement or agreements in
writing entered into by the Parent, the Borrower, the Administrative Agent and
the requisite number or percentage in interest of the affected Class of Lenders
that would be required to consent thereto under this Section if such Class of
Lenders were the only Class of Lenders hereunder at the time and (C) any (1)
amendment or modification of the provisions of Section 6.14 or, solely for
purposes of Section 6.14, the defined terms used, directly or indirectly,
therein or (2) waiver of a Financial Covenant Event of Default, in each case,
may be effected by an agreement or agreements in writing entered into by the
Parent, the Borrower, the Administrative Agent and a Majority in Interest of the
Revolving Lenders. Notwithstanding the foregoing, no consent with respect to any
amendment, waiver or other modification of this Agreement or any other Loan
Document shall be required of any Defaulting Lender, except with respect to any
amendment, waiver or other modification referred to in clause (ii), (iii) or
(iv) of the first proviso of this Section 9.08(b) and then only in the event
such Defaulting Lender shall be affected by such amendment, waiver or other
modification. Each Lender shall be bound by any waiver, amendment or
modification authorized by this Section 9.08 and any consent by any Lender
pursuant to this Section 9.08 shall bind any assignee of such Lender.

(c) Without the consent of any Lender, the Parent, the Borrower and the
Administrative Agent and/or the Collateral Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, modification or waiver of any Loan Document, or enter into any
new agreement or instrument, in each case at the Borrower’s expense, to effect
the granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, or as required by local law to give effect to or
protect any security interest for the benefit of the Secured Parties in any
property or so that the security interests therein comply with applicable law.

(d) Notwithstanding the other provisions of this Section 9.08, the applicable
Loan Parties and the Administrative Agent and/or the Collateral Agent may (but
shall have no obligation to) amend or supplement the Loan Documents without the
consent of any other Lender Party for the purpose of (i) curing any ambiguity,
defect, inconsistency or typographical or drafting error, (ii) making any change
that would provide any additional rights or benefits to the Lender Parties and
(iii) making, completing or confirming any grant of Collateral permitted or
required by this Agreement or any of the Security Documents or any release of
any Collateral that is otherwise permitted under the terms of this Agreement and
the Security Documents.

(e) Limitation on Voting Rights of Affiliated Lenders.

(i) Notwithstanding anything to the contrary set forth herein, no Affiliated
Lender shall have any right to (and no Affiliated Lender shall) (A) consent to
any waiver, amendment, modification, consent or other such action with respect
to any of the terms of this Agreement or any other Loan Document, (B) require
any Lender Party to undertake any action (or refrain from taking any action)
with respect to this Agreement or any other Loan Document, (C) otherwise vote on
any matter relating to this Agreement

 

140



--------------------------------------------------------------------------------

or any other Loan Document, (D) attend any meeting (whether in person, by
telephone or other means) with any Lender Party, except any portion thereof
attended (at the invitation of the Administrative Agent) by representatives of
the Borrower, or receive any information or material (in whatever form) prepared
by or on behalf of, or otherwise provided by, any Lender Party, other than any
such information or material that has been made available by the Administrative
Agent to the Borrower, (E) have access to the Platform or (F) make or bring any
claim, in its capacity as a Lender, against any Lender Party with respect to the
duties and obligations of such Persons under the Loan Documents, provided that
(1) any waiver, amendment or other modification of this Agreement or any other
Loan Agreement, or any consent to any departure by an Loan Party therefrom, of
the type referred to in Section 9.08(b) that directly affects any Affiliated
Lender shall require the prior written consent of such Affiliated Lender and (2)
without the prior written consent of such Affiliated Lender, no waiver,
amendment or other modification of this Agreement or any other Loan Agreement,
and no consent to any departure by an Loan Party therefrom, shall (x) deprive
any Affiliated Lender, in its capacity as Lender, of its share of any payments
that Lenders of the same Class are entitled to share on a pro rata basis
hereunder or (y) affect any Affiliated Lender, in its capacity as Lender, in a
manner that is disproportionate to the effect of such waiver, amendment,
modification or consent on the other Lenders of the same Class.

(ii) If a proceeding under the U.S. Bankruptcy Code or any other federal, state
or foreign bankruptcy, insolvency, receivership or similar law shall be
commenced by or against any Loan Party prior to the time when the Obligations
have been paid in full, then each Affiliated Lender (A) shall promptly give
notice to the Administrative Agent of any solicitation of such Affiliated Lender
for a vote, or of such Affiliated Lender’s receipt of a ballot to vote, in or in
connection with such proceeding and (B) irrevocably authorizes and empowers the
Administrative Agent to vote on behalf of such Affiliated Lender with respect to
the Obligations in any manner in the Administrative Agent’s sole discretion,
unless the Administrative Agent instructs such Affiliated Lender to vote, in
which case such Affiliated Lender shall vote with respect to the Obligations as
the Administrative Agent directs; provided that the Administrative Agent shall
so vote with respect to the Obligations as directed by the Required Lenders;
provided further that no such vote with respect to the Obligations held by such
Affiliated Lender shall treat such Obligations in a manner less favorable than
the proposed treatment of the same class or type of the Obligations held by
Lenders that are not Affiliated Lenders. To give effect to the foregoing right
of the Administrative Agent to vote on behalf of any Affiliated Lender with
respect to the Obligations, each Affiliated Lender hereby constitutes and
appoints the Administrative Agent and any officer or agent of the Administrative
Agent, with full power of substitution, as such Affiliated Lender’s true and
lawful attorney-in-fact with full power and authority in the place of such
Affiliated Lender and in the name of such Affiliated Lender or in its own name,
to take any and all appropriate action and to execute any and all documents and
instruments as, in the opinion of such attorney, may be necessary or desirable
to accomplish the purposes hereof, which appointment as attorney is irrevocable
and coupled with an interest; provided that the Administrative Agent shall not
exercise the foregoing rights in such capacity until the commencement by or
against any Loan Party of a proceeding under the U.S. Bankruptcy Code or any
other federal, state or foreign bankruptcy, insolvency, receivership or similar
law. Each Affiliated Lender agrees to execute any and all further documents and
instruments, and take all such further actions, as the Administrative Agent may
reasonably request to effectuate the provisions of this Section 9.08(e)(ii).

 

141



--------------------------------------------------------------------------------

Section 9.09 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender, shall exceed the maximum lawful rate (the “Maximum
Rate”) that may be contracted for, charged, taken, received or reserved by such
Lender in accordance with applicable law, the rate of interest payable
hereunder, together with all Charges payable to such Lender, shall be limited to
the Maximum Rate, provided that such excess amount shall be paid to such Lender
on subsequent payment dates to the extent not exceeding the legal limitation.

Section 9.10 Entire Agreement. This Agreement and the other Loan Documents
constitute the entire contract between the parties relative to the subject
matter hereof. Any previous agreement among or representations from the parties
or their Affiliates with respect to the subject matter hereof is superseded by
this Agreement and the other Loan Documents. Notwithstanding the foregoing, the
Engagement Letter and the Administrative Agent Fee Letter (and any separate
letter agreements with respect to fees payable to the Administrative Agent, the
Collateral Agent or any Issuing Bank) shall survive the execution and delivery
of this Agreement and remain in full force and effect. Nothing in this Agreement
or in the other Loan Documents, expressed or implied, is intended to confer upon
any party other than the parties hereto and thereto any rights, remedies,
obligations or liabilities under or by reason of this Agreement or the other
Loan Documents.

Section 9.11 Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

Section 9.12 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

142



--------------------------------------------------------------------------------

Section 9.13 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission or electronic transmission in “.pdf” or comparable
format shall be as effective as delivery of a manually signed original.

Section 9.14 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement or any provision hereof.

Section 9.15 Jurisdiction; Consent to Service of Process.

(a) Each of the Parent and the Borrower and each Lender Party hereby irrevocably
and unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any New York State court or federal court of the United States
sitting in New York City, New York County, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York State Court or, to the extent permitted by
law, in such federal court. Each of the Parent and the Borrower further
irrevocably consents to the service of process in any action or proceeding in
such courts by the mailing thereof by any parties thereto by registered or
certified mail, postage prepaid, to the Parent or the Borrower, as the case may
be, at the address specified therefor on Schedule 9.01. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any Lender Party may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against any Loan Party or
its properties in the courts of any jurisdiction in which the Borrower or any of
its properties is located.

(b) Each of the Parent and the Borrower and each Lender Party hereby irrevocably
and unconditionally waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Agreement
or the other Loan Documents in any New York State or federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

143



--------------------------------------------------------------------------------

Section 9.16 Communications.

(a) Delivery.

(i) Each of the Parent and the Borrower hereby agrees that it will use all
reasonable efforts to provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to this Agreement and any other Loan Document,
including all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (A) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (B) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (C) provides notice of any Default or Event of Default under this
Agreement or (D) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent at the
address referenced on Schedule 9.01. Nothing in this Section 9.16 shall
prejudice the right of any Arranger, any Lender Party, the Parent or the
Borrower to give any notice or other communication pursuant to this Agreement or
any other Loan Document in any other manner specified in this Agreement or any
other Loan Document.

(ii) The Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at the email address referenced on Schedule 9.01 shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees (A) to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s email address to which the
foregoing notice may be sent by electronic transmission and (B) that the
foregoing notice may be sent to such email address.

(b) Posting.

(i) Each of the Parent and the Borrower further agrees that the Administrative
Agent may make the Communications available to the Lenders by posting the
Communications on Intralinks, SyndTrak or a substantially similar electronic
transmission system (the “Platform”). Each of the Parent and the Borrower
acknowledges and agrees that the list of Disqualified Lenders shall be deemed
suitable for posting and may be posted by the Administrative Agent on the
Platform, including the portion of the Platform that is designated for Public
Side Lender Representatives.

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the accuracy or completeness of the
Communications, or the adequacy of the Platform and expressly disclaim liability
for errors or omissions in the communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Affiliates or any of their respective officers,

 

144



--------------------------------------------------------------------------------

directors, employees, agents advisors or representatives (collectively, “Agent
Parties”) have any liability to the Parent, the Borrower, any Lender or any
other Person or entity for damages of any kind, including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of the Parent’s, the Borrower’s or the
Administrative Agent’s transmission of communications through the internet,
except to the extent the liability of any Agent Party is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from such Agent Party’s gross negligence or willful misconduct.

(c) Non-Public Information.

(i) Each Lender acknowledges that all information, including requests for
waivers and amendments, furnished by the Parent, the Borrower or the
Administrative Agent pursuant to or in connection with, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain Private Side Information. Each Lender represents to the Parent, the
Borrower and the Administrative Agent that (A) it has developed compliance
procedures regarding the use of Private Side Information and that it will handle
Private Side Information in accordance with such procedures and applicable law,
including Federal, state and foreign securities laws, and (B) it has identified
in its Administrative Questionnaire a credit contact who may receive information
that may contain Private Side Information in accordance with its compliance
procedures and applicable law, including Federal, state and foreign securities
laws.

(ii) The Parent, the Borrower and each Lender acknowledge that, if information
furnished by the Parent or the Borrower pursuant to or in connection with this
Agreement is being distributed by the Administrative Agent through the Platform,
(A) the Administrative Agent may post any information that the Parent or the
Borrower has indicated as containing Private Side Information solely on that
portion of the Platform as is designated for Private Side Lender Representatives
and (B) if the Parent or the Borrower has not indicated whether any information
furnished by it pursuant to or in connection with this Agreement contains
Private Side Information, the Administrative Agent reserves the right to post
such information solely on that portion of the Platform as is designated for
Private Side Lender Representatives. Each of the Parent and the Borrower agrees
to clearly designate all information provided to the Administrative Agent by or
on behalf of the Parent or the Borrower that is suitable to be made available to
Public Side Lender Representatives, and the Administrative Agent shall be
entitled to rely on any such designation by the Parent and the Borrower without
liability or responsibility for the independent verification thereof.

Section 9.17 Release of Liens. (a) In the event that any Loan Party Disposes of
all or any portion of any of its assets to any Person (other than a Loan Party)
in a transaction permitted by Section 6.04, the Administrative Agent and the
Collateral Agent shall promptly (and the Lenders hereby authorize the
Administrative Agent and the Collateral Agent to) take such action and execute
any such documents as may be reasonably requested by the Borrower and at the
Borrower’s expense to (i) release any Liens created by any Loan Document in
respect of such assets and (ii) if such Disposition is a sale of the Equity
Interests in a Subsidiary, release such Subsidiary as a Guarantor under the
Guaranty Agreement. In addition, if the Borrower or any

 

145



--------------------------------------------------------------------------------

other Restricted Subsidiary enters into any lease or sublease with, or grants
any easement, right-of-way, permit, license, restriction or the like to, any
Person (other than a Loan Party or any other Affiliate of the Parent or any
Subsidiary) in a transaction permitted by Section 6.04, the Administrative Agent
and the Collateral Agent may (and the Lenders hereby authorize the
Administrative Agent and the Collateral Agent to) take such action and execute
any such documents as may be reasonably requested by the Borrower and at the
Borrower’s expense to subordinate any Liens created by any Loan Document with
respect to such lease, sublease, easement, right-of-way, permit, license,
restriction or the like to such Person. In connection with any such transaction,
the Administrative Agent and the Collateral Agent may rely conclusively (and
without further inquiry) on a certificate provided to it upon its reasonable
request by any Loan Party to the effect that such transaction is permitted by
Section 6.04.

(b) In the event that any Subsidiary Loan Party becomes an Unrestricted
Subsidiary pursuant to Section 5.17, the Administrative Agent and the Collateral
Agent shall promptly (and the Lenders hereby authorize the Administrative Agent
and the Collateral Agent to) take such action and execute any such documents as
may be reasonably requested by the Borrower and at the Borrower’s expense to
(i) release any Liens created by any Loan Document in respect of the assets of
such Unrestricted Subsidiary and the Equity Interests in such Unrestricted
Subsidiary and (ii) release such Subsidiary as a Guarantor under the Guaranty
Agreement. In connection with the foregoing, the Administrative Agent and the
Collateral Agent may rely conclusively (and without further inquiry) on a
certificate provided to it upon its reasonable request by any Loan Party to the
effect that such transaction is permitted by Section 5.17.

Section 9.18 Confidentiality. Each of the Agents, the Lenders and the Issuing
Banks agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Related Parties,
including accountants, legal counsel and other agents and advisors, it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential, (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable law or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies under this Agreement or any other Loan Document or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing confidentiality undertakings substantially similar to those
of this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its Related
Parties) to any swap or derivative transaction relating to the Parent, the
Borrower or any other Subsidiary and its obligations, (g) with the consent of
the Borrower or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to any Agent, any Lender, any Issuing Bank or any Affiliate of any of
the foregoing on a nonconfidential basis from a source other than the Parent or
the Borrower. For purposes of this Section, “Information” means all information
received from the Parent or the Borrower relating to the Parent, the Borrower or
any other Subsidiary or their businesses that is confidential or proprietary in
nature or that is clearly identified as confidential at the time of delivery
thereof,

 

146



--------------------------------------------------------------------------------

other than any such information that is available to any Agent, any Lender or
any Issuing Bank on a nonconfidential basis prior to disclosure by the Parent or
the Borrower. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Section 9.19 U.S.A. Patriot Act. Each Lender and each Agent hereby notifies the
Loan Parties that pursuant to the requirements of the U.S.A. Patriot Act, it is
required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of the Loan Parties and
other information that will allow the Lender Parties to identify the Loan
Parties in accordance with the U.S.A. Patriot Act.

Section 9.20 No Fiduciary Duty. Each Lender Party and their respective
Affiliates (collectively, solely for purposes of this paragraph, the “Lender
Parties”), may have economic interests that conflict with those of the Loan
Parties. Each of the Parent and the Borrower agrees that nothing in the Loan
Documents or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between the Lender Parties and
the Loan Parties, their respective equityholders or their respective Affiliates.
Each of the Parent and the Borrower acknowledges and agrees that (a) the
transactions contemplated by the Loan Documents are arm’s-length commercial
transactions between the Lender Parties, on the one hand, and the Loan Parties,
on the other, (b) in connection with such transactions (and any matters or
processes leading to such transactions), each of the Lender Parties is acting
solely as a principal and not the agent or fiduciary of any Loan Party, any of
its affiliates or any of their respective management, equityholders, creditors
or any other Person, (c) no Lender Party has assumed an advisory or fiduciary
responsibility in favor of any Loan Party with respect to the transactions
contemplated hereby or by the other Loan Documents or the matters or processes
leading thereto (irrespective of whether any Lender Party has advised or is
currently advising any Loan Party on other matters) or any other obligation to
any Loan Party except the obligations expressly set forth in the Loan Documents
and (d) each Loan Party has consulted its own legal and financial advisors to
the extent it deemed appropriate. Each of the Parent and the Borrower further
acknowledges and agrees that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. Each
of the Parent and the Borrower agrees that it will not claim that any Lender
Party has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to any Loan Party, in connection with such transaction
or the process leading thereto.

[Signature pages follow]

 

147



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

BUFFALO GULF COAST TERMINALS LLC, as Parent By:  

/s/ Guy Lotem

Name:   Guy Lotem Title:   Treasurer

HFOTCO LLC,

as Borrower

By:  

/s/ Michael Mangan

Name:   Michael Mangan Title:   Vice President of Finance

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent and as a Lender By:
 

/s/ Henrik Z. Sandstrom

Name:   Henrik Z. Sandstrom Title:   Authorized Signatory

MORGAN STANLEY BANK, N.A.,

as an Issuing Bank and as a Lender

By:  

/s/ Henrik Z. Sandstrom

Name:   Henrik Z. Sandstrom Title:   Authorized Signatory

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Collateral Agent

By:  

/s/ Priscilla Baker

  Priscilla Baker  

Assistant Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as an Issuing Bank and as a Lender By:  

/s/ Chris Chapman

Name:   Chris Chapman Title:   Director By:  

/s/ Shai Bandner

Name:   Shai Bandner Title:   Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Schedule 1.01

Storage Contracts

 

1. Terminaling and Storage Agreement, effective September 17, 2010, by and
between the Borrower and Conoco-Phillips Company.

 

2. Terminaling and Storage Agreement, effective January 1, 2014, by and between
the Borrower and Koch Supply and Trading, LP.

 

3. Terminaling and Storage Agreement, effective February 1, 2008, by and between
the Borrower and Vitol Inc., as amended by First Amendment to Terminaling and
Storage Agreement, dated April 29, 2011, as further amended by the Addendum to
Terminaling and Storage Agreement, effective November 17, 2013, and as further
amended by the Addendum to Terminaling and Storage Agreement, effective
December 12, 2013.

 

4. Terminaling and Storage Agreement, effective June 1, 2012, by and between the
Borrower and Westport Petroleum, Inc.

 

5. Terminaling and Storage Agreement, effective February 10, 2010, by and
between the Borrower and Chemoil Corporation, as amended by the First Amendment
to Terminaling and Storage Agreement, effective February 1, 2011, and as further
amended by the Addendum to Terminaling and Storage Agreement, effective April 7,
2014.

 

6. Terminaling and Storage Agreement #14-004, effective January 29, 2014, by and
between the Borrower and Chemoil Corporation.

 

7. Terminaling and Storage Agreement, effective August 1, 2012, by and between
the Borrower and Glencore Ltd., as amended by the Addendum to Terminaling and
Storage Agreement, effective December 24, 2013, as further amended by the
Addendum to Terminaling and Storage Agreement, entered into February 22, 2014,
as further amended by the Addendum to Terminaling and Storage Agreement, entered
into March 5, 2014, as further amended by the Addendum to Terminaling and
Storage Agreement, effective April 5, 2014, and as further amended by the
Addendum to Terminaling and Storage Agreement, entered into June 6, 2014.

 

8. Terminaling and Storage Agreement, effective July 1, 2013, by and between the
Borrower and P.M.I. Trading Ltd.

 

9. Terminaling and Storage Agreement, effective April 1, 2012, by and between
the Borrower and Chevron Marine Products, LLC.

 

10. Terminaling and Storage Agreement, effective February 1, 2006, by and
between the Borrower and Atlantic Trading and Marketing, Inc., as amended by the
First Amendment to Terminaling and Storage Agreement, dated November 27, 2007,
as further amended and by the Second Amendment to Fuel Oil Terminaling and
Storage Agreement, dated September 24, 2010, and as further amended by the Third
Amendment to Fuel Oil Terminaling and Storage Agreement, dated January 30, 2014.

 



--------------------------------------------------------------------------------

11. Terminaling and Storage Agreement, effective April 1, 2010, by and between
the Borrower and BP Products North America, Inc., as amended by the First
Amendment to Terminaling and Storage Agreement, dated June 13, 2011, and as
further amended by the Second Amendment to Terminaling and Storage Agreement,
dated March 22, 2012.

 

12. Terminaling and Storage Agreement Number 13-001, entered into May 23, 2013,
by and between the Borrower and Davison Petroleum Supply, LLC.

 

13. Terminaling and Storage Agreement Number 13-004, effective December 1, 2013,
by and between the Borrower and Davison Petroleum Supply LLC.

 

14. Terminaling and Storage Agreement, effective March 1, 2008, by and between
the Borrower and Fortis International Energy, Ltd., as amended by the First
Amendment to Terminaling and Storage Agreement, dated March 3, 2011.

 

15. Terminaling and Storage Agreement, effective January 1, 2013, by and between
the Borrower and Rio Energy International, Inc.

 

16. Terminaling and Storage Agreement, entered into January 11, 2011, by and
between the Borrower and Shell Trading (US) Company.

 

17. Terminaling and Storage Agreement, effective February 1, 2014, by and
between the Borrower and Shell Trading (US) Company.

 

18. Terminaling and Storage Agreement, effective February 1, 2006, by and
between the Borrower and Shell Trading (US) Co., as amended by the First
Amendment to Terminaling and Storage Agreement, dated October 23, 2007, and as
further amended by the Second Amendment to Terminaling and Storage Agreement,
dated May 7, 2014.

 

19. Terminaling and Storage Agreement, effective April 1, 2006, by and between
the Borrower and Sempra Energy Trading Corp., as amended by the First Amendment
to Terminaling and Storage Agreement, dated November 1, 2007, and as further
amended by the Novation Agreement by and among the Borrower, Sempra Energy
Trading LLC, and J.P. Morgan Ventures Energy Corporation, effective May 10,
2010.

 

20. Terminaling and Storage Agreement, effective February 1, 2008, by and
between the Borrower and Tauber Oil Company, as amended by the First Amendment
to Terminaling and Storage Agreement, dated February 12, 2008, and as further
amended by the Second Amendment to Terminaling and Storage Agreement, dated
February 1, 2011.

 

21. Terminaling and Storage Agreement, entered into May 17, 2012, by and between
the Borrower and Tauber Oil Company.

 

22. Terminaling and Storage Agreement, effective September 11, 2010, by and
between the Borrower and Astra Oil Company, LLC.



--------------------------------------------------------------------------------

23. Terminaling and Storage Agreement, entered into April 4, 2011, by and
between the Borrower and Brightoil Petroleum (USA) Inc., as amended by the First
Amendment to Terminaling and Storage Agreement, dated February 27, 2013.

 

24. Terminaling and Storage Agreement, entered into May 3, 2011, by and between
the Borrower and Noble Americas Corp.

 

25. Terminaling and Storage Agreement, entered into August 2, 2011, by and
between the Borrower and Trafigura AG, as amended by the First Amendment to
Terminaling and Storage Agreement, dated November 26, 2012, and as further
amended by the Second Amendment to Terminaling and Storage Agreement, dated
June 28, 2013.

 

26. Crude Oil Terminaling and Storage Agreement, effective August 1, 2006, by
and between the Borrower and Deer Park Refining Limited Partnership, as amended
by the First Amendment to Crude Oil Terminaling and Storage Agreement, dated
December 21, 2010, and as further amended by the Second Amendment to Crude Oil
Terminaling and Storage Agreement, dated September 12, 2012.

 

27. Fuel Oil Terminaling and Storage Agreement, effective October 1, 2006, by
and between the Borrower and Valero Marketing and Supply Company, as amended by
the letter agreement dated October 19, 2009, as further amended by the Second
Amendment to Fuel Oil Terminaling and Storage Agreement, dated January 12, 2010,
and as further amended by the Third Amendment to Fuel Oil Terminaling and
Storage Agreement, dated September 20, 2010.

 

28. Crude Oil Terminaling and Storage Agreement, effective July 1, 2004, by and
between the Borrower and Valero Marketing and Supply Company.

 

29. Terminaling and Storage Agreement #14-005 Tanks and Barge Dock, entered into
May 5, 2014, by and between the Borrower and Bayview Refining Company, LLC.

 

30. Terminaling and Storage Agreement #14-006 “AGO,” entered into May 5, 2014,
by and between the Borrower and Bayview Refining Company, LLC.

 

31. Terminaling and Storage Agreement, effective March 1, 2013, by and between
the Borrower and Castleton Commodities Merchant Trading L.P.

 

32. Terminaling and Storage Agreement, entered into January 20, 2012, by and
between the Borrower and International Chemical Company.

 

33. Terminaling and Storage Agreement, effective June 6, 2012, by and between
the Borrower and Mercuria Energy Trading Inc., as amended by the Addendum to
Terminaling and Storage Agreement, dated February 3, 2014.

 

34. Terminaling and Storage Agreement 14-007, entered into May 14, 2014, by and
between the Borrower and Motiva Enterprises LLC.



--------------------------------------------------------------------------------

35. Terminaling and Storage Agreement, effective May 1, 2012, by and between the
Borrower and Orion Engineered Carbons, LLC.

 

36. Terminaling and Storage Agreement 14-009, dated July 31, 2014 and effective
August 1, 2014, by and between the Borrower and Freepoint Commodities Trading
and Marketing LLC.



--------------------------------------------------------------------------------

Schedule 2.01

Commitments

Tranche B Term Commitments

 

Morgan Stanley Senior Funding, Inc.

   $ 550,000,000.00  

Total

   $ 550,000,000.00  

Revolving Commitments

 

Morgan Stanley Bank, N.A.

   $ 37,500,000.00  

Deustche Bank AG New York Branch

   $ 37,500,000.00  

Total

   $ 75,000,000.00  



--------------------------------------------------------------------------------

Schedule 3.02

 

LOGO [g423146dsp519a.jpg]



--------------------------------------------------------------------------------

Schedule 3.05

Government Consents

None.



--------------------------------------------------------------------------------

Schedule 3.08(b)

Owned Real Property

 

Record Owner

  

Street Address

  

County

  

State

HFOTCO LLC

   16642 Jacintoport Bvld.    Harris    TX

HFOTCO LLC

   1201 S. Sheldon Rd.    Harris    TX

HFOTCO LLC

   1515 S. Sheldon Rd.    Harris    TX

HFOTCO LLC

   0 Moore Rd.    Harris    TX



--------------------------------------------------------------------------------

Schedule 3.08(c)

Leased Real Property

 

Lessor

  

Street Address

  

County

  

State

  

Lessee

   Expiration Date of
Lease Johann Haltermann, Ltd.    16717 Jacintoport Blvd    Harris    TX   
HFOTCO LLC    March 31, 2051 Port of Houston Authority of
Harris County,
Texas    None (Pipeline Lease)    Harris    TX    HFOTCO LLC    January 31, 2041
Port of Houston Authority of
Harris County,
Texas    None (“Dock 5” Lease)    Harris    TX    HFOTCO LLC   
September 30, 2043



--------------------------------------------------------------------------------

Schedule 3.14

ERISA Matters

None.



--------------------------------------------------------------------------------

Schedule 6.01

Liens

 

DEBTOR

  

SECURED PARTY

  

COLLATERAL

  

FILING OFFICE

AND

JURISDICTION

  

ORIGINAL FILE

DATE AND

NUMBER

HFOTCO LLC    WebBank    Certain computer equipment and software financed
pursuant to that certain revolving credit Account #687945020500026XXXX dated
May 26, 2011    Secretary of State, State of Texas    6/03/2011 #11-0016512815
HFOTCO LLC    Toshiba America Business Solutions, Inc.    All equipment leased
or financed under that certain Equipment Lease Agreement No. 7733325- 001   
Secretary of State, State of Texas    3/27/2012 #12-0009481540



--------------------------------------------------------------------------------

Schedule 6.02

Indebtedness

None.



--------------------------------------------------------------------------------

Schedule 6.07

Investments

None.



--------------------------------------------------------------------------------

Schedule 6.13

Restrictive Agreements

None.



--------------------------------------------------------------------------------

Schedule 9.01

Notice Addresses

With respect to the Borrower:

HFOTCO LLC

1201 South Sheldon Road

Houston, TX 77015

Attention: Michael Mangan

Telephone: 281.452.3390

Facsimile: 281.452.3458

Email: MMangan@hotco.com

With a copy to:

Alinda Capital Partners LLC

100 West Putnam Avenue

Greenwich, CT 06830

Attention: Ravi Purohit

Telephone: 203.930.3830

Facsimile: 203.724.1544

Email: ravi.purohit@alinda.com

With respect to the Parent:

Alinda Capital Partners LLC

100 West Putnam Avenue

Greenwich, CT 06830

Attention: Ravi Purohit

Telephone: 203.930.3830

Facsimile: 203.724.1544

Email: ravi.purohit@alinda.com

With respect to the Administrative Agent:

Morgan Stanley Senior Funding, Inc.

1 New York Plaza

New York, NY 10004

Attention: Morgan Stanley Agency Servicing

Telephone: (212) 517-6680

Email: msagency@morganstanley.com



--------------------------------------------------------------------------------

With respect to the Collateral Agent:

Collateral Agent’s Office (for payments):

Bank of America, N.A.

Credit Services – Servicing Dallas

901 Main Street

Dallas, Texas 75202-3714

Attention: Angie Hidalgo

Telephone: (972) 338-3768

Email: angie.hidalgo@baml.com

Payment Instructions:

Bank of America, NA

ABA Number – 026009593

Account Number – 1292000883

Account Name – Credit Services

Reference – HFOTCO/Angie Hidalgo

Other Notices as Collateral Agent:

Bank of America Merrill Lynch

Agency Management East

900 W Trade Street

NC1-026-06-03

Charlotte, NC 28255

Attention: Priscilla Baker

Telephone: (980) 386-3475

Facsimile: (704) 409-0918

Email: priscilla.l.baker@baml.com



--------------------------------------------------------------------------------

Exhibit A

to Credit Agreement

FORM OF ADMINISTRATIVE QUESTIONNAIRE

Lender Administrative Questionnaire

 

Borrower:    HFOTCO LLC    Agent    Morgan Stanley Senior    Return To: Address:
   Funding, Inc.    Telephone:       Facsimile:       E-mail:

Legal Name of Lender:

 

 

Signature Block Information:

 

 

Type of Lender:

 

 

(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment)

Lender Parent:

 

 

Signing Credit Agreement    ☐

Coming in via Assignment    ☐

 

Domestic Address    Eurodollar Address

 

  

 

 

  

 

 

  

 

 

Contacts          Primary Credit Contact    Secondary Credit Contact Name:   

 

  

 

Company:   

 

  

 

Title:   

 

  

 

Address:   

 

  

 

  

 

  

 

  

 

  

 

Telephone:   

 

  

 

Facsimile:   

 

  

 

 

A-1



--------------------------------------------------------------------------------

E-mail Address:   

 

  

 

  

 

  

 

   Primary Operations Contact    Secondary Operations Contact Name:   

 

  

 

Company:   

 

  

 

Title:   

 

  

 

Address:   

 

  

 

  

 

  

 

  

 

  

 

Telephone:   

 

  

 

Facsimile:   

 

  

 

E-mail Address:   

 

  

 

   Bid Contact    LC Contact Name:   

 

  

 

Company:   

 

  

 

Title:   

 

  

 

Address:   

 

  

 

  

 

  

 

  

 

  

 

Telephone:   

 

  

 

Facsimile:   

 

  

 

E-mail Address:   

 

  

 

Lender’s Domestic Wire instructions    Bank Name:   

 

ABA/Routing No.:   

 

Account Name:   

 

Account No.:   

 

FFC Account Name:   

 

FFC Account No.:   

 

Attention:   

 

Reference:   

 

Lender’s Foreign Wire Instructions    Bank Name:   

 

ABA/Routing No.:   

 

Account Name:   

 

Account No.:   

 

FFC Account Name:   

 

FFC Account No.:   

 

Attention:   

 

Reference:   

 

 

 

A-2



--------------------------------------------------------------------------------

Agent’s Wire Instructions

 

Bank Name:   

 

ABA/Routing No.:   

 

Account Name:   

 

Account No.:   

 

Attention:   

 

Reference:   

 

 

 

A-3



--------------------------------------------------------------------------------

TAX DOCUMENTS

NON-U.S. LENDER INSTITUTIONS:

 

I. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution:

(a)    Form W-8BEN-E (Certificate of Status of Beneficial Owner for United
States Tax Withholding and Reporting (Entities)), (b) Form W-8ECI (Certificate
of Foreign Person’s Claim That Income Is Effectively Connected With the Conduct
of a Trade or Business in the United States) or (c) Form W-8EXP (Certificate of
Foreign Government or Other Foreign Organization for United States Tax
Withholding and Reporting). The Form W-8BEN-E and Form W-8EXP also require
certain certifications and information related to the institution’s Chapter 4
Status (“FATCA” status).

A U.S. taxpayer identification number is required for any institution submitting
Form W- 8ECI. It is also required on Form W-8BEN –E for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

 

II. Flow-Through Entities:

If your institution is organized outside the United States, and is classified
for U.S. federal income tax purposes as either a Partnership, Trust, Qualified
or Non-Qualified Intermediary, or other non-U.S. flow-through entity, an
original Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through
Entity, or Certain U.S. Branches for United States Tax Withholding) must be
completed by the intermediary together with a withholding statement.
Flow-through entities other than Qualified Intermediaries are required to
include tax forms for each of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we request that you submit an
original Form W-9.

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date you become a lender under the Credit Agreement. Failure to
provide the proper tax form when requested may subject your institution to U.S.
tax withholding.

 

 

A-4



--------------------------------------------------------------------------------

Exhibit B

to Credit Agreement

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [insert
name of Assignor] (the “Assignor”) and [insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”); receipt of a copy of which is hereby acknowledged
by the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement, any other
Loan Documents or any other documents or instruments delivered pursuant thereto
to the extent related to the amount and percentage interest identified below of
all of such outstanding rights and obligations of the Assignor under the
respective Facilities identified below and (b) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other Loan Documents or any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned by the
Assignor to the Assignee pursuant to clause (a) above (the rights and
obligations sold and assigned pursuant to clauses (a) and (b) above being
referred to herein collectively as the “Assigned Interest”). Each such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:                                                               
[Assignor [is][is not] a Defaulting Lender] 2.    Assignee:   
                                                            [indicate
[Affiliate] [Approved Fund] of [identify Lender]] 3.    Borrower:    HFOTCO LLC
4.    Administrative Agent:    Morgan Stanley Senior Funding, Inc., as the
administrative agent under the Credit Agreement

 

 

B-1



--------------------------------------------------------------------------------

5.    Credit Agreement:    Credit Agreement, dated as of August 19, 2014, among
Buffalo Gulf Coast Terminals LLC, HFOTCO LLC, the Lenders party thereto from
time to time, Morgan Stanley Senior Funding, Inc., as Administrative Agent, and
Bank of America, N.A., as Collateral Agent 7.    Assigned Interest:   

 

Assignor[s]

   Assignee[s]    Facility
Assigned1    Aggregate Amount of
Commitment/Loans
for all Lenders2    Amount of
Commitment/Loans
Assigned8    Percentage
Assigned of
Commitment/
Loans3    CUSIP
Number                $    $    %                     $    $    %               
     $    $    %     

 

8.    Effective Date:   

                     , 20         [To be inserted by the Administrative Agent
and which shall be the Effective Date of recordation of transfer in the register
therefor.].

 

1  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Credit Commitment,” “Term Loan Commitment,” etc.)

2  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

 

B-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

 

Name:

 

Title:

 

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

 

Name:

  Title:  

 

[Consented to and]4 Accepted:

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent

By:  

 

Name:   Title:   [Consented to:] 5

[MORGAN STANLEY BANK, N.A.,

as Swingline Lender and [an] Issuing Bank

By:  

 

Name:   Title:]  

[[                    ]

as an Issuing Bank

By:  

 

Name:   Title:]  

 

4 To be included only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

5  To be included only if the consent of each Issuing Bank and the Swingline
Lender Bank is required by the terms of the Credit Agreement.

 

 

B-3



--------------------------------------------------------------------------------

[Consented to:]6

 

[HFOTCO LLC

By:

 

 

Name:

 

Title:]

 

 

6 To be included only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

 

B-4



--------------------------------------------------------------------------------

Annex 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any Lien, encumbrance or other adverse claim (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
of any Person other than the Assignor made in or in connection with the Credit
Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Parent, the
Borrower, any of the other Subsidiaries or any Affiliate of the foregoing or any
other Person obligated in respect of any Loan Document or (iv) the performance
or observance by the Parent, the Borrower, any of the other Subsidiaries or any
Affiliate of the foregoing or any other Person of any of such Person’s
respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it is an Eligible
Assignee, (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement and the other Loan Documents as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 5.04(a) or (b) thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest, (vi) it has, independently and
without reliance on the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, and (vii) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of Section 2.17 of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender Party,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

 

B-5



--------------------------------------------------------------------------------

2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or electronic transmission in “.pdf’ or comparable format shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the laws of the State of New York.

 

 

B-6



--------------------------------------------------------------------------------

Exhibit C

to Credit Agreement

FORM OF BORROWING REQUEST

Date:                    ,         7

Requested Closing Date:                     ,         

Morgan Stanley Senior Funding, Inc.,

as Administrative Agent

1 New York Plaza

New York, NY 10004

Attention: Morgan Stanley Agency Servicing

 

  Re: HFOTCO LLC – Borrowing Request

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of August 19, 2014 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Buffalo Gulf Coast Terminals
LLC, a Delaware limited liability company (the “ Parent”), HFOTCO LLC, a Texas
limited liability company (the “Borrower”), the Lenders party thereto from time
to time, Morgan Stanley Senior Funding, Inc., as Administrative Agent, and Bank
of America, N.A., as Collateral Agent. Each capitalized term used but not
otherwise defined in this request (this “Borrowing Request”) shall have the
meaning assigned to such term in the Credit Agreement.

Pursuant to Section [2.03][2.04] of the Credit Agreement, the Borrower hereby
requests a Borrowing under the Credit Agreement, and in connection therewith
specifies the following information with respect to such Borrowing:

 

(a)

   Class of Borrowing:8   

 

(b)

   Aggregate principal amount of   

 

   Borrowing:   

(c)

   Date of Borrowing   

 

   (which is a Business Day):   

 

7  To be delivered (a) in the case of a Eurodollar Borrowing, not later than
11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing, (b) in the case of an ABR Borrowing (other than a Swingline
Borrowing), not later than 11:00 a.m., New York City time, one Business Day
before the date of the proposed Borrowing and (c) in the case of a Swingline
Borrowing, not later than 12:00 noon, New York City time, on the day of the
proposed Swingline Borrowing.

8  Specify Tranche B Term Borrowing, an Incremental Term Borrowing of a
particular Series, Revolving Borrowing or Swingline Borrowing.

 

 

C-1



--------------------------------------------------------------------------------

(d)

   [Type of Borrowing9:]   

 

   [Interest Period10:]                         months

(e)

   Funds are requested to be disbursed to:    [insert account information]

The Borrower hereby certifies that the conditions specified in paragraphs
(a) and (b) of Section 4.02 the Credit Agreement have been satisfied and that,
after giving effect to the Borrowing requested hereby, the Aggregate Revolving
Exposure (or any component thereof) shall not exceed the maximum amount thereof
(or the maximum amount of any such component specified in Section 2.01(b),
2.04(a) or 2.05(b) of the Credit Agreement

* * *

IN WITNESS WHEREOF, the Borrower has caused this Borrowing Request to be duly
executed and delivered by a Responsible Officer of the Borrower as of the date
first above written.

 

HFOTCO LLC By:  

 

Name:   Title:  

 

9 Specify ABR Borrowing or Eurodollar Borrowing. This information is not
required for a Swingline Borrowing.

10 This information is only required for a Eurodollar Borrowing and may be one,
two, three or six months.

 

 

C-2



--------------------------------------------------------------------------------

Exhibit D

to Credit Agreement

FORM OF INTEREST ELECTION REQUEST

Date:                     ,        11

Morgan Stanley Senior Funding, Inc.,

as Administrative Agent

1 New York Plaza

New York, NY 10004

Attention: Morgan Stanley Agency Servicing

Ladies and Gentlemen:

 

  Re: HFOTCO LLC – Interest Election Request

Reference is made to the Credit Agreement, dated as of August 19, 2014 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Buffalo Gulf Coast Terminals
LLC, a Delaware limited liability company (the “Parent”), HFOTCO LLC, a Texas
limited liability company (the “Borrower”), the Lenders from time to time party
thereto, Morgan Stanley Senior Funding, Inc., as Administrative Agent, and Bank
of America, N.A., as Collateral Agent. Each capitalized term used but not
otherwise defined herein shall have the meaning assigned to such term in the
Credit Agreement.

Pursuant to Section 2.07 of the Credit Agreement, the Borrower hereby requests
the conversion or continuation of a Borrowing under the Credit Agreement, and in
connection therewith specifies the following information wih respect to such
Borrowing and each resulting Borrowing:

 

1. Borrowing to which this request applies:

 

 

 

Aggregate principal amount:

 

 

 

Class:

 

 

 

Type:

 

 

 

[Last day of the current

   

 

11  To be delivered by the time that the Borrowing Request would be required
under Section 2.03 of the Credit Agreement if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election.

 

 

D-1



--------------------------------------------------------------------------------

Interest Period:12 ]

 

 

 

2. Effective date of this election (which is a Business Day):

 

 

 

3. Resulting Borrowing[s]:13

 

 

 

Aggregate principal amount:14

 

 

 

Type:15

 

 

 

[Interest Period:]16

 

 

 

 

Very truly yours, HFOTCO LLC By:  

 

Name:   Title:  

 

12 This information is only required for a Eurodollar Borrowing.

13  If different options are being elected with respect to different portions of
the Borrowing, provide the information required by this item 3 for each
resulting Borrowing.

14 Indicate the principal amount of the resulting Borrowing and the percentage
of the Borrowing in item 1 above.

15 Specify ABR Borrowing or Eurodollar Borrowing.

16 This information is only required for a Eurodollar Borrowing.

 

 

D-2



--------------------------------------------------------------------------------

Exhibit E

to Credit Agreement

FORM OF [TERM] [REVOLVING] NOTE

THIS [TERM] [REVOLVING] NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE
TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT
AGREEMENT REFERRED TO BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS
REPRESENTED HEREBY MUST BE RECORDED IN THE REGISTER MAINTAINED BY THE
ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT AGREEMENT.

 

$ [                    ]

   New York, New York    Date:             , 20        

FOR VALUE RECEIVED, the undersigned, HFOTCO LLC, a Texas limited liability
company (the “Borrower”), hereby unconditionally promises to pay to [ insert
name of Lender] (the “Payee”) or its registered assigns at the office specified
in the Credit Agreement (as hereinafter defined) in lawful money of the United
States and in immediately available funds, on the [Tranche B Term] [Revolving]
Maturity Date the principal amount of (a) $[                    ], or, if less,
(b) the aggregate unpaid principal amount of all Loans made by the Payee under
the Credit Agreement. The principal amount shall also be paid in the amounts and
on the dates specified in the Credit Agreement. The Borrower further agrees to
pay interest in like money at such office specified in the Credit Agreement on
the unpaid principal amount hereof from time to time outstanding at the rates
and on the dates specified in the Credit Agreement.

The holder of this promissory note (this “Note”) is authorized to endorse on the
schedules annexed hereto and made a part hereof or on a continuation thereof
which shall be attached hereto and made a part hereof the date, Type and amount
of each Loan made pursuant to the Credit Agreement and the date and amount of
each payment or prepayment of principal thereof, each continuation thereof, each
conversion of all or a portion thereof to another Type and, in the case of
Eurodollar Loans, the length of each Interest Period with respect thereto.
Subject to the entries made in the Register maintained pursuant to
Section 2.09(c) of the Credit Agreement, each such endorsement shall constitute
prima facie evidence of the accuracy of the information endorsed. The failure to
make any such endorsement or any error in any such endorsement shall not limit
or otherwise affect the obligations of the Borrower in respect of any Loan.

This Note is (a) one of the promissory notes relating to Loans referred to in
the Credit Agreement, dated as of August 19, 2014 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Buffalo Gulf Coast Terminals LLC, a Delaware limited
liability company (the “Parent”), the Borrower, the Lenders party thereto from
time to time, Morgan Stanley Senior Funding, Inc., as Administrative Agent, and
Bank of America, N.A., as Collateral Agent, (b) subject to the terms, conditions
and other provisions of the Credit Agreement, to which reference is made for a
more complete statement of the terms and conditions under which the Loans
evidenced hereby were made and are to be repaid and (c) subject to optional and
mandatory prepayment in whole or in part as provided in the Credit Agreement.
This Note is secured as provided in the Security

 

 

E-1



--------------------------------------------------------------------------------

Documents. Reference is hereby made to the Security Documents for a description
of the properties and assets in which a security interest has been granted, the
nature and extent of the security, the terms and conditions upon which the
security interests were granted and the rights of the holder of this Note in
respect thereof.

This Note is a registered Note and, upon surrender of this Note for registration
of transfer, accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Borrower may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Borrower will not be affected by any notice to
the contrary.

Upon the occurrence of any one or more Events of Default, all principal and
accrued interest then remaining unpaid on this Note shall become, or may be
declared to be, immediately due and payable, all as provided in the Credit
Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby consent to renewals
and extensions of time at or after the maturity hereof, without notice, and
hereby waive diligence, presentment, demand, protest and all other notices of
any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[THIS NOTE WAS ISSUED WITH ORIGINAL ISSUE DISCOUNT UNDER SECTION 1271, 1273 AND
1275 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. YOU MAY CONTACT MICHAEL
MANGAN, VICE PRESIDENT OF FINANCE OF THE BORROWER], AT HFOTCO LLC, 1201 SOUTH
SHELDON ROAD, HOUSTON, TX 77015, TEL: 713-948-6100, WHO WILL PROVIDE YOU WITH
ANY REQUIRED INFORMATION REGARDING THE ORIGINAL ISSUE DISCOUNT].

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 9.04 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

HFOTCO LLC By:  

 

Name:   Title:  

 

 

E-2



--------------------------------------------------------------------------------

Schedule A

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

 

Date

  

Amount of

ABR Loans

  

Amount
Converted to ABR
Loans

  

Amount of
Principal of ABR
Loans Repaid

  

Amount of ABR
Loans Converted to
Eurodollar Loans

  

Unpaid Principal
Balance of ABR
Loans

  

Notation Made By

                 

 

 

E-3



--------------------------------------------------------------------------------

Schedule B

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date

  

Amount of
Eurodollar
Loans

  

Amount
Converted to
Eurodollar Loans

  

Interest Period
and Eurodollar
Rate with
Respect Thereto

  

Amount of
Principal of
Eurodollar
Loans Repaid

  

Amount of
Eurodollar Loans
Converted to ABR
Loans

  

Unpaid
Principal
Balance of
Eurodollar
Loans

  

Notation
Made By

 

 

E-4



--------------------------------------------------------------------------------

Exhibit F

to Credit Agreement

FORM OF COMPLIANCE CERTIFICATE

The form of this Compliance Certificate has been prepared for convenience only,
and is not to affect, or to be taken into consideration in interpreting, the
terms of the Credit Agreement referred to below. The obligations of the Parent
and the Borrower under the Credit Agreement are as set forth in the Credit
Agreement, and nothing in this Compliance Certificate, or the form hereof, shall
modify such obligations or constitute a waiver of compliance therewith in
accordance with the terms of the Credit Agreement. In the event of any conflict
between the terms of this Compliance Certificate and the terms of the Credit
Agreement, the terms of the Credit Agreement shall govern and control, and the
terms of this Compliance Certificate are to be modified accordingly.

This Compliance Certificate, dated as of [                    ], 20[        ]
(this “ Compliance Certificate”), is delivered to you pursuant to Section 5.08
of the Credit Agreement, dated as of August 19, 2014 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“ Credit Agreement”), by and among Buffalo Gulf Coast Terminals LLC, a Delaware
limited liability company (the “ Parent”), HFOTCO LLC, a Texas limited liability
company (the “Borrower”), the Lenders party thereto from time to time, Morgan
Stanley Senior Funding, Inc., as Administrative Agent, and Bank of America,
N.A., as Collateral Agent. Each capitalized term used but not otherwise defined
in this Compliance Certificate shall have the meaning assigned to such term in
the Credit Agreement.

Each of the undersigned hereby certifies, on behalf of the Parent or the
Borrower, as applicable, in his or her capacity as a duly elected, qualified and
acting Responsible Officer of the Parent or the Borrower, as applicable, and not
in such Responsible Officer’s individual capacity, as follows:

1. I am a duly elected, qualified and acting Responsible Officer of the Parent
or the Borrower, as applicable, having the title set forth next to my signature
below.

2. I have reviewed and am familiar with the contents of this Compliance
Certificate.

3. I have reviewed the terms of the Credit Agreement and the other Loan
Documents that are relevant to the furnishing of this Compliance Certificate and
have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Parent and the Subsidiaries from
the beginning of the [Fiscal Quarter] [Fiscal Year] covered by the financial
statements attached hereto as Annex 1 (the “Financial Statements”) to the date
hereof. The examination described in this paragraph 3 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
a Default or an Event of Default during or at the end of such period [, except
as set forth in a separate attachment, if any, to this Compliance Certificate,
describing in reasonable detail, the nature of the condition or event, the
period during which it has existed and the action which the Parent or the
Borrower has taken, is taking, or proposes to take with respect to each such
condition or event].

 

 

F-1



--------------------------------------------------------------------------------

4. The Total Adjusted Net Leverage Ratio for the four consecutive Fiscal
Quarters ending with the [Fiscal Quarter] [last Fiscal Quarter of the Fiscal
Year] to which the Financial Statements relate is [            ] to 1.00.
Attached hereto as Annex 2 is the calculation of such Total Adjusted Net
Leverage Ratio.

5. The Available Amount as of the last day of the [Fiscal Quarter] [Fiscal Year]
to which the Financial Statements relate is $[            ]. Attached hereto as
Annex 3 is the calculation of such Available Amount[ and details of the
Available Amount Expenditures during such [Fiscal Quarter] [Fiscal Year]].

6. Attached hereto as Annex 4 is a report in form and method of analysis similar
to a “Management’s Discussion and Analysis” in form and substance reasonably
satisfactory to the Administrative Agent (covering such topics as the Parent and
the Subsidiaries’ financial condition and results of operations and the Parent
and the Subsidiaries’ businesses).

[7. Attached hereto as Annex 5 are consolidating financial statements for the
[Fiscal Quarter] [Fiscal Year] to which the Financial Statements relate
reflecting the adjustments necessary to eliminate the accounts of the
Unrestricted Subsidiaries from the Financial Statements.]17

[8. Concurrently with the delivery of this Compliance Certificate, each of the
Parent and the Borrower has delivered or caused to be delivered or shall deliver
or cause to be delivered to the Administrative Agent a Perfection Certificate
Supplement in accordance with Section 4.01(b) of the Security Agreement.]18

[Signature Page Follows]

 

17  To be included only if there are any Unrestricted Subsidiaries during the
Fiscal Quarter or Fiscal Year covered by the Financial Statements.

18 To be included in each Compliance Certificate delivered with respect to a
Fiscal Year.

 

 

F-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Responsible Officers have executed and
delivered this Compliance Certificate on behalf of the Parent or the Borrower,
as applicable, and have made the certifications and statements contained herein,
as of the date first above written.

 

BUFFALO GULF COAST TERMINALS LLC By:  

 

Name:   Title:   HFOTCO LLC By:  

 

Name:   Title:  

 

 

F-3



--------------------------------------------------------------------------------

Annex 1

[Attach financial statements]

 

 

F-4



--------------------------------------------------------------------------------

Annex 2 – Total Adjusted Net Leverage Ratio

Annex 2 – Total Adjusted Net Leverage Ratio The information described herein is
as of                     , 20        , and pertains to the period
from            , 20         to                     , 20        . Section
references herein relate to Sections of the Credit Agreement.

 

1.    Total Adjusted Net Indebtedness: (i) - (ii) =   
$ [        ,        ,        ]    (i)    Total Indebtedness:          The total
consolidated Indebtedness of the Parent and the Restricted Subsidiaries19   
$ [        ,        ,        ]    (ii)    [The designated portion of the][The]
aggregate amount of Unrestricted cash and Permitted Investments of the Loan
Parties as of the last day of the period specified above that is subject to a
Control Agreement20    $ [        ,        ,        ] 2.    Adjusted EBITDA:21
(i) + (ii) + (iii) - (iv) – (v) =    $ [        ,        ,        ]    (i)   
Net Income    $ [        ,        ,        ]    (ii)    to the extent deducted
in the determination of Net Income:    $ [        ,        ,        ]       (a)
all federal, state and other income taxes (including state franchise taxes based
upon income) of the Parent and the Restricted Subsidiaries paid or accrued
according to GAAP    $ [        ,        ,        ]       (b)    Interest
Expense: (I) + (II) + (III)    $ [        ,        ,        ]          (I)   
All interest, prepayment charges and fees incurred (whether paid or accrued) in
respect of any Indebtedness of the Parent and the Restricted Subsidiaries
(including imputed interest in respect of Capital Lease Obligations of the
Parent and the Restricted   

 

19  To be determined in accordance with GAAP as of such date, without giving
effect to (a) any election to value any Indebtedness at “fair value”, as
described in Section 1.02(f), (b) Indebtedness of the type referred to in clause
(h) of the definition of “Indebtedness” or (c) Indebtedness incurred in reliance
on clause (b) of the definition of “Permitted Debt”.

20 For any date on or prior to December 31, 2015, not to exceed $25,000,000.

21  For purposes of calculating EBITDA for any period to determine the Total
Adjusted Net Leverage Ratio, if during such period the Parent, the Borrower or
any other Restricted Subsidiary shall have consummated a Specified Transaction,
EBITDA for such period shall be calculated after giving pro forma effect thereto
in accordance with Section 1.02(j).

 

 

F-5



--------------------------------------------------------------------------------

            Subsidiaries, net payments received or made under interest rate
hedge agreements of the Parent and the Restricted Subsidiaries and all fees,
commissions and discounts owed by the Parent and the Restricted Subsidiaries
with respect to letters of credit and bankers’ acceptance financing) deducted in
determining Net Income, together with all interest capitalized or deferred of
the Parent and the Restricted Subsidiaries and not deducted in determining Net
Income    $ [        ,        ,        ]          (II)    All debt discount and
expense amortized or required to be amortized in the determination of Net Income
   $ [        ,        ,        ]          (III)    Dividends in respect of
Preferred Stock of the Parent and the Restricted Subsidiaries paid   
$ [        ,        ,        ]       (c) depreciation and amortization of the
Parent and the Restricted Subsidiaries determined in accordance with GAAP   
$ [        ,        ,        ]       (d) non-cash charges (excluding write-downs
of current assets)    $ [        ,        ,        ]       (e) unusual,
extraordinary or non-recurring expenses or losses   
$ [        ,        ,        ]       (f) fees, costs and expenses incurred in
connection with the Transactions    $ [        ,        ,        ]       (g)
fees, costs and expenses incurred in connection with the structuring,
negotiation, documentation and consummation of Permitted Acquisitions, permitted
issuances of Equity Interests, permitted Investments, permitted Restricted
Payments and permitted incurrences of Indebtedness, in each case, whether or not
consummated    $ [        ,        ,        ]       (h) fees, costs or expenses
incurred in connection with the redemption or retirement of any Indebtedness
(including prepayment premiums and make whole amounts, but excluding the payment
of accrued interest and fees thereon)    $ [        ,        ,        ]

 

F-6



--------------------------------------------------------------------------------

        

(i)   charges, losses and expenses for such period to the extent (I) paid for or
reimbursed by any Person (other than an Affiliate of the Parent or any
Subsidiary) or (II) reasonably expected to be paid for or reimbursed by any such
Person during the period of four consecutive Fiscal Quarters of the Parent
immediately following the period described above22

  

$ [        ,        ,         ]

        

(j)   restructuring charges incurred during such period23

   $ [        ,        ,        ]       (iii)    Crude Topping Unit EBITDA
Adjustment:    $ [        ,        ,        ]       (iv)    Without duplication:
   $ [        ,        ,        ]          (a) all cash payments made on account
of non-cash charges added back in computing EBITDA pursuant to (ii)(d) above   
$ [        ,        ,        ]          (b) to the extent including in the
determination of Net Income for such period, any unusual, extraordinary or
non-recurring gains and all non-cash items of income (including non-cash gains)
   $ [        ,        ,        ]       (v)    Interest Expense in respect of
the IKE Bonds    $ [        ,        ,        ] 3.    Total Adjusted Net
Leverage Ratio (1. / 2.)    [        ]:1.00

 

22  If any charges, losses or expenses are added back in computing EBITDA
pursuant to clause (ii)(i)(II) for any period and such charges, losses or
expenses are not paid for or reimbursed by any Person (other than an Affiliate
of the Parent or any Subsidiary) during the period of four consecutive Fiscal
Quarters of the Parent immediately following such period, then such charges,
losses or expenses shall be subtracted in computing EBITDA for the Fiscal
Quarter of the Parent immediately following such period of four consecutive
Fiscal Quarters of the Parent.

23 Subject to the Aggregate Cap.

 

 

F-7



--------------------------------------------------------------------------------

Annex 3 – Available Amount

The information described herein is as of                     , 20        , and
pertains to the period from                     , 20         to
                    , 20        . Section references herein relate to Sections
of the Credit Agreement.

 

  

Available Amount: (i) + [(ii) – (iii) – (iv)] =

         (i)    $75,000,000    $ [        ,        ,        ]       (ii)   

Available Equity Amount (a) + (b)

   $            75,000,000          The aggregate amount received by the Parent
and contributed to the Borrower subsequent to the Closing Date constituting
either:    $ [        ,        ,        ]          (a) Cash equity contributions
(in the form of common equity) made to the Parent by any Person other than the
Borrower or any other Restricted Subsidiary (other than Specified Equity
Contributions)    $ [        ,        ,        ]          (b) Net Issuance
Proceeds from any sale or issuance of common Equity Interests in the Parent
(other than Specified Equity Contributions)    $ [        ,        ,        ]   
   (iii)    The aggregate amount of Investments made pursuant to Section 6.07(m)
subsequent to the Closing Date as of such time    $ [        ,        ,        ]
      (iv)    Available Amount Expenditures    $ [        ,        ,        ]   
      (a) Restricted Payments made pursuant to Section 6.03(a)(iii)   
$ [        ,        ,        ]          (b) payments of or in respect of
Indebtedness pursuant to Section 6.03(b)(v)    $ [        ,        ,        ]   
      (c) Investments made pursuant to Section 6.07(n)   
$ [        ,        ,        ]

 

 

F-8



--------------------------------------------------------------------------------

Exhibit G-1

to Credit Agreement

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Date:                     , 20        

Morgan Stanley Senior Funding, Inc.,

as Administrative Agent

1 New York Plaza

New York, NY 10004

Attention: Morgan Stanley Agency Servicing

 

  Re: HFOTCO LLC – Certificate of Non-U.S. Lender

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of August 19, 2014 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Buffalo Gulf Coast Terminals
LLC, a Delaware limited liability company (the “Parent”), HFOTCO LLC, a Texas
limited liability company (the “Borrower”) the Lenders party thereto from time
to time, Morgan Stanley Senior Funding, Inc., as Administrative Agent, and Bank
of America, N.A., as Collateral Agent. Capitalized terms used but not otherwise
defined in this certificate (this “Certificate”) shall have the meanings
assigned to such terms in the Credit Agreement.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W- 8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

G-1-1



--------------------------------------------------------------------------------

*    *    *

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Certificate as of the date first above written.

 

[NAME OF LENDER] By:  

 

Name:   Title:  

 

G-1-2



--------------------------------------------------------------------------------

Exhibit G-2

to Credit Agreement

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Date:                     , 20        

Morgan Stanley Senior Funding, Inc.,

as Administrative Agent

1 New York Plaza

New York, NY 10004

Attention: Morgan Stanley Agency Servicing

 

  Re: HFOTCO LLC – Certificate of Non-U.S. Participant

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of August 19, 2014 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Buffalo Gulf Coast Terminals
LLC, a Delaware limited liability company (the “Parent”), HFOTCO LLC, a Texas
limited liability company (the “Borrower”) the Lenders party thereto from time
to time, Morgan Stanley Senior Funding, Inc., as Administrative Agent, and Bank
of America, N.A., as Collateral Agent. Capitalized terms used but not otherwise
defined in this certificate (this “Certificate”) shall have the meanings
assigned to such terms in the Credit Agreement.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code].

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

*    *    *

 

G-2-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Certificate as of the date first above written.

 

[NAME OF PARTICIPANT] By:  

 

Name:   Title:  

 

G-2-2



--------------------------------------------------------------------------------

Exhibit G-3

to Credit Agreement

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Date:                     , 20        

Morgan Stanley Senior Funding, Inc.,

as Administrative Agent

1 New York Plaza

New York, NY 10004

Attention: Morgan Stanley Agency Servicing

 

  Re: HFOTCO LLC – Certificate of Non-U.S. Participant

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of August 19, 2014 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Buffalo Gulf Coast Terminals
LLC, a Delaware limited liability company (the “Parent”), HFOTCO LLC, a Texas
limited liability company (the “Borrower”) the Lenders party thereto from time
to time, Morgan Stanley Senior Funding, Inc., as Administrative Agent, and Bank
of America, N.A., as Collateral Agent. Capitalized terms used but not otherwise
defined in this certificate (this “Certificate”) shall have the meanings
assigned to such terms in the Credit Agreement.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN, IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

G-3-1



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

*    *    *

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Certificate as of the date first above written.

 

[NAME OF PARTICIPANT] By:  

 

Name:   Title:  

 

G-3-2



--------------------------------------------------------------------------------

Exhibit G-4

to Credit Agreement

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Date:                     , 20        

Morgan Stanley Senior Funding, Inc.,

as Administrative Agent

1 New York Plaza

New York, NY 10004

Attention: Morgan Stanley Agency Servicing

 

  Re: HFOTCO LLC – Certificate of Non-U.S. Lender

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of August 19, 2014 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Buffalo Gulf Coast Terminals
LLC, a Delaware limited liability company (the “Parent”), HFOTCO LLC, a Texas
limited liability company (the “Borrower”) the Lenders party thereto from time
to time, Morgan Stanley Senior Funding, Inc., as Administrative Agent, and Bank
of America, N.A., as Collateral Agent. Capitalized terms used but not otherwise
defined in this certificate (this “Certificate”) shall have the meanings
assigned to such terms in the Credit Agreement.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN, IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this

 

G-4-1



--------------------------------------------------------------------------------

certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

*    *    *

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Certificate as of the date first above written.

 

[NAME OF LENDER] By:  

 

Name:   Title:  

 

G-4-2



--------------------------------------------------------------------------------

Exhibit H-l

to Credit Agreement

FORM OF CLOSING DATE CERTIFICATE

This Closing Date Certificate, dated as of [                ], 2014 (this
“Certificate”), is delivered pursuant to Section 4.01(b) of the Credit
Agreement, dated as of August 19, 2014 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Buffalo Gulf Coast Terminals LLC, a Delaware limited
liability company (the “ Parent”), HFOTCO LLC, a Texas limited liability company
(the “Borrower”), the Lenders party thereto from time to time, Morgan Stanley
Senior Funding, Inc., as Administrative Agent, and Bank of America, N.A., as
Collateral Agent. Each capitalized term used but not otherwise defined in this
Certificate shall have the meaning assigned to such term in the Credit
Agreement.

Each of the undersigned hereby certifies, on behalf of the Parent or the
Borrower, as applicable, in his or her capacity as a duly elected, qualified and
acting Responsible Officer of the Parent or the Borrower, as applicable, and not
in such Responsible Officer’s individual capacity, as follows:

1. I am a duly elected, qualified and acting Responsible Officer of the Parent
or the Borrower, as applicable, having the title set forth next to my signature
below, and, as such, I am authorized to execute and deliver this Certificate on
behalf of the Parent or the Borrower, as applicable.

2. I have reviewed the terms of Articles III and IV of the Credit Agreement and
the definitions and provisions contained in the Credit Agreement relating
thereto, and in my opinion I have made, or have caused to be made under my
supervision, such examination or investigation as is necessary to enable me to
express an informed opinion as to the matters referred to herein.

3. The conditions precedent set forth in Section 4.01(e) of the Credit Agreement
have been satisfied as of the date hereof.

4. The representations and warranties set forth in Article III of the Credit
Agreement and the other Loan Documents are true and correct (i) in the case of
the representations and warranties qualified or modified as to materiality in
the text thereof, in all respects and (ii) otherwise, in all material respects,
in each case as of the date hereof, except in the case of any such
representation and warranty that expressly relates to an earlier date, in which
case such representation and warranty shall be so true and correct on and as of
such earlier date.

5. At the time of and immediately after the date hereof, no Default or Event of
Default shall have occurred and be continuing.

 

H-1-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Responsible Officers have executed and
delivered this Certificate on behalf of the Parent or the Borrower, as
applicable, and have made the certifications and statements contained herein, as
of the date first above written.

 

BUFFALO GULF COAST TERMINALS LLC By:  

 

Name:   Title:   HFOTCO LLC By:  

 

Name:   Title:  

 

H-1-2



--------------------------------------------------------------------------------

Exhibit H-2

to Credit Agreement

FORM OF SOLVENCY CERTIFICATE

This Solvency Certificate, dated as of [                ], 2014 (this “Solvency
Certificate”), is delivered pursuant to Section 4.01(b) of the Credit Agreement,
dated as of August 19, 2014 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Buffalo Gulf Coast Terminals LLC, a Delaware limited liability
company (the “ Parent”), HFOTCO LLC, a Texas limited liability company (the
“Borrower”), the Lenders party thereto from time to time, Morgan Stanley Senior
Funding, Inc., as Administrative Agent, and Bank of America, N.A., as Collateral
Agent. Each capitalized term used but not otherwise defined in this Certificate
shall have the meaning assigned to such term in the Credit Agreement.

It is understood that the Administrative Agent and the other Secured Parties are
relying on the truth and accuracy of this Solvency Certificate in connection
with the Transactions.

Each of the undersigned hereby certifies, on behalf of the Parent or the
Borrower, as applicable, in his or her capacity as a duly elected, qualified and
acting Responsible Officer of the Parent or the Borrower, as applicable, and not
in such Responsible Officer’s individual capacity, as follows:

1. I am a duly elected, qualified and acting Responsible Officer of the Parent
or the Borrower, as applicable, having the title set forth next to my signature
below, and, as such, I am authorized to execute and deliver this Certificate on
behalf of the Parent or the Borrower, as applicable.

2. I am generally familiar with the properties, businesses and assets of the
Loan Parties and have reviewed the provisions of the Credit Agreement and the
other Loan Documents that are relevant to the furnishing of this Solvency
Certificate and the contents of this Solvency Certificate, and in my opinion I
have made, or caused to be made under my supervision, such examination or
investigation as is necessary to enable me to express an informed opinion as to
the matters referred to in this Solvency Certificate. The financial information
and assumptions that underlie and form the basis for the representations made in
this Solvency Certificate were reasonable when made and were made in good faith
and continue to be reasonable as of the date hereof.

3. On the date hereof, immediately after giving effect to the Transactions, the
fair value of the aggregate assets of the Loan Parties, at a fair valuation,
exceeds the debts and liabilities, direct, subordinated, contingent or
otherwise, of the Loan Parties.

4. On the date hereof, immediately after giving effect to the Transactions, the
present fair value of the property of the Loan Parties is greater than the
amount that will be required to pay the probable liabilities of the Loan Parties
on their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured. I
have assumed that in this context “present fair value” means the price available
upon the sale of such assets by a willing seller to a willing buyer, where
material information as to the asset and the market for such asset is known to
both, and where the sale is executed with commercially reasonable promptness.

 

H-2-1



--------------------------------------------------------------------------------

5. On the date hereof, immediately after giving effect to the Transactions, the
Loan Parties are able to pay their debts and other liabilities, direct,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured (after giving effect to any guarantees and credit
support).

6. On the date hereof, immediately after giving effect to the Transactions, the
Loan Parties do not have unreasonably small capital with which to conduct the
businesses in which they are engaged as such businesses are now conducted and
are proposed to be conducted following the date hereof (after giving effect to
any guarantees and credit support). I have assumed for purposes of reaching this
conclusion that “unreasonably small capital” depends upon the nature of the
particular business or businesses conducted or to be conducted, and I have
reached my conclusion based on the needs and anticipated needs for capital of
the businesses conducted or anticipated to be conducted by the Loan Parties in
light of the projections made on the date hereof and available credit capacity
(as the same may be restricted by the terms and conditions of the Loan
Documents).

7. In making the certifications set forth herein, I have considered, among other
things, the Base Case Projections delivered pursuant to the Credit Agreement.

*     *    *

IN WITNESS WHEREOF, the undersigned Responsible Officers have executed and
delivered this Solvency Certificate on behalf of the Parent or the Borrower, as
applicable, and have made the certifications and statements contained herein, as
of the date first above written.

 

BUFFALO GULF COAST TERMINALS LLC By:  

 

Name:   Title:   HFOTCO LLC By:  

 

Name:   Title:  

 

H-2-2



--------------------------------------------------------------------------------

Exhibit I

to Credit Agreement

FORM OF INSURANCE BROKER’S CERTIFICATE

[Insert Insurance Broker’s Letterhead]

[•], 2014

Morgan Stanley Senior Funding, Inc.,

as Administrative Agent

1 New York Plaza

New York, NY 10004

Attention: Morgan Stanley Agency Servicing

Bank of America, N.A.,

as Collateral Agent

One Bryant Park

New York, NY 10036

Attention:

 

  Re: HFOTCO LLC

Ladies and Gentlemen:

The undersigned, a duly authorized officer of [•] (the “ Insurance Broker”),
hereby provides this letter (this “Insurance Broker’s Certificate”) to you in
accordance with Section 4.01(h) of the Credit Agreement, dated as of August 19,
2014 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Buffalo Gulf
Coast Terminals LLC, a Delaware limited liability company (the “Parent”), HFOTCO
LLC, a Texas limited liability company (the “Borrower”), the Lenders party
thereto from time to time, Morgan Stanley Senior Funding, Inc., as
Administrative Agent, and Bank of America, N.A., as Collateral Agent. Each
capitalized term used by not otherwise defined in this Insurance Broker’s
Certificate shall have the meaning assigned to such term (whether directly or by
reference to another agreement or document) in the Credit Agreement.

I, on behalf of the Insurance Broker, do hereby certify to the Administrative
Agent as of the date hereof that:

 

  1. Attached hereto as Appendix A are certificates of insurance and/or
certified copies of the insurance policies of the Borrower and its Subsidiaries.

 

  2. Attached hereto as Appendix B is an accurate and complete list of the Loan
Parties’ insurance coverages which have been obtained to date in connection with
the properties and businesses of the Loan Parties. Such insurance coverages are
in full force and effect as of the date hereof, and all premiums due and payable
on or prior to the date hereof have been paid in full by the Loan Parties.

 

I-1



--------------------------------------------------------------------------------

  3. In our view, the Loan Parties’ insurance coverages (as represented by the
certificates or policies provided as Appendix A) meet or exceed the insurance
requirements specified in Section 5.13 of the Credit Agreement.

The Insurance Broker acknowledges that, pursuant to the Credit Agreement, the
Lender Parties are providing financing to the Borrower, and in so doing are
relying on this Insurance Broker’s Certificate with respect to the insurance
policies of the Loan Parties and their respective properties and businesses.

*    *    *

IN WITNESS WHEREOF, the Insurance Broker has caused this Insurance Broker’s
Certificate to be duly executed and delivered by an authorized officer of the
Insurance Broker as of the date first written above.

 

[•]   By:  

 

Name:   Title:  

 

I-2



--------------------------------------------------------------------------------

Appendix A

to Insurance Broker’s Certificate

[Attach certificates of insurance and/or certified copies of the insurance
policies]

 

I-3



--------------------------------------------------------------------------------

Appendix B

to Insurance Broker’s Certificate

[Attach list of insurance coverages]

 

I-4



--------------------------------------------------------------------------------

Exhibit J

to Credit Agreement

FORM OF PREPAYMENT NOTICE

Date:                     , 201    24

Morgan Stanley Senior Funding, Inc.,

as Administrative Agent

1 New York Plaza

New York, NY 10004

Attention: Morgan Stanley Agency Servicing

 

  Re: HFOTCO LLC – Prepayment Notice

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of August 19, 2014 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Buffalo Gulf Coast Terminals
LLC, a Delaware limited liability company (the “ Parent”), HFOTCO LLC, a Texas
limited liability company (the “Borrower”), the Lenders from time to time party
thereto, Morgan Stanley Senior Funding, Inc., as Administrative Agent, and Bank
of America, N.A., as Collateral Agent. Each capitalized term used but not
otherwise defined herein shall have the meaning assigned to such term in the
Credit Agreement.

This Prepayment Notice is delivered to you pursuant to Section 2.10(e) of the
Credit Agreement. The Borrower hereby gives notice of a prepayment of Loans as
follows:

1. Select Type(s) of Borrowing:

 

  ☐ ABR Borrowing in an aggregate principal amount of $                    .

 

  ☐ Eurodollar Borrowing with an Interest Period ending                     ,
201    in the aggregate principal amount of $                    .

 

  2. On                , 201     (a Business Day).

[3. Attached hereto as Appendix A is a calculation of the amount of the
prepayment contemplated hereby]25

 

24  To be delivered not later than 12:00 noon, New York City time, (a) in the
case of an ABR Borrowing, one Business Day before the date of the proposed
prepayment, (b) in the case of a Eurodollar Borrowing, three Business Days
before the date of the proposed prepayment and (c) in the case of a Swingline
Borrowing, on the date of the proposed prepayment.

25 This information is only required for a mandatory prepayment.

 

J-1



--------------------------------------------------------------------------------

This Prepayment Notice and prepayment contemplated hereby comply with the Credit
Agreement (including Sections 2.08 and 2.09 thereof).

*    *    *

 

HFOTCO LLC By:  

 

Name:   Title:  

 

J-2



--------------------------------------------------------------------------------

Exhibit K

to Credit Agreement

[FORM OF]

SECOND LIEN INTERCREDITOR AGREEMENT

Dated as of [     ], 20[     ]

among

BUFFALO GULF COAST TERMINALS LLC,

HFOTCO LLC,

THE OTHER GRANTORS PARTY HERETO,

BANK OF AMERICA, N.A.,

as the Collateral Agent for the First Lien Secured Parties and

as the First Lien Authorized Representative for the Bond Facility Secured
Parties

MORGAN STANLEY SENIOR FUNDING, INC.,

as the First Lien Authorized Representative for the Credit Facilities Secured
Parties

[    ],

as the Second Lien Authorized Representative for the Initial Second Lien Secured
Parties

and

THE OTHER AUTHORIZED REPRESENTATIVES PARTY HERETO

 

K-1



--------------------------------------------------------------------------------

SECOND LIEN INTERCREDITOR AGREEMENT dated as of [ ], 20[ ] (as it may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, this “Agreement”), is by and among BUFFALO GULF COAST TERMINALS
LLC, a Delaware limited liability company (the “Parent”), HFOTCO LLC, a Texas
limited liability company (the “Borrower”), the other Grantors party hereto,
BANK OF AMERICA, N.A., in its capacity as collateral agent for the First Lien
Secured Parties (in such capacity, together with its successors and permitted
assigns in such capacity, the “First Lien Collateral Agent”), and as First Lien
Authorized Representative for the Bond Facility Secured Parties (in such
capacity, together with its successors and permitted assigns in such capacity,
the “Bond Facility Administrative Agent”), MORGAN STANLEY SENIOR FUNDING, INC.,
in its capacity as First Lien Authorized Representative for the Credit
Facilities Secured Parties (in such capacity, together with its successors and
permitted assigns in such capacity, the “Credit Facilities Administrative
Agent”) and [INSERT NAME AND CAPACITY], as Second Lien Authorized Representative
for the Initial Second Lien Secured Parties (in such capacity, together with its
successors and permitted assigns in such capacity, the “Initial Second Lien
Authorized Representative”) and each additional Authorized Representative that
from time to time becomes a party hereto in accordance with Section 8.10.

In consideration of the premises and the agreements, provisions and covenants
herein contained, and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Grantors, the First Lien
Collateral Agent, the Bond Facility Administrative Agent (for itself and on
behalf of the Bond Facility Secured Parties), the Credit Facilities
Administrative Agent (for itself and on behalf of the Credit Facilities Secured
Parties, the Initial Second Lien Authorized Representative (for itself and on
behalf of the Initial Second Lien Secured Parties), each additional First Lien
Authorized Representative (for itself and on behalf of the Additional First Lien
Secured Parties of the applicable Series) and each additional Second Lien
Authorized Representative (for itself and on behalf of the Second Lien Secured
Parties of the applicable Series) agree as follows:

1.

DEFINITIONS

(a) Certain Defined Terms.

(i) Other than the terms set forth in Section 1.01(b), each capitalized term
used and not otherwise defined herein (including the preamble, recitals,
exhibits and schedules hereof) shall have the meaning assigned to such term
(whether directly or by reference to another agreement or document) in the Bond
Facility Agreement or the Credit Facilities Agreement, as applicable, or, if
defined in the UCC, the meaning assigned to such term therein.

(ii) In addition to the terms defined in the Bond Facility Agreement, the Credit
Facilities Agreement, the preamble and the recitals, as applicable, the
following terms shall have the following respective meanings:

“ Additional First Lien Documents” shall have the meaning assigned to such term
in the First Lien Security Agreement.

 

K-2



--------------------------------------------------------------------------------

“ Additional First Lien Obligations” shall have the meaning assigned to such
term in the First Lien Security Agreement.

“ Additional First Lien Secured Parties” shall have the meaning assigned to such
term in the First Lien Security Agreement.

“Additional Second Lien Documents” shall mean, with respect to any Series of
Additional Second Lien Obligations, the notes, indentures, security documents
and other operative agreements evidencing or governing such Additional Second
Lien Obligations, including each agreement entered into for the purpose of
securing such Additional Second Lien Obligations; provided that, in each case,
such Additional Second Lien Obligations have been designated as Additional
Second Lien Obligations pursuant to and in accordance with Section 8.10(b).

“Additional Second Lien Obligations” shall mean, with respect to any Series of
Additional Second Lien Documents, the Second Lien Obligations with respect to
such Series of Additional Second Lien Documents that have been designated as
Additional Second Lien Obligations pursuant to and in accordance with
Section 8.10(b).

“Additional Second Lien Secured Parties” shall mean, with respect to any Series
of Additional Second Lien Obligations, the holders of such Additional Second
Lien Obligations and any Second Lien Authorized Representative with respect
thereto.

“Agreement” shall have the meaning assigned to such term in the preamble.

“Applicable First Lien Secured Parties” shall mean, at any time, the Secured
Parties entitled to direct the Collateral Agent at such time pursuant to the
First Lien Intercreditor Agreement.

“Applicable Second Lien Secured Parties” shall mean, at any time, Second Lien
Secured Parties owed, having or holding Second Lien Obligations representing
more than 50% of the Second Lien Obligations at such time.

“ Authorized Representatives” shall mean the First Lien Authorized
Representatives and the Second Lien Authorized Representatives.

“Bankruptcy Case” shall mean a case under the Bankruptcy Code.

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended.

“Bankruptcy Law” shall mean the Bankruptcy Code and any similar Federal, state
or foreign law for the relief of debtors.

“Bond Facility Administrative Agent” shall have the meaning assigned to such
term in the recitals.

“Bond Facility Secured Parties” shall have the meaning assigned to such term in
the First Lien Security Agreement.

 

K-3



--------------------------------------------------------------------------------

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Collateral” shall mean the First Lien Collateral and the Second Lien
Collateral.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Facilities Administrative Agent” shall have the meaning assigned to such
term in the preamble.

“ Credit Facilities Secured Parties” shall have the meaning assigned to such
term in the First Lien Security Agreement.

“Debtor Relief Law” shall mean any applicable liquidation, conservatorship,
bankruptcy, insolvency, rearrangement, moratorium, reorganization or similar
debtor relief laws affecting the rights, remedies, powers, privileges or
benefits of creditors generally from time to time in effect.

“Designated Second Lien Authorized Representative” shall mean (a) the Initial
Second Lien Authorized Representative, until such time as the Initial Second
Lien Obligations cease to be the only Series of Second Lien Obligations
hereunder, and (b) thereafter, the Second Lien Authorized Representative
designated from time to time by the Applicable Second Lien Secured Parties, in a
notice to the First Lien Collateral Agent, the Parent and the Borrower, as the
“Designated Second Lien Authorized Representative” for purposes hereof.

“Discharge” shall mean, with respect to any Series of Secured Obligations, the
date on which all principal, premium, if any, interest, fees and other amounts
due or outstanding under the First Lien Documents or Second Lien Documents, as
the case may be, evidencing or governing such Series of Secured Obligations has
been paid in full (or, in the case of the Bond Facility Documents Obligations,
the Bonds have been repurchased in full by the Parent, the Borrower or an
Affiliate thereof) and all commitments thereunder have terminated and all
guarantees guaranteeing and all Liens securing such Series of Secured
Obligations have been discharged and released. The term “Discharged” shall have
a corresponding meaning.

“ First Lien Authorized Representative” shall mean each “Authorized
Representative” under and as defined in the First Lien Intercreditor Agreement.

“First Lien Authorized Representative Joinder Agreement ” shall mean an
“Authorized Representative Joinder Agreement” under and as defined in the First
Lien Intercreditor Agreement.

“ First Lien Collateral” shall mean all assets and properties that are (or are
required by any First Lien Document to be) subject to Liens created pursuant to
any First Lien Security Document to secure one or more Series of First Lien
Obligations.

 

K-4



--------------------------------------------------------------------------------

“First Lien Collateral Agent” shall have the meaning assigned to such term in
the preamble.

“First Lien Documents” shall have the meaning assigned to such term in the First
Lien Security Agreement.

“First Lien Event of Default” shall mean an “Event of Default” under and as
defined in any First Lien Document.

“First Lien Intercreditor Agreement” shall mean the Intercreditor Agreement,
dated as of August 19, 2014, among the Parent, the Borrower, the other Loan
Parties party thereto, the First Lien Collateral Agent, the Bond Facility
Administrative Agent, the Credit Facilities Administrative Agent and each
additional First Lien Authorized Representative from time to time party thereto.

“First Lien Obligations” shall have the meaning assigned to such term in the
First Lien Intercreditor Agreement.

“First Lien Secured Parties” shall have the meaning assigned to such term in the
First Lien Intercreditor Agreement.

“First Lien Security Agreement” shall mean the Pledge and Security Agreement,
dated as of August 19, 2014, among the Parent, the Borrower, the other Grantors
party thereto and the First Lien Collateral Agent.

“First Lien Security Documents” shall have the meaning assigned to such term in
the First Lien Intercreditor Agreement.

“ Grantor Joinder Agreement” shall mean a written instrument substantially in
the form of Exhibit B.

“Grantors” shall mean the Parent, the Borrower and each other Subsidiary or
direct or indirect parent company of the Parent which has granted a security
interest pursuant to any Security Document to secure any Series of Secured
Obligations.

“Initial Second Lien Documents” shall mean the [[Indenture] dated as of [ ], 20[
], by and among [ ]], and the notes, security documents and other operative
agreements evidencing or governing the Initial Second Lien Obligations,
including each agreement entered into for the purpose of securing the Initial
Second Lien Obligations.

“Initial Second Lien Obligations” shall mean the Second Lien Obligations with
respect to the Initial Second Lien Documents.

“Initial Second Lien Secured Parties” shall mean the holders of the Initial
Second Lien Obligations and the Initial Second Lien Authorized Representative.

“Initial Second Lien Authorized Representative” shall have the meaning assigned
to such term in the preamble.

 

K-5



--------------------------------------------------------------------------------

“Insolvency or Liquidation Proceeding” shall mean:

(1) any voluntary or involuntary case or proceeding under the Bankruptcy Code or
any other Bankruptcy Law with respect to any Grantor;

(2) any proceeding for the reorganization of any Grantor, any receivership or
any other similar case or proceeding with respect to any Grantor or a material
portion of its property, in each case whether voluntary or involuntary;

(3) any liquidation, dissolution or winding up of or relating to any Grantor, in
each case whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy; or

(4) any assignment for the benefit of creditors or marshaling of assets or
liabilities relating to any Grantor.

“Loan Parties” shall mean the Parent, the Borrower and each other Subsidiary or
direct or indirect parent company of the Parent which has (a) granted a security
interest pursuant to any Security Document to secure any Series of Secured
Obligations or (b) guaranteed any Series of Secured Obligations pursuant to any
First Lien Document or Second Lien Document, as the case may be.

“New Second Lien Authorized Representative” shall have the meaning assigned to
such term in Section 8.10(b)(ii).

“New Second Lien Documents” shall have the meaning assigned to such term in
Section 8.10(b)(i).

“New Second Lien Obligations” shall have the meaning assigned to such term in
Section 8.10(b).

“New Second Lien Secured Parties” shall have the meaning assigned to such term
in Section 8.10(b)(ii).

“Officer’s Certificate” has the meaning assigned to such term in Section 8.09.

“Parent” shall have the meaning assigned to such term in the preamble.

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Pledged or Controlled Collateral” shall have the meaning assigned to such term
in Section 5.05(a).

“Possessory Collateral” shall mean any Shared Collateral in the possession of
the First Lien Collateral Agent (or its agents or bailees), to the extent that
possession thereof perfects a Lien thereon under the Uniform Commercial Code of
any jurisdiction. Possessory Collateral

 

K-6



--------------------------------------------------------------------------------

includes, without limitation, any Certificated Securities, Promissory Notes,
Instruments and Chattel Paper, in each case, delivered to or in the possession
of the First Lien Collateral Agent under the terms of the First Lien Security
Documents.

“Proceeds” shall mean the proceeds of any sale, collection or other liquidation
of Shared Collateral, any payment or distribution made in respect of Shared
Collateral in a Bankruptcy Case and any amounts received by the First Lien
Collateral Agent, any First Lien Authorized Representative or any First Lien
Secured Party from a Second Lien Secured Party in respect of Shared Collateral
pursuant to this Agreement or any other intercreditor agreement.

“Recovery” shall have the meaning assigned to such term in Section 6.04.

“Refinance” shall mean, in respect of any indebtedness, to refinance, extend,
renew, defease, amend, increase, modify, supplement, restructure, refund,
replace or repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” shall have correlative meanings.

“Second Lien Authorized Representative” shall mean (a) in the case of the
Initial Second Lien Obligations, the Initial Second Lien Authorized
Representative and (b) in the case of any Series of Additional Second Lien
Obligations or Additional Second Lien Secured Parties that become subject to
this Agreement after the date hereof, the Second Lien Authorized Representative
named for such Series in the applicable Second Lien Authorized Representative
Joinder Agreement.

“Second Lien Authorized Representative Joinder Agreement” shall mean a written
instrument substantially in the form of Exhibit A.

“ Second Lien Collateral” shall mean all assets and properties that are (or are
required by any Second Lien Document to be) subject to Liens created pursuant to
any Second Lien Security Document to secure one or more Series of Second Lien
Obligations.

“Second Lien Document” shall mean (a) each Initial Second Lien Document and
(b) each Additional Second Lien Document.

“Second Lien Obligations” shall mean, with respect to any Series of Second Lien
Documents, (a) all obligations (monetary or otherwise, whether absolute or
contingent, matured or unmatured) of any of the Loan Parties arising under or in
connection with such Series of Second Lien Documents, including the principal of
and premium, if any, and interest (including interest accruing during the
pendency of any proceeding under any Debtor Relief Law, whether or not allowed
in such proceeding) on the Indebtedness under such Series of Second Lien
Documents and reimbursement obligations, fees, indemnities, costs, expenses
(including all fees, charges and disbursements of counsel to the related Second
Lien Secured Parties that are required to be paid by any of the Loan Parties
pursuant to such Series of Second Lien Documents) or otherwise with respect to
the Indebtedness under such Series of Second Lien

 

K-7



--------------------------------------------------------------------------------

Documents and (b) all other amounts due to the related Second Lien Secured
Parties under or in respect of such Series of Second Lien Documents, in each
case whether now existing or hereafter incurred, whether direct, indirect,
fixed, contingent, liquidated, unliquidated, joint, several, or joint and
several, now or hereafter existing, due or to become due whether evidenced in
writing or not, together with all costs, expenses (including attorneys’ fees
incurred in the enforcement or collection thereof), and interest accruing
thereon including interest accruing after the commencement of any proceedings
against any Loan Party under any Debtor Relief Law, whether or not allowed in
such proceeding.

“Second Lien Secured Parties” shall mean (a) the Initial Second Lien Secured
Parties and (b) any Additional Second Lien Secured Parties.

“Second Lien Security Documents” shall mean each agreement entered into in favor
of any Second Lien Authorized Representative for the purpose of securing any
Series of Second Lien Obligations.

“Secured Obligations” shall mean the First Lien Obligations and the Second Lien
Obligations.

“Secured Parties” shall mean the First Lien Secured Parties and the Second Lien
Secured Parties.

“Security Documents” shall mean the First Lien Security Documents and the Second
Lien Security Documents.

“Series” shall mean (a) with respect to the First Lien Secured Parties, any
First Lien Obligations or any First Lien Documents, each “Series” (under and as
defined in the First Lien Intercreditor Agreement) thereof and (b)(i) with
respect to the Second Lien Secured Parties, each of (A) the Initial Second Lien
Secured Parties (in their capacities as such) and (B) the Additional Second Lien
Secured Parties that become subject to this Agreement after the date hereof and
that are represented by a common Second Lien Authorized Representative (in its
capacity as such for such Additional Second Lien Secured Parties), (ii) with
respect to any Second Lien Obligations, each of (A) the Initial Second Lien
Obligations and (B) the Additional Second Lien Obligations incurred pursuant to
any Additional Second Lien Document which, pursuant to any Second Lien
Authorized Representative Joinder Agreement, are to be represented hereunder by
a common Second Lien Authorized Representative (in its capacity as such for such
Additional Second Lien Obligations) and (iii) with respect to any Second Lien
Documents, each of (A) the Initial Second Lien Documents and (B) the Additional
Second Lien Documents evidencing or governing Additional Second Lien Obligations
which, pursuant to any Second Lien Authorized Representative Joinder Agreement,
are to be represented hereunder by a common Second Lien Authorized
Representative (in its capacity as such for such Additional Second Lien
Obligations).

“Shared Collateral” shall mean, at any time, First Lien Collateral in which the
holders of at least one Series of Second Lien Obligations (or its Authorized
Representative) holds a valid and perfected security interest at such time. If,
at any time, any portion of the First Lien Collateral does not constitute Second
Lien Collateral under one or more Series of Second

 

 

K-8



--------------------------------------------------------------------------------

Lien Obligations, then such portion of the First Lien Collateral shall
constitute Shared Collateral only with respect to those Series of Second Lien
Obligations for which it constitutes Second Lien Collateral and shall not
constitute Shared Collateral for any Series of Second Lien Obligations which
does not have a valid and perfected security interest in such Collateral at such
time.

“Uniform Commercial Code” or “UCC” shall mean, unless otherwise specified, the
Uniform Commercial Code as from time to time in effect in the State of New York.

(b) Terms Generally. The following rules of interpretation shall apply to this
Agreement:

(i) the definitions set forth or referred to in Section 1.01 shall apply equally
to both the singular and plural forms of the terms defined;

(ii) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms;

(iii) the words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;

(iv) all references herein to Articles, Sections, Exhibits, Schedules, recitals
and the preamble shall be deemed references to Articles and Sections of, and
Exhibits, Schedules, recitals and the preamble to, this Agreement unless the
context shall otherwise require;

(v) the term “or” is not exclusive;

(vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties (whether real or personal), including cash, Equity Interests,
securities, revenues, accounts, leasehold interests and contract rights; and

(vii) references to agreements or other contractual obligations shall, unless
otherwise specified, be deemed to refer to such agreements or contractual
obligations as amended, supplemented, restated or otherwise modified from time
to time (subject to any applicable restrictions in any First Lien Document or
Second Lien Document).

2.

PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL

(a) Subordination. (i) Notwithstanding the date, time, manner or order of filing
or recordation of any document or instrument or grant, attachment or perfection
of any Liens granted to any Second Lien Authorized Representative or any Second
Lien Secured Party on the Shared Collateral or of any Liens granted to the First
Lien Collateral Agent or the First Lien Secured Parties on the Shared Collateral
(or any actual or alleged defect in any of the foregoing) and notwithstanding
any provision of the UCC, any applicable law, any Second Lien Document or any
First Lien Document or any other circumstance whatsoever, each Second Lien
Authorized Representative, on behalf of itself and its Second Lien Secured
Parties, hereby agrees

 

K-9



--------------------------------------------------------------------------------

that (a) any Lien on the Shared Collateral securing any First Lien Obligations
now or hereafter held by or on behalf of the First Lien Collateral Agent, any
First Lien Authorized Representative or other agent or trustee therefor or any
First Lien Secured Party, regardless of how acquired, whether by grant, statute,
operation of law, subrogation or otherwise, shall have priority over and be
senior in all respects and prior to any Lien on the Shared Collateral securing
any Second Lien Obligations and (b) any Lien on the Shared Collateral securing
any Second Lien Obligations now or hereafter held by or on behalf of any Second
Lien Authorized Representative or other agent or trustee therefor or any Second
Lien Secured Party, regardless of how acquired, whether by grant, statute,
operation of law, subrogation or otherwise, shall be junior and subordinate in
all respects to all Liens on the Shared Collateral securing the First Lien
Obligations. All Liens on the Shared Collateral securing the First Lien
Obligations shall be and remain senior in all respects and prior to all Liens on
the Shared Collateral securing any Second Lien Obligations for all purposes,
whether or not such Liens securing any Series of First Lien Obligations are
subordinated to any Lien securing any other obligation of the Parent, the
Borrower, any other Grantor or any other Person or otherwise subordinated,
voided, avoided, invalidated or lapsed.

(b) Nature of First Lien Obligations. Each Second Lien Authorized
Representative, on behalf of itself and its Second Lien Secured Parties,
acknowledges that (a) a portion of the First Lien Obligations is revolving in
nature and that the amount thereof that may be outstanding at any time or from
time to time may be increased or reduced and subsequently reborrowed, (b) the
terms of the First Lien Documents and the First Lien Obligations may be amended,
supplemented or otherwise modified, and the First Lien Obligations, or a portion
thereof, may be Refinanced from time to time and (c) the aggregate amount of the
First Lien Obligations may be increased, in each case, without notice to or
consent by any Second Lien Authorized Representative or Second Lien Secured
Party and without affecting the provisions hereof. The Lien priorities provided
for in Section 2.01 shall not be altered or otherwise affected by any amendment,
supplement or other modification, or any Refinancing, of either the First Lien
Obligations or the Second Lien Obligations, or any portion thereof. As between
the Parent, the Borrower and the other Grantors and the Second Lien Secured
Parties, the foregoing provisions will not limit or otherwise affect the
obligations of the Parent, the Borrower and the other Grantors contained in any
Second Lien Document with respect to the incurrence of additional First Lien
Obligations.

(c) Prohibition on Contesting Liens. Each of the Second Lien Authorized
Representatives, for itself and on behalf of its Second Lien Secured Parties,
agrees that it shall not (and hereby waives any right to) contest or support any
other Person in contesting, in any proceeding (including any Insolvency or
Liquidation Proceeding), the validity, extent, perfection, priority or
enforceability of any Lien securing the First Lien Obligations held (or
purported to be held) by or on behalf of the First Lien Collateral Agent, any
First Lien Authorized Representative or other agent or trustee therefor or any
First Lien Secured Party in any First Lien Collateral. Notwithstanding anything
to the contrary contained in this Agreement, no provision in this Agreement
shall be construed to prevent or impair the rights of the First Lien Collateral
Agent or any First Lien Authorized Representative to enforce this Agreement
(including the priority of the Liens securing the First Lien Obligations as
provided in Section 2.01) or any of the First Lien Documents.

 

K-10



--------------------------------------------------------------------------------

(d) No New Liens. The parties hereto agree that, so long as the Discharge of the
First Lien Obligations has not occurred, (a) none of the Grantors shall, or
shall permit any of its Subsidiaries to, grant or permit any additional Liens on
any asset to secure any Second Lien Obligation unless it has granted, or
concurrently therewith grants, a Lien on such asset to secure the First Lien
Obligations and (b) if any Second Lien Authorized Representative or any Second
Lien Secured Party shall hold any Lien on any asset of any Grantor or any other
Person securing any Second Lien Obligation that are not also subject to the
first-priority Liens securing the First Lien Obligations under the First Lien
Security Documents, such Second Lien Authorized Representative or Second Lien
Secured Party (i) shall notify the First Lien Collateral Agent promptly upon
becoming aware thereof and, unless such Grantor or other Person shall promptly
grant a similar Lien on such asset to the First Lien Collateral Agent as
security for the First Lien Obligations, shall assign such Lien to the First
Lien Collateral Agent as security for the First Lien Obligations (but may retain
a junior lien on such asset subject to the terms hereof) and (ii) until such
assignment or such grant of a similar Lien to the First Lien Collateral Agent,
shall be deemed to hold and have held such Lien for the benefit of the First
Lien Collateral Agent as security for the First Lien Obligations. To the extent
that the provisions of the immediately preceding sentence are not complied with
for any reason, without limiting any other right or remedy available to the
First Lien Collateral Agent, the First Lien Authorized Representatives or the
First Lien Secured Parties, each Second Lien Authorized Representative agrees,
for itself and on behalf of its Second Lien Secured Parties, that any amounts
received by or distributed to any Second Lien Secured Party pursuant to or as a
result of any Lien granted in contravention of this Section 2.04 shall be
subject to Section 4.02.

(e) Perfection of Liens. Except for the agreements of the First Lien Collateral
Agent pursuant to Section 5.05 hereof, none of the First Lien Collateral Agent,
the First Lien Authorized Representatives or the First Lien Secured Parties
shall be responsible for perfecting and maintaining the perfection of Liens with
respect to the Shared Collateral for the benefit of the Second Lien Authorized
Representatives or the Second Lien Secured Parties. The provisions of this
Agreement are intended solely to govern the respective Lien priorities as
between the First Lien Secured Parties and the Second Lien Secured Parties and
shall not impose on the First Lien Collateral Agent, the First Lien Authorized
Representatives, the First Lien Secured Parties, the Second Lien Authorized
Representatives, the Second Lien Secured Parties or any agent or trustee
therefor any obligations in respect of the disposition of Proceeds of any Shared
Collateral which would conflict with prior perfected claims therein in favor of
any other Person or any order or decree of any court or governmental authority
or any applicable law.

3.

ENFORCEMENT

(a) Exercise of Remedies. (i) So long as the Discharge of the First Lien
Obligations has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against the Parent, the Borrower or any
other Grantor, (i) neither any Second Lien Authorized Representative nor any
Second Lien Secured Party will (A) exercise or seek to exercise any rights or
remedies (including setoff) with respect to any Shared Collateral in respect of
any Second Lien Obligations, or institute any action or proceeding with respect
to such rights or remedies (including any action of foreclosure), (B) contest,
protest or object to any

 

K-11



--------------------------------------------------------------------------------

foreclosure proceeding or action brought with respect to the Shared Collateral
or any other First Lien Collateral by the First Lien Collateral Agent, any First
Lien Authorized Representative or any First Lien Secured Party in respect of the
First Lien Obligations, the exercise of any right by the First Lien Collateral
Agent, any First Lien Authorized Representative or any First Lien Secured Party
(or any agent or sub-agent on their behalf) in respect of the First Lien
Obligations under any lockbox agreement, control agreement, landlord waiver or
bailee’s letter or similar agreement or arrangement to which the First Lien
Collateral Agent, any First Lien Authorized Representative or any First Lien
Secured Party either is a party or may have rights as a third party beneficiary,
or any other exercise by any such party of any rights and remedies relating to
the Shared Collateral under the First Lien Documents or otherwise in respect of
the First Lien Collateral or the First Lien Obligations, or (C) object to the
forbearance by the First Lien Secured Parties from bringing or pursuing any
foreclosure proceeding or action or any other exercise of any rights or remedies
relating to the Shared Collateral in respect of First Lien Obligations and
(ii) except as otherwise provided herein, the First Lien Collateral Agent, the
First Lien Authorized Representatives and the First Lien Secured Parties shall
have the exclusive right to enforce rights, exercise remedies (including setoff
and the right to credit bid their debt) and make determinations regarding the
release, disposition or restrictions with respect to the Shared Collateral
without any consultation with or the consent of any Second Lien Authorized
Representative or any Second Lien Secured Party; provided, however, that (1) in
any Insolvency or Liquidation Proceeding commenced by or against the Parent, the
Borrower or any other Grantor, any Second Lien Authorized Representative may
file a claim or statement of interest with respect to its Second Lien
Obligations, (2) any Second Lien Authorized Representative may take any action
(not adverse to the prior Liens on the Shared Collateral securing the First Lien
Obligations or the rights of the First Lien Collateral Agent, the First Lien
Authorized Representatives or the First Lien Secured Parties to exercise
remedies in respect thereof) in order to create, prove, perfect, preserve or
protect (but not enforce) its rights in, and perfection and priority of its Lien
on, the Shared Collateral, (3) any Second Lien Authorized Representative and the
Second Lien Secured Parties may exercise their rights and remedies as unsecured
creditors, as provided in Section 5.04, and (4) any Second Lien Authorized
Representative may exercise the rights and remedies provided for in
Section 6.03. In exercising rights and remedies with respect to the First Lien
Collateral, the First Lien Collateral Agent, the First Lien Authorized
Representatives and the First Lien Secured Parties may enforce the provisions of
the First Lien Documents and exercise remedies thereunder, all in such order and
in such manner as they may determine in the exercise of their sole discretion.
Such exercise and enforcement shall include the rights of an agent appointed by
them to sell or otherwise dispose of Shared Collateral upon foreclosure, to
incur expenses in connection with such sale or disposition and to exercise all
the rights and remedies of a secured lender under the Uniform Commercial Code of
any applicable jurisdiction and of a secured creditor under Bankruptcy Laws of
any applicable jurisdiction.

(ii) So long as the Discharge of the First Lien Obligations has not occurred,
each Second Lien Authorized Representative, on behalf of itself and its Second
Lien Secured Parties, agrees that it will not, in the context of its role as
secured creditor, take or receive any Shared Collateral or any Proceeds of
Shared Collateral in connection with the exercise of any right or remedy
(including setoff) with respect to any Shared Collateral in respect of Second
Lien Obligations. Without limiting the generality of the foregoing, unless and
until the Discharge of the First Lien Obligations has occurred, except as
expressly provided in the proviso in clause (ii) of Section 3.01(a), the sole
right of the Second Lien Authorized Representatives and the Second

 

K-12



--------------------------------------------------------------------------------

Lien Secured Parties with respect to the Shared Collateral is to hold a Lien on
the Shared Collateral in respect of Second Lien Obligations pursuant to the
Second Lien Documents for the period and to the extent granted therein and to
receive a share of the Proceeds thereof, if any, after the Discharge of the
First Lien Obligations has occurred.

(iii) Subject to the proviso in clause (ii) of Section 3.01(a), (i) each Second
Lien Authorized Representative, for itself and on behalf of its Second Lien
Secured Parties, agrees that neither such Second Lien Authorized Representative
nor any of its Second Lien Secured Parties will take any action that would
hinder any exercise of remedies undertaken by the First Lien Collateral Agent,
any First Lien Authorized Representative or any First Lien Secured Party with
respect to the Shared Collateral under the First Lien Documents, including any
sale, lease, exchange, transfer or other disposition of the Shared Collateral,
whether by foreclosure or otherwise, and (ii) each Second Lien Authorized
Representative, for itself and on behalf of its Second Lien Secured Parties,
hereby waives any and all rights it or any of its Second Lien Secured Parties
may have as a junior lien creditor or otherwise to object to the manner in which
the First Lien Collateral Agent, the First Lien Authorized Representatives or
the First Lien Secured Parties seek to enforce or collect the First Lien
Obligations or the Liens granted on any of the First Lien Collateral, regardless
of whether any action or failure to act by or on behalf of the First Lien
Collateral Agent, any First Lien Authorized Representative or any other First
Lien Secured Party is adverse to the interests of the Second Lien Secured
Parties.

(iv) Each Second Lien Authorized Representative hereby acknowledges and agrees
that no covenant, agreement or restriction contained in any Second Lien Document
shall be deemed to restrict in any way the rights and remedies of the First Lien
Collateral Agent, the First Lien Authorized Representatives or the First Lien
Secured Parties with respect to the First Lien Collateral as set forth in this
Agreement and the First Lien Documents.

(v) Until the Discharge of the First Lien Obligations, the First Lien Collateral
Agent (acting at the direction of the Applicable First Lien Secured Parties)
shall have the exclusive right to exercise any right or remedy with respect to
the Shared Collateral and shall have the exclusive right to determine and direct
the time, method and place for exercising such right or remedy or conducting any
proceeding with respect thereto. Following the Discharge of the First Lien
Obligations, the Designated Second Lien Authorized Representative (acting at the
direction of the Applicable Second Lien Secured Parties) shall have the
exclusive right to exercise any right or remedy with respect to the Collateral,
and the Designated Second Lien Authorized Representative (acting at the
direction of the Applicable Second Lien Secured Parties) shall have the
exclusive right to direct the time, method and place of exercising or conducting
any proceeding for the exercise of any right or remedy available to the Second
Lien Secured Parties with respect to the Collateral, or of exercising or
directing the exercise of any trust or power conferred on the Second Lien
Authorized Representatives, or for the taking of any other action authorized by
the Second Lien Security Documents; provided, however, that nothing in this
Section shall impair the right of any Second Lien Authorized Representative or
other agent or trustee acting on behalf of the Second Lien Secured Parties to
take such actions with respect to the Collateral after the Discharge of the
First Lien Obligations as may be otherwise required or authorized pursuant to
any intercreditor agreement governing the Second Lien Secured Parties or the
Second Lien Obligations.

 

K-13



--------------------------------------------------------------------------------

(b) Cooperation. Subject to the proviso in clause (ii) of Section 3.01(a), each
Second Lien Authorized Representative, on behalf of itself and its Second Lien
Secured Parties, agrees that, unless and until the Discharge of the First Lien
Obligations has occurred, it will not commence, or join with any Person (other
than the First Lien Secured Parties and the First Lien Collateral Agent upon the
request thereof) in commencing, any enforcement, collection, execution, levy or
foreclosure action or proceeding with respect to any Lien held by it in the
Shared Collateral under any of the Second Lien Documents or otherwise in respect
of the Second Lien Obligations.

(c) Actions upon Breach. Should any Second Lien Authorized Representative or
Second Lien Secured Party, contrary to this Agreement, in any way take, attempt
to take or threaten to take any action with respect to the Shared Collateral
(including any attempt to realize upon or enforce any remedy with respect to
this Agreement) or fail to take any action required by this Agreement, the First
Lien Collateral Agent, any First Lien Authorized Representative or any First
Lien Secured Party (in its or their own name or in the name of the Parent, the
Borrower or any other Grantor) or the Parent, the Borrower or any Grantor may
obtain relief against such Second Lien Authorized Representative or Second Lien
Secured Party by injunction, specific performance or other appropriate equitable
relief. Each Second Lien Authorized Representative, on behalf of itself and its
Second Lien Secured Parties, hereby (i) agrees that the damages of the First
Lien Collateral Agent, the First Lien Authorized Representatives and the First
Lien Secured Parties from the actions of such Second Lien Authorized
Representative or any of its Second Lien Secured Parties may at any time be
difficult to ascertain and may be irreparable and waives any defense that the
Parent, the Borrower, any other Grantor or the First Lien Collateral Agent, any
First Lien Authorized Representative or any First Lien Secured Party cannot
demonstrate damage or be made whole by the awarding of damages and
(ii) irrevocably waives any defense based on the adequacy of a remedy at law and
any other defense that might be asserted to bar the remedy of specific
performance in any action that may be brought by the First Lien Collateral
Agent, any First Lien Authorized Representative or any First Lien Secured Party.

4.

PAYMENTS

(a) Application of Proceeds. From and after the occurrence and during the
continuance of any First Lien Event of Default, so long as the Discharge of the
First Lien Obligations has not occurred, the Shared Collateral or Proceeds
thereof received in connection with the sale or other disposition of, or
collection on, such Shared Collateral upon the exercise of remedies shall be
applied by the First Lien Collateral Agent to the First Lien Obligations in the
order specified in the First Lien Intercreditor Agreement until the Discharge of
the First Lien Obligations has occurred. Upon the Discharge of the First Lien
Obligations, the First Lien Collateral Agent shall deliver promptly to the
Designated Second Lien Authorized Representative any Shared Collateral or
Proceeds thereof held by it in the same form as received, with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct, to
be applied by the Designated Second Lien Authorized Representative to the Second
Lien Obligations in the order specified in the relevant Second Lien Documents.

 

K-14



--------------------------------------------------------------------------------

(b) Payments Over. Any Shared Collateral or Proceeds thereof received by any
Second Lien Authorized Representative or any Second Lien Secured Party in
connection with the exercise of any right or remedy (including setoff) relating
to the Shared Collateral in contravention of this Agreement shall be segregated
and held in trust for the benefit of and forthwith paid over to the First Lien
Collateral Agent for the benefit of the First Lien Secured Parties in the same
form as received, with any necessary endorsements, or as a court of competent
jurisdiction may otherwise direct. The First Lien Collateral Agent is hereby
authorized to make any such endorsements as agent for each Second Lien
Authorized Representative or any Second Lien Secured Party. This authorization
is coupled with an interest and is irrevocable.

5.

OTHER AGREEMENTS

(a) Releases. (i) Each Second Lien Authorized Representative, for itself and on
behalf of its Second Lien Secured Parties, agrees that, in the event of a sale,
transfer or other disposition of any specified item of Shared Collateral
(including all or substantially all of the equity interests of any Subsidiary),
the Liens granted to the Second Lien Authorized Representatives and the Second
Lien Secured Parties upon such Shared Collateral to secure Second Lien
Obligations shall terminate and be released, automatically and without any
further action, concurrently with the termination and release of all Liens
granted upon such Shared Collateral to secure First Lien Obligations. Upon
delivery to a Second Lien Authorized Representative of an Officer’s Certificate
stating that any such termination and release of Liens securing the First Lien
Obligations has become effective (or shall become effective concurrently with
such termination and release of the Liens granted to the Second Lien Secured
Parties and the Second Lien Authorized Representatives) and any necessary or
proper instruments of termination or release prepared by the Parent, the
Borrower or any other Grantor, such Second Lien Authorized Representative will
promptly execute, deliver or acknowledge, at the Parent’s, the Borrower’s or
such other Grantor’s sole cost and expense, such instruments to evidence such
termination and release of the Liens. Nothing in this Section 5.01(a) will be
deemed to affect any agreement of a Second Lien Authorized Representative, for
itself and on behalf of its Second Lien Secured Parties, to release the Liens on
the Second Lien Collateral as set forth in the relevant Second Lien Documents.

(ii) Each Second Lien Authorized Representative, for itself and on behalf of its
Second Lien Secured Parties, hereby irrevocably constitutes and appoints the
First Lien Collateral Agent and any officer or agent of the First Lien
Collateral Agent, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Second Lien Authorized Representative or such Second Lien Secured
Party or in the First Lien Collateral Agent’s own name, from time to time in the
First Lien Collateral Agent’s discretion, for the purpose of carrying out the
terms of Section 5.01(a), to take any and all appropriate action and to execute
any and all documents and instruments that may be necessary or desirable to
accomplish the purposes of Section 5.01(a), including any termination
statements, endorsements or other instruments of transfer or release.

 

K-15



--------------------------------------------------------------------------------

(iii) Unless and until the Discharge of the First Lien Obligations has occurred,
each Second Lien Authorized Representative, for itself and on behalf of its
Second Lien Secured Parties, hereby consents to the application, whether prior
to or after an event of default under any First Lien Document of proceeds of
Shared Collateral to the repayment of First Lien Obligations pursuant to the
First Lien Documents, provided that nothing in this Section 5.01(c) shall be
construed to prevent or impair the rights of the Second Lien Authorized
Representatives or the Second Lien Secured Parties to receive proceeds in
connection with the Second Lien Obligations not otherwise in contravention of
this Agreement.

(iv) Notwithstanding anything to the contrary in any Second Lien Security
Document, in the event the terms of a First Lien Security Document and a Second
Lien Security Document each require any Grantor (i) to make payment in respect
of any item of Shared Collateral, (ii) to deliver or afford control over any
item of Shared Collateral to, or deposit any item of Shared Collateral with,
(iii) to register ownership of any item of Shared Collateral in the name of or
make an assignment of ownership of any Shared Collateral or the rights
thereunder to, (iv) cause any securities intermediary, commodity intermediary or
other Person acting in a similar capacity to agree to comply, in respect of any
item of Shared Collateral, with instructions or orders from, or to treat, in
respect of any item of Shared Collateral, as the entitlement holder, (v) hold
any item of Shared Collateral in trust for (to the extent such item of Shared
Collateral cannot be held in trust for multiple parties under applicable law),
(vi) obtain the agreement of a bailee or other third party to hold any item of
Shared Collateral for the benefit of or subject to the control of or, in respect
of any item of Shared Collateral, to follow the instructions of or (vii) obtain
the agreement of a landlord with respect to access to leased premises where any
item of Shared Collateral is located or waivers or subordination of rights with
respect to any item of Shared Collateral in favor of, in any case, both the
First Lien Collateral Agent and any Second Lien Authorized Representative or
Second Lien Secured Party, such Grantor may, until the Discharge of the First
Lien Obligations has occurred, comply with such requirement under the Second
Lien Security Document as it relates to such Shared Collateral by taking any of
the actions set forth above only with respect to, or in favor of, the First Lien
Collateral Agent.

(b) Insurance and Condemnation Awards. Unless and until the Discharge of the
First Lien Obligations has occurred, the First Lien Collateral Agent and the
First Lien Secured Parties shall have the sole and exclusive right, subject to
the rights of the Grantors under the First Lien Documents, (a) to be named as
additional insured and loss payee under any insurance policies maintained from
time to time by any Grantor, (b) to adjust settlement for any insurance policy
covering the Shared Collateral in the event of any loss thereunder and (c) to
approve any award granted in any condemnation or similar proceeding affecting
the Shared Collateral. Unless and until the Discharge of the First Lien
Obligations has occurred, all proceeds of any such policy and any such award, if
in respect of the Shared Collateral, shall be paid (i) first, prior to the
occurrence of the Discharge of the First Lien Obligations, to the First Lien
Collateral Agent for the benefit of the First Lien Secured Parties pursuant to
the terms of the First Lien Documents, (ii) second, after the occurrence of the
Discharge of the First Lien Obligations, to the Designated Second Lien
Authorized Representative for the benefit of the Second Lien Secured Parties
pursuant to the terms of the applicable Second Lien Documents and (iii) third,
if no Second Lien Obligations are outstanding, to the owner of the subject
property, such other Person as may be entitled thereto or as a court of
competent jurisdiction may otherwise direct. If any Second Lien Authorized
Representative or

 

K-16



--------------------------------------------------------------------------------

any Second Lien Secured Party shall, at any time, receive any proceeds of any
such insurance policy or any such award in contravention of this Agreement, it
shall pay such proceeds over to the First Lien Collateral Agent in accordance
with the terms of Section 4.02.

(c) Amendments to Second Lien Security Documents. (i) Without the prior written
consent of the First Lien Collateral Agent and each First Lien Authorized
Representativ (acting in accordance with the applicable First Lien Documents),
no Second Lien Security Document may be amended, supplemented or otherwise
modified or entered into to the extent such amendment, supplement or
modification, or the terms of any new Second Lien Security Document, would be
prohibited by or inconsistent with any of the terms of this Agreement. Each
Grantor agrees to deliver to the First Lien Collateral Agent copies of (i) any
amendments, supplements or other modifications to the Second Lien Security
Documents and (ii) any new Second Lien Security Documents promptly after
effectiveness thereof, and each Second Lien Authorized Representative, for
itself and on behalf of its Second Lien Secured Parties, agrees that each Second
Lien Security Document shall include the following language (or language to
similar effect reasonably approved by the First Lien Collateral Agent):

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [Second Lien Authorized Representative] pursuant to
this Agreement are expressly subject and subordinate to the liens and security
interests granted in favor of the First Lien Secured Parties (as defined in the
Intercreditor Agreement referred to below), including liens and security
interests granted to Bank of America, N.A., in its capacity as collateral agent
for the First Lien Secured Parties, and (ii) the exercise of any right or remedy
by the [Second Lien Authorized Representative] hereunder is subject to the
limitations and provisions of the Second Lien Intercreditor Agreement dated as
of [ ], 20[ ] (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “ Intercreditor Agreement”), by and
among Buffalo Gulf Coast Terminals LLC, HFOTCO LLC, the other grantors party
hereto, Bank of America, N.A., in its capacity as collateral agent for the First
Lien Secured Parties, [Second Lien Authorized Representative] and the other
parties thereto. In the event of any conflict between the terms of the
Intercreditor Agreement and the terms of this Agreement, the terms of the
Intercreditor Agreement shall govern.”

(ii) In the event that the First Lien Collateral Agent or the First Lien Secured
Parties enter into any amendment, waiver or consent in respect of any of the
First Lien Security Documents for the purpose of adding to or deleting from, or
waiving or consenting to any departures from any provisions of, any First Lien
Security Document or changing in any manner the rights of the First Lien
Collateral Agent, the First Lien Secured Parties, the Parent, the Borrower or
any other Grantor thereunder (including the release of any Liens in First Lien
Collateral), then such amendment, waiver or consent shall apply automatically to
any comparable provision of the comparable Second Lien Security Documents
without the consent of any Second Lien Authorized Representative or any Second
Lien Secured Party and without any action by any Second Lien Authorized
Representative, the Parent, the Borrower or any other Grantor; provided,
however, that written notice of such amendment, waiver or consent shall have
been given to each Second Lien Authorized Representative within 10 Business Days
after the effectiveness of such amendment, waiver or consent.

 

K-17



--------------------------------------------------------------------------------

(d) Rights as Unsecured Creditors. Notwithstanding anything to the contrary in
this Agreement, the Second Lien Authorized Representatives and the Second Lien
Secured Parties may exercise rights and remedies as unsecured creditors against
the Parent, the Borrower and any other Grantor in accordance with the terms of
the Second Lien Documents and applicable law. Nothing in this Agreement shall
prohibit the receipt by any Second Lien Authorized Representative or any Second
Lien Secured Party of the required payments of principal, premium, interest,
fees and other amounts due under the Second Lien Documents so long as such
receipt is not the direct or indirect result of the exercise by a Second Lien
Authorized Representative or any Second Lien Secured Party of rights or remedies
as a secured creditor in respect of Shared Collateral. In the event any Second
Lien Authorized Representative or any Second Lien Secured Party becomes a
judgment lien creditor in respect of Shared Collateral as a result of its
enforcement of its rights as an unsecured creditor in respect of Second Lien
Obligations, such judgment lien shall be subordinated to the Liens securing
First Lien Obligations on the same basis as the other Liens securing the Second
Lien Obligations are so subordinated to such Liens securing First Lien
Obligations under this Agreement. Nothing in this Agreement shall impair or
otherwise adversely affect any rights or remedies the First Lien Collateral
Agent, the First Lien Authorized Representatives or the First Lien Secured
Parties may have with respect to the First Lien Collateral.

(e) Gratuitous Bailee for Perfection. (i) The First Lien Collateral Agent
acknowledges and agrees that if it shall at any time hold a Lien securing any
First Lien Obligations on any Shared Collateral that can be perfected by the
possession or control of such Shared Collateral or of any account in which such
Shared Collateral is held, and if such Shared Collateral or any such account is
in fact in the possession or under the control of the First Lien Collateral
Agent, or of agents or bailees of the First Lien Collateral Agent (such Shared
Collateral being referred to herein as the “Pledged or Controlled Collateral”),
or if it shall any time obtain any landlord waiver or bailee’s letter or any
similar agreement or arrangement granting it rights or access to Shared
Collateral, the First Lien Collateral Agent shall also hold such Pledged or
Controlled Collateral, or take such actions with respect to such landlord
waiver, bailee’s letter or similar agreement or arrangement, as sub-agent or
gratuitous bailee for the relevant Second Lien Authorized Representatives, in
each case solely for the purpose of perfecting the Liens granted under the
relevant Second Lien Security Documents and subject to the terms and conditions
of this Section 5.05.

(ii) In the event that the First Lien Collateral Agent (or its agents or
bailees) has Lien filings against intellectual property that is part of the
Shared Collateral that are necessary for the perfection of Liens in such Shared
Collateral, the First Lien Collateral Agent agrees to hold such Liens as
sub-agent and gratuitous bailee for the relevant Second Lien Authorized
Representatives and any assignee thereof, solely for the purpose of perfecting
the security interest granted in such Liens pursuant to the relevant Second Lien
Security Documents, subject to the terms and conditions of this Section 5.05.

(iii) Except as otherwise specifically provided herein, until the Discharge of
the First Lien Obligations has occurred, the First Lien Collateral Agent shall
be entitled to deal with the Pledged or Controlled Collateral in accordance with
the terms of the First Lien Documents as if the Liens under the Second Lien
Security Documents did not exist. The rights of the Second Lien Authorized
Representatives and the Second Lien Secured Parties with respect to the Pledged
or Controlled Collateral shall at all times be subject to the terms of this
Agreement.

 

K-18



--------------------------------------------------------------------------------

(iv) The First Lien Collateral Agent shall have no obligation whatsoever to the
Second Lien Authorized Representatives or any Second Lien Secured Party to
assure that any of the Pledged or Controlled Collateral is genuine or owned by
the Grantors or to protect or preserve rights or benefits of any Person or any
rights pertaining to the Shared Collateral, except as expressly set forth in
this Section 5.05. The duties or responsibilities of the First Lien Collateral
Agent under this Section 5.05 shall be limited solely to holding or controlling
the Shared Collateral and the related Liens referred to in paragraphs (a) and
(b) of this Section 5.05 as subagent and gratuitous bailee for the relevant
Second Lien Authorized Representative for purposes of perfecting the Lien held
by such Second Lien Authorized Representative.

(v) The First Lien Collateral Agent shall not have by reason of the Second Lien
Security Documents or this Agreement, or any other document, a fiduciary
relationship in respect of any Second Lien Authorized Representative or any
Second Lien Secured Party, and each, Second Lien Authorized Representative, for
itself and on behalf of its Second Lien Secured Parties, hereby waives and
releases the First Lien Collateral Agent from all claims and liabilities arising
pursuant to the First Lien Collateral Agent’s role under this Section 5.05 as
sub-agent and gratuitous bailee with respect to the Shared Collateral.

(vi) Upon the Discharge of the First Lien Obligations, the First Lien Collateral
Agent shall, at the Grantors’ sole cost and expense, (i) (A) deliver to the
Designated Second Lien Authorized Representative, to the extent that it is
legally permitted to do so, all Shared Collateral, including all proceeds
thereof, held or controlled by the First Lien Collateral Agent or any of its
agents or bailees, including the transfer of possession and control, as
applicable, of the Pledged or Controlled Collateral, together with any necessary
endorsements and notices to depositary banks, securities intermediaries and
commodities intermediaries, and assign its rights under any landlord waiver or
bailee’s letter or any similar agreement or arrangement granting it rights or
access to Shared Collateral, or (B) direct and deliver such Shared Collateral as
a court of competent jurisdiction may otherwise direct, (ii) notify any
applicable insurance carrier that it is no longer entitled to be a loss payee or
additional insured under the insurance policies of any Grantor issued by such
insurance carrier and (iii) notify any governmental authority involved in any
condemnation or similar proceeding involving any Grantor that the Designated
Second Lien Authorized Representative is entitled to approve any awards granted
in such proceeding. The Parent, the Borrower and the other Grantors shall take
such further action as is required to effectuate the transfer contemplated
hereby and shall indemnify the First Lien Collateral Agent for loss or damage
suffered by the First Lien Collateral Agent as a result of such transfer, except
for loss or damage suffered by the First Lien Collateral Agent as a result of
its own willful misconduct or gross negligence. The First Lien Collateral Agent
has no obligation to follow instructions from the Designated Second Lien
Authorized Representative in contravention of this Agreement.

(vii) None of the First Lien Collateral Agent, any First Lien Authorized
Representative or any First Lien Secured Party shall be required to marshal any
present or future collateral security for any obligations of the Parent, the
Borrower or any Subsidiary to the First Lien Collateral Agent, any First Lien
Authorized Representative or any First Lien Secured Party

 

 

K-19



--------------------------------------------------------------------------------

under the First Lien Documents or any assurance of payment in respect thereof,
or to resort to such collateral security or other assurances of payment in any
particular order, and all of their rights in respect of such collateral security
or any assurance of payment in respect thereof shall be cumulative and in
addition to all other rights, however existing or arising.

(f) When Discharge of First Lien Obligations Deemed to Not Have Occurred. If, at
any time after any Discharge of the First Lien Obligations has occurred, the
Parent, the Borrower or any Subsidiary incurs any First Lien Obligations (other
than in respect of the payment of indemnities surviving the Discharge of the
First Lien Obligations), then such Discharge of the First Lien Obligations shall
automatically be deemed not to have occurred for all purposes of this Agreement
(other than with respect to any actions taken prior to the date of the
incurrence of such First Lien Obligations as a result of the occurrence of such
Discharge of the First Lien Obligations) and the documents evidencing or
governing such First Lien Obligations shall automatically be treated as First
Lien Documents for all purposes of this Agreement, including for purposes of the
Lien priorities and rights in respect of Shared Collateral set forth herein and
the granting by the First Lien Collateral Agent of amendments, waivers and
consents hereunder and the administrative agent, collateral agent, trustee
and/or similar representative acting on behalf of the holders of such First Lien
Obligations shall be the First Lien Collateral Agent for all purposes of this
Agreement. Upon receipt of notice of the incurrence of such First Lien
Obligations (including the identity of the new First Lien Collateral Agent),
each Second Lien Authorized Representative (including the Designated Second Lien
Authorized Representative) shall promptly (a) enter into such documents and
agreements (at the expense of the Borrower), including amendments or supplements
to this Agreement, as the Borrower or the new First Lien Collateral Agent shall
reasonably request in writing in order to provide the new First Lien Collateral
Agent the rights of the First Lien Collateral Agent contemplated hereby,
(b) deliver to the new First Lien Collateral Agent, to the extent that it is
legally permitted to do so, all Shared Collateral, including all proceeds
thereof, held or controlled by such Second Lien Authorized Representative or any
of its agents or bailees, including the transfer of possession and control, as
applicable, of the Pledged or Controlled Collateral, together with any necessary
endorsements and notices to depositary banks, securities intermediaries and
commodities intermediaries, and assign its rights under any landlord waiver or
bailee’s letter or any similar agreement or arrangement granting it rights or
access to Shared Collateral, (c) notify any applicable insurance carrier that it
is no longer entitled to be a loss payee or additional insured under the
insurance policies of any Grantor issued by such insurance carrier and (d)
notify any governmental authority involved in any condemnation or similar
proceeding involving a Grantor that the new First Lien Collateral Agent is
entitled to approve any awards granted in such proceeding.

6.

INSOLVENCY OR LIQUIDATION PROCEEDINGS.

(a) Financing Issues. Until the Discharge of the First Lien Obligations has
occurred, if the Parent, the Borrower or any other Grantor shall be subject to
any Insolvency or Liquidation Proceeding and the First Lien Collateral Agent,
any First Lien Authorized Representative or any First Lien Secured Party shall
desire to consent (or not object) to the sale, use or lease of cash or other
collateral or to consent (or not object) to the Parent’s, the

 

K-20



--------------------------------------------------------------------------------

Borrower’s or any other Grantor’s obtaining financing under Section 363 or
Section 364 of Title 11 of the United States Code or any similar provision of
any other Bankruptcy Law (“DIP Financing”), then each Second Lien Authorized
Representative, for itself and on behalf of its Second Lien Secured Parties,
agrees that (a) it will raise no objection to and will not otherwise contest
such sale, use or lease of such cash or other collateral or such DIP Financing
and, except to the extent permitted by the proviso in clause (ii) of
Section 3.01(a) and Section 6.03, will not request adequate protection or any
other relief in connection therewith and, to the extent the Liens securing the
First Lien Obligations are subordinated or pari passu with such DIP Financing,
will subordinate (and will be deemed hereunder to have subordinated) its Liens
in the Shared Collateral to (x) such DIP Financing (and all obligations relating
thereto) on the same basis as the Liens securing the Second Lien Obligations are
so subordinated to Liens securing the First Lien Obligations under this
Agreement and (y) to any “carve-out” for professional and United States Trustee
fees agreed to by the First Lien Collateral Agent or the First Lien Authorized
Representatives, (b) it will raise no objection to (and will not otherwise
contest) any motion for relief from the automatic stay or from any injunction
against foreclosure or enforcement in respect of the First Lien Obligations made
by the First Lien Collateral Agent, any First Lien Authorized Representative or
any First Lien Secured Party, (c) it will raise no objection to (and will not
otherwise contest) any lawful exercise by any First Lien Secured Party of the
right to credit bid First Lien Obligations at any sale in foreclosure of any
First Lien Collateral, (d) it will raise no objection to (and will not otherwise
contest) any other request for judicial relief made in any court by any First
Lien Secured Party relating to the lawful enforcement of any Lien on any First
Lien Collateral or (e) it will raise no objection to (and will not otherwise
contest or oppose) any order relating to a sale or other disposition of any
asset of any Grantor for which the First Lien Collateral Agent has consented
that provides, to the extent such sale or other disposition is to be free and
clear of Liens, that the Liens securing the First Lien Obligations and the
Second Lien Obligations will attach to the proceeds of the sale on the same
basis of priority as the Liens on the Shared Collateral securing the First Lien
Obligations rank to the Liens on the Shared Collateral securing the Second Lien
Obligations pursuant to this Agreement. Each Second Lien Authorized
Representative, for itself and on behalf of its Second Lien Secured Parties,
agrees that notice received two Business Days prior to the entry of an order
approving such usage of cash or other collateral or approving such financing
shall be adequate notice.

(b) Relief from the Automatic Stay. Until the Discharge of the First Lien
Obligations has occurred, each Second Lien Authorized Representative, for itself
and on behalf of its Second Lien Secured Parties, agrees that none of them shall
seek relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding or take any action in derogation thereof, in each case in
respect of any Shared Collateral, without the prior written consent of the First
Lien Collateral Agent.

(c) Adequate Protection. Each Second Lien Authorized Representative, for itself
and on behalf of its Second Lien Secured Parties, agrees that none of them shall
object, contest or support any other Person objecting to or contesting (a) any
request by the First Lien Collateral Agent, any First Lien Authorized
Representative or any First Lien Secured Party for adequate protection, (b) any
objection by the First Lien Collateral Agent, any First Lien Authorized
Representative or any First Lien Secured Party to any motion, relief, action or
proceeding based on the First Lien Collateral Agent’s, any First Lien Authorized

 

K-21



--------------------------------------------------------------------------------

Representative’s or any First Lien Secured Party’s claiming a lack of adequate
protection or (c) the payment of interest, fees, expenses or other amounts of
the First Lien Collateral Agent, any First Lien Authorized Representative or any
First Lien Secured Party under Section 506(b) or 506(c) of Title 11 of the
United States Code or any similar provision of any other Bankruptcy Law.
Notwithstanding anything contained in this Section 6.03 or in Section 6.01, in
any Insolvency or Liquidation Proceeding, (i) if the First Lien Secured Parties
(or any subset thereof) are granted adequate protection in the form of
additional collateral in connection with any DIP Financing or use of cash
collateral under Section 363 or 364 of Title 11 of the United States Code or any
similar provision of any other Bankruptcy Law and the First Lien Collateral
Agent and the First Lien Secured Parties do not object to the adequate
protection being provided to the First Lien Secured Parties, then each Second
Lien Authorized Representative, for itself and on behalf of its Second Lien
Secured Parties, may seek or request adequate protection in the form of a
replacement Lien on such additional collateral, which Lien is subordinated to
the Liens securing the First Lien Obligations and such DIP Financing (and all
obligations relating thereto) on the same basis as the other Liens securing the
Second Lien Obligations are so subordinated to the Liens securing the First Lien
Obligations under this Agreement and (ii) in the event any Second Lien
Authorized Representative, for itself and on behalf of its Second Lien Secured
Parties, seeks or requests adequate protection and such adequate protection is
granted in the form of additional collateral, then such Second Lien Authorized
Representative, for itself and on behalf of its Second Lien Secured Parties,
agrees that the First Lien Collateral Agent shall also be granted a senior Lien
on such additional collateral as security for the First Lien Obligations and any
such DIP Financing and that any Lien on such additional collateral securing the
Second Lien Obligations shall be subordinated to the Liens on such collateral
securing the First Lien Obligations and any such DIP Financing (and all
obligations relating thereto) and any other Liens granted to the First Lien
Secured Parties as adequate protection on the same basis as the other Liens
securing the Second Lien Obligations are so subordinated to such Liens securing
the First Lien Obligations under this Agreement.

(d) Preference Issues. If any First Lien Secured Party is required in any
Insolvency or Liquidation Proceeding or otherwise to disgorge, turn over or
otherwise pay any amount to the estate of the Parent, the Borrower or any other
Grantor (or any trustee, receiver or similar Person therefor), because the
payment of such amount was declared to be fraudulent or preferential in any
respect or for any other reason, any amount (a “Recovery”), whether received as
proceeds of security, enforcement of any right of setoff or otherwise, then the
First Lien Obligations shall be reinstated to the extent of such Recovery and
deemed to be outstanding as if such payment had not occurred and the First Lien
Secured Parties shall be entitled to a Discharge of the First Lien Obligations
with respect to all such recovered amounts. If this Agreement shall have been
terminated prior to such Recovery, this Agreement shall be reinstated in full
force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto.
Each Second Lien Authorized Representative, for itself and on behalf of its
Second Lien Secured Parties, hereby agrees that none of them shall be entitled
to benefit from any avoidance action affecting or otherwise relating to any
distribution or allocation made in accordance with this Agreement, whether by
preference or otherwise, it being understood and agreed that the benefit of such
avoidance action otherwise allocable to them shall instead be allocated and
turned over for application in accordance with the priorities set forth in this
Agreement.

 

 

K-22



--------------------------------------------------------------------------------

(e) Separate Grants of Security and Separate Classifications. Each Second Lien
Authorized Representative, for itself and on behalf of its Second Lien Secured
Parties, acknowledges and agrees that (a) the grants of Liens pursuant to the
First Lien Security Documents and the Second Lien Security Documents constitute
two separate and distinct grants of Liens and (b) because of, among other
things, their differing rights in the Shared Collateral, the Second Lien
Obligations are fundamentally different from the First Lien Obligations and must
be separately classified in any plan of reorganization proposed or adopted in an
Insolvency or Liquidation Proceeding. To further effectuate the intent of the
parties as provided in the immediately preceding sentence, if it is held that
the claims of the First Lien Secured Parties and the Second Lien Secured Parties
in respect of the Shared Collateral constitute only one secured claim (rather
than separate classes of senior and junior secured claims), then each Second
Lien Authorized Representative, for itself and on behalf of its Second Lien
Secured Parties, hereby acknowledges and agrees that all distributions shall be
made as if there were separate classes of senior and junior secured claims
against the Grantors in respect of the Shared Collateral (with the effect being
that, to the extent that the aggregate value of the Shared Collateral is
sufficient (for this purpose ignoring all claims held by the Second Lien Secured
Parties), the First Lien Secured Parties shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of post-petition
interest (whether or not allowed or allowable) before any distribution is made
in respect of the Second Lien Obligations, with each Second Lien Authorized
Representative, for itself and on behalf of its Second Lien Secured Parties,
hereby acknowledging and agreeing to turn over to the First Lien Collateral
Agent amounts otherwise received or receivable by them to the extent necessary
to effectuate the intent of this sentence, even if such turnover has the effect
of reducing the claim or recovery of the Second Lien Secured Parties.

(f) No Waivers of Rights of First Lien Secured Parties. Nothing contained herein
shall, except as expressly provided herein, prohibit or in any way limit the
First Lien Collateral Agent, any First Lien Authorized Representative or any
First Lien Secured Party from objecting in any Insolvency or Liquidation
Proceeding or otherwise to any action taken by any Second Lien Secured Party,
including the seeking by any Second Lien Secured Party of adequate protection or
the asserting by any Second Lien Secured Party of any of its rights and remedies
under the Second Lien Documents or otherwise.

(g) Application. This Agreement, which the parties hereto expressly acknowledge
is a “subordination agreement” under Section 510(a) of Title 11 of the United
States Code or any similar provision of any other Bankruptcy Law, shall be
effective before, during and after the commencement of any Insolvency or
Liquidation Proceeding. The relative rights as to the Shared Collateral and
proceeds thereof shall continue after the commencement of any Insolvency or
Liquidation Proceeding on the same basis as prior to the date of the petition
therefor, subject to any court order approving the financing of, or use of cash
collateral by, any Grantor. All references herein to any Grantor shall include
such Grantor as a debtor-in-possession and any receiver or trustee for such
Grantor.

(h) Other Matters. To the extent that any Second Lien Authorized Representative
or any Second Lien Secured Party has or acquires rights under Section 363 or
Section 364 of Title 11 of the United States Code or any similar provision of
any other Bankruptcy Law with respect to any of the Shared Collateral, such
Second Lien Authorized

 

K-23



--------------------------------------------------------------------------------

Representative, on behalf of itself and its Second Lien Secured Parties, agrees
not to assert any such rights without the prior written consent of the First
Lien Collateral Agent, provided that if requested by the First Lien Collateral
Agent, such Second Lien Authorized Representative shall timely exercise such
rights in the manner requested by the First Lien Collateral Agent, including any
rights to payments in respect of such rights.

(i) 506(c) Claims. Until the Discharge of the First Lien Obligations has
occurred, each Second Lien Authorized Representative, on behalf of itself and
its Second Lien Secured Parties, agrees that it will not assert or enforce any
claim under Section 506(c) of Title 11 of the United States Code or any similar
provision of any other Bankruptcy Law senior to or on a parity with the Liens
securing the First Lien Obligations for costs or expenses of preserving or
disposing of any Shared Collateral.

(j) Reorganization Securities. If, in any Insolvency or Liquidation Proceeding,
debt obligations of the reorganized debtor secured by Liens upon any property of
the reorganized debtor are distributed, pursuant to a plan of reorganization or
similar dispositive restructuring plan, on account of both the First Lien
Obligations and the Second Lien Obligations, then, to the extent the debt
obligations distributed on account of the First Lien Obligations and on account
of the Second Lien Obligations are secured by Liens upon the same assets, the
provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the Liens
securing such debt obligations.

7.

RELIANCE; ETC.

(a) Reliance. The consent by the First Lien Secured Parties to the execution and
delivery of the Second Lien Documents to which the First Lien Secured Parties
have consented and all loans and other extensions of credit made or deemed made
on and after the date hereof by the First Lien Secured Parties to the Parent,
the Company or any Subsidiary shall be deemed to have been given and made in
reliance upon this Agreement. Each Second Lien Authorized Representative, on
behalf of itself and its Second Lien Secured Parties, acknowledges that it and
its Second Lien Secured Parties have, independently and without reliance on the
First Lien Collateral Agent, any First Lien Authorized Representative or any
First Lien Secured Party, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into the
Second Lien Documents to which they are party or by which they are bound, this
Agreement and the transactions contemplated hereby and thereby, and they will
continue to make their own credit decision in taking or not taking any action
under the Second Lien Documents or this Agreement.

(b) No Warranties or Liability. Each Second Lien Authorized Representative, on
behalf of itself and its Second Lien Secured Parties, acknowledges and agrees
that none of the First Lien Collateral Agent, any First Lien Authorized
Representative or any First Lien Secured Party has made any express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectibility or enforceability of any of the First
Lien Documents, the ownership of any Shared Collateral or the perfection or
priority of any Liens thereon. The First Lien Secured Parties will be entitled
to manage and

 

K-24



--------------------------------------------------------------------------------

supervise their respective loans and extensions of credit under the First Lien
Documents in accordance with law and as they may otherwise, in their sole
discretion, deem appropriate, and the First Lien Secured Parties may manage
their loans and extensions of credit without regard to any rights or interests
that the Second Lien Authorized Representatives and the Second Lien Secured
Parties have in the Shared Collateral or otherwise, except as otherwise provided
in this Agreement. None of the First Lien Collateral Agent, any First Lien
Authorized Representative or any First Lien Secured Party shall have any duty to
any Second Lien Authorized Representative or Second Lien Secured Party to act or
refrain from acting in a manner that allows, or results in, the occurrence or
continuance of an event of default or default under any agreement with the
Parent, the Borrower or any Subsidiary (including the Second Lien Documents),
regardless of any knowledge thereof that they may have or be charged with.
Except as expressly set forth in this Agreement, the First Lien Collateral
Agent, the First Lien Authorized Representatives, the First Lien Secured
Parties, the Second Lien Authorized Representatives and the Second Lien Secured
Parties have not otherwise made to each other, nor do they hereby make to each
other, any warranties, express or implied, nor do they assume any liability to
each other with respect to (a) the enforceability, validity, value or
collectibility of any of the First Lien Obligations, the Second Lien Obligations
or any guarantee or security which may have been granted to any of them in
connection therewith, (b) any Grantor’s title to or right to transfer any of the
Shared Collateral or (c) any other matter except as expressly set forth in this
Agreement.

(c) Obligations Unconditional. All rights, interests, agreements and obligations
of the First Lien Collateral Agent, the First Lien Authorized Representatives,
the First Lien Secured Parties, the Second Lien Authorized Representatives and
the Second Lien Secured Parties hereunder shall remain in full force and effect
irrespective of:

(i) any lack of validity or enforceability of any First Lien Document or any
Second Lien Document;

(ii) any change in the time, manner or place of payment of, or in any other
terms of, all or any of the First Lien Obligations or Second Lien Obligations,
or any amendment or waiver or other modification, including any increase in the
amount thereof, whether by course of conduct or otherwise, of the terms of the
Bond Facility Agreement, the Credit Facilities Agreement or any other First Lien
Document or of the terms of any Second Lien Document;

(iii) any exchange of any security interest in any Shared Collateral or any
other collateral or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the First Lien
Obligations or Second Lien Obligations or any guarantee thereof;

(iv) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Parent, the Borrower or any other Grantor; or

(v) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, (i) the Parent, the Borrower or any other Grantor in
respect of the First Lien Obligations or (ii) any Second Lien Authorized
Representative or Second Lien Secured Party in respect of this Agreement.

 

K-25



--------------------------------------------------------------------------------

8.

MISCELLANEOUS

(a) Conflicts. Subject to Section 8.18, in the event of any conflict between the
provisions of this Agreement and the provisions of any First Lien Document or
any Second Lien Document, the provisions of this Agreement shall govern.

(b) Continuing Nature of this Agreement. Subject to Section 6.04, this Agreement
shall continue to be effective until the Discharge of the First Lien Obligations
shall have occurred. This is a continuing agreement of Lien subordination, and
the First Lien Secured Parties may continue, at any time and without notice to
any Second Lien Authorized Representative or Second Lien Secured Party, to
extend credit and other financial accommodations and lend monies to or for the
benefit of the Parent, the Borrower or any Subsidiary constituting First Lien
Obligations in reliance hereon. The terms of this Agreement shall survive and
continue in full force and effect in any Insolvency or Liquidation Proceeding.

(c) Severability. In the event any one or more of the provisions contained in
this Agreement should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby. The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

(d) Waivers; Amendments; Joinder Agreements. (i) No failure or delay on the part
of any party hereto in exercising any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder or under any other
Security Document preclude any other or further exercise thereof or the exercise
of any other right, remedy, power or privilege hereunder. The rights and
remedies herein expressly provided of the parties hereto are cumulative and not
exclusive of any rights or remedies which they would otherwise have. No waiver
of any provision of this Agreement, or consent to any departure by any party
hereto herefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on any party hereto in any case shall entitle such party to any
other or further notice or demand in similar or other circumstances.

(ii) Neither this Agreement nor any provision hereof may be terminated, waived,
amended, supplemented or otherwise or modified (other than as supplemented
pursuant to any First Lien Authorized Representative Joinder Agreement, Second
Lien Authorized Representative Joinder Agreement or Grantor Joinder Agreement)
except pursuant to an agreement or agreements in writing entered into by each
First Lien Authorized Representative (acting in accordance with the applicable
First Lien Documents) and each Second Lien Authorized Representative (acting in
accordance with the applicable Second Lien Documents); provided that no such
termination, waiver, amendment, supplement or modification shall amend, modify
or otherwise affect the rights or obligations of any Grantor without such
Grantor’s prior written consent.

 

K-26



--------------------------------------------------------------------------------

(iii) Notwithstanding the foregoing:

(1) without the consent of any Secured Party, any First Lien Authorized
Representative may become a party hereto by execution and delivery of an First
Lien Authorized Representative Joinder Agreement in accordance with
Section 6.18(a) of the First Lien Security Agreement and upon such execution and
delivery, such First Lien Authorized Representative and the First Lien Secured
Parties and First Lien Obligations of the Series for which such First Lien
Authorized Representative is acting shall be subject to the terms hereof;

(2) without the consent of any Secured Party, any Second Lien Authorized
Representative may become a party hereto by execution and delivery of a Second
Lien Authorized Representative Joinder Agreement in accordance with
Section 8.10(b) of this Agreement and upon such execution and delivery, such
Second Lien Authorized Representative and the Second Lien Secured Parties and
Second Lien Obligations of the Series for which such Second Lien Authorized
Representative is acting shall be subject to the terms hereof; and

(3) without the consent of any party hereto, any Subsidiary or direct or
indirect parent company of the Parent may become a party hereto by execution and
delivery of a Grantor Joinder Agreement in accordance with Section 8.08 and upon
such execution and delivery, such Subsidiary or direct or indirect parent
company of the Parent shall be subject to the terms hereof.

(e) Information Concerning Financial Condition of the Parent, the Borrower and
the Subsidiaries. The First Lien Collateral Agent, the First Lien Authorized
Representatives, the First Lien Secured Parties, the Second Lien Authorized
Representatives and the Second Lien Secured Parties shall each be responsible
for keeping themselves informed of (a) the financial condition of the Parent,
the Borrower and the Subsidiaries and all endorsers or guarantors of the First
Lien Obligations or the Second Lien Obligations and (b) all other circumstances
bearing upon the risk of nonpayment of the First Lien Obligations or the Second
Lien Obligations. The First Lien Collateral Agent, the First Lien Authorized
Representatives, the First Lien Secured Parties, the Second Lien Authorized
Representatives and the Second Lien Secured Parties shall have no duty to advise
any other party hereunder of information known to it or them regarding such
condition or any such circumstances or otherwise. In the event that the First
Lien Collateral Agent, any First Lien Authorized Representative, any First Lien
Secured Party, any Second Lien Authorized Representative or any Second Lien
Secured Party, in its sole discretion, undertakes at any time or from time to
time to provide any such information to any other party, it shall be under no
obligation to (i) make, and the First Lien Collateral Agent, the First Lien
Authorized Representatives, the First Lien Secured Parties, the Second Lien
Authorized Representatives and the Second Lien Secured Parties shall not make or
be deemed to have made, any express or implied representation or warranty,
including with respect to the accuracy, completeness, truthfulness or validity
of any such information so provided, (ii) provide any additional information or
to provide any such information on any subsequent occasion, (iii) undertake any
investigation or (iv) disclose any information that, pursuant to accepted or
reasonable commercial finance practices, such party wishes to maintain
confidential or is otherwise required to maintain confidential.

 

K-27



--------------------------------------------------------------------------------

(f) Subrogation. Each Second Lien Authorized Representative, on behalf of itself
and its Second Lien Secured Parties, hereby waives any rights of subrogation it
may acquire as a result of any payment hereunder until the Discharge of the
First Lien Obligations has occurred.

(g) Application of Payments. Except as otherwise provided herein, all payments
received by the First Lien Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the First Lien Obligations as
the First Lien Secured Parties, in their sole discretion, deem appropriate,
consistent with the terms of the First Lien Documents. Except as otherwise
provided herein, each Second Lien Authorized Representative, on behalf of itself
and its Second Lien Secured Parties, assents to any such extension or
postponement of the time of payment of the First Lien Obligations or any part
thereof and to any other indulgence with respect thereto, to any substitution,
exchange or release of any security that may at any time secure any part of the
First Lien Obligations and to the addition or release of any other Person
primarily or secondarily liable therefor.

(h) Additional Grantors. If any Subsidiary or direct or indirect parent company
of the Parent grants a security interest pursuant to any Security Document to
secure any Series of Secured Obligations, the Parent and the Borrower will,
substantially concurrently therewith, cause such Subsidiary or direct or
indirect parent company of the Parent, if not already a party hereto, to become
a party hereto as a “Grantor”. Upon execution and delivery by the First Lien
Collateral Agent, the Designated Second Lien Authorized Representative and such
Subsidiary or direct or indirect parent company of the Parent of a Grantor
Joinder Agreement, such Subsidiary or direct or indirect parent company of the
Parent shall become a Grantor hereunder with the same force and effect as if
originally named as a Grantor herein. The execution and delivery of any Grantor
Joinder Agreement shall not require the consent of any other party hereto. The
rights and obligations of each party hereto hereunder shall remain in full force
and effect notwithstanding the addition of any new Grantor as a party to this
Agreement.

(i) Dealings with Grantors. Upon any application or demand by the Parent, the
Borrower or any other Grantor to the First Lien Collateral Agent, the Applicable
First Lien Secured Parties, the Designated Second Lien Authorized Representative
or the Applicable Second Lien Secured Parties to take or permit any action under
any of the provisions of this Agreement or under any Security Document (if such
action is subject to the provisions hereof), the Parent, the Company or such
other Grantor, as appropriate, shall furnish to the Designated Second Lien
Authorized Representative or the First Lien Collateral Agent a certificate of an
appropriate officer (an “Officer’s Certificate”) stating that all conditions
precedent, if any, provided for in this Agreement or such Security Document, as
the case may be, relating to the proposed action have been complied with, except
that in the case of any such application or demand as to which the furnishing of
such documents is specifically required by any provision of this Agreement or
any Security Document relating to such particular application or demand, no
additional certificate or opinion need be furnished.

(j) Additional First Lien Obligations; Additional Second Lien Obligations.
(i) On or after the date hereof and so long as such Indebtedness is permitted to
be incurred under the First Lien Documents and Second Lien Documents then in
effect, the

 

 

K-28



--------------------------------------------------------------------------------

Borrower may from time to time designate Indebtedness to be secured on a pari
passu basis with the First Lien Obligations as First Lien Obligations under this
Agreement by satisfying the conditions set forth in clauses (i) through (iv) of
Section 6.18(a) of the First Lien Security Agreement.

(ii) On or after the date hereof and so long as such Indebtedness is permitted
to be incurred under the First Lien Documents and Second Lien Documents then in
effect, the Borrower may from time to time designate Indebtedness to be secured
on a second lien, subordinated basis to the First Lien Obligations as Additional
Second Lien Obligations under this Agreement by satisfying the conditions set
forth in clauses (i) through (iv) of this Section 8.10(b). In order for such
Indebtedness (the “New Second Lien Obligations”) to be secured on a second lien,
subordinated basis to the First Lien Obligations as Additional Second Lien
Obligations under this Agreement:

(1) the Borrower shall have delivered to the First Lien Collateral Agent and the
Designated Second Lien Authorized Representative (A) a certificate signed by a
Responsible Officer of the Parent and the Borrower (1) identifying the New
Second Lien Obligations and the initial aggregate principal amount or face
amount thereof, (2) stating that the New Second Lien Obligations are designated
as Additional Second Lien Obligations for purposes hereof, and (3) representing
that the designation of the New Second Lien Obligations as Additional Second
Lien Obligations complies with the provisions of the First Lien Documents and
Second Lien Documents then in effect, and (B) true and complete copies of each
of the operative agreements evidencing or governing such New Second Lien
Obligations (the “New Second Lien Documents”), certified as being true and
correct by a Responsible Officer of the Parent and the Borrower;

(2) the representative (as determined by the First Lien Collateral Agent and the
Designated Second Lien Authorized Representative) acting on behalf of the
holders of the New Second Lien Obligations (the “New Second Lien Authorized
Representative”), the First Lien Collateral Agent, the Designated Second Lien
Authorized Representative and each Loan Party shall have executed and delivered
a Second Lien Authorized Representative Joinder Agreement pursuant to which the
New Second Lien Authorized Representative shall have become a Second Lien
Authorized Representative under this Agreement, and the New Second Lien
Obligations and the holders thereof (the “New Second Lien Secured Parties”)
shall have become subject to, and bound by, this Agreement;

(3) all filings, recordations and/or amendments or supplements to the Second
Lien Security Documents necessary or desirable in the reasonable judgment of the
Designated Second Lien Authorized Representative to confirm and perfect the
Liens securing the New Second Lien Obligations shall have been made, executed
and/or delivered (or, with respect to any such filings or recordations,
acceptable provisions to perform such filings or recordings have been taken in
the reasonable judgment of the Designated Second Lien Authorized
Representative), and all fees and taxes in connection therewith shall have been
paid (or acceptable provisions to make such payments have been taken in the
reasonable judgment of the Designated Second Lien Authorized Representative);
and

 

K-29



--------------------------------------------------------------------------------

(4) the New Second Lien Documents shall provide, in a manner reasonably
satisfactory to the First Lien Collateral Agent and the Designated Second Lien
Authorized Representative, that each New Second Lien Secured Party will be
subject to and bound by the provisions of this Agreement in its capacity as a
holder of the New Second Lien Obligations.

(k) Jurisdiction; Consent to Service of Process. The First Lien Collateral Agent
and each Authorized Representative, on behalf of itself and the Secured Parties
of the Series for whom it is acting, irrevocably and unconditionally:

(i) submits, for itself and its property, to the exclusive jurisdiction of any
New York State court or federal court of the United States sitting in New York
City, New York County, and any appellate court from any thereof, in any action
or proceeding arising out of or relating to this Agreement, or for recognition
or enforcement of any judgment, and agrees that all claims in respect of any
such action or proceeding shall be heard and determined in such New York State
Court or, to the extent permitted by law, in such federal court;

(ii) consents to the service of process in any action or proceeding in such
courts by the mailing thereof by any parties thereto by registered or certified
mail, postage prepaid, to such Person (or its Authorized Representative) at the
address specified in Section 8.16;

(iii) agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law;

(iv) waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any New
York State or federal court;

(v) waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court; and

(vi) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any action or proceeding referred to in this Section 8.11
any special, exemplary, punitive or consequential damages.

(l) Notices. (i) Notices and other communications provided for herein shall be
in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by telecopy, as follows:

(1) if to the Parent, the Company or any other Grantor, to the Borrower at
HFOTCO LLC, 1201 South Sheldon road, Houston, TX 77015, Attention of Michael
Mangan, (Fax No.: (281) 452-6306) (email: mmangan@hfotco.com) with a copy to c/o
Alinda Capital Partners LLC, 100 West Putnam Avenue, 3rd Floor, Greenwich, CT
06830, Attention of Ravi Purohit, (Fax No.: (203) 930-3880) (email:
ravi.purohit@alinda.com);

 

K-30



--------------------------------------------------------------------------------

(2) if to the First Lien Collateral Agent or the Bond Facility Administrative
Agent, to it at Bank of America, N.A., Agencty Management East, 900 W Trade
Street, NC1-026-06-03, Charlotte, NC 28255, Attention of Priscilla Baker (Fax
No.: 704 409-0918) (email: priscilla.l.baker@baml.com);

(3) if to the Credit Facilities Administrative Agent, to it at Morgan Stanley
Senior Funding, Inc., 1 New York Plaza, New York, NY 10004, Attention of Morgan
Stanley Agency Servicing (email: msagency@morganstanley.com);

(4) if to the Initial Second Lien Authorized Representative to it at [•],
Attention of [•] (Fax No.: [•]) (email: [•]); and

(5) if to any other Authorized Representative, to it at the address set forth in
the applicable First Lien Authorized Representative Joinder Agreement or Second
Lien Authorized Representative Joinder Agreement.

(ii) The First Lien Collateral Agent and any Authorized Representative may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; and
provided, further, that approval of such procedures may be limited to particular
notices or communications.

(iii) All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if delivered by hand or overnight courier service,
sent by telecopy or (to the extent permitted by paragraph (b) above) electronic
means or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 8.12 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 8.12.

(iv) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

(m) Further Assurances. Each of the First Lien Collateral Agent, on behalf of
itself and each First Lien Secured Party, and each Second Lien Authorized
Representative, on behalf of itself and its Second Lien Secured Parties, agrees
that it will take such further action and shall execute and deliver such
additional documents and instruments (in recordable form, if requested) as the
other parties hereto may reasonably request to effectuate the terms of, and the
Lien priorities contemplated by, this Agreement.

(n) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF ANY OTHER
LAW.

 

K-31



--------------------------------------------------------------------------------

(o) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT. EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.15.

(p) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
as well as the other Secured Parties, all of whom are intended to be bound by,
and to be third party beneficiaries of, this Agreement.

(q) Headings. Article and Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

(r) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original but all of which, when taken
together, shall constitute but one contract. Delivery of an executed counterpart
to this Agreement by facsimile transmission or electric transmission in “.pdf’
or comparable format shall be as effective as delivery of a manually signed
original.

(s) Authorization. By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement. The First Lien Collateral
Agent represents and warrants that this Agreement is binding upon the First Lien
Secured Parties. The Initial Second Lien Authorized Representative represents
and warrants that this Agreement is binding upon the Initial Second Lien Secured
Parties.

(t) First Lien Collateral Agent. It is understood and agreed that the First Lien
Collateral Agent is entering into this Agreement in its capacity as First Lien
Collateral Agent under the First Lien Intercreditor Agreement, and the
provisions of Article VI of the First Lien Intercreditor Agreement applicable to
it as collateral agent thereunder shall also apply to it as First Lien
Collateral Agent hereunder.

(u) Provisions Solely to Define Relative Rights. (i) The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the First Lien Secured Parties, on the one hand, and the Second Lien
Secured Parties, on the other hand. None of the Parent, the Borrower, any other
Loan Party or any other creditor thereof shall have any rights or obligations
hereunder, except as expressly provided in this Agreement.

 

K-32



--------------------------------------------------------------------------------

(ii) Notwithstanding anything in this Agreement to the contrary (except to the
extent contemplated by Section 5.01(a), 5.01(d) or 5.03(b)), nothing in this
Agreement is intended to or will (i) amend, waive or otherwise modify the
provisions of the Bond Facility Agreement, the Credit Facilities Agreement, any
other First Lien Document or any Second Lien Document, or permit the Parent, the
Borrower or any other Grantor to take any action, or fail to take any action, to
the extent such action or failure would otherwise constitute a breach of, or
default under, the Bond Facility Agreement, the Credit Facilities Agreement or
any other First Lien Document or any Second Lien Document, (ii) change the
relative priorities of the First Lien Obligations or the Liens granted under the
First Lien Security Documents on the Shared Collateral (or any other assets) as
among the First Lien Secured Parties, (iii) otherwise change the relative rights
of the First Lien Secured Parties in respect of the Shared Collateral as among
such First Lien Secured Parties or (iv) obligate the Parent, the Borrower or any
other Grantor to take any action, or fail to take any action, that would
otherwise constitute a breach of, or default under, the Bond Facility Agreement,
the Credit Facilities Agreement or any other First Lien Document or any Second
Lien Document. Nothing in this Agreement is intended to or shall impair the
obligations of any Loan Party, which are absolute and unconditional, to pay the
First Lien Obligations and the Second Lien Obligations as and when the same
shall become due and payable in accordance with their terms.

(v) Survival. All agreements, statements, representations and warranties made by
any party hereto in this Agreement or in any certificate or other instrument
delivered by any party hereto or on its behalf under this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.

 

K-33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BANK OF AMERICA, N.A.,

as First Lien Collateral Agent and Bond Facility Administrative Agent,

  by  

 

    Name:       Title:  

MORGAN STANLEY SENIOR FUNDING, INC.,

as Credit Facilities Administrative Agent,

  by  

 

    Name:       Title:  

BUFFALO GULF COAST TERMINALS LLC,

as the Parent

  by  

 

    Name:       Title:  

HFOTCO LLC,

as the Borrower

  by  

 

    Name:       Title:  

[OTHER GRANTORS],

as a Grantor

  by  

 

    Name:       Title:   [        ],       as Initial Second Lien Authorized
Representative   by  

 

    Name:       Title:  

 

K-34



--------------------------------------------------------------------------------

ANNEX I

Grantors

Buffalo Gulf Coast Terminals LLC

HFOTCO LLC



--------------------------------------------------------------------------------

EXHIBIT A

TO SECOND LIEN INTERCREDITOR AGREEMENT

SECOND LIEN AUTHORIZED REPRESENTATIVE JOINDER AGREEMENT

This SECOND LIEN AUTHORIZED REPRESENTATIVE JOINDER AGREEMENT, dated as of [ ],
20[ ] (this “Joinder Agreement”), is being delivered by [ ] (the “New Second
Lien Authorized Representative”) pursuant to requirements of the Second Lien
Intercreditor Agreement, dated as of [ ], 20[ ] (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), by and among BUFFALO GULF COAST TERMINALS LLC,
HFOTCO LLC, the other Grantors party thereto, BANK OF AMERICA, N.A., as the
First Lien Collateral Agent and as First Lien Authorized Representative for the
Bond Facility Secured Parties, MORGAN STANLEY SENIOR FUNDING, INC., as First
Lien Authorized Representative for the Credit Facilities Secured Parties, [ ],
as Second Lien Authorized Representative for the Initial Second Lien Secured
Parties, and each additional Authorized Representative that from time to time
becomes a party thereto in accordance with Section 8.10 thereof. Capitalized
terms used herein without definition shall have the meaning assigned thereto in
the Intercreditor Agreement, as applicable.

RECITALS:

WHEREAS, the Borrower desires to designate the Indebtedness described in
Schedule A (the “New Second Lien Obligations”) as Additional Second Lien
Obligations under the Intercreditor Agreement, which New Second Lien Obligations
will be secured on a second lien, subordinated basis to the First Lien
Obligations.

WHEREAS, the Intercreditor Agreement require that the New Second Lien Authorized
Representative deliver this Joinder Agreement to the First Lien Collateral Agent
and the Designated Second Lien Authorized Representative; and

WHEREAS, the New Second Lien Authorized Representative has agreed to execute and
deliver this Joinder Agreement in order for (a) the New Second Lien Authorized
Representative to become a Second Lien Authorized Representative under the
Intercreditor Agreement, (b) the New Second Lien Authorized Representative to
become party to the Intercreditor Agreement and (c) the New Second Lien
Obligations and the holders thereof (the “New Second Lien Secured Parties”) to
become subject to, and bound by, the Intercreditor Agreement.

NOW, THEREFORE, it is agreed as follows:

1. In accordance with Section 8.10(b) of the Intercreditor Agreement, the New
Second Lien Authorized Representative by its signature below becomes a Second
Lien Authorized Representative under, and the related New Second Lien
Obligations and New Second Lien Secured Parties become subject to and bound by,
the Intercreditor Agreement with the same force and effect as if the New Second
Lien Authorized Representative had originally been named therein as a Second
Lien Authorized Representative, and the New Second Lien Authorized
Representative, on behalf of itself and such New Second Lien Secured Parties,
hereby agrees to all the terms and provisions of the Intercreditor Agreement
applicable to it as a Second Lien Authorized Representative and to the New
Second Lien Secured Parties that it represents as

 

K-A – 1



--------------------------------------------------------------------------------

Additional Second Lien Secured Parties. From and after the date hereof, the New
Second Lien Authorized Representative shall be a party to the Intercreditor
Agreement as a Second Lien Authorized Representative thereunder as if originally
a signatory thereto.

Each reference to a “Second Lien Authorized Representative” and an “Authorized
Representative” in the Intercreditor Agreement shall be deemed to include the
New Second Lien Authorized Representative.

2. The New Second Lien Authorized Representative represents and warrants to the
First Lien Collateral Agent, the Designated Second Lien Authorized
Representative and the other Secured Parties that (a) it has full power and
authority to enter into this Joinder Agreement, in its capacity as [agent]
[trustee], (b) this Joinder Agreement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with the terms hereof and (c) the operative
documents evidencing or governing the New Second Lien Obligations (the “New
Second Lien Documents”) provide that, upon the New Second Lien Authorized
Representative’s entry into this Joinder Agreement, the New Second Lien Secured
Parties will be subject to and bound by the provisions of the Intercreditor
Agreement as Additional Second Lien Secured Parties.

3. All communications and notices hereunder shall be in writing and given as
provided in Section 8.12 of the Intercreditor Agreement. All communications and
notices hereunder to the New Second Lien Authorized Representative shall be
given to it at the address set forth below its signature hereto.

5. This Joinder Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one contract.

6. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAW PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF ANY OTHER LAW.

7. The provisions of Article VIII of the Intercreditor Agreement shall apply
with like effect to this Joinder Agreement.

[Signature Pages Follow]

 

K-A – 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed and delivered, and the certification and warranties contained
herein to be made, as of the date first above written.

 

[NAME OF NEW SECOND LIEN AUTHORIZED REPRESENTATIVE], as [ ] for the holders of [
]

By:  

 

Name:   Title:   Address for notices:

 

 

attention of:  

 

Telecopy:  

 

 

Acknowledged and Agreed:

BANK OF AMERICA, N.A.,

as First Lien Collateral Agent

By:  

 

Name:   Title:   [ ],  

as Designated Second Lien Authorized Representative

By:  

 

Name:   Title:  

BUFFALO GULF COAST TERMINALS LLC,

[Signature Page to Second Lien Authorized Representative Joinder Agreement]



--------------------------------------------------------------------------------

By:  

 

Name:   Title:  

HFOTCO LLC,

By:  

 

Name:   Title:  

[OTHER GRANTORS],

By:  

 

Name:   Title:  

[Signature Page to Second Lien Authorized Representative Joinder Agreement]



--------------------------------------------------------------------------------

EXHIBIT B

TO SECOND LIEN INTERCREDITOR AGREEMENT

GRANTOR JOINDER AGREEMENT

This GRANTOR JOINDER AGREEMENT, dated as of [ ], 20[ ] (this “Joinder
Agreement”), is being delivered by [ ], a [ ] (the “New Grantor”), pursuant to
requirements of the Intercreditor Agreement, dated as of [ ], 2014 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Intercreditor Agreement”), by and among BUFFALO GULF COAST TERMINALS
LLC, HFOTCO LLC, the other Grantors party thereto, BANK OF AMERICA, N.A., as the
First Lien Collateral Agent and as First Lien Authorized Representative for the
Bond Facility Secured Parties, MORGAN STANLEY SENIOR FUNDING, INC., as First
Lien Authorized Representative for the Credit Facilities Secured Parties, [ ],
as Second Lien Authorized Representative for the Initial Second Lien Secured
Parties, and each additional Authorized Representative that from time to time
becomes a party thereto in accordance with Section 8.10 thereof. Capitalized
terms used herein without definition shall have the meaning assigned thereto in
the Intercreditor Agreement.

RECITALS:

WHEREAS, Section 8.08 of the Intercreditor Agreement provides that Subsidiaries
and direct or indirect parent companies of the Parent may become Grantors under
the Intercreditor Agreement by execution and delivery of an instrument in the
form of this Joinder Agreement; and

WHEREAS, the New Grantor is executing this Joinder Agreement in accordance with
the requirements of the Intercreditor Agreement to become a Grantor under the
Intercreditor Agreement in order to induce the Secured Parties to make
additional loans and other extensions of credit and as consideration for loans
and other extensions of credit previously made.

NOW, THEREFORE, it is agreed as follows:

1. In accordance with Section 8.08 of the Intercreditor Agreement, the New
Grantor by its signature below becomes a Grantor under the Intercreditor
Agreement with the same force and effect as if originally named therein as a
Grantor and the New Grantor hereby (a) agrees to all the terms and provisions of
the Intercreditor Agreement applicable to it as a Grantor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Grantor thereunder are true and correct on and as of the date hereof. Each
reference to a “Grantor” in the Intercreditor Agreement shall be deemed to
include the New Grantor. The Intercreditor Agreement is hereby incorporated
herein by reference.

2. The New Grantor represents and warrants to the First Lien Collateral Agent
and each Authorized Representative that this Joinder Agreement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

 

K-B – 1



--------------------------------------------------------------------------------

3. This Joinder Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one contract.

4. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAW PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF ANY OTHER LAW.

5. The provisions of Article VIII of the Intercreditor Agreement shall apply
with like effect to this Joinder Agreement.

 

K-B – 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed and delivered, and the certification and warranties contained
herein to be made, as of the date first above written.

 

[NEW GRANTOR]

By:  

 

Name:   Title:  

 

Acknowledged and Agreed:

BANK OF AMERICA, N.A.,

as First Lien Collateral Agent

By:  

 

Name:   Title:   [ ],  

as Designated Second Lien Authorized Representative

By:  

 

Name:   Title:  